    Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19\ ..~.'Page 1 of 307
                                                                          '
                                                                                             PageID #:
                                         461
\                                       ·'
                                                                              ~ED
     JOHN Y.U. CHOI 7264-0
                                                                                      ORIGINAL
     HAWAI'I ACCIDENT LAW CENTER
     Pacific Guardian Center                                        Z91,,1AY 17 AH 8: 55
     733 Bishop Street, Suite 2390
     Honolulu, HI 96813
     808-792-8333 office 808-258-4985 mobile
     808-536-4988 fax

     Attorneys for Plaintiffs
     County efKaua'i, a Political Subdivision
     if The State efHawai'i
                                IN THE CIRCUIT COURT OF THE FIFTH CIRCUIT



     COUNTY OF KAUA'I, A POLITICAL
     SUBDIVISION OF THE STATE OF HAWAI'I, for
                                                  STATE OF HAWAI'I

                                                                 CIVIL NO.    ltJ-/«Jl/b    -
     themselves individually, and on behalf of all similarly                               JRV
     situated persons, and on behalf of the general public, as
     a class,
                                                                 COMPLAINT; DEMAND FOR JURY
                Plaintiffs,                                      TRIAL; SUMMONS

        vs.

     PURDUE PHARMA L.P.; PURDUE PHARMA
     INC.; PURDUE FREDERICK COMPANY, INC.;      JUDGE:
     TEVA PHARMACEUTICALS USA, INC.;
     CEPHALON, INC.; JOHNSON &"OHNSON;
     JANSSEN PHARMACEUTICALS, INC.;
     JANSSEN PHARMACEUTICA, INC. N /K/ A
     JANSSEN PHARMACEUTICALS, INC.; ORTHO-
     MCNEIL-JANSSEN PHARMACEUTICALS, INC.
     N/K/AJANSSEN PHARMACEUTICALS, INC.;
     ENDO HEALTH SOLUTIONS INC.; ENDO
     PHARMACEUTICALS, INC.; ALLERGAN PLC
     F /K/ A ACTAVIS PLC; ACTAVIS, INC. F /K/ A
     WATSON PHARMACEUTICALS, INC.;
     WATSON LABORATORIES, INC.; ACTAVIS
     LLC;ACTAVIS PHARMA, INC. F/K/AWATSON
     PHARMA, INC.; INSYS THERAPEUTICS, INC.;
     MCKESSON CORPORATION; CARDINAL
     HEALTH INC.; AMERISOURCE DRUG
      CORPORATION; AMERICAN MEDICAL
     DISTRIBUTORS, INC.; BELLCO DRUG CORP.;
     BLENHEIM PHARMA CAL, INC.; EVEREADY
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 2 of 307   PageID #:
                                     462



 WHOLESALE DRUGS LTD.; KINRA Y, LLC; PSS
 WORLD MEDICAL, IN(:.; ROCHESTER DRUG
 COOPERATIVE, INC.; DARBY GROUP
 COMPANIES, INC.; RAYMOND SACKLER
 FAMILY; MORTIMER SACK.LERFAMILY;
 RICHARDS. SACKLER;JONATHAN D.
 SACI<LER; MORTIMER D.A. SACI<LER; KATHE
 A. SACI<LER; ILENE SACI<LER LEFCOURT;
 BEVERLY SACI<LER; THERESA SACI<LER;
 DAVID A. SACI<LER; RHODES
 TECHNOLOGIES; DEFENDANT RHODES
 TECHNOLOGIES INC.; RHODES
 PHARMACEUTICALS L.P.; RHODES
 PHARMACEUTICALS INC.; TRUST FOR THE
 BENEFIT OF MEMBERS OF THE RAYMOND
 SACKLER FAMILY; THE P.F. LABORATORIES,
 INC.; STUART D. BAKER; PAR
 PHARMACEUTICAL, INC.; PAR
 PHARMACEUTICAL COMPANIES, INC.;
 MALLINCKRODT PLC; MALLINCKRODT LLC;
 SPECGX LLC; MYLAN PHARMACEUTICALS,
 INC.; SANDOZ, INC.; WEST-WARD
 PHARMACEUTICALS CORP. N /K/A HIKMA
 PHARMACEUTICALS, I~ AMNEAL
 PHARMACEUTICALS, INC.; NORAMCO, INC.;
 JOHN N. KAPO~; ANDA, INC.; DISCOUNT
 DRUG MART, IN~ HBC SERVICE COMPANY;
 MORRIS & DICKSON CO., LLC; PUBLIX
 SUPERMARKETS, INC.; SAJ DISTRIBUTORS;
 VALUE DRUG COMPANY; SMITH DRUG
 COMPA~ CVS HEALTH CORPORATION;
 RITE AID OF MARYLAND, INC., D /B/A RITE
 AID MID-ATLANTIC CUSTOMER SUPPORT
 CENTER, ING_; RITE AID CORP.; WALGREENS
 BOOTS ALLIANCE, INC.; WALGREEN
 EASTERN CO.; WALGREEN, CO.; WAL-MART
 INC.; MIAMI-LUKEN, INC.; THE KROGER CO.;
 HENRY SCHEIN, INC.; AND HENRY SCHEIN
 MEDICAL SYSTEMS, INC. and HAROLD
  CHARLES SPEARS, M.D., RUDOLPH B. PUANA,                                          \
 M.D., BIG ISLAND PAIN CENTER LLC., AND
 PUANA PAIN, LLC.

                   Defendants.
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 3 of 307                                  PageID #:
                                     463



        Plaintiff, the County of Kaua'i, a Political Subdivision of The State of Hawai'i, for themselves

individually, and on behalf of all similarly situated persons, and on behalf of the general public, as a class,

("Plaintiffs") by their counsel bring this action against Defendants Purdue Pharma L.P.; Purdue

Pharma Inc.; the Purdue Frederick Company, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.;

Johnson & Johnson; Jans sen Pharmaceuticals, Inc.; Jans sen Pharmaceutica, Inc. n/k/ a Janssen

Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/ a Janssen Pharmaceuticals,

Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Allergan plc f/k/ a Actavis plc; Actavis,

Inc. f/k/ a Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis LLC; and Actavis

Pharma, Inc. f/k/a Watson Pharma, Inc.; Insys Therapeutics, Inc.; Rhodes Technologies; Defendant

Rhodes Technologies Inc.; Rhodes Pharmaceuticals L.P.; Rhodes Pharmaceuticals Inc.; The P.F.

Laboratories, Inc.; Par Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc.; Mallinckrodt pk;

Mallinckrodt LLC; SpecGx LLC; Mylan Pharmaceuticals, Inc.; Sandoz, Inc.; West-Ward

Pharmaceuticals Corp. n/k/a Hikma Pharmaceuticals, Inc.; Amneal Pharmaceuticals, Inc.; Noramco,

Inc.; (collectively, "Manufacturers," "Manufacturer Defendants," or "Defendants"); Mcl<.esson

Corporation, Cardinal Health Inc., Amerisource Drug Corporation, American Medical Distributors,

Inc.; Belko Drug Corp.; Blenheim Pharmacal, Inc.; Darby Group Companies, Inc.;. Eveready

Wholesale Drugs Ltd.; Kinray, LLC; PSS World Medical, Inc.; Rochester Drug Cooperative, Inc.;

 (Collectively, "Distributors," "Distributor Defendants," or "Defendants"); Raymond Sackler Family;

 Mortimer Sadder Family; Richard S. Sackler;Jonathan D. Sadder; Mortimer D.A. Sadder; Kathe A.

 Sackler; Ilene Sackler Lefcourt; Beverly Sackler; Theresa Sackler; David A. Sackler; Trust for the

 Benefit of Members of the Raymond Sadder Family; Stuart D. Baker; John N. Kapoor; Publix

 Supermarkets, Inc.; SAJ Distributors; Value Drug Company; Smith Drug Company; CVS Health

 Corporation; Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc.;

 Rite Aid Corp.; Walgreens Boots Alliance, Inc.; Walgreen Eastern Co.; Walgreen, Co.; Wal-Mart Inc.;


                                                         1
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 4 of 307                                PageID #:
                                     464



Miami-Luken, Inc.; The !<.roger Co.; Henry Schein, Inc.; and Henry Schein Medical SJ'.stems, Inc.;

Harold Charles Spear M.D., Rudolph B. Puana a.k.a. Rudy Puana, Big Island Pain Center, LLC. and

Puana Pain, LLC. ("Individual Physician Defendant" or "Defendants") (collectively, "Defendants")

alleges, as follows:

                                            INTRODUCTION

          1.     This case is about one thing: corporate greed. Defendants put their desire for profits

above the health and well-being of Plaintiffs' consutners at the cost of Plaintiffs.

          2.     Plaintiffs spend millions of dollars each year to provide and pay for health care,

services, pharmaceutical care and other necessary services and programs on behalf of residents of their

Counties, Cities, Towns, and Villages whom are indigent or otherwise eligible for services, including

 payments through services such as Medicaid for prescription opiutn painkillers ("opioids") which are

manufactured, marketed, promoted, sold, and/ or distributed by Defendants.

          3.     Plaintiffs also provide a wide range of other services to its residents, including law

 enforcement, services for families and children, and public assistance.

          4.     In recent years, Plaintiffs have been forced to expend exorbitant amounts of money,

 described further below, due to what is commonly referred to as the "opioid epidemic" and as a direct

 result of the actions of Defendants.

          5.      Plaintiffs are also responsible for either partially or fully funding a medical insurance

 plan for their employees, including the costs of prescription drugs, including opioids.

          6.     Addiction is a spectrutn of substance use disorders that range from misuse and abuse

 of drugs to addiction. 1 Throughout this Complaint, "addiction" refers to the entire range of substance

 abuse disorders. Individuals suffer negative consequences wherever they fall on the substance use

 disorder spectrutn.



 1
     Diagnostic and Statistical Manual of Mental Disorders (S'h ed. 2013) ("DSM-V").
                                                     2
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 5 of 307                              PageID #:
                                     465



         7.     Defendants knew that opioids were effective treatments for short-term post-surgical

and trauma-related pain, and for palliative (end-of-life) care. Yet they also knew-and had known for

years-that opioids were addictive and subject to abuse, particularly when used long-term for chronic

non-cancer pain (pain lasting three months or longer, hereinafter referred to as "chronic pain"), and

should there not be used except as a last-resort.

         8.     Defendants knew that, barring exceptional circumstances, opioids were too addictive

and too debilitating for long-term use for chronic non-cancer pain lasting three months or longer.

         9.     Defendants further knew-and had known for years-that with prolonged use, the

effectiveness of opioids wanes, requiring increases in doses and markedly increasing the risk of

                                            3
significant side effects and addiction.'·

         10.     Defendants also knew that controlled studies of the safety and efficacy of opioids were

limited to short-term use (not longer than 90 days), and in managed settings (e.g., hospitals), where the

risk of addiction and other adverse outcomes was much less significant.

         11.     Indeed, the U.S. Food and Drug Administration ("FDA") has expressly recognized that

there have been no long-term studies demonstrating the safety and efficacy of opioids for long-term

use. 4

         12.     Prescription opioids, which include well-known brand-name drugs like OxyContin and

Percocet, and generics like oxycodone and hydrocodone, are narcotics. They are derived from or

possess properties similar to opium and heroin, which is why they are regulated as controlled

2
  See, e.g., Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Cumnt Status, 1 Progress in
Pain Res. & Mgmt. 247 (1994).
3
  The authoritative Diagnostic and Statistical Manual ofMental Disorders, (5th ed. 2013) ("DSM-V")
classifies addiction as a spectrum of "substance use disorders" that ranges from misuse and abuse of
drugs to addiction. Patients suffer negative consequences wherever they fall on the substance use
disorder continuum. Throughout this Complaint, "addiction" refers to this range of substance use
disorders.
4
  Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eva!. & Res., to Andrew Kolodny, M.D.,
Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
2013).
                                                       3
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 6 of 307                             PageID #:
                                     466



substances. 5 Like heroin, prescription opioids work by binding to receptors on the spinal cord and in

the brain, dampening the perception of pain. Opioids also can create a euphoric high, which can make

them addictive. At certain doses, opioids can slow the user's breathing, causing respiratory depression

and death.

        13.     In order to expand the market for opioids and realize blockbuster profits, Defendants

needed to create a sea of change in the medical and public perception that would permit the use of

opioids not just for acute and palliative care, but also for long periods of time to treat more common

aches and pains, like lower back pain, arthritis, and headaches.

        14.     Defendants, through a sophisticated and highly deceptive and unfair marketing

campaign that began in the late 1990s, deepened around 2006, and continues to the present, set out to,

and did, reverse the popular and medical understanding of opioids. Chronic opioid therapy-the

prescribing of opioids to treat chronic pain long-term-is now commonplace.

        15.     To accomplish this reversal, Defendants spent hundreds of millions of dollars: (a)

 developing and disseminating seemingly truthful scientific and educational materials and advertising

 that misrepresented the risks, benefits, and superiority of opioids long-term use to treat chronic pain

 (b) deploying sales representatives who visited doctors and other prescribers and delivered misleading

 messages about the use of opioids (c) recruiting prescribing physicians as paid speakers as a means to

 secure those physicians' future "brand loyalty" and extend their reach to all physicians; (d) funding,

 assisting, encouraging, and directing certain doctors, known as "key opinion leaders" ("KOLs"), not



 5
   Since passage of the Controlled Substances Act ("CSA") in 1970, opioids have been regulated as
 controlled substances. As controlled substances, they are categorized in five schedules, ranked in order
 of their potential for abuse, with Schedule I being the most dangerous. The CSA imposes a hierarchy
 of restrictions on prescribing and dispensing drugs based on their medicinal value, likelihood of
 addiction or abuse, and safety. Opioids generally had been categorized as Schedule II or Schedule III
 drugs. Schedule II drugs have a high potential for abuse, have a currently accepted medical use, and
 may lead to severe psychological or physical dependence. Schedule III drugs are deemed to have a
 lower potential for abuse, but their abuse still may lead to moderate or low physical dependence or
 high psychological dependence.
                                                       4
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 7 of 307                              PageID #:
                                     467



only to deliver scripted talk:s, but also to draft misleading studies, present continuing medical education

programs ("CMEs") that were deceptive and lacked balance, and serve on the boards and committees

of professional societies and patient advocacy groups that delivered messages and developed guidelines

supporting chronic opioid therapy; and (e) funding, assisting, directing, and encouraging seemingly

neutral and credible professional societies and patient advocacy groups (referred to hereinafter as

"Front Groups") that developed educational materials and treatruent guidelines that were then

distributed by Defendants, which urged doctors to prescribe, and patients to use, opioids long-terrn to

treat chronic pain.

        16.     These efforts, executed, developed, supported, and directed by Defendants, were

designed not to present a fair view of how and when opioids could be safely and effectively used, but

rather to convince doctors, patients and others that the benefits of using opioids to treat chronic pain

outweighed the risks and that opioids could be used safely by most patients. Defendants and the third

parties whom they recruited and supported, all profited handsomely through their dissemination of the

deceptive information. KOLs and Front Groups saw their stature in the medical community elevated

dramatically due to Defendants' funding, and Defendants saw an equally dramatic rise in their

revenues.

         17.    Working individually, with, and through these Front Groups and KOLs, Defendants

 pioneered a new and far broader market for their potent and highly addictive drugs- the chronic pain

market. Defendants persuaded doctors, patients and others, that what they had long understood-that

 opioids are addictive drugs and unsafe in most circumstances for long-term use- was untrue, and to

 the contrary, that the compassionate treatruent of pain required opioids. Ignoring the limitations and

 cautions in their own drugs' labels, Defendants: (a) overstated the benefits of chronic opioid therapy,

 promised improvement in patients' function and quality of life, and failed to disclose the lack of

 evidence supporting long-term use; (b) trivialized or obscured their serious risks and adverse


                                                     5
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 8 of 307                              PageID #:
                                     468



outcomes, including the risk of addiction, overdose, and death; (c) overstated their superiority

compared with other treatments, such as other non-opioid analgesics, physical therapy, and other

alternatives; and (d) inischaracterized the difficulty of withdrawal from opioids and the prevalence of

withdrawal symptoms. There was, and is, no reliable scientific evidence to support Defendants'

marketing claims, and there was, and is, a wealth of scientific evidence that these clairns are simply

false. Defendants also deceptively and unfairly marketed the drugs for indications and benefits that

were outside of the drugs' labels and not supported by substantial evidence.

        18.     Even Defendants' KOLs initially were very cautious about whether opioids were

appropriate to treat chronic pain. Some of these same KOLs have since recanted their pro-opioid

marketing messages and acknowledged that Defendants' marketing went too far. Yet despite the voices

of renowned pain specialists, researchers, and physicians who have sounded the alarm on the

overprescribing of opioids to treat chronic pain, Defendants continue to disseminate their misleading

and unfair marketing claims to this day.

        19.     Defendants' efforts were wildly successful in expanding opioid abuse. The United

States is now awash in opioids. In 2012, health care providers wrote 259 million prescriptions for

opioid painkillers- enough to medicate every adult in America around the clock for a month. Twenty

percent of all doctors' visits in 2010 resulted in the prescription of an opioid, nearly double the rate in

 2000. Opioids-once a niche drug-are now the most prescribed class of drugs-more than blood

pressure, cholesterol, or anxiety drugs. While Americans represent only 4.6% of the world's

population, they consume 80% of the opioids supplied around the world and 99% of the global

 hydrocodone supply.




                                                     6
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 9 of 307                             PageID #:
                                     469



        20.     Together, opioids generated $8 billion in revenue for drug companies in 2012. Of that

amount, $3.1 billion went to Purdue for its OxyContin sales. By 2015, sales of opioids grew further to

                            6
approximately $9.6 billion.

        21.     It was Defendants' marketing-and not any medical breakthrough-that rationalized

prescribing opioids for chronic pain and opened the floodgates of opioid use and abuse. The result has

been catastrophic.

        22.     Indeed, the National Institutes of Health "NIH" not only recognizes the opioid abuse

problem, but also identifies Defendants' "aggressive marketing" as a major cause: "Several factors are

likely to have contributed to the severity of the current prescription drug abuse problem. They include

drastic increases in the number of prescriptions written and dispensed, greater social acceptability for

using medications for different purposes, and aggressive marketing by pharmaceutical companies."' As shown

herein, the "drastic increases in the number of prescriptions written and dispensed" and the "greater

social acceptability for using medications for different purposes" are not really independent causative

factors but are in fact the direct result of "the aggressive marketing by pharmaceutical companies."

        23.     According to the U.S. Centers for Disease Control and Prevention ("CDC''), the nation
                                                                8
has been swept up in an opioid-induced "public health epidemic." According to the CDC,

prescription opioid use contributed to 16,651 overdose deaths nationally in 2010; 16,917 in 2011; and

 16,007 in 2012. One Defendant's own 2010 internal data shows that it knew that the use of

prescription opioids gave rise to 40% of drug-related emergency department visits in 2010 and 40% of




 6
   D. Crow, Drugmakers hooked on $10bn opiozd habit, Financial Times (August 10, 2016).
 7
   America's Addiction to Opioids: Heroin and Prescription Drug Abuse. Available at
 http://www.drugabuse.gov / about-nida/legislative-activities/ testimony-to-congress/2015 / americas-
 addiction-to-opioids-heroin -prescription-drug-abuse#_ftn2 (accessed August 18, 2017) (emphasis
 added).
 8
   CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr. 29, 2014),
 http:/ /www.cdc.gov/washington/ testimony /2014/t20140429.htrn (accessed May 30, 2017)
                                                      7
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 10 of 307                             PageID #:
                                     470



 drug poisoning deaths in 2008, and that the trend of opioid poisonings was increasing from 1999-2008.

 For every death, more than 30 individuals are treated in emergency rooms.

          24.    High dose opioid prescriptions among Hawai'ian and County of Kaua'i residents

 have been particularly concerning.' Statewide, there are nearly 490,000 dispensed prescriptions for

 oxycodone and hydrocodone alone; potentially consumed by one-third (34.1 %) of the resident

 population-'° During FY 2018 alone, the Hawai'i Narcotics Enforcement Division's Prescription Drug

 Monitoring Program reported that approximately 1,399,366 new Schedule II through IV controlled

 substance prescriptions were entered into the system by Hawai'i's dispensers. Approximately 50% of

 dispensed prescriptions were for opioids.    As worrisome as this might be, County of Kaua'i's

 dispensed opioid prescription rates have been consistently higher than the state average for the past 11

 years.   Between 2009 and 2013, drugs and medications were the underlying cause of death for 88% of

 all poisoning deaths in Hawai'i. During this time, the County of Kaua'i averaged around 5 overdose

 cases per year-"    During the time period 2012-2017, there was an increasing trend in the annual

 number of unintentional poisonings. Statewide, drugs caused 93% of all poisonings; County of Kaua'i

 averaged 16 cases per year. 12   In 2016 alone, the State of Hawai'i saw 12.8 drug overdose deaths per

 100,000 people. That number went up to 13.8 per 100,000 people the following yearn In the

 meantime, County of Kaua'i experienced 26 drug overdose deaths during the 2014-2016 period; equal

 to 12 overdoses per 100,000 people. 14 State substance dependency levels are troublesome. In a single-

 day count in 2015, 5,768 individuals in Hawai'i were enrolled in substance use treatment-an increase




 9
    Supra 10
 10
     https://health.Hawai'i.gov/substance-abuse/files/2013 /05/The-Hawai'i-Opioid-Initiative.pdf
 11
     http://health.Hawai'i.gov/injuryprevention/files/2015/ 02/Hawai 'i_SER_Drug_Deaths_3 .pdf
 12

 http ://health.Hawai'i.gov/injuryprevention/files/2013/09/H awai 'i_Injury_Prevention_Plan_2012_to
   2017_ 4rnb.pdf
 13
    http://www.Hawai 'inewsnow.corn/2018/11/29/cdc-drug-overdose-deaths -rise-Hawai 'i/
 14
    http://www.countyhealthrankings.org/app/Hawai' i/2018/rneasure/factors/ 13 8/data
                                                    8
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 11 of 307                                  PageID #:
                                     471



 from 4,464 individuals in 2011. 15       At the end of April 2018, County of Kaua'i held its 15th annual

 Drug Take Back Day. The County of Kaua'i collected 273 pounds of unused or expired prescription

 medications. 16 Since 2016, the Hawai'i Health and Harm Reduction Center has distributed over 1,000

 doses of naloxone. 17 The effects of the opioid epidemic are far reaching. The American Academy of

 Pediatrics reported that 8. 7 million children nationwide have a parent who suffers from a substance

 use disorder. During 2016, 1,138 Hawai'i children were placed in foster care. In 23% of these

                                                        18
 placements, parental substance use was a factor.            Prescription opioid abuse has cost the State of

 Hawai'i a great amount of resources due to excess medical and prescription costs, lost earnings from

 premature deaths, and the costs of health, correctional and police services. A 2009 study by The

 National Center on Addiction and Substance Abuse at Columbia University found that, when taking in to

 consideration the burden spending on justice, education, health and public safety initiatives related to

 substance abuse and addiction, the state of Hawai'i spent approximately $757,928,200 in order to

 locally address the opioid epidemic. 19 This amount represented 11.3% of the state budget and a per

 citizen expenditure of $589.60. The implicit costs of the opioid epidemic continued its upward trend

 during the rest of the decade. As shown by a 2015 study conducted by Matrix Global Advisors, during

 the year 2007 alone, the state of Hawai'i spent approximately $84,803,596 on the healthcare costs

 associated with opioid abuse.     2JJ   By 2016, the state would spend nearly $9.8 million on opioid-related

                            21
 overdose hospital costs.        Currently, each opioid-related overdose cost an average of $4,050 per
                                                                       22
 emergency department visit and about $40,100 for each hospitalization. Higher levels of opioid


 15
    https://www.samhsa.gov/data/sites/default/files/Hawai' i_BHBarometer_Volume_4.pdf
 16
    https://www.kitv.com/story/38243383/heroin-in-Hawai'i-part-24-heroin-and-opioids
 17
    https ://www.Hawai' ibusiness. com/solutions-to-opioid-nightmares/
 18
    https://www.aap.org/en-us/advocacy-and-policy/federal-advocacy/Pages/Opioid-Factsheets.aspx
 19
    file:///C:/Users/JAuffant/Downloads/Shoveling-up-II-the-impact-of-substance-abuse-on-federal-
 state-and-local-budgets.pdf
 20
    https://drugfree.org/wp-content/uploads/2015/04/Matrix_ OpioidAbuse_ 040415 .pdf
 21
    https://www.kitv.com/story/38329965/opioid-bill-would-tackle-Hawai'is-opioid-crisis
 22
    https ://health.Hawai' i. govI substance-abuse/files/2013 /05/The-Hawai' i-Opioid-Initiative.pdf
                                                       9
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 12 of 307                                         PageID #:
                                     472



 related expenditures are not the only effect the opioid epidemic has had on the State of Hawai'i and

 County of Kaua'i. As the use of opioids spread, Hawai'i's econqmy lost an increasing number of work

 hours. It is estimated that between 1999 and 2015, the opioid-induced decline in labor force

 participation cost the state of Hawai'i $1.6 billion in real economic output; a 0.1 percent yearly decrease

 in state real GDP growth. 23


                   Retail Opioid Prescriptions Dispensed per 100 Persons
                                        (2006-2017)


     100                                      ---        ---------------------    --   -----------~-----




      90   87.04 - ·'88'9
      80                                              ~aor;z   s1 2     j 0.1

      70
      60
      50                                                                                              -~8:9


      40                    -45,6-   -4-7.8   -~_O._l.___5_Ql___~L_4~.4----4'7.7--               ~--
           42.3     44.5                                                                44.3   41.9
      30                                                                                               37
      20
      10

       0
           2006     2007     2008     2009    2010    2011     2012    2013     2014    2015   2016   2017



 I                                                   -National        -Hawaii
 L ___ -------------
           25.       The local government has taken steps and will foreseeably continue to take steps in

 efforts to combat the opioid epidemic which has been caused by the actions of the Defendants. These

 government efforts create an increased cost and spending.

           26.       Due to the continued rise of the opioid epidemic and deaths, Plaintiffs have taken

 steps and will continue to take steps to fight the use of opioids and save lives. Plaintiffs have held

 Nl).tcan training seminars for the public. In recent years, Plaintiffs have created a host of services to



 23
      https ://www.americanactionforum.org/proj ect/opioid-state-summary/Hawai' i
                                                   10
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 13 of 307                              PageID #:
                                     473



 assist people suffering from opioid addiction and reduce overdose deaths. Again, all of the efforts

 undertaken by Plaintiffs create a financial burden on Plaintiffs.

         27.     The commission of criminal acts to obtain opioids is an inevitable consequence of

 opioid addiction.

         28.     State, County and Local governments, including Plaintiffs, have begun to warn its

 residents of a new form of synthetic opioid, Carfentanil, which has made its way into the United States

                                                       24
 and is responsible for multiple deaths in the Midwest. Plaintiffs have held free training and

 information session to teach first responders and the general public about this new, incredibly

 dangerous, form of opioid. As the opioid epidemic continues to grow, criminal actors will continue to

 take advantage of the environment created by the Defendants herein.

         29.     But even these alarming statistics do not fully communicate the toll of prescription

 opioid abuse on patients and their families.

         30.     The dramatic increase in opioid prescriptions to treat common chronic pain conditions

 has resulted in a population of addicts who seek drugs from doctors. When turned down by one

 physician, many of these addicts deploy increasingly desperate tactics-including doctor-shopping, use
                                                                         I



 of aliases, and criminal means-to satisfy their cravings.

         31.     Efforts by doctors to reverse course for a chronic pain patient already on opioids long-

 term include managing the physical suffering and psychological distress a patient endures while

 withdrawing from the drugs. This process is often thwarted by a secondary criminal market well-

 stocked by a pipeline of drugs that is diverted to supply them. Even though they never would have

 prescribed opioids in the first place, many doctors feel compelled to continue prescribing opioids to

 patients who have become dependent on them.




 24
   http:/ /www.newsday.com/long-island/nassau/nassau-issues-w arning-about-dangers-of-synthetic-
 opioid-carfentanil-1.13156187 (accessed May 30, 2017).
                                                  11
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 14 of 307                                PageID #:
                                     474



         32.     According to the CDC, more than 12 million Americans age 12 or older have used

 prescription painkillers without a prescription in 201025 , and adolescents are abusing opioids in

 alarming numbers.

         33.     Opioid abuse has not displaced heroin, but rather triggered a resurgence in its use,

 imposing additional burdens on Plaintiffs and local agencies that address heroin use and addiction.

 According to the CDC, the percentage of heroin users who also use opioid pain relievers rose from

 20.7% in 2002-2004 to 45.2% in 2011-2013.

         34.     Plaintiffs have seen a consistent rise.in heroin-related emergency department

 admissions. Heroin produces a very similar high to prescription opioids, but is often cheaper. While a

 single opioid pill may cost $10-$15 on the street, users can obtain a bag of heroin, with multiple highs,

 for the same price. It is hard to imagine the powerful pull that would cause a law-abiding, middle-aged

 person who started on prescription opioids for a back injury to turn to buying, snorting, or injecting

 heroin, but that is the dark side of opioid abuse and addiction.

         35.     Dr. Robert DuPont, former director of the National Institute on Drug Abuse, opines

 that opioids are more destructive than crack cocaine:

         [Opioid abuse] is building more slowly, but it's much larger. And the potentialO for

         death, in particular,   ~s]   way beyond anything we saw then .... [Flor pain medicine, a

         one-day dose can be sold on the black market for $100. And a single dose can [be]

         lethal to a non-patient. There is no other medicine that has those characteristics. And if

         you think about that combination and the millions of people who are using these

         medicines, you get some idea of the exposure of the society to the prescription drug

         problem. 26



 25
    CDC, Prescription Painkiller Overdoses in the US (Nov. 2011),
 https://www.cdc.gov/vitalsigns/painkilleroverdoses/ (accessed May 30, 2017).
 26
    Transcript, Use and Abuse ofPrescription Painkillers, The Diane Rehm Show (Apr. 21, 2011),
                                                        12
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 15 of 307                              PageID #:
                                     475



         36.     Countless Plaintiffs' residents suffer from chronic pain, which takes an enormous toll

 on their health, their lives, and their families. These residents deserve both appropriate care and the

 ability to make decisions based on accurate and complete information about treatment risks and

 benefits. But Defendants' deceptive and unfair marketing practices deprived Plaintiffs' residents and

 their doctors of the ability to make informed medical decisions and, instead, caused important,

 sometimes life-or-death decisions to be made based not on science, but on hype. Defendants deprived

 patients, their doctors, and health care payors of the chance to exercise informed judgment and

 subjected them to enormous costs and suffering.

         37.     Defendants' actions are not permitted or excused by the fact that their labels (with the

 exception of Cephalon's labels for Fentora and Actiq) may have allowed, or did not exclude, the use of

 opioids for chronic non-cancer pain. The FDA's approval did not give Defendants license to

 misrepresent the risks, benefits, or superiority of opioids. Indeed, what makes Defendants' efforts

 particularly nefarious-and dangerous-is that, unlike other prescription drugs marketed unlawfully in

 the past, opioids are highly addictive controlled substances. Defendants deceptively and unfairly

 engaged a patient base that-physically and psychologically-could not turn away from their drugs,

 many of whom were not helped by the drugs or were profoundly damaged by them.

         38.     Nor is Defendants' causal role broken by the involvement of doctors. Defendants'

 marketing efforts were both ubiquitous and highly persuasive; their deceptive messages tainted

 virtually every source doctors could rely on for information and prevented them from making

 informed treatment decisions. Defendants targeted not only pain specialists, but also primary care

 physicians (PCPs), nurse practitioners, physician assistants, and other non-pain specialists who were

 even less likely to be able to assess the companies' misleading statements. Defendants were also able to




 http://thedianerehmshow.org/ shows/2011-04-21 /use-and-abuse-prescription-painkillers/ transcript
 (accessed May 30, 2017).
                                                      13
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 16 of 307                              PageID #:
                                     476



 callously manipulate what doctors wanted to believe-namely, that opioids represented a means of

 relieving their patients' suffering and of practicing medicine more compassionately.

            39.   By 2014, nearly two million Americans were either abusing opioid medications or were

 dependent on opioids. 27 According to the CDC, opioids have created a "public health epidemic" as of

 2016. 28

            40.   Defendants' marketing campaign has been extremely harmful and has cost American

 lives - including lives of Plaintiffs' residents. Deaths from prescription opioids have quadrupled since

 1999. From 2000 to 2014 nearly 500,000 people died from such overdoses; seventy-eight Americans

 die everyday from opioid overdosesw

            41.   It is estimated that, in 2012, 2.1 million people in the United States suffered from

 substance use disorders related to prescription opioid pain relievers. 30 Between 30% and 40% of long-
                                                                      31
 term users of opioids experience problems with opioid use disorders.

            42.   The National Institutes of Health ("NIH") not only recognizes the opioid abuse

 problem, but also identifies Defendants' "aggressive marketing" as a major cause: "Several factors are

 likely to have contributed to the severity of the current prescription drug abuse problem. They include

 drastic increases in the number of prescriptions written and dispensed, greater social acceptability




 27
    CDC, Injury Prevention & Control: Opioid Overdose, Prescription Opioids, Addiction and
 Overdose. Available at http://www.cdc.gov/ drugoverdose/ opioids/prescribed.htrnl (accessed May
 30, 2017).
 28
    CDC, Examining the Growing Problems ofPrescription Drug and Heroin Abuse, (Apr. 29, 2014),
 http:/ /www.cdc.gov/washington/testimony/2014/ts0140429 .htm (accessed May 30, 2017).
 29
    CDC, Injury Prevention & Control: Opioid Overdose, Understanding the Epidemic.
 30
    Substance Abuse and Mental Health Services Administration, &suits from the 2012 National Survey on
 Drug Use and Health: Summary ofNational Findings, NSDUH Series H- 46, HHS Publication No. (SMA)
 13-4795. Rockville, MD: Substance Abuse and Mental Health Services Administration, 2013.
 31
    J. Boscarino et al., Risk factors for drug dependence among out-patients on opioid therapy in a large
 US health-care system, 105(10) Addiction 1776 ( 2010); J. Boscarino et al., Prevalence of Prescription
 Opioid-Use Disorder Among Chronic Pain Patients: Comparison of the DSM-5 vs. DSM-4 Diagnostic
 Criteria, 30(3) Journal of Addictive Diseases 185 (2011).
                                                      14
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 17 of 307                                 PageID #:
                                     477


                                                                                                        32
 for using medications for different purposes, and aggressive marketing by phannaceutica! companies."        As

 shown below, the "drastic increases in the number of prescriptions written and dispensed" and the

 "greater social acceptability for using medications for different purposes " are not really independent

 causative factors but are in fact the direct result of "the aggressive marketing by pharmaceutical

 companies."

         43.        The rising numbers of persons addicted to opioids have led not only to an increase in

 health care costs to Plaintiffs, but also a major increase in issues such as drug abuse, diversion," and

 crimes related to obtaining opioid medications. Plaintiffs have been severely and negatively impacted

 due to the fraudulent misrepresentations and omissions by Defendants regarding the use and risk

 related to opioids. In fact, upon information and belief, Defendants have been and continue to be

 aware of the high levels of diversion of their product.

         44.        As a direct and foreseeable consequence of Defendants' wrongful conduct, Plaintiffs

 have been required to spend millions of dollars each year in its efforts to combat the public nuisance

 created by Defendants' deceptive marketing campaign. Plaintiffs have incurred and continue to incur

 costs related to opioid addiction and abuse, including, but not limited to, health care costs, criminal

 justice and victimization costs, social costs, and lost productivity costs. Defendants' misrepresentations

 regarding the safety and efficacy of long-term opioid use proximately caused injury to Plaintiffs and

 their residents.

                                      JURISDICTION AND VENUE

         45.        This C our t has jurisdiction over this action.

         46.        Venue is proper pursuant to Hawaii Revised Statute §603-36.




 32
    America's Addiction to Opioids: Heroin and Prescription Drug Abuse. Available at
 http://www.drugabuse.gov/ about-nida/legislative-activities/ testimony-to- congress/2015 / americas-
 addiction-to-opioids-heroin-prescription-drug-abuse#_ftn2 (accessed May 30, 2017) (emphasis added).
 33
    The CDC defines using or obtaining opioids illegally as "diversion."
                                                   15
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 18 of 307                                PageID #:
                                     478


         47.     This action is non-removable because there is incomplete diversity of residents and no

 substantial federal question is presented.

                                                  PARTIES

      A. Plaintiffs.

         48.     Plaintiffs are Hawaii Counties, Cities, Towns, and Villages that provide a wide range of

 services on behalf of their residents, including but not limited to services for families and children,

 public health, public assistance, law enforcement, and emergency care.

         49.     The County of Kaua'i is a political subdivision of the State of Hawai'i. Plaintiff provides a

 wide range of services on behalf of its residents, including services for families and children, public

 health, public assistance, law enforcement, and emergency care.

      B. Defendants.

          50.    Purdue Pharma L.P. is a limited partnership organized under the laws of Delaware with

 its principal place of business in Stamford Connecticut. Purdue Pharma Inc. is a Delaware corporation

 with its principal place of business in Stamford, Connecticut, and The Purdue Frederick Company,

 Inc. is a Delaware corporation with its principal place of business in Stamford, Connecticut

 (collectively, "Purdue").

          51.    Purdue is primarily engaged in the manufacture, promotion, sale, and distribution of

 opioids nationally and within Plaintiffs' Counties, Cities, Towns, and Villages, including the following:

                       a.   OxyContin (oxycodone hydrochloride extended release) is a Schedule II opioid

                            agonist' 4 tablet first approved in 1995 and indicated for the "management of

                            pain severe enough to require daily, around-the-clock, long-term opioid

                            treatruent and for which alternative treatruent options are inadequate." Prior to



 34
   An opioid agonist is a drug that activates certain opioid receptors in the brain. An antagonist, by
 contrast, blocks the receptor and can also be used in pain relief or to counter the effect of an opioid
 overdose.
                                                       16
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 19 of 307                           PageID #:
                                     479



                        April 2014, 35 OxyContin was indicated for the "management of moderate to

                        severe pain when a continuous, around-the- clock opioid analgesic is needed

                        for an extended period of time."

                    b. MS Cantin (morphine sulfate extended release) is a Schedule II opioid agonist

                        tablet first approved in 1987 and indicated for the "management of pain severe

                        enough to require daily, around-the-clock, long-term opioid treatment and for

                        which alternative treatment options are inadequate." Prior to April 2014, MS

                        Cantin was indicated for the "management of moderate to severe pain when a

                        continuous, around-the-clock opioid analgesic is needed for an extended period

                        of time."

                    c. Dilaudid (hydromorphone hydrochloride) is a Schedule II opioid agonist first

                        approved in 1984 (injection) and 1992 (oral solution and tablet) and indicated

                        for the "management of pain in patients where an opioid analgesic is

                        appropriate."

                    d. Dilaudid-HP (hydromorphone hydrochloride) is a Schedule II opioid agonist

                        injection first approved in 1984 and indicated for the "relief of moderate-to-

                        severe pain in opioid-tolerant patients who require larger than usual doses of

                        opioids to provide adequate pain relief."




 35
    The labels for OxyContin and other long-acting opioids were amended in response to a 2012
 citizens' petition by doctors. The changes were intended to clarify the existing obligation to "make an
 individualized assessment of patient needs." The petitioners also successfully urged that the revised
 labels heighten the requirements for boxed label warnings related to addiction, abuse, and misuse by
 changing "Monitor for signs of misuse, abuse, and addiction" to "[Drug name] exposes users to risks
 of addiction, abuse, and misuse, which can lead to overdose and death." Letter from Bob Rappaport,
 Dir. Ctr. for Drug Evaluations & Res., Labeling Supplement and PMR [Post-Marketing &seanh} Required
 (Sept. 10, 2013),
 http://www.fda.gov/ downloads/Drugs/DrugSafety /InformationbyDrugClass/UCM367 697 .pdf
 (accessed May 30, 2017). \
                                                    17
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 20 of 307                              PageID #:
                                     480



                    e. Butrans (buprenorphine) is a Schedule III opioid partial agonist transdermal

                          patch first approved in 2010 and indicated for the "management of pain severe

                          enough to require daily, atound- the-clock, long-term opioid treatment and for

                          which alternative treatment options are inadequate." Prior to April 2014,

                          Butrans was indicated for the "management of moderate to severe pain when a

                          continuous, atound-the-clock opioid analgesic is needed for an extended period

                          of ti.tne.n

                     f.   Hysingla ER (hydrocodone bitrate) is a Schedule II opioid agonist tablet first

                          approved in 2014 and indicated for the management of pain severe enough to

                          require daily, around-the-clock, long-term opioid treatment and for which

                          alternative treatment options are inadequate.

                     g. Tatginiq ER (oxycodone hydrochloride and naloxone hydrochloride) is a

                          Schedule II combination product of oxycodone, an opioid agonist, and

                          naloxone, an opioid antagonist, first approved in 2014 and indicated for the

                          management of pain severe enough to require daily, atound- the-clock, long-

                          term opioid treatment and for which alternative treatment options ate

                          inadequate.

          52.    OxyContin is Purdue's largest-selling opioid. Since 2009, Purdue's national annual sales

 of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from 2006 sales of

 $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic drugs (i.e.,

 painkillers).

          53.    In 2007, Purdue settled criminal and civil charges against it for misbranding OxyContin

 and agreed to pay the United States $635 million-at the time one of the largest settlements with a




                                                     18
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 21 of 307                              PageID #:
                                     481


 drug company for marketing misconduct. 36 Pursuant to its settlement, Purdue operated under a

 Corporate Integrity Agreement with the Office of Inspector General of the U.S. Department of Health

 and Human Services, which required the company, inter a!ia, to ensure that its marketing was fair and

 accurate, and to monitor and report on its compliance with the Agreement.

         54.    Defendant Teva Pharmaceuticals USA, Inc. ("Teva USA") is a Delaware

 corporation with its principal place of business in North Whales, Pennsylvania. Teva USA is a wholly

 owned subsidiary of Teva Pharmaceutical Industries, Ltd. ("Teva Ltd."), an Israeli corporation.

         55.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of business

 in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

         56.    Teva USA and Cephalon, Inc. work together closely to market, manufacture, distribute

 and sell Cephalon products in the United States. Teva USA conducts Teva Ltd.'s sales and marketing

 activities for Cephalon in the United States and has done so since Teva Ltd.'s October 2011

 acquisition of Cephalon. Teva USA holds out Actiq and Fentora as Teva products to the public. Teva

 USA sells all former Cephalon branded products through its "specialty medicines" division. The FDA

 approved prescribing information and medication guide, which is distributed with Cephalon opioids

 marketed and sold in Plaintiffs' areas, discloses that the guide was submitted by Teva USA, and directs

 physicians to contact Teva USA to report adverse events. (Teva USA and Cephalon, Inc. collectively

 are referred to herein as "Cephalon.'')

         57.     Cephalon has been in the business of manufacturing, selling, and distributing the

 following opioids, nationally and within Plaintiffs' Counties, Cities, Towns, and Villages:

                     a. Actiq (fentanyl citrate) is a Schedule II opioid agonist lozenge   ~ollipop)   first

                         approved in 1998 and indicated for the "management of breakthrough cancer




 36
   https:/ / oig.hhs.gov /publications/ docs/press/2007 /Semiannua!Relfall2007E.pdf (accessed May 30,
 2017).
                                                     19
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 22 of 307                               PageID #:
                                     482


                         pain in patients 16 years of age and older who are already receiving and who are

                         tolerant to opioid therapy for their underlying persistent cancer pain."

                     b. Fentora (fentanyl citrate) is a Schedule II opioid agonist buccal tablet (similar to

                         plugs of smokeless tobacco) first approved in 2006 and indicated for the

                         "management of breakthrough pain in cancer patients 18 years of age and older

                         who are already receiving and who are tolerant to around-the-dock opioid

                         therapy for their underlying persistent cancer pain."

         58.      In November 1998, the FDA granted restricted marketing approval for Actiq, limiting

 its lawful promotion to cancer patients experiencing pain. The FDA specified that Actiq should not be

 marketed for off-label uses, stating that the drug must be prescribed solely to cancer patients. In 2008,

 Cephalon pleaded guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its

 misleading promotion of Actiq and two other drugs, and agreed to pay $425 million in fines, damages,

 and penalties.

         59.      The FDA requested that Endo remove Cephalon's Opana ER from the market in June

 2017. The FDA relied on postrnarketing data in reaching its conclusion based on the concern that the

 benefits of the drug may no longer outweigh its risk of abuse. 37

         60.      Teva USA was in the business of selling generic opioids, including a generic form of

 OxyContin from 2005 through 2009 nationally and within Plaintiffs' Counties, Cities, Towns, and

 Villages.

         61.      On September 29, 2008, Cephalon entered into a five-year Corporate Integrity

 Agreement with the Office of Inspector General of the U.S. Department of Health and Human




 37
    FDA requests removal of OPANA ER for risks related to abuse. Available at:
 https://www.fda.gov/ news events/ newsroom/pressannouncements/ucm562401.htrn (accessed
 August 17, 2017).
                                                     20
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 23 of 307                             PageID #:
                                     483



 Services. 38 The agreement, inter a/ia, required Cephalon to send doctors a letter advising them of the

 settlement terms and gave them a means to report questionable conduct of its sales representatives;

 disclose payments to doctors on its web site; and regularly certify that the company has an effective

 compliance program.

         62.    Jans sen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal place of

 business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson & Johnson, a New

 Jersey corporation with its principal place of business in New Brunswick, New Jersey. Janssen

 Pharmaceuticals, Inc. was formerly known as ("f/k/a") Ortho-McNeil- Janssen Pharmaceuticals, Inc.,

 which in tum was formerly known as Janssen Pharmaceutica Inc. Defendant Ortho-Mcneil-Janssen

 Pharmaceuticals, Inc., now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with

 its principal place of business in Titusville, New Jersey. Janssen Pharrnaceutica, Inc., now known as

 Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

 Titusville, New Jersey. Johnson & Johnson is the only company that owns more than 10% of Janssen

 Pharmaceuticals, Inc.'s stock, and it corresponds with the FDA regarding Janssen's products. Upon

 information and belief, Johnson & Johnson controls the sale and development of Janssen

 Pharrnaceutical's drugs, and Janssen Pharmaceuticals, Inc.'s profits inure to Johnson & Johnson's

 benefit. Oanssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen

 Pharmaceutica, Inc., and Johnson & Johnson collectively are referred to herein as "Janssen.")

         63.     Janssen manufactures, sells, and distributes a range of medical devices and

 pharmaceutical drugs in Plaintiffs' Counties, Cities, Towns, Villages, and the rest of the nation,

 including Duragesic (fentanyl), which is a Schedule II opioid agonist transdermal patch first approved

 in 1990 and indicated for the "management of pain in opioid-tolerant patients, severe enough to




 38
   https://www.justice.gov/ archive/ opa/pr/2008/September/08-civ-860.htrnl (accessed May 30,
 2017).
                                                 21
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 24 of 307                              PageID #:
                                     484


 require daily, around-the-clock, long-tertn opioid treatment and for which alternative treatment

 options are inadequate."

         64.     Until January 2015, Janssen also developed, marketed, and sold Nucynta and Nucynta

 ER:

                      a.   Nucynta ER (tapentadol extended release) is a Schedule II opioid agonist tablet

                           first approved in 2011 and indicated for the "management of pain severe

                           enough to require daily, around-the-clock, long-term opioid treatment and for

                           which alternative treatment options are inadequate." Prior to April 2014,

                           Nucynta ER was indicated for the "management of moderate to severe chronic

                           pain in adults [and] neuropathic pain associated with diabetic peripheral

                           neuropathy (DPN) in adults." The DPN indication was added in August 2012.

                      b. Nucynta (tapentadol) is a Schedule II opioid agonist tablet and oral solution

                           first approved in 2008 and indicated for the "relief of moderate to severe acute

                           pain in patients 18 years of age or older."

         65.     Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014. 39

 Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

         66.     Endo Health Solutions Inc. is a Delaware corporation with its principal place of

 business in Malvern, Pennsylvania. Endo Pharmaceuticals, Inc. is a wholly-owned subsidiary of Endo

 Health Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

 Pennsylvania. (Endo Health Solutions Inc. and Endo Pharmaceuticals, Inc. collectively are referred to

 herein as "Endo.")




 39
    http://www.prnewswire.com/ news-releases/ depomed-announces-closing-of-acquisition-of-us-
 rights-to-nucynta-tapentadol-nucyn ta-er-tapentadol-extended-release-tablets-and-nucynta-tapentadol-
 oral-solution-from-janssen-pharrnaceuticals-inc-for-10 5-billion-300060453 .html (accessed May 30,
 2017)
                                                       22
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 25 of 307                               PageID #:
                                     485



         67.     Endo develops, markets, and sells prescription drugs, including the following opioids,

 in Plaintiffs' Counties, Cities, Towns, Villages, and nationally:

                     a.    Opana ER (oxymorphone hydrochloride extended release) is a Schedule II

                           opioid agonist tablet first approved in 2006 and indicated for the "management

                           of pain severe enough to require daily, around-the-dock, long-term opioid

                           treatment and for which alternative treatment options are inadequate." Prior to

                           April 2014, Opana ER was indicated for the "relief of moderate to severe pain

                           in patients requiring continuous, around-the-dock opioid treatment for an

                           extended period of time." On June 8, 2017, the FDA requested that Endo

                           Pharmaceuticals remove its opioid medication, reformulated Opana ER

                           (oxymorphone hydrochloride), from the market. 40

                      b. Opana (oxymorphone hydrochloride) is a Schedule II opioid agonist tablet first

                           approved in 2006 and indicated for the "relief of moderate to severe acute pain

                           where the use of an opioid is appropriate."

                      c.   Percodan (oxycodone hydrochloride and aspirin) is a Schedule II opioid agonist

                           tablet first approved in 19 50 and first marketed by Endo in 2004 and indicated

                           for the "management of moderate to moderately severe pain."

                      d. Percocet (oxycodone hydrochloride and acetaminophen) is a Schedule II opioid

                           agonist tablet first approved in 1999 and first marketed by Endo in 2006 and
                                                                                               41
                           indicated for the "relief of moderate to moderately severe pain."



 4
  ° FDA Requests Removal ef Opana ER far Risks Related to Abuse.
 https://www.fda.gov/N ewsEvents/N ewsroom/PressAnnouncements/ucm562401.htm.
 41
    In addition, Endo marketed Zydone (hydrocodone bitartrate and acetaminophen), a Schedule III
 opioid agonist tablet indicated for the "relief of moderate to moderately severe pain," from 1998
 through 2013. The FDA's website indicates this product is currently discontinued, but it appears on
 Endo's own website.
                                                       23
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 26 of 307                              PageID #:
                                     486



         68.     Opioids made up roughly $403 million of Endo's overall revenues of $3 billion in 2012.

 Opana ER yielded revenue of $1.15 billion from 2010 to 2013, and alone accounted for 10% of

 Endo's total revenue in 2012. Endo also manufactures and sells generic opioids nationally and in

 Plaintiffs' Counties, Cities, Towns, and Villages, both itself and through its subsidiary, Qualitest

 Pharmaceuticals, Inc., including generic oxycodone, oxymorphone, hydromorphone, and hydrocodone

 products.

         69.     Allergan pie is a public limited company incorporated in Ireland with its principal place

 of business in Dublin, Ireland. Actavis pie acquired Allergan plc in March 2015, and the combined

 company changed its name to Allergan plc in March 2015. Prior to that, Watson Pharmaceuticals, Inc.

 acquired Actavis, Inc. in October 2012; the combined company changed its name to Actavis, Inc. in

 January 2013 and then to Actavis pie in October 2013. Watson Laboratories, Inc. is a Nevada

 corporation with its principal place of business in Corona, California, and is a wholly owned subsidiary

 of Allergan plc (f/k/ a Actavis, Inc., f/k/ a Watson Pharmaceuticals, Inc.). Actavis Pharma, Inc. (f/k/ a

 Actavis, Inc.) is a Delaware corporation with its principal place of business in New Jersey, and was

 formerly known as Watson Pharma, Inc. Actavis LLC is a Delaware limited liability company with its

 principal place of business in Parsippany, New Jersey. Each of these defendants is owned by Allergan

 plc, which uses them to market and sell its drugs in the United States. Upon information and belief,

 Allergan plc exercises control over these marketing and sales efforts, and profits from the sale of

 Allergan/Actavis products ultimately inure to its benefit. (Allergan pie, Actavis plc, Actavis, Inc.,

 Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson

 Laboratories, Inc. hereinafter collectively are referred to as "Actavis.") 42




 42
   The list of Allergan-related entities shall be understood to incorporate all affiliates that owned,
 manufactured, distributed, monitored, or sold opioid medicines at issue, including: Allergan Finance,
 LLC; Allergan Sales, LLC; Allergan USA, Inc.; Warner Chilcott Company, LLC; Watson Laboratories,
 Inc.; Actavis Elizabeth LLC; Actavis Pharma, Inc.; Actavis LLC; Actavis Mid Atlantic LLC; Actavis
                                                       24
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 27 of 307                              PageID #:
                                     487



         70.     Actavis engages in the business of marketing and selling opioids in Plaintiffs' Counties,

 Cities, Towns, Villages, and across the country, including the branded drugs Kadian and Norco, a

 generic version of Kadian, and generic versions of Duragesic and Opana. Kadian (morphine sulfate

 extended release) is a Schedule II opioid agonist capsule first approved in 1996 and indicated for the

 "management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

 and for which alternative treatment options are inadequate." Prior to April 2014, Kadian was indicated

 for the "management of moderate to severe pain when a continuous, around-the-clock opioid

 analgesic is needed for an extended period of titne." Actavis acquired the rights to Kadian from King

 Pharmaceuticals, Inc., on December 30, 2008 and began marketing Kadian in 2009.

         71.     Insys Therapeutics, Inc. ("Insys") is a Delaware corporation with its principal place of

 business in Chandler, Arizona.

         72.     Insys develops, markets, and sells prescription drugs, including Subsys, a sublingual

 spray of fentanyl, in Plaintiffs' Counties, Cities, Towns, Villages, and nationally.

         73.     Defendant McKesson Corporation ("McKesson") is a Delaware corporation with its

 principal place of business in San Francisco, California.

         74.     Defendant McKesson had a net income in excess of $1.5 Billion in 2015.

         75.     Defendant McKesson distributes pharmaceuticals to retail pharmacies and institutional

 providers to customers in all 50 states, including Plaintiffs' Counties, Cities, Towns, and Villages.

         76.     Upon information and belief, Defendant McKesson is a pharmaceutical distributor

 licensed to do business in Kaua'i County and Hawai'i.

         77.     Defendant McKesson is the largest pharmaceutical distributor in North America.




 Kadian ILC; Actavis Totowa LLC; Actavis South Atlantic ILC; Actavis Laboratories UT, Inc.; and
 Actavis Laboratories FL, Inc.

                                                      25
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 28 of 307                           PageID #:
                                     488



         78.     Upon information and belief, Defendant McKesson delivers one-third of all

 pharmaceuticals used in North America.

         79.     Defendant McKesson does substantial business in Kaua'i County and Hawai'i and

 Plaintiffs' Counties, Cities, Towns, and Villages.

         80.     Defendant Cardinal Health Inc. ("Cardinal") is an Ohio Corporation with its principal

 place of business in Dublin, Ohio.

         81.     Defendant Cardinal distributes pharmaceuticals to retail pharmacies and institutional

 providers to customers in all 50 states, including Kaua'i County and Hawai'i and Plaintiffs' Counties,

 Cities, Towns, and Villages.

         82.     Upon information and belief, Defendant Cardinal is a pharmaceutical distributor

 licensed to do business in Kaua'i County and Hawai'i.

         83.     Defendant Cardinal does substantial business in Kaua'i County, Hawai'i and Plaintiffs'

 Counties, Cities, Towns, and Villages.

         84.     Upon information and belief, Defendant Cardinal is one of the largest distributors of

 opioid pain medications in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and

 Villages.

         85.      Upon information and belief, Defendant AmerisourceBergen Drug Corporation

 ("Amerisource") is a Delaware Corporation with its principal place of business in Chesterbrook,

 Pennsylvania.

         86.      Defendant Amerisource does substantial business in the Kaua'i County, Hawai'i and

 Plaintiffs' Counties, Cities, Towns, and Villages.

         87.      Upon information and belief, Defendant Amerisource is a pharmaceutical distributor

 licensed to do business in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.




                                                      26
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 29 of 307                              PageID #:
                                     489



         88.     Defendant Amerisource distributes pharmaceuticals to retail pharmacies and

 institutional providers to customers in all 50 states, including Kaua'i County, Hawai'i and Plaintiffs'

 Counties, Cities, Towns, and Villages.

         89.     Upon information and belief, Defendant Amerisource is one of the largest distributors

 of opioid pain medications in the Country, including Kaua'i County, Hawai'i and Plaintiffs' Counties,

 Cities, Towns, and Villages.

         90.     Upon information and belief, Defendant American Medical Distributors, Inc.

 ("American Medical Distributors") is a New York Corporation with its principal place of business in

 North Amityville, New York.

         91.     Defendant American Medical Distributors does substantial business in Kaua'i County,

 Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.

         92.     Upon information and belief, Defendant American Medical Distributors is a

 pharmaceutical distributor licensed to do business in Hawai'i.

         93.     Defendant American Medical Distributors distributes pharmaceuticals to retail

 pharmacies and institutional providers to customers in Kaua'i County, Hawai'i and Plaintiffs' Counties,

 Cities, Towns, and Villages.

         94.     Upon information and belief, Defendant American Medical Distributors is one of the

 distributors of opioid pain medications in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities,

 Towns, and Villages.

         95.     Upon information and belief, American Medical Distributors is a subsidiary of Bellco

 Drug Corp.

         96.     Upon information and belief, Defendant Bellco Drug Corp. ("Bellco'') is a New York

 Corporation with its principal place of business in Amityville, New York.




                                                     27
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 30 of 307                          PageID #:
                                     490



        97.      Defendant Belko does substantial business in Kaua'i County, Hawai'i and Plaintiffs'

 Counties, Cities, Towns, and Villages.

        98.      Upon information and belief, Defendant Belko is a pharmaceutical distributor licensed

 to do business in Hawai'i.

        99.      Defendant Belko distributes pharmaceuticals to retail pharmacies and institutional

 providers to customers in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.

        100.     Upon information and belief, Defendant Belko is one of the distributors of opioid

 pain medications in Hawai'i.

        101.     Upon information and belief, Belko is a subsidiary of AmeriSource.

         102.    Upon information and belief, Defendant Blenheim Pharmacal, Inc. ("Blenheim") is a

 New York Corporation with its principal place of business in North Blenheim, New York.

         103.    Defendant Blenheim does substantial business in Kaua'i County, Hawai'i and Plaintiffs'

 Counties, Cities, Towns, and Villages.

         104.    Upon information and belief, Defendant Blenheim is a pharmaceutical distributor

 licensed to do business in Hawai'i.

         105.    Defendant Blenheim distributes pharmaceuticals to retail pharmacies and institutional

 providers to customers in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.

         106.    Upon information and belief, Defendant Blenheim is one of the distributors of opioid

 pain medications in Hawai'i.

         107.    Upon information and belief, Defendant Darby Group Companies, Inc. ("Darby") is a

 New York Corporation with its principal place of business in Jericho, New York.

         108.    Defendant Darby does substantial business in the Kaua'i County, Hawai'i and

 Plaintiffs' Counties, Cities, Towns, and Villages.




                                                      28
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 31 of 307                           PageID #:
                                     491



        109.    Upon information and belief, Defendant Darby is a pharmaceutical distributor licensed

 to do business in Hawai'i.

         110.   Defendant Darby distributes pharmaceuticals to retail pharmacies and institutional

 providers to customers in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.

         111.   Upon information and belief, Defendant Darby is one of the distributors of opioid

 pain medications in Hawai'i.

         112.   Upon information and belief, Defendant Eveready Wholesale Drugs Ltd. ("Eveready")

 is a New York Corporation with its principal place of business in Port Washington, New York.

         113.   Defendant Eveready does substantial business in Kaua'i County, Hawai'i and Plaintiffs'

 Counties, Cities, Towns, and Villages.

         114.    Upon information and belief, Defendant Eveready is a pharmaceutical distributor

 licensed to do business in Hawai'i.

         115.    Defendant Eveready distributes pharmaceuticals to retail pharmacies and institutional

 providers to customers in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.

         116.    Upon information and belief, Defendant Eveready is one of the distributors of opioid

 pain medications in Hawai'i.

         117.    Upon information and belief, Defendant Kinray, LLC ("Kinray") is a New York

 Corporation with its principal place of business in Whitestone, New York.

         118.    Defendant Kinray does substantial business in Kaua'i County, Hawai'i and Plaintiffs'

 Counties, Cities, Towns, and Villages.

         119.    Upon information and belief, Defendant Kinray is a pharmaceutical distributor

 licensed to do business in Hawai'i.

         120.    Defendant Kinray distributes pharmaceuticals to retail pharmacies and institutional

 providers to customers in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.


                                                    29
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 32 of 307                          PageID #:
                                     492



         121.    Upon infortnation and belief, Defendant Kinray is one of the distributors of opioid

 pain medications in Hawai'i.

         122.    Kinny is a subsidiary of Cardinal.43

         123.    Upon infortnation and belief, Defendant PSS World Medical, Inc. ("PSS World") is a

 Florida Corporation with its principal place of business in Jacksonville, Florida.

         124.    Defendant PSS World does substantial business in Kaua'i County, Hawai'i and

 Plaintiffs' Counties, Cities, Towns, and Villages.

         125.    Upon infortnation and belief, Defendant PSS World is a phartnaceutical distributor

 licensed to do business in New Yark.

         126.    Defendant PSS World distributes phartnaceuticals to retail pharmacies and institutional

 providers to customers in Kaua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns, and Villages.

         127.    Upon infortnation and belief, Defendant PSS World is one of the distributors of opioid

 pain medications in Hawai'i.

         128.    PSS World is a subsidiary of McKesson. 44

         129.    Upon infortnation and belief, Defendant Rochester Drug Cooperative, Inc.

 ("Rochester Drug") is a New York Corporation with its principal place of business in Rochester, New

 York.

         130.    Defendant Rochester Drug does substantial business in Kaua'i County, Hawai'i and

 Plaintiffs' Counties, Cities, Towns, and Villages.

         131.    Upon infortnation and belief, defendant Rochester Drug is a phartnaceutical distributor

 licensed to do business in Hawai'i.




 43
    https://www.justice.gov/usao-sdny /pr/ manhattan-us-attomey-announces-10-million-civil-penalty-
 recovery-against-new-york.
 44
    http://investor.mckesson.com/ press-release/mckesson-completes-acquisition-pss-world-medical.
                                                        30
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 33 of 307                                   PageID #:
                                     493



         132.    Defendant Rochester Drug distributes pharmaceuticals to retail pharmacies and

 institutional providers to customers in K.aua'i County, Hawai'i and Plaintiffs' Counties, Cities, Towns,

 and Villages.

         133.    Upon information and belief, Defendant Rochester Drug is one of the distributors of

 opioid pain medications in Hawai'i.

         134.    The Purdue-Related Additional Defendants are entities and individuals associated with

 Purdue Pharma L.P. ("PPLP"), Purdue Pharma Inc. ("PPI"), and The Purdue Frederick Company,

 Inc. ("PFC") (collectively "Purdue"). These three entities are members of a worldwide group of

 associated companies all of which are owned and controlled, directly or indirectly through family trusts

 and holding companies, 50% by the widow and descendants of Mortimer D. Sackler ("Mortimer

 Sackler Family") and 50% by the widow and descendants of Raymond R. Sackler ("Raymond Sackler

 Family") (together the Mortimer Sackler Family and the Raymond Sackler Family are referred to as the

 "Sackler Families"). At all relevant times, the Sackler Families jointly managed and controlled all of the

 associated companies that the two families owned. Each of the Purdue-related individuals and entities

 named herein as Additional Defendants knowingly aided, abetted, participated in, and benefitted from

 the wrongdoing of Purdue as alleged in the Complaint; none is named merely because of his, her, or its

 status as a shareholder, limited partner, member of a limited liability company, or beneficiary of a trust.

         135.     Purdue has been sued by many plaintiffs for the role it played in creating the opioid

 epidemic. The three Purdue entities originally sued, PPLP, PPI, and PFC, may, however, lack sufficient

 assets to satisfy their liabilities to those plaintiffs, other creditors, and Plaintiff, because billions of

 dollars of profits from Purdue's sale of opioids has been distributed to the Sackler Families since the

 1980s. Accordingly, by this pleading, Plaintiff is adding as defendants those members of the Sackler

 F amities and their controlled entities who knowingly participated in the wrongdoing of Purdue as

 alleged in the Complaint, and who knowingly received the benefits of that wrongdoing.


                                                        31
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 34 of 307                            PageID #:
                                     494



        136.    Defendant Richard S. Sadder is a natural person residing in Travis County, Texas. He

 is a son of Raymond Sadder and, beginning in the 1990's, served as a rnernber of the Board of

 Directors of Purdue and Purdue-related entities.

        137.    Defendant Jonathan D. Sadder is a natural person residing in Fairfield County,

 Connecticut. He is a son of Rayrnond Sadder and has been a rnernber of the Board of Directors of

 Purdue and Purdue-related entities since the 1990s.

        138.    Defendant Mortimer D.A. Sadder is a natural person residing in New York County,

 New York. He is the son of Mortimer Sadder and has been a rnernber of the board of directors of

 Purdue and Purdue-related entities since the 1990s.

         139.   Defendant Kathe A. Sackler is a natural person tesiding in Fairfield County,

 Connecticut. She is the daughter of Mortimer Sackler and has served as a rnernber of the board of

 directors of Purdue and Purdue-related entities since the 1990s.

         140.   Defendant Ilene Sackler Lefcourt is a natural person residing _in New York County,

 New York. She is the daughter of Mortimer Sackler and has served as a rnernber of the board of

 directors of Purdue and Purdue-related entities since the 1990s.

         141.   Defendant Beverly Sackler is a natural person residing in Fairfield County, Connecticut.

 She is the widow of Raymond Sackler and has served as a rnernber of the board of directors of Purdue

 and Purdue-related entities since the 1990s.

         142.   Defendant Theresa Sackler is a natural person residing in New York County, New

 York. She is the widow of Mortimer Sadder and has served as a rnernber of the board of directors of

 Purdue and Purdue-related entities since the 1990s.

         143.   Defendant David A. Sackler is a natural person residing in New York County, New

 York. He is the son of Richard Sackler (and thus grandson of Raymond Sackler) and has served as a

 rnernber of the board of directors of Purdue and Purdue-related entities since 2012.


                                                    32
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 35 of 307                            PageID #:
                                     495



        144.    Defendant Rhodes Technologies ("Rhodes Tech") is a Delaware general partnership

 formed on April 12, 2005 with its principal place of business in Coventry, R.I. At relevant times,

 Rhodes Tech or its predecessor has manufactured and supplied Purdue with oxycodone, the active

 pharmaceutical ingredient in OxyContin, for use in the manufacture of pharmaceutical preparations.

         145.   Defendant Rhodes Technologies Inc. ("Rhodes Tech Inc.") is a Delaware corporation

 formed January 28, 1999 with its principal place of business in Coventry, R.I. Rhodes Tech Inc. is a

 general partner of Rhodes Tech. At relevant times, Rhodes Tech Inc. has manufactured and supplied

 Purdue with oxycodone, the active pharmaceutical ingredient in OxyContin, for use in the

 manufacture of pharmaceutical preparations or has managed Rhodes Tech or its predecessor in doing

 so.

         146.    Defendant Rhodes Pharmaceuticals L.P. ("Rhodes Pharma") is a Delaware limited

 partnership formed November 9, 2007 with its principal place of business in Coventry, R.I. At all

 relevant times, Rhodes Pharma has marketed a generic form of OxyContin which is manufactured by

 Purdue Pharmaceuticals L.P. ("PPNC"), a Delaware limited partnership, which is a subsidiary of

 Defendant PPLP and which owns and operates a pharmaceutical manufacturing facility in Wilson,

 North Carolina.

         147.    Defendant Rhodes Pharmaceuticals Inc. ("Rhodes Pharma Inc.") is a New York

 corporation formed on November 9, 2007. Rhodes Pharma Inc. is a general partner of Rhodes

 Pharma. At all relevant times, Rhodes Pharma Inc. has marketed a generic form of OxyContin which

 is manufactured by PPN C.

         148.    Defendant Trust for the Benefit of Members of the Raymond Sackler Family (the

 "Raymond Sackler Trust") is a trust of which Defendants Beverly Sackler, Richard S. Sackler, and/ or

 Jonathan D. Sackler are trustees. It is the 50% direct or indirect beneficial owner of Purdue and the




                                                     33
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 36 of 307                            PageID #:
                                     496


 Purdue-related Additional Defendants and the recipient of 50% of the profits from the sale of opioids

 by Purdue and the Purdue-related Additional Defendants.

         149.   Defendant The P.F. Laboratories, Inc. ("PF Labs") is a New Jersey corporation with its

 principal place of business located in Totowa, New Jersey. It was, at relevant times, engaged in the

 business of manufacturing OxyContin for Purdue. At all relevant times, PF Labs has been beneficially

 owned, managed, and controlled by Defendant Sadder Family members.

         150.   Defendant Stuart D. Baker is a natural person residing in Suffolk County, New York.

 He has served as a senior executive of, and/ or counsel to, Purdue, Purdue-related entities, and

 members of the Sackler Families since the 1990s.

         151.   Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal place

 of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned

 subsidiary of Par Pharmaceutical Companies, Inc. f/k/ a Par Pharmaceutical Holdings, Inc.

         152.   Defendant Par Pharmaceutical Companies, Inc. is a New York corporation with its

 principal place of business located in Chestnut Ridge, New York (Par Pharmaceutical, Inc.' and Par

 Pharmaceutical Companies, Inc. are referred to collectively as "Par Pharmaceutical"). Par

 Pharmaceutical is an affiliate of Defendants Endo Health Solutions Inc. ("EHS") and Endo

 Pharmaceuticals, Inc. ("BPI). EHS, BPI, and Par Pharmaceutical, and their DEA registrant subsidiaries

 and affiliates (collectively, "Endo"), manufacture opioids sold throughout the United States including

 in and around Plaintiffs Counties, Cities, Towns, and Villages.

         153.    Defendant Mallinckrodt plc is an Irish public limited company with its headquarters in

 Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was incorporated in January 2013

 for the purpose of holding the pharmaceuticals business of Covidien plc, which was fully transferred to

 Mallinckrodt plc in June of that year. Mallinckrodt plc also operates under the registered business

 name Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood, Missouri.


                                                    34
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 37 of 307                            PageID #:
                                     497



        154.    Defendant Mallinckrodt LLC is a Delaware corporation with its headquarters in

Hazelwood, Missouri, and registered to do business in Plaintiffs' geographic area.

        155.    Defendant SpecGx LLC is a Delaware limited liability company with its headquarters in

 Clayton, Missouri and is a wholly-owned subsidiary of Mallinckrodt plc. Mallinckrodt plc, Mallinckrodt

LLC, and SpecGx LLC and their DEA registrant subsidiaries and affiliates (together, "Mallinckrodt")

 manufacture, market, sell and distribute pharmaceutical drugs throughout the United States.

 Mallinckrodt is the largest U.S. supplier of opioid pain medications and among the top ten generic

 pharmaceutical manufacturers in the United States, based on prescriptions.

         156.   Defendant Mylan Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal

 place of business located in Canonsburg, Pennsylvania. It manufacturers, promotes, markets,

 distributes and sells opioids in Plaintiffs Counties, Cities, Towns, and Villages and throughout the

 nation. This includes many Schedule II controlled substances such as Oxycodone and Propoxy-N.

 Mylan conducts its pharmaceutical business operations through various entities, including Mylan

 Specialty, L.P. and Mylan Pharms, Inc. (collectively "Mylan".)

         157.    Defendant Sandoz, Inc. is a Colorado corporation with its principal place of business

 located in Princeton, New Jersey. It manufacturers, promotes, markets, distributes and sells opioids in

 Plaintiffs' Counties, Cities, Towns, and Villages and throughout the nation.

         158.    Defendant West-Ward Pharmaceuticals Corp. n/k/a Hikma Pharmaceuticals, Inc.

 ("West-Ward") is a Delaware corporation with its principal place of business located in Eatontown,

 New Jersey. It manufacturers, promotes, markets, distributes and sells opioids in Plaintiffs' Counties,

 Cities, Towns, and Villages and throughout the nation.

         159.    DefendantAmneal Pharmaceuticals, Inc. ("Amneal") is a Delaware corporation with

 its principal place of business located in New Jersey. It manufacturers, promotes, markets, distributes

 and sells opioids in Plaintiffs' Counties, Cities, Towns, and Villages and throughout the nation.


                                                    35
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 38 of 307                             PageID #:
                                     498



           160.   Insys Therapeutics, Inc. ("Insys") is a Delaware corporation with its principal place of

 business in Chandler, Arizona. Insys develops, markets, and sells prescription drugs, including Subsys,

 a sublingual spray of fentanyl, in Plaintiffs counties and nationally.

           161.   Insys was co-founded in 2002 by Dr.John Kapoor, a serial pharmaceutical industry

 entrepreneur "known for applying aggressive marketing tactics and sharp price increases on older

 drugs."

           162.   In 2012, Insys received U.S. Food and Drug Administration approval for Subsys, a

 fentanyl sublingual spray product designed to treat breakthrough cancer pain. However, Insys

 encountered significant obstacles due to insurers employing a process known as prior authorization.

 Prior authorization prevents the over prescription and abuse of powerful and expensive drugs. The

 prior authorization process requires "additional approval from an insurer or its pharmacy benefit

 manager before dispensing ... " and may also impose step therapy which requires beneficiaries to first

 use less expensive medications before moving on to a more expensive approach.

           163.   Insys circumvented this process by forming a prior authorization unit, known at one

 point as the Insys Reimbursement Center ("IRC"), to facilitate the process using aggressive and likely

 illegal marketing techniques. Insys published education articles that praised their products' non-

 addictive nature; and funded patient advocacy groups who unknowingly promoted Insys' agenda of

 raising the profile of pain so that drugs could be prescribed to treat it. Furthermore, Insys' former sales

 representatives, motivated by corporate greed, paid off medical practitioners to prescribe Subsys in

 spite of any medical need. Insys employees were pressured internally and received significant

 monetary incentives to increase the rate of prescription approvals.

           164.   According to a federal indictment and ongoing congressional investigation by Sen.

 Claire McCaskill, IRC employees pretended to be with doctors' offices and falsified medical histories

 of patients. The report, acquired by McCaskill's investigators, includes transcripts and an audio


                                                      36


                                                                                                               :
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 39 of 307                            PageID #:
                                     499



 recording of employees implementing these techniques in order to obtain authorization from insurers

 and pharmacy benefit managers. The transcript reveals an Insys employee pretending to call on behalf

 of a doctor and inaccurately describes the patient's medical history. For example, Insys employees

 would create the impression that the patient had cancer, without explicitly saying so, because cancer

 was a requirement for prior clearance to prescribe Subsys. Insys was warned by a consultant that it

 lacked needed policies for governing such activities, but the executives failed to implement corrective

 internal procedures.

         165.    In a class action law suit against Insys, it was revealed that management "was ware that

 only about 10% of prescriptions approved through the Prior Authorization Departruent were for

 cancer patients," and an Oregon Departruent of Justice Investigation found that 78% of

 preauthorization forms submitted by Insys on behalf of Oregon patients were for off-label uses.

 Physicians are allowed to prescribe medications for indications outside of FDA guidelines if they see

 fit, but it is illegal for pharmaceutical companies to market a drug for off-label use.

         166.    In 2008, biopharmaceutical company Cephalon settled with the U.S. Government for

 425 million in a suit against the company that alleged it marketed drugs for unapproved uses (off-

 label). The FDA approved the drug only for opioid tolerant cancer patients. According to the Oregon

 settlement and class-action lawsuit, at least three employees involved in sales and/ or marketing at

 Cephalon had moved over to Insys Therapeutics.

         167.    Additionally, Insys created a "legal speaker program" which turned out to be a scam.

 The Justice Department commented on the program and stated:

         168.    The Speaker Programs, which were typically held at high-end restaurants, were

 ostensibly designed to gather licensed healthcare professionals who had the capacity to prescribe

 Subsys and educate them about the drug. In truth, the events were usually just a gathering of friends

 and co-workers, most of whom did not have the ability to prescribe Subsys, and no educational


                                                      37
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 40 of 307                              PageID #:
                                     500



 component took place. "Speakers" were paid a fee that ranged from $1,000 to several thousand dollars

 for attending these dinners. At times, the sign-in sheets for the Speaker Programs were forged so as to

 make it appear that the programs had an appropriate audience of healthcare professionals.

         169.    Insys paid hundreds of thousands of dollars to doctors in exchange for prescribing

 Subsys and three top prescribers have already been convicted of taking bribes.

         170.    Fentanyl products are considered to be the most potent and dangerous opioids on the

 market and up to SO times more powerful than heroine.

         171.    In an internal presentation dated 2012 and entitles, "2013 SUBSYS Brand Plan," Insys

 identified one of six "key strategic imperatives" as "Mitigate Prior Authorization barriers." On a later

 slide, the company identified several tasks associated with this effort, including "Build internal !Prior

 authorization] assistance infrastructure," "Establish an internal 1-800 reimbursement assistance

 hotline," and "Educate field force on !Prior authorization] process and facilitation."

         172.     Additional materials produced by Insys to the minority staff suggest, however, that

 Insys did not match these efforts with sufficient compliance processes to prevent fraud and was

 internally aware of the danger of problematic practices. Specifically, on February 18, 2014, Compliance

 Implementation Services (CIS)-a healthcare consultant-issued a draft report to Insys titled, "Insys

 Call Note, Email, & IRC Verbatim Data Audit Report." The introduction to the report explained that

 "CIS was approached by INSYS' legal representative ... on behalf of the Board of Directors for Insys

 to request that CIS support in review of certain cotntnunications with Health Care Professionals

 (HCPs) and INSYS employees, and report how there were being documented." Insys had expressed

 concerns "with respect to cotntnunications with HCPs by INSYS employees being professional in

 nature and in alignment with INSYS approved topics regarding off or on-label promotion of an

 INSYS product, and general adh~rence to INSYS documentation requirements." An additional




                                                      38
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 41 of 307                              PageID #:
                                     501



 concern "stemmed from the lack of monitoring of commercial activities where these types of

 interactions could occur.''

         173.    Given these issues, Insys requested that CIS review-in part-"the general

 communications from the INSYS Reimbursement Center (IRC) to HCPs, their office staff or

 representatives, as well as health insurance carriers ... to ensure they were appropriate in nature with

 respect to specific uses of SUBSYS, INSYS' commercially marketed product."

         174.    According to the findings CIS issued, Insys lacked formal policies governing the

 actions of its prior authorization unit. For example, "[n]o formal and approved policy on appropriate

 communications between IRC employees and HCPs, their staff, [health care insurers (HCis)], or

 patients exists ... that governs the support function of obtaining a prior authorization for the use of

 SUBSYS."

         175.    In addition, the report noted that "there were also gaps in formally approved

 foundational policies, procedures, and [standard operating procedures] with respect to required

 processes specifically within the IRC."

         176.    In fact, "[t]he majority of managerial directives, changes to controlled documents or

 templates, as well as updates or revisions to processes were not formally approved, documented, and

 disseminated for use, and were sent informally via email blast."

         177.    Although four informal standard operating procedures existed with regarded to IRC

 functions, these documents "lacked a formal review and approvaf' and failed to "outline appropriately

 the actions performed within the IRC."

         178.    The report also explains that Insys lacked procedures for auditing interactions between

 IRC employees and outside entities. According to CIS, "no formal, documented, or detailed processes

 by which IRC representatives' calls via telephone were audited for proper communication with HCPs




                                                      39
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 42 of 307                              PageID #:
                                     502



 or HCis in any fashion [existed] other than random physical review of a call in a very informal and

 sporadic manner.''

         179.   More broadly, the report notes that "no formal and documented auditing and

 monitoring or quality control policy, process, or function exists between IRC employee

 cornrnunications and HCPs, HCP staff, HCis, or patients."

         180.   At the end of the report, CIS provided a number of recornrnendations concerning IRC

 activities. First, CIS suggested that IRC management "formally dtaft and obtain proper review and

 approval of an IRC specific policy detailing the appropriate cornrnunications that should occur while

 performing the IRC associate job functions and interacting with HCPs."

         181.    Similarly, IRC management was urged to formally dtaft IRC-specific standard

 operating procedures "specific to each job function within the IRC," accompanied by "adequate

 training and understanding of these processes." To ensure compliance with IRC standards, Insys was

 also directed to create an electronic system to allow management "to monitor both live and

 anonymously IRC employee cornrnunications both incoming and outgoing." Finally, CIS

 recornrnended that Insys institute a formal process for revising and updating "IRC documentation

 used for patient and HCP data."

         182.    The CIS report concluded by noting, in part, that a review of ten conversations

 between IRC employees and healthcare providers, office staff, and insurance carriers revealed "that all

 IRC staff was professional in cornrnunication, and in no instance was inaccurate or off-label usage of

 SUBSYS cornrnunicated."

         183.    Yet within a year of this conclusion, according to the recording transcribed below, an

 Insys IRC employee appears to have misled a PBM representative regarding the IRC employee's

 affiliation and the diagnosis applicable to Sarah Fuller. The alleged result, in that case, was death due to

 inappropriate and excessive Subsys prescriptions.


                                                      40
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 43 of 307                             PageID #:
                                     503



           184.   One former Insys sales representative described the motto of this approach to patients

 as "Start them high and hope they don't die."

           185.   Defendant Noramco, Inc. ("Noramco") is a Delaware company headquartered in

 Wiltn.ington, Delaware and was a wholly owned subsidiary of J&J and its manufacturer of active

 pharmaceutical ingredients until July 2016 when J&J sold its interests to SK Capital.

           186.   Defendant John N. Kapoor is a resident of Phoenix, Arizona and was the founder and

 owner of Insys Therapeutics, Inc. He held various executive positions at Insys including Chairman of

 the Board of Directors and CEO. In 2013, Forbes Magazine listed him as a billionaire following the

 success of Insys' initial public offering. In 2017, Kapoor, along with other Insys executives, was

 arrested and charged by the Office of the United States Attorney for the District of Massachusetts,

 with multiple felonies in connection with an alleged conspiracy to bride practitioners to prescribe

 Subsys and defraud insurance companies.

           187.   Defendant Kapoor personally directed the activities of Insys, including, upon

 information and belief, the payment of fraudulent kickbacks to prescribers in Plaintiffs' Counties,

 Cities, Towns, and Villages, and directed the tn.ispresentations to third party payors to obtain off-label

 coverage of Subsys.

           188.   Defendants Richard S. Sackler, Jonathan D. Sackler, Mortimer D.A. Sackler, Kathe A.

 Sackler, Ilene Sackler Lefcourt, Beverly Sackler, Theresa Sackler, David A. Sackler, Stuart Baker,

 Rhodes Tech, Rhodes Tech Inc., Rhodes Pharma, Rhodes Pharma Inc., Raymond Sackler Trust, PF

 Labs, Par Pharmaceutical, Inc., Par Pharmaceutical Companies, Inc., Mallinckrodt pie, Mallinckrodt

 LLC, SpecGx LLC, Insys, N oramco, and John Kapoor are "Marketing Defendants" as used in the

 Summit County Complaint. Plaintiff adopts all allegations and causes of action alleged against the

 Marketing Defendants in the Summit County Complaint against these defendants as if fully set forth

 herein.


                                                     41
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 44 of 307                               PageID #:
                                     504



         189.    Defendant Anda, Inc. ("Anda"), is a Florida corporation with its principal office

located in Olive Branch, Mississippi and is registered to do business in and around Plaintiffs' Counties,

 Cities, Towns, and Villages. Through its various DEA registrant subsidiaries and affiliated entities,

Anda is the fourth largest distributor of generic pharmaceuticals in the United States. In October 2016,

 Defendant Teva Pharmaceuticals USA, Inc. ("Teva") acquired Anda for $500 million in cash. At all

 times relevant to this Complaint, Anda distributed prescription opioids throughout the United States,

including; in and/ or around Plaintiffs' Counties, Cities, Towns, and Villages.

         190.    Defendant Discount Drug Mart, Inc. ("Discount Drug") is an Ohio corporation with

its princi]pal place of business in Medina, Ohio. Discount Drug, through its various DEA registered

 subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor. Discount Drug

 also operates retail stores, including in and around Plaintiffs' Counties, Cities, Towns, and Villages, that

 sell prescription medicines, including opioids.

         191.    At all times relevant to this Complaint, Discount Drug distributed prescription opioids

 and engaged in the retail selling of opioids throughout the United States, including in and around

 Plaintiffs' Counties, Cities, Towns, and Villages.

         1 92.   Defendant HBC Service Company ("HBC") is an operating division of Giant Eagle,

 Inc. ("Giant Eagle"). HBC operated as a licensed distributor wholesaler in Plaintiffs' Counties, Cities,

 Towns, and Villages, duly licensed by the State. Giant Eagle is a Pennsylvania corporation with its

 principal place of business in Washington, Pennsylvania. At all times relevant to this Complaint, HBC

 distributed prescription opioids in Plaintiffs' Counties, Cities, Towns, and Villages. HBC, through its

 various DEA registered subsidiaries and affiliated entities, conducts business as a licensed wholesale

 distributor. Giant Eagle also operates retail stores, including in and around Plaintiffs Plaintiffs'

 Counties, Cities, Towns, and Villages, that sell prescription medicines, including opioids.




                                                      42
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 45 of 307                               PageID #:
                                     505



            193.   At all times relevant to this Complaint, HBC distributed prescription opioids and Giant

 Eagle engaged in the retail selling of opioids throughout the United States, including in and around

 Plaintiffs Plaintiffs' Counties, Cities, Towns, and Villages.

            194.   Defendant I<inray, LLC ("I<inray") is a New York corporation with its principal place

 of business in Whitestone, New York. I<inray, through its various DEA registered subsidiaries and

 affiliated entities, conducts business as a licensed wholesale distributor.

            195.   At all times relevant to this Complaint, I<inray distributed prescription opioids and

 engaged in the retail selling of opioids throughout the United States, including in and around Plaintiffs

 Plaintiffs' Counties, Cities, Towns, and Villages.

            196.   I<inray is a subsidiary of co-defendant Cardinal Health.

            197.   On December 19, 2016, Preet Bharara, the former United States Attorney for the

 Southern District of New York, and James Hunt, Special Agent in Charge for the DEA, announced

 the filing and settlement of a civil lawsuit involving Controlled Substances Act ("CSA") claims brought

 by the United States against I<inray. 45

            198.   On December 22, 2016, I<inray agreed to pay $10 million to the United States, and

 admitted and accepted responsibility for failing to inform the DEA, as required by CSA regulations, of

 I<inray's receipt of suspicious orders for certain controlled substances during the time period between

 January 1, 2011 and May 14, 2012. 46

            199.   As alleged, during the period from January 1, 2011 to May 14, 2012, the DEA

 investigated pharmacies in New York City and elsewhere that had placed orders for shipments of

 oxycodone or hydro co done (both Schedule II controlled substances) from I<inray that were of unusual

 size and/ or unusual frequency.47 For example, the DEA's internal tracking system revealed that during



 45   Id.
 46   Id.
 41   Id.
                                                       43
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 46 of 307                               PageID #:
                                     506



 the relevant period, Kinray had shipped oxycodone or hydrocodone to more than 20 New York-area

 pharmacy locations that placed orders for a quantity of controlled substances many tirnes greater than

 Kinray's average sales of controlled substances to all of its customers. 48 Such orders should have

 triggered "red flags" in I<inray's ordering system, and Kinray should have reported the suspicious

 orders to the DEA. But for most of this tirne period, Kinray did not report a single suspicious order to

 theDEA. 49

            200.   Defendant Morris & Dickson Co., LLC ("Morris & Dickson") is a Louisiana

 corporation with its principal place of business in Shreveport, Louisiana. Morris & Dickson, through

 its various DEA registered subsidiaries and affiliated entities, conducts business as a licensed wholesale

 distributor.

            201.   At all tirnes relevant to this Complaint, Morris & Dickson distributed prescription

 opioids throughout the United States, including in and around Plaintiffs Counties, Cities, Towns, and

 Villages.

            202.   Defendant Publix Supermarkets, Inc. ("Publix") is a Florida corporation with its

 principal place of business in Lakeland, Florida. Publix, through its various DEA registered

 subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor. Publix also

 operates retail stores, including in and around Plaintiffs' Counties, Cities, Towns, and Villages, that sell

 prescription medicines, including opioids ..

            203.   At all tirnes relevant to this Complaint, Publix distributed prescription opioids and

 engaged in the retail selling of opioids throughout the United States, including in and around Plaintiffs'

 Counties, Cities, Towns, and Villages.




 4B   Id.
 49   Id.
                                                       44
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 47 of 307                                PageID #:
                                     507



         204.    Defendant SAJ Distributors ("SAJ") is a Arkansas corporation with its principal place

 of business in Pine Bluff, Arkansas. SAJ, through its various DEA registered subsidiaries and affiliated

 entities, conducts business as a licensed wholesale distributor.

         205.    At all times relevant to this Complaint, SAJ distributed prescription opioids throughout

 the United States, including in and around Plaintiffs' Counties, Cities, Towns, and Villages.

         206.    Defendant Value Drug Company ("Value Drug") is a Pennsylvania corporation with its

 principal place of business in Pennsylvania. Value Drug, through its various DEA registered

 subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor.

         207.    At all times relevant to this Complaint, Value Drug distributed prescription opioids

 throughout the United States, including in and around Plaintiffs' Counties, Cities, Towns, and Villages.

         208.    Value Drug paid $4,000,000 in settlement claims due to failure to report suspicious

 orders of Oxycodone to pharmacies in Maryland and Pennsylvania in 2014.

         209.    Defendant Smith Drug Company ("Smith Drug") is a South Carolina corporation with

 its principal place of business in South Carolina. Smith Drug, through its various DEA registered

 subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor.

         210.    At all times relevant to this Complaint, Smith Drug distributed prescription opioids

 throughout the United States, including in and around Plaintiffs' Counties, Cities, Towns, and Villages.

         211.    Defendant CVS Health Corporation ("CVS") is a Delaware corporation with its

 principal place of business in Rhode Island. CVS, through its various DEA registered subsidiaries and

 affiliated entities, conducts business as a licensed wholesale distributor. CVS also operates retail stores,

 including in and around Plaintiffs' Counties, Cities, Towns, and Villages, that sell prescription

 medicines, including opioids.




                                                      45
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 48 of 307                                   PageID #:
                                     508



         212.      At all times relevant to this Complaint, CVS distributed prescription opioids and

 engaged in the retail selling of opioids throughout the United States, including in and around Plaintiffs'

 Counties, Cities, Towns, and Villages.

         213.      Defendant Rite Aid of Maryland, Inc., d/b/ a Rite Aid Mid-Atlantic Customer Support

 Center, Inc. is a Delaware corporations with its principal offices located in Camp Hill, Pennsylvania.

         214.      Defendant Rite Aid Corp. is a Delaware corporations with its principal offices located

 in Camp Hill, Pennsylvania. Together, Rite Aid of Maryland, Inc. and Rite Aid Corp. are referred to as

 "Rite Aid."

         215.      Rite Aid, through its various DEA registered subsidiaries and affiliated entities,

 conducts business as a licensed wholesale distributor. Rite-Aid also operates retail stores, including in

 and around Plaintiffs' Counties, Cities, Towns, and Villages that sell prescription medicines, including

 opioids.

            216.   At all times relevant to this Complaint, Rite Aid, through its various DEA registered

 subsidiaries and affiliated entities, distributed prescription opioids and engaged in the retail selling of

 opioids throughout the United States, including in and around Plaintiffs' Counties, Cities, Towns, and

 Villages.

            217.   Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its principal

 place of business in Illinois.

            218.   Defendant Walgreen Eastern Co. is a subsidiary ofWalgreens Boots Alliance, Inc. that

 is engaged in the business of distributing pharmaceuticals, including prescription opioids. Defendant

 Walgreen, Co. is a subsidiary ofWalgreens Boots Alliance that operates retail drug stores.

            219.   Together, Walgreens Boots Alliance, Inc., Walgreen Eastern Co. and Walgreen Co. are

 referred to as "Walgreens ."




                                                       46
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 49 of 307                               PageID #:
                                     509



         220.    Walgreens, through its various DEA registered subsidiaries and affiliated entities,

 conducts business as a licensed wholesale distributor. At all tirnes relevant to this Complaint,

 Walgreens distributed prescription opioids and engaged in the retail selling of opioids throughout the

 United States, including in and around Plaintiffs' Counties, Cities, Towns, and Villages.

         221.    Defendant Wal-Mart Inc. (''Wal-Mart"), is a Delaware corporation with its principal

 place of business in Bentonville, Arkansas. Walrnart, through its various DEA registered affiliated

 entities, conducts business as a licensed wholesale distributor. At all tirnes relevant to this Complaint,

 Wal-Mart distributed prescription opioids and engaged in the retail selling of opioids throughout the

 United States, including in and around Plaintiffs' Counties, Cities, Towns, and Villages.

         222.    In their cap_acity as wholesale distributors, Anda, CVS, Rite-Aid, Walgreens, and Wal-

 Mart are "Distributor Defendants" as used in the Summit County Complaint. Plaintiff adopts all

 allegations and causes of action alleged against the Distributor Defendants in the Summit County

 Complaint against these defendants as if fully set forth herein.

         223.    Defendant Miami-Luken, Inc. ("Miami-Luken") is an Ohio corporation with its

 headquarters and principal place of business in Springboro, Ohio. At all tirnes relevant to this

 Complaint, Miami-Luken distributed prescription opioids throughout the United States, including in

 and around Plaintiffs' Counties, Cities, Towns, and Villages.

         224.    Defendant The Kroger Co. ("!<roger) is an Ohio corporation with headquarters in

 Cincinnati, OH. I<roger operates 2,268 pharmacies in the United States. At all tirnes relevant to this

 Complaint, Kroger distributed prescription opioids throughout the United States, including in and

 around Plaintiffs' Counties, Cities, Towns, and Villages.

         225.    Henry Schein, Inc. describes its business as providing a comprehensive product and

 services offerings to integrated health systems, designed specifically for and focused exclusively on, the




                                                      47
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 50 of 307                             PageID #:
                                     510



 non-acute care space. Henry Schein, Inc. is incorporated in Delaware, with its principal place of

 business is located in Melville, New York.

         226.    Henry Schein, Inc. distributes, among other things, branded and generic

 pharmaceuticals to customers that include dental practitioners, dental laboratories, animal health

 practices and clinics, and office-based medical practitioners, ambulatory surgery centers, and other

 institutions.

         227.    Henry Schein Medical Systems, Inc. ("Henry Schein Medical") is a subsidiary of Henry

 Schein, Inc., that provides practice management, electronic medical records, and document

 management for medical groups.

         228.    Henry Schein Medical Systems Inc. has been registered to do business with the State of

 Ohio since at least 1987. In November of 2014, Henry Schein Medical and Cardinal Health entered

 into a strategic partnership, which consolidated Cardinal Health's physician office sales organization

 into Henry Schein Medical. Henry Schein took responsibility for serving physician offices, and through

 its "symbiotic" arrangement with Cardinal Health, gained access to over 25,000 physical offices as

 customer locations. 50 As a result of this agreement, Henry Schein Medical added more than $300

 million in annual sales.

         229.    Henry Schein, Inc. and Henry Schein Medical Systems Inc. are referred to as "Henry

 Schein." At all relevant rimes, Henry Schein was in the business of distributing, and redistributing,

 pharmaceutical products to consumers within [insert State].

          230.   In 2015, Henry Schein reported that its sales reached a record $10.4 billion and that it

 had grown at a compound annual rate of approximately 16 percent since becoming a public company

 in 1995. Overall, it is the world's largest provider of health care products and services to office-based

 dental, animal health, and medical practitioners.

 50
    Raymond Davis, Henry Schein and Cardinal, The J. of Healthcare Contracting, Feb. 12, 2018,
 http:/ /www.jhconline.com/henry-schein-and-cardinal.htrnl.
                                                48
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 51 of 307                                PageID #:
                                     511



         231.    To the extent they are sued with respect to their activities as retail sellers of

 prescription opioids, CVS, Rite-Aid, Walgreens, and Wal-Mart are referred to herein as "Retail Chain

 Pharmacies" or "Retail Chain Pharmacy Defendants." The allegations pertaining to the Retail Chain

 Pharmacies that form the basis of Plaintiffs claims against these defendants are set forth below.

         232.    At all relevant tirnes, the Sadder Families - in particular, as detailed below, Richard

 Sadder, Jonathan Sadder, Mortimer D.A. Sadder, Kathe Sadder, Beverly Sadder, Thereas Sadder,

 Ilene Sadder Lefcourt, David Sadder, and Raymond Sadder Trust ("Sadder Defendants") - controlled

 Purdue and its associated companies. Purdue is part of a complicated web of entities through which

 the Sadder Families operate. PPI is the managing general partner of PPLP and of many of the various

 Purdue-related entities. Its status as managing general partner of the various entities ensures PPI's

 control of those entities. In turn, at all relevant tirnes, all of the members of the board of PPI have

 been members of the Sadder Families or Sackler-family retainers. The Purdue-related Additional

 Defendants that are not controlled by the Sackler Defendants through PPI are controlled by them

 through different entities unknown to Plaintiff.

         233.    Because the Sackler Families control of the board of PPI, the officers of PPI and PPLP

 reported to them. This ensured Sadder control of PPI and PPLP, even when the officers of those

 entities were not themselves members of the Sackler Families.

         234.    The Sadder Defendants are beneficial owners of, and exercise complete control over,

 all four Rhodes Defendants and PF Labs.

         235.    The Sackler Defendants made the decision that the Sackler Families should enter the

 generic market for OxyContin in or about 2008 and that it should do so through Rhodes Pharma, a

 Sackler-owned entity created for that purpose.




                                                      49
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 52 of 307                               PageID #:
                                     512



         236.    The Sacl<ler Defendants caused Purdue and other associated companies that they

 beneficially owned and controlled to distribute to the Sacl<ler Families hundreds of millions of dollars

 of profits earned by Purdue and its associated companies from the sale of opioids.

         23 7.   Each of the Sacl<ler Defendants named herein has served on the board of directors of,

 or as an officer of, Purdue and one or more Purdue-related Additional Defendants.

         238.    The Sacl<ler Defendants beneficially own and control all of the entities owned by the

 Sacl<ler Families, including PF Labs and the Rhodes Defendants, in substantially the same way as they

 control PPLP and its affiliates, although they may do so using different holding companies and trusts

 than those used to control PPLP.

         239.    At all relevant times, Richard Sacl<ler played an active and central role in the

 management of Purdue and the Purdue-related Additional Defendants. He began working for Purdue

 as Assistant to the President (his father, Raymond) in the 1970s. He later served as Vice President of

 Marketing and Sales. In the early 1990s he became Senior Vice President, which was the position he

 held at the time OxyContin was launched in 1996. In 1999, he became President, and he served in that

 position until 2003.

         240.    Richard Sacl<ler resigned as President in 2003, apparently due to a concern that

 executive officers of Purdue would be held personally liable for opioid-related liabilities and crimes.

 However, he continued to serve, with his uncle Mortimer, as Co-Chair of the Board of Purdue. In that

 way, among others, the family maintained control over their family business, even though they were no

 longer officers, because the officers reported to them.

         241.    As a senior executive of Purdue, Richard Sacl<ler was actively involved in the invention,

 development, marketing, promotion, and sale of Purdue's opioid products, including OxyContin. He

 worked tirelessly to make OxyContin a blockbuster, telling colleagues how devoted he was to the

 drug's success. Along with his father (Raymond) and his uncle (Mortimer), he launched OxyContin


                                                      50
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 53 of 307                             PageID #:
                                     513



with one of the biggest pharmaceutical marketing carupaigns in history, deploying many persuasive

 techniques pioneered by his uncle Arthur. Within five years of its introduction, OxyContin was

 generating a billion dollars a year. When OxyContin met with resistance, Richard participated in

 Purdue's efforts to counter that resistance.

         242.    At all relevant times, Richard Sadder served as a trustee of one or more trusts that

 beneficially own and control Purdue and the Purdue-related Additional Defendants.

         243.    Richard Sackler is the direct or indirect beneficiary of some portion of 25% of the

 profits earned by Purdue and the Purdue-related Additional Defendants narued herein as additional

 defendants from the sale of opioids.

         244.    Jonathan Sackler was a Vice President of Purdue in 1991, and by 2000 he was a Senior

 Vice President. Like his brother Richard, he resigned that position in or after 2003, apparently due to a

 concern that executive officers of Purdue would be held personally liable for opioid-related liabilities

 and crimes. However, he continued to serve on the board of Purdue.

         245.    At all relevant times, Jonathan Sackler served as a trustee or one or more trusts that

 beneficially owns and control Purdue and the Purdue-related Additional Defendants.

         246.    Jonathan Sackler is the direct or indirect beneficiary of some portion of 25% of the

 profits earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.

         247.    Mortimer D.A. Sackler served as a Vice President of Purdue during the period of the

 development, launch, and promotion of OxyContin. He resigned that position in or after 2003,

 apparently due to a concern that executive officers of Purdue would be held personally liable for

 opioid-related liabilities and crimes. However, he continued to serve on the Board of Purdue.

         248.    Mortimer D.A. Sackler is the direct or indirect beneficiary of 7.14% of the profits

 earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.




                                                     51
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 54 of 307                             PageID #:
                                     514



        249.     Kathe A. Sadder was a Vice President of Purdue in 1991, and by 2000 she was a Senior

 Vice President. She resigned that position in or about 2003 due to a concern that executive officers of

 Purdue would be held personally liable for opioid-related liabilities and crimes. However, she

 continued to serve on the Board of Purdue.

        250.     K.athe A. Sadder is the direct or indirect beneficiary of 7.14% of the profits earned by

 Purdue and the Purdue-related Additional Defendants from the sale of opioids.

         251.    Ilene Sadder Lefcourt served as Vice President of Purdue during the period of the

 development, launch, and promotion of OxyContin. She resigned that position in or after 2003,

 apparently due to a concern that executive officers of Purdue would be held personally liable for

 opioid-related liabilities and crimes. However, she continued to serve on the Board of Purdue.

         252.    Ilene Sadder Lefcourt is the direct or indirect beneficiary of 7.14% of the profits

 earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.

         253.    At all relevant times, Beverly Sadder served as a trustee of one or more trusts that

 beneficially own and control Purdue and the Purdue-related Additional Defendants and to which 50%

 of the profits of Purdue and the Purdue-related Additional Defendants from the sale of opioids has

 been conveyed. She has also served as a member of the board of directors of Purdue and Purdue-

 related entities since the 1990s.

         254.    Beverly Sadder is the direct or indirect beneficiary of some portion of 50% of the

 profits earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.

         255.    Theresa Sadder is the direct or indirect beneficiary of 50% of the profits earned by

 Purdue and the Purdue-related Additional Defendants from the sale of opioids. She has also served as

 a member of the board of directors of Purdue and Purdue-related entities since the 1990s.

         256.     David A. Sadder is the direct or indirect beneficiary of some portion of 25% of the

 profits earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids. He


                                                     52
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 55 of 307                               PageID #:
                                     515



 has also served as a member of the board of directors of Purdue and Purdue-related entities since

 2012.

           257.   Stuart Baker joined Purdue in 1994 as Executive Vice President of PPLP and as Vice

 President of PF Co. He served as legal counsel to the entire Purdue organization and the Sackler

 Families. He also served as an officer of other Sadder-owned, Purdue-related entities. He served as a

 trustee of one or more trusts that beneficially own and control Purdue and the Purdue-related

 Additional Defendants. He served as Corporate Secretary for Purdue, and as such he gained direct

 knowledge of the wrongdoing alleged in the Complaint. In his capacity as an officer, director, and

 lawyer, he knowingly aided, abetted, participated in, and benefitted from the wrongdoing of Purdue as

 alleged in the Complaint and knowingly aided and abetted the Sackler Families, and the Purdue-related

 Additional Defendants, to structure their personal affairs and the personal and business organizations

 they beneficially owned and controlled in such a way as to attempt to evade personal liability for the

 wrongdoing in which he knew they had engaged and in which he knew they intended to continue to

 engage.

           258.   The Sackler Families are the sole beneficial owners of Purdue and its associated

 companies and the Purdue-related Additional Defendants. All of Purdue's and its associated

 companies' profits go to Sackler-farnily trusts and entities.

           259.   Richard Sackler,Jonathan Sackler, Mortimer D.A. Sackler, Kathe Sackler, Ilene Sackler

 Lefcourt, Beverly Sackler, Theresa Sackler, David Sackler, Rhodes Tech, Rhodes Tech Inc., Rhodes

 Pharma, Rhodes Pharma Inc., the Raymond Sackler Trust (through its trustees), P.F. Labs, and Stuart

 D. Baker each knowingly aided, abetted, participated in, and benefitted from the wrongdoing of

 Purdue as alleged in the Complaint.

           260.   As set forth in the Complaint, before the defendants in this action began their

 marketing campaign for prescription opioids, generally accepted standards of medical practice dictated


                                                      53
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 56 of 307                                 PageID #:
                                     516



 that opioids should only be used short-term, for instance, for acute pain, pain relating to recovery from

 surgery, or for cancer or palliative care. In those instances, the risks of addiction are low or of little

 significance. The cotntnercial success of prescription opioids thus would not have been possible

 without a fundamental shift in prescribers' perception of the risks and benefits of long-term opioid

 use.

         261.     As it turned out, Purdue was uniquely positioned to execute just such a maneuver,

 thanks to the legacy of Arthur Sackler, the (now-deceased) brother of Raymond and Mortimer Sackler.

         262.     Arthur Sackler created the pharmaceutical advertising industry as we know it-laying

 the groundwork for the OxyContin promotion that would make the Sacklers billionaires.

         263.     Arthur Sackler, a psychiatrist turned "ad man," was both a psychiatrist and a marketing

 executive, and, by many accounts, a brilliant and driven man. He pursued two careers simultaneously,

 as a psychiatrist at Creedmoor State Hospital in New York and the president of an advertising agency

 called William Douglas McAdams. Arthur pioneered both print advertising in medical journals and

 promotion through physician "education" in the form of seminars and continuing medical education

 courses. He understood the persuasive power of recotntnendations from fellow physicians, and did not

 hesitate to manipulate information when necessary. For example, one promotional brochure produced

 by bis firm for Pfizer showed business cards of physicians from various cities as if they were

 testimonials for the drug, but when a journalist tried to contact these doctors, he discovered that they

 did not exist.

         264.     Arthur Sackler revolutionized medical marketing in the 1950's and 60's by creating the

 very marketing ploys bis family later used to perpetuate the massive fraud alleged in this action. In

 striving to make Pfizer (with its blockbuster drug, valium) a household name among physicians, Arthur

 Sackler recognized that "selling new drugs requires a seduction of not just the patient but the doctor

 who writes the prescription," and he maximized influence over physician prescribing by developing the


                                                       54
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 57 of 307                               PageID #:
                                     517



 following marketing ploys to disseminate pharmaceutical messaging to the masses under the guise of

 science and truth:

                      a.   contacting prescribers directly with a variety of perks, benefits and even job

                           offers;

                      b. publishing seemingly neutral articles in medical journals, citing scientific studies

                           (frequently underwritten by the pharmaceutical companies whose products he

                           was marketing);

                      c. marketing illnesses (i.e., lamenting and marketing the under treatment of

                           purported illnesses and the corresponding under-utilization of drugs he was

                           promoting);

                      d. paying prominent physicians to endorse his products; and

                      e.   funding continuing medical education programs ("CME's"), controlling the

                           messaging of key opinion leaders, and maximizing influence over physician

                           prescribing practices.

         265.    In the 1960s, Arthur Sackler made Valium into the first hundredO-rnillion-dollar drug,

 so popular it became known as "Mother's Little Helper." His expertise as a psychiatrist was one of the

 keys to his success. When Arthur's client, Roche, developed Valium, it already had a similar drug,

 Librium, another benzodiazepine, on the market for treatment of anxiety. So Arthur invented a

 condition he called "psychic tension"-essentially stress-and pitched Valium as the solution. The

 campaign, for which Arthur was compensated based on volume of pills sold, was a remarkable success.

         266.    In marketing tranquilizers Librium and Valium, Arthur Sackler bi:oadened his· customer

 base to potentially include everyone. For example, one campaign encouraged doctors to prescribe

 Valium to people with no psychiatric symptoms whatsoever, urging doctors to "consider the




                                                       55
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 58 of 307                                 PageID #:
                                     518



 usefulness of Valiutn" in patients with no demonstrable pathology. Such marketing led one physician,

 writing in the journal Psychosomatics in 1965, to ask, ''When do we not use this drug?'"

          267.     As the line between medical education and medical marketing became very deliberately

 blurred, Valiutn became the pharmaceutical industry's first hundred-million-dollar, and then billion-

 dollar, drug. For his design and creation of these medical marketing strategies, he was posthumously

 inducted into the Medical Advertising Hall of Fame, but as succinctly put by Allen Frances, the former

 chair of psychiatry at Duke University School of Medicine: "'Most of the questionable practices that propelled

 the pharmaceutical industry into the scourge it fr today can be attributed to Arthur Sackler."'

          268.     In other precursors of the current crisis, Arthur Sackler promoted these drugs despite

 the lack of any studies of their addictive potential. Additionally, he started his own newspaper, the

 Medical Tribune, despite concerns that a pharmaceutical advertiser should not be publishing a medical

 periodical directed at doctors. He paid Key Opinion Leaders ("KOLs"), including for example, Henry

 Welch (then chief of FDA's antibiotics division), almost $300,000 in exchange for his help in

 promoting pharmaceutical drugs. By the 1970's, doctors were prescribing more than 100 million

 tranquilizer prescriptions annually, creating what Sen. Edward Kennedy called '"a nightmare of

 dependence and addiction."'

          269.     The Sackler brothers-Arthur, Mortimer, and Raymond-purchased a small patent-

 medicine company called the Purdue Frederick Company ("PF Co.") in 1952.

          270.     PF Co. had been formed in 1892 by Dr. John Purdue Gray and George Frederick

 Bingham and incorporated in New York on June 29, 1911.

          271.     After Arthur's death, Mortimer and Raymond bought out his share. Since that time PF

 Co. and its associated companies have all been owned by the Raymond Sackler Family and the

 Mortimer Sackler Family.




                                                             56
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 59 of 307                             PageID #:
                                     519



        272.    PF Co. is no longer an active New York corporation, having been merged into PF Labs

 on May 7, 2004.

        273.    At all relevant times, PF Co. and PF Labs have been beneficially owned by the Sackler

 Families and controlled by them through Defendant Sadder Family members.

        27 4.   After the Sadder brothers acquired PF Co. in 19 52, they sold products ranging from

 earwax remover to antiseptic, and it became a profitable business. As an advertising executive, Arthur

 was not involved, on paper at least, in running the family business because that would have been a

 conflict of interest. Raymond became the head executive of the family's US business while Mortimer

 ran the UK side of the business.

         275.    Beginning in the 1980s PF Co. and its associated companies engagedin the business of

 designing, testing, manufacturing, labeling, advertising, promoting, marketing, selling or distributing

 opioids throughout the United States.

         276.    In the 1980s, the Sackler Families, through a UK affiliate, acquired a Scottish drug

 producer that had developed a sustained-release technology suitable for morphine. PF Co. marketed

 this extended-release morphine as MS Contin. It quickly became the Sackler Families' best seller. As

 the patent expiration for MS Contin loomed, the Sackler Families searched for a drug to replace it.

 Around that time, Richard Sackler had become more involved in the management of the families'

 businesses. Richard had grand ambitions for the family business; according to a long-time Purdue sales

 representative, "Richard really wanted Purdue to be big-I mean really big." Richard believed Purdue

 should develop another use for its "Cantin" timed-release system.

         277.      In 1990, Purdue's VP of clinical research, Robert Kaiko, sent a memo to Richard and

 other executives recommending that the company work on a pill containing oxycodone. At the time,

 oxycodone was perceived as less potent than morphine, largely because it was most commonly

 prescribed as Percocet, the relatively weak oxycodone-acetaminophen combination pill, or Percodan,


                                                     57
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 60 of 307                           PageID #:
                                     520



 where it was blended with aspirin. By contrast, the oxycodone pill developed by Purdue - OxyContin -

 - was pure oxycodone in a time-release formula similar to MS Cantin, and it was more potent than

 morphine. Purdue also decided to produce pills with as much as 160 milligrams of oxycodone, far in

 excess of any other prescription opioid.

         278.   OxyContin was created by PF Co., but responsibility for designing, testing,

 manufacturing, labeling, advertising, promoting, marketing, selling, and distributing OxyContin and

 other opioid products was shared among PF Co., Purdue, PF Labs, and other Purdue-related

 comparues.

         279.   At relevant times, OxyContin was manufactured by PF Labs.

         280.   MS Cantin had always been limited by the stigma associated with morphine.

 Oxycodone did not have that problem, and what is more, it was sometimes mistakenly called

 "oxycodeine," which also contributed to a false perception of relatively lower potency, because

 codeine is weaker than morphine. Purdue acknowledged using this false perception to its advantage

 when it eventually pled guilty to criminal charges of "misbranding" in 2007, admitting that it was "well

 aware of the incorrect view held by many physicians that oxycodone was weaker than morphine" and

 "did not want to do anything 'to make physicians think that oxycodone was stronger or equal to

 morphine' or to 'take any steps ... that would affect the unique position that OxyContin'" held among

 physicians.

         281.    Even though oxycodone did not have the same stigma as morphine, in focus groups

 conducted before OxyContin's release, Purdue learned that doctors were concerned about the abuse

 potential of opioids. The focus group concluded that the perceived abuse potential of opioids was the

 "'biggest negative' that might prevent widespread use of the drug."

         282.    For Purdue and OxyContin to be "rea!fy big," Purdue needed to both distance its new

 product from the traditional view of narcotic addiction risk, and broaden the drug's uses beyond


                                                    58
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 61 of 307                               PageID #:
                                     521



 cancer pain and hospice care. A marketing memo sent to Purdue's top sales executives in March 199 5

 recommended that if Purdue could show that the risk of abuse was lower with OxyContin than with

 traditional immediate-release narcotics, sales would increase. As discussed below, Purdue did not find

 or generate any such evidence, but this did not stop Purdue from making that claim regardless.

        283.     Despite the fact that there has been little or no change in the amount of pain reported

 in the U.S. over the last twenty years, Purdue recognized an enormous untapped market for its new

 drug. As Dr. David Haddox, a Senior Medical Director at Purdue, declared on the Early Show, a CBS

 morning talk program, "There are 50 million patients in this country who have chronic pain that's not

 being managed appropriately every single day. OxyContin is one of the choices that doctors have

 available to them to treat that."

         284.    The members of the board of Purdue were intimately involved in the activities of the

 entities that they managed, often on a weekly or even daily basis.

         285.    Purdue, PF Co., PF Labs, and the Sackler Families launched OxyContin with one of

 the biggest pharmaceutical marketing campaigns in history, deploying many persuasive techniques

 pioneered by Arthur. They trained and armed a force of approximately 1,000 sales representatives with

 charts showing OxyContin's purported benefits. A major thrust of the sales campaign was that

 OxyContin should be prescribed not merely for the kind of severe short-term pain associated with

 surgery or for cancer pain but also for less acute, longer-lasting pain, such as arthritis, back pain, sports

 injuries, fibromyalgia. The number of conditions that OxyContin could treat seemed almost unlimited.

         286.     The training included "training in 'overcoming objections' from clinicians." "If a doctor

 inquired about addiction," the representative was instructed to respond thus: "'The delivery system is

 believed to reduce the abuse liability of the drug.'" Another sales representative said that Purdue

 executives "told us to say things like it is 'virtually' non-addicting.''




                                                        59
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 62 of 307                              PageID #:
                                     522



            287.   Purdue sales representatives were provided with studies and literature provided by

 other physicians. Purdue had a speakers' bureau through which it paid several thousand doctors to

 attend medical conferences and deliver presentations about OxyContin's merits. "Doctors were

 offered all-expenses-paid trips to pain-management seminars in places like Boca Raton." Internal

 documents reflect that doctors wbo attended these seminars wrote OxyContin prescriptions more than

 twice as often as those who didn't.

            288.   Purdue also advertised in medical journals and produced promotional videos featuring

 not just satisfied patients but also doctor's testimonials. "The marketing of OxyContin relied on an

 empirical circularity: the company convinced doctors of the drug's safety with literature that had been

 produced by doctors who were paid, or funded, by the company."

            289.   According to a former OxyContin sales representative, Richard Sackler was "'the dude

 that made it happen."' Richard Sackler himself was tireless in his dedication to OxyContin's success.

 When benefit plans began citing OxyContin abuse as an excuse not to pay, Richard Sackler sent an

 email to sales representatives stating that, for insurers, "'addiction' may be a convenient way to just say

 'N0.' 11

            290.   Members of the Sackler family were daily on site at Purdue's headquarters, controlling

 the management of their family business and all of its employees.

            291.   Richard Sackler is named as inventor on some SO patents relating to oxycodone and

 other pain medications, including several patents apparently issued as late as 2016. Virtually all such

 patents invented by Richard Sackler were assigned to Purdue.

            292.   In 1997, both Richard and Kathe Sackler were part of a conspiracy to deceive

 physicians into believing that oxycodone was half as strong as morphine, when in fact the opposite was

 true; this deception was known by Purdue to ease the fears of well-meaning and careful physicians

 about prescribing OxyContin for non-cancer pain uses.


                                                      60
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 63 of 307                            PageID #:
                                     523



         293.    In the late 1990s Richard, Jonathan and Kathe Sadder participated in an unlawful

 attempt to deceive European drug regulators into classifying OxyContin as totally uncontrolled, i.e.,

 capable of being obtained without a prescription, despite the fact that all of these family members were

 by then well aware of the abuse liability of the drug in the U.S.

         294.    In 2001, Kathe Sadder attended a talk given by the chief medical officer of Sikorsky

 Aircraft, in which the speaker expressed grave concern about the risks associated with OxyContin;

 instead of acknowledging this fact to the medical officer, Kathe Sadder instead remained silent and

 returned to the Purdue headquarters, where employees were directed to find ways to undercut and

 deflect the Sikorsky medical officer's concerns.

         295.    In the period around 1999-2003, Purdue developed a method to cause company emails

 to self-destruct at a pre-determined time; this was an attempt to create a system where potentially

 incriminating documents would automatically self-destruct, even after receipt by unrelated third-

 parties. Richard, Jonathan and Kathe Sackler all were directly aware and supportive of this project.

         296.    That prescription opioids would lead to addiction, and specifically that OxyContin

 could be, and was being, abused has been known to Purdue and to the members of the Sackler

 Families involved in running the family business since at least the summer of 1999.

         297.    In summer of 1999, a Purdue sales representative wrote to the President of Purdue

 reporting widespread abuse of OxyContin. As a result of that memo, a secretary at Purdue, Maureen

 Sara, was tasked with doing research on the Internet to learn about the nature and scope of the abuse,

 specifically to learn about how recreational drug users were misusing OxyContin.

         298.    In order to carry out her assignment, Ms. Sara began visiting drug-user Internet "news

 groups" or "chat rooms" on a daily basis. Two groups in particular that Ms. Sara visited were alt.drugs

 and alt.drugs.hard. For a period of time, in the late summer and early fall of 1999, Ms. Sara would




                                                      61
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 64 of 307                             PageID #:
                                     524



 forward screen shots from these news groups on a daily basis to Howard Udell, then General Counsel

 of Purdue.

            299.   In October or November, 1999, Ms. Sara prepared a memo summarizing her research

 into misuse of OxyContin. The memo described how users would remove the coating on the

 OxyContin pills, crush them, cook them, and snort or shoot them. Ms. Sara sent the memo containing

 the details of OxyContin abuse by drug users not only to the President of Purdue and to its General

 Counsel, but also to Purdue's then-medical director, and directly to members of the Sackler Families

 involved in the management of the company, including Richard Sackler, Jonathan Sackler, and Kathe

 Sackler.

            300.   Purdue, Richard Sackler, Jonathan Sackler, and Kathe Sackler were thus all aware of the

 risk and abuse potential and reality of OxyContin long before Purdue acknowledged the same to

 government, the healthcare community or the public. In sworn testimony before the U.S. House of

 Representatives in 2001, Purdue President Michael Friedrnan, in the presence of Purdue General

 Counsel Howard R. Udell, swore that the first the companies knew of widespread abuse of OxyContin

 was in the year 2000. This was, of course, patently inconsistent with what the members of the Sackler

 Families knew from the Sara memo they had received in 1999. No member of the Sackler Families at

 any time tried to correct the false narrative promulgated far and wide about the abuse liability of

 OxyContin, nor corrected the false statement about when Purdue became aware of this problem with

 the drug.

            301.   Richard Sackler, Kathe Sackler,Jonathan Sackler, Theresa Sackler, Mortimer D.A.

 Sackler, and Ilene Sackler have been aware since at least 1999 of potential liability for Purdue, and

 those acting in concert with Purdue, because of the addictive nature of OxyContin. With the intention

 of shielding from creditors the proceeds of their wrongdoing, they have stripped out of Purdue and

 the Purdue-related Additional Defendants each and every year hundreds of millions of dollars of


                                                     62
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 65 of 307                                PageID #:
                                     525



 profits from the sales of OxyContin and other opioid-containing medications, including a generic form

 of OxyContin sold by Rhodes Pharma. All such transfers were and are fraudulent within the meaning

 of applicable fraudulent transfer statutes and case law; all such transfers unjustly enriched the

 recipients; and all such transferred funds should be clawed back from the Sackler Defendants in order

 to satisfy the opioid-related liabilities of the companies from which they were transferred.

         302.    From 2001 to 2007, Purdue was investigated by 26 states and the U.S. Department of

Justice. Beginning in or about 2003, advised by Baker, who served as legal counsel to the entire Purdue

 organization and the Sackler Families, all of the Sacklers who served as executive officers of Purdue

 resigned out of concern that they might be held personally liable for conduct on behalf of Purdue in

 which they had previously engaged and in which they expected and intended to continue to engage

 after their respective resignations.

         303.    In 2007, PFC agreed to pay nearly $700 million and pleaded guilty to a felony for

 misleading doctors and patients about opioids. Purdue admitted that its supervisors and employees,

 "with the intent to defraud or mislead, marketed and promoted OxyContin as less addictive, less

 subject to abuse and diversion, and less likely to cause tolerance and withdrawal than other pain

 medications." At the same titne, Purdue executive officers Michael Friedman (the CEO), Howard

 Udell (Vice President and General Counsel), and Paul Goldenheirn (Chief Medical Officer) pleaded

 guilty to criminal charges that they let Purdue deceive doctors and patients about its opioids.

         304.    As part of the plea agreement in 2007, Purdue agreed to a detailed Corporate Integrity

 Agreement with the U.S. government. The Agreement required Purdue to appoint a Compliance

 Officer who would "be a member of senior management of Purdue," "make periodic (at least

 quarterly) reports regarding compliance matters directly to the Board of Directors," and "be

 authorized to report on such matters to the Board of Directors at any titne." The Corporate Integrity




                                                      63
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 66 of 307                             PageID #:
                                     526



 Agreement was built on the idea that the directors would ensure that Purdue never deceived doctors

 and patients again.

         305.      The Corporate Integrity Agreement included the directors as "Covered Persons" from

 2007 through 2012. All Covered Persons, including the directors and CEO, were required to comply

 with rules that prohibit deception about Purdue opioids. The directors were required to undergo hours

 of training to ensure that they understood the rules. The directors were required to report all violations

 of the rules. The directors were warned that they could face consequences if they failed to comply with

 the rules. The directors certified that they had read and understood the rules and would comply with

 them.

         306.      The directors were acutely aware of their obligations under the Corporate Integrity

 Agreement because, in 2009, Purdue had to report to the Inspector General of the U.S. Department of

 Health and Human Services that it had not immediately trained a new director on the Agreement.

 Purdue reported: "a new Director was appointed to Purdue's Board of Directors, without timely notice

 to either Corporate Compliance or the Office of General Counsel, as otherwise required by policy,

 resulting in failure to timely launch the training assignment to this new Board member." Purdue

 assured the U.S. government that it had trained the new director: "Relevant personnel were reminded

 of existing policy to notify Corporate Compliance and the Office of General Counsel of changes to the

 Board of Directors. In both instances, these individuals completed their training assignments within 1

 day of Corporate Compliance learning of this issue." Purdue promised the govermnent that the

 director's training had addressed "the proper methods of promoting, marketing, selling, and

 disseminating information about Purdue's products," so Purdue would never deceive doctors and

 patients again.

         307.      Every year since the 2007 guilty plea and Corporate Integrity Agreement, Purdue's

 directors received warning signs about Purdue's ongoing misconduct and opportunities to stop it.


                                                      64
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 67 of 307                              PageID #:
                                     527



         308.    In 2008, more Americans died from opioid overdoses than ever before.

         309.    In 2009, theAmetican Journal of Pubh"c Health published an article about Purdue's opioid

 marketing entitled, "The Promotion and Marketing of OxyContin: Cotntnercial Triumph, Public

 Health Tragedy." The article detailed Purdue's use of sales representatives, targeting of high-

 prescribers, and deception about addiction. That same year, CDC reported that deaths from opioids

 had recently tripled.

         310.    In 2010, Time magazine published a story about Purdue's opioids entitled, "The New

 Drug Crisis: Addiction by Prescription." Overdoses were the leading cause of accidental death in 15

 states. By the spring of 2010, Purdue's directors had been told that Purdue could not get product

 liability insurance to cover OxyContin.

         311.    In 2011, the White House announced that prescription drug abuse was the nation's

 fastest-growing drug problem and called for "educating healthcare providers about prescription drug

 abuse ... so they will not over-prescribe[.]" The CDC announced that prescription opioid overdoses

 had reached epidemic levels and called out Purdue's opioids by name. That same year, Fortune

 magazine interviewed Purdue executives, including Vice President Alan Must. Fortune published a story

 about Purdue, the Sackler Families, and evidence that they profited from opioid addiction. Mr. Must

 admitted that Purdue was "well aware" of concerns about its conduct: "We are well aware of

 detractors. For those individuals who think we're evil ... I don't think there's anything we can do that

 is going to change their opinion."

         312.    In 2012, the U.S. Senate launched an investigation into whether Purdue was deceiving

 doctors and patients about opioids. In a letter to the CEO of Purdue, the Senators warned of "an

 epidemic of accidental deaths and addiction resulting from the increased sale and use of powerful

 narcotic painkillers." The Senate letter warned Purdue specifically of the danger of patients taking

 higher doses: "over the last decade, the number of prescriptions for the sttongest opioids has increased


                                                     65
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 68 of 307                            PageID #:
                                     528



 nearly fourfold, with only limited evidence of their long-term effectiveness or risks while data suggest

 that hundreds of thousands of patients nationwide may be on potentially dangerous doses." The

 Senate letter also warned about Purdue misleading doctors and patients: "There is growing evidence

 pharmaceutical companies that manufacture and market opioids may be responsible, at least in part,

 for this epidemic by promoting misleading information about the drugs' safety and effectiveness." The

 Senate put the directors on notice that they were under scrutiny, demanding that Purdue produce to

 investigators a set of "presentations, reports, and communications to Purdue's management team or

 board of directors from 2007 to the present."

         313.     In 2013, the us Angeles Times revealed that Purdue had been compiling a list for the

 past decade of 1,800 doctors suspected of recklessly prescribing its opioids, but Purdue had reported

 only 8% of them to authorities. Purdue attorney Robin Abrams gave multiple interviews to the

 newspaper. Abrams was a Vice President of Purdue, and she signed Purdue's 2007 settlement

 agreement. In 2013, she admitted that Purdue had the list, and said Purdue would not agree to disclose

 it to authorities because, "I don't really want to open up an opportunity for folks come in here and

 start looking and second-guessing."

         314.     Abrams and Purdue's directors knew they had reason to fear scrutiny. The state of

 Kentucky was prosecuting a lawsuit against Purdue for deceiving doctors and patients about opioids.

 Purdue's lawyers surveyed residents who could be on the jury. One-third knew someone who

 overdosed or was seriously hurt taking a Purdue opioid, and 29 percent knew someone who died.

 Purdue itself filed those statistics in court.

         315.     In 2014, Edward Mahony, the Executive Vice President, CFO, and Treasurer of

 Purdue stated that the Kentucky lawsuit was so significant that it could "jeopardize Purdue's long-term

 viability." That same year, the Governor of Massachusetts declared the opioid crisis a public health

 emergency.


                                                     66
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 69 of 307                             PageID #:
                                     529



        316.     In 2016, the CDC published the CDC Guideline for Prescribing Opioidsfor Chronic Pain to

 try to stop dangerous opioid prescribing.

         317.    In 2017, the President of the United States declared the opioid crisis a national public

 health emergency.

         318.    PPI's directors knew or should have known about these warnings and many others.

         319.    The directors knew about, allowed, and directed Purdue's deception. They oversaw

 Purdue's scheme to send sales representatives to visit doctors thousands of times. They oversaw

 Purdue's scheme to hire top prescribers to promote its opioids. They oversaw Purdue's effort to get

 more patients on higher doses of opioids for longer periods. They were aware of, allowed and directed

 the content of the messages conveyed in Purdue's marketing.

         320.    The directors of PPI controlled PPLP. The quarterly reports distributed to the

 directors of PPI demonstrate that the directors in fact controlled both PPI and PPLP. The reports and

 minutes make clear that the directors of PPI were kept fully informed of the activities of Purdue in the

 areas "Finance," "Sales & Marketing," "Manufacturing & Supply Chain," "Quality," "Research &

 Development," "Discovery Research," "Licensing & Business Development," "Corporate

 Compliance," "External Affairs," "Health Policy," "Human Resources," and "Information

 Technology" -    all of which were overseen by the directors.

         321.    The directors oversaw Purdue's sales representatives. Richard Sadder testified that the

 sales representatives were the main way that Purdue promoted its opioids. He testified that the key to

 getting doctors to prescribe and keep prescribing Purdue opioids was regular visits from the sales

 force. The board tracked the exact number of sales representatives and the exact number of visits they

 made to urge doctors to prescribe Purdue opioids. The board knew which drugs were promoted; how

 many visits sales representatives averaged per workday; how much each visit cost Purdue; and the

 company's plan for sales visits in each upcoming quarter. The Board approved specific plans to hire


                                                     67
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 70 of 307                             PageID #:
                                     530



 new sales representatives, hire and promote new District and Regional managers, and create sales

 "territories" in which representatives would target doctors.

         322.     The directors oversaw the tactics that sales representatives used to push opioids. A

 board report analyzed a Purdue initiative to use iPads during sales visits, which increased the average

 length of the sales meeting with the doctor to "16.7 minutes in front of the customer."

         323.     The directors oversaw promotional claims that representatives presented to doctors

 during sales visits. They received reports, for example, that a "review of call notes" recorded by Purdue

 sales representatives "suggested potential comparative claitns of superiority of Purdue products relative

 to competitors," and deceptive promotion of opioids as treatment for "minor pain," including

 hundreds of examples of deceptive marketing that required "extensive remedial actions."

         324.     The directors oversaw Purdue's research, including research that contradicted its

 marketing. The board received reports about studies of Purdue opioids in "opioid-naive" patients and

 patients with osteoarthritis, down to the details of the strategy behind the studies and the enrollment

 of the first patients.

         325.     The directors oversaw Purdue's improper response to signs of "abuse and diversion"

 by high-prescribing doctors. The board was told exactly how many "Reports Of Concern" Purdue

 sales representatives submitted to the company about doctors they visited to promote opioids (572

 Reports Of Concern in the July 2007 board report); how many "field inquiries" Purdue had decided to

 conduct in response to the reports (21 inquiries in response to 572 Reports Of Concern); and even

 that six. Reports Of Concern were submitted in Massachusetts.

         326.     The directors even monitored sales representatives' emails. Purdue held thousands of

 face-to-face sales meetings with doctors, but the company prohibited its sales representatives from

 writing emails to doctors, which could create evidence of Purdue's misconduct. When Purdue found

 that some sales representatives had emailed doctors, the company conducted an "investigation" and


                                                     68
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 71 of 307                               PageID #:
                                     531



reported to the board that sales representatives had been disciplined and that their emails would be

 discussed at the board meeting.

         327.   The directors also oversaw Purdue's strategy to pay bigh prescribers to promote

 Purdue opioids. A report for the board listed the exact number of conferences and dinner meetings,

 with attendance figures, and assured the directors: "We are tracking the prescribing trends of these

 attendees following the programs and will report the results in future reports." The board was told the

 amounts paid to certain doctors, and they received detailed reports on the Return on Investment that

 Purdue gained from paying doctors to promote its drugs. The board was told that Purdue would allow

 a "spending limit for gifts" of $750 per doctor per year; and that the directors should personally report

 when they gave money, meals, or gifts to doctors to promote Purdue drugs. The board was told

 explicitly that paying doctors to promote opioids was "a high risk activity, in view of the potential for

 off-label or other improper promotional conduct by third parties during such activities." When

 Congress required disclosure of drug company payments to doctors, the board was told there were

 "significant compliance implications" for Purdue.

         328.    The directors also oversaw Purdue's strategy to push patients to higher doses of

 opioids -   which are more dangerous, more addictive, and more profitable. The board routinely

 received reports on Purdue's efforts to push patients to higher doses. A report alerted the board that

 "Net sales of the 40 and 80 mg strengths of OxyContin" had fallen below Purdue's targets in the fall

 of 2010 and were $85 million below budget. By summer, the board learned that income was $500

 million below budget "mainly due to declining sales in 40 mg and 80 mg strengths. By fall, the board

 reviewed an assessment that Purdue had lost more than $800 million in revenue because patients

 weren't taking enough 40 mg and 80 mg doses. The board dug into the issue. Multiple reports to the

 board identified as a "threat" an initiative by public health authorities to save lives by requiring doctors

 to consult with pain specialists before prescribing opioid doses higher than 80mg/ day. The CEO and


                                                      69
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 72 of 307                                PageID #:
                                     532



 directors oversaw Purdue's effort to push back against that public health "threat." Executives were

 pleased to report to the directors in 2013 that "initiatives to validate increased total daily doses are

 having impact in the field."

         329.    The directors also oversaw Purdue's scheme to use higher doses of opioids to keep

 patients on drugs for longer periods of titne. The board received detailed reports of how many patients

 stayed on Purdue's opioids for long periods (for example, longer than 35 days), along with Purdue's

 internal research showing that getting patients on higher doses keeps them on the drugs longer -           all

 of which puts patients at greater risk of addiction and death. The board received the confidential

 results of a study of 57,000 patients that Purdue performed explicitly to determine how opioid dose

 "influences patient length of therapy." The results showed that patients on the highest doses "are the

 most persistent." The "Recotntnended Actions" presented to the board included "additional

 workshops for the sales force" and "specific direction" to the sales representatives about using higher

 doses to keep patients on drugs longer.

         330.    The board was told in writing that encouraging higher doses "is a focal point of our

 promotion," and that sales representatives would "emphasize the importance" of increasing patients'

 opioid doses, as soon as 3 days after starting treatment. The board even tracked specific sales materials,

 such as "two new patient profiles designed to improve patient identification and titration" - to get

 more opioid-naive and elderly patients on higher doses of opioids for longer periods of titne. The

 board was told the exact research behind the sales strategy: higher doses would keep patients on drugs

 longer because Purdue had found that "83% of patients who discontinued were never titrated to

 higher doses." The directors knew or should have known that Purdue's sales strategy was deceptive

 and that putting patients on opioids at higher doses and for longer periods increased the risk of

 addiction, overdose, and death.




                                                       70
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 73 of 307                             PageID #:
                                     533



         331.   The directors also oversaw Purdue's strategy of using "savings cards" to get patients on

 Purdue opioids for longer periods. The board knew how many thousands of cards were used each

 quarter, how the company calculated the Return On Investment, and that the explicit goal of the

 program was to hook patients to "remain on therapy longer."

         332.    The directors also oversaw Purdue's strategy to target prescribers who did not have

 special training in opioids (primary care doctors, nurse practitioners, and physician assistants) because

 they "show the highest responsiveness" to Purdue's sales push. Purdue continued that strategy even

 though the DEA had expressed concern that Purdue was promoting opioids to clinicians who were

 not adequately trained in pain management. The directors also oversaw Purdue's strategy to target

 elderly patients by promotion "targeted to HCPs that practice in the long term care setting," even

 down to the details of advertising that "leverages images of older patients." The directors knew or

 should have known that Purdue's sales strategy was deceptive and that targeting primary care doctors

 and elderly patients increased the risk of addiction, overdose, and death.

         333.    The directors also oversaw Purdue's push to steer patients away from safer alternatives.

 They tracked the company's effort to emphasize "the true risk and cost consequence of

 acetaminophen-related liver toxicity." The board even oversaw Purdue's deceptive websites, and

 received reports about the specific section that was found to be deceptive by the New York Attorney

 General.

         334.    The directors also oversaw Purdue's response to signs that patients were being harmed.

 Reports of harm came in by the hundreds and even thousands. One board report explained that "in

 excess of 5,000 cases with alleged adverse events have already been received and processed by Drug

 Safety and the Litigation Support group" during a single quarter.

         335.    Each of the reports described above was sent to every Sackler Defendant on the board

 at the time they were prepared.


                                                     71
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 74 of 307                               PageID #:
                                     534



        336.     Stuart Baker also received all of the reports described above.

        337.     The Retail Chain Pharmacies earned enormous profits by flooding the country with

 prescription opioids.
         338.   The Retail Chain Pharmacies are all engaged in the business of selling opioids at retail.

 The failure of the Retail Chain Pharmacies to effectively monitor and report suspicious orders of

 prescription opioids at the retail level and to implement measures to prevent diversion through

 improper prescriptions greatly contributed to the vast increase in opioid overdose and addiction.

         339.    The Retail Chain Pharmacies' conduct directly caused a public health and law-

 enforcement crisis across this country, including in Plaintiffs' Counties, Cities, Towns, and Villages.

         340.    Each of the Retail Chain Pharmacies does substantial business throughout the United

 States. This business includes the distribution and retail sales of prescription opioids.

         341.    The Retail Chain Pharmacies distributed and sold at retail substantial quantities of

 prescription opioids, including fentanyl, hydrocodone, and oxycodone in New York. In addition, they

 distributed and sold at retail substantial quantities of prescription opioids in other states, and these

 drugs were diverted from these other states to Plaintiffs' Counties, Cities, Towns, and Villages. The

 Retail Chain Pharmacies failed to take meaningful action to stop this diversion despite their knowledge

 of it, and contributed substantially to the diversion problem.

         342.    Each participant in the supply chain of opioid distribution, including the Retail Chain

 Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal market by,

 among other things, monitoring, and reporting suspicious activity.

         343.    As sellers of substances known to be dangerous and addictive, the Retail Chain

 Pharmacies owe a common law duty to act with care in selling at retail these dangerous drugs. In

 particular, because the risks to public health of uncontrolled distribution of these substances are well-

 known, the Retail Chain Pharmacies are obliged to use reasonable care to prevent diversion of

 dangerous drugs.

                                                      72
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 75 of 307                               PageID #:
                                     535



           344.   Defendants' common-law duties parallel their obligations under state and federal law,

 which inform, and provide the standard of care for, these common law duties.

           345.   The Retail Chain Pharmacies, like manufacturers and wholesale distributors, are

 registrants under the federal Controlled Substances Act ("CSA"). 21 C.F.R. § 1301.11. Under the CSA,

 pharmacy registrants are required to "provide effective controls and procedures to guard against theft

 and diversion of controlled substances." See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a)

 states, "[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon

 the prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

 prescription." Because pharmacies themselves are registrants under the CSA, the duty to prevent

 diversion lies with the pharmacy entity, not the individual pharmacist alone.

           346.   The DEA, among others, has provided extensive guidance to pharmacies concerning

 their duties to the public. The guidance advises pharmacies how to identify suspicious orders and other

 evidence of diversion.

           347.   Suspicious pharmacy orders include orders of unusually large size, orders that are

 disproportionately large in comparison to the population of a community served by the pharmacy,

 orders that deviate from a normal pattern and/ or orders of unusual frequency and duration, among

 others.

           348.   Additional types of suspicious orders include: (1) prescriptions written by a doctor who

 writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

 substances compared to other practitioners in the area; (2) prescriptions which should last for a month

 in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic drugs, such

 as depressants and stimulants, at the same time; (4) prescriptions that look "too good" or where the

 prescriber's handwriting is too legible; (5) prescriptions with quantities or doses that differ from usual

 medical usage; (6) prescriptions that do not comply with standard abbreviations and/ or contain no


                                                      73
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 76 of 307                             PageID #:
                                     536



 abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing different handwriting.

 Most of the time, these attributes are not difficult to detect and should be easily recognizable by

 pharmacies.

         349.    Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

         350.    Other signs of diversion can be observed through data gathered, consolidated, and

 analyzed by the Retail Chain Pharmacies themselves. That data allows them to observe patterns or

 instances of dispensing that are potentially suspicious, of oversupply in particular stores or geographic

 areas, or of prescribers or facilities that seem to engage in improper prescribing.

         351.    According to industry standards, if a pharmacy finds evidence of prescription

 diversion, the local Board of Pharmacy and DEA must be contacted.

         352.    Despite their legal obligations under the common law (and under the CSA), the Retail

 Chain Pharmacies failed to meet their obligations and allowed widespread diversion to occur-and

 they did so knowingly.

         353.    The Retail Chain Pharmacies' failure to adequately train their pharmacists and

 pharmacy technicians on how to properly and adequately handle prescriptions for opioid painkillers,

 including what constitutes a proper inquiry into whether a prescription is legitimate, whether a

 prescription is likely for a condition for which the FDA has approved treatments with opioids, and

 what measures and/ or actions to take when a prescription is identified as phony, false, forged, or

 otherwise illegal, or when suspicious circumstances are present, including when prescriptions are

 procured and pills supplied for the purpose of illegal diversion and drug trafficking.

         354.    The Retail Chain Pharmacies also failed to adequately use data available to them to

 identify doctors who were writing suspicious numbers of prescriptions and/ or prescriptions of

 suspicious amounts of opioids, or to adequately use data available to them to do statistical analysis to




                                                      74
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 77 of 307                                PageID #:
                                     537



 prevent the filling of prescriptions that were illegally diverted or otherwise contributed to the opioid

 cns1s.

            355.   The Retail Chain Phamiacies failed to analyze: (a) the number of opioid prescriptions

 filled by individual pharmacies relative to the population of the pharmacy's cotntnunity; (b) the

 increase in opioid sales relative to past years; (c) the number of opioid prescriptions filled relative to

 other drugs; and (d) the increase in annual opioid sales relative to the increase in annual sales of other

 drugs.

            356.   The Retail Chain Pharmacies also failed to conduct adequate internal or external audits

 of their opioid sales to identify patterns regarding prescriptions that should not have been filled and to

 create policies accordingly, or if they conducted such audits, they failed to take any meaningful action

 as a result.

            357.   The Retail Chain Pharmacies were, or should have been, fully aware that the quantity

 of opioids being distributed and dispensed by thetn was untenable, and in many areas patently absurd;

 yet, they did not take meaningful action to investigate or to ensure that they were complying with their

 duties and obligations under the law with regard to controlled substances.

            358.   The Retail Chain Pharmacies were keenly aware of the oversupply of prescription

 opioids through the extensive data and infomiation they developed and maintained as both

 distributors and retail sellers. Yet, instead of taking any meaningful action to stern the flow of opioids

 into cotntnunities and prevent diversion, they continued to participate in the oversupply and profit

 from it.

            359.   The Retail Chain Phamiacies developed and maintained extensive data on opioids they

 distributed and sold in their retail stores. Through this data, Retail Chain Pharmacies had direct

 knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

 opioids in cotntnunities throughout the country, and in Plaintiffs' Counties, Cities, Towns, and


                                                       75
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 78 of 307                              PageID #:
                                     538



Villages. They used the data to evaluate their own sales activities and workforce. The Retail Cham

Pharmacies also provided other defendants with data regarding, inter a!ia, individual doctors in

 exchange for rebates or other forms of consideration. The Retail Chain Pharmacies' data is a valuable

 resource that they could have used to help stop diversion, but failed to do so.

         360.    Performance metrics and prescription quotas adopted by the Retail Cham Pharmacies

 for their retail stores contributed to their failure to perform their duties.

         361.    The performance metric systems rate the pharmacist employees at the stores operated

 by Retail Chain Pharmacies based solely on productivity. These requirements place significant and

 unrealistic time pressures on the pharmacists.

         362.    The Retail Cham Pharmacies measure how many and how quickly prescriptions are

 filled daily based on store volume. Many of the Retail Cham Pharmacies' locations require pharmacists

 to fill one prescription every three minutes. The programs may also measure how many telephone calls

 are made to customers to refill and/ or pick up prescriptions; how many flu shots are given; as well as

 other pharmacy tasks. All measurements focus on productivity with the end goal of maximizing retail

 defendants' profits.

         363.     In addition to the pharmacist's other duties, Retail Cham Pharmacies required their

 employee pharmacists to fill more than 600 prescriptions per work shift.

         364.     For example, CVS maintains a "Metrics System" to evaluate performance in its

 pharmacists. Under CVS's Metrics System, pharmacists are directed to meet high goals that make it

 difficult, if not impossible, to comply with applicable laws and regulations. There is no measurement

 for pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are calculated, in

 part, on how many prescriptions that pharmacist fills within a year. Moreover, the bonuses for

 pharmacists are calculated, in part, on how many prescriptions that pharmacists are able to fill within a

 year.


                                                       76
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 79 of 307                               PageID #:
                                     539



         365.    At the sarne time that Retail Chain Pharrnacies increased dernands for productivity,

 they cut the hours of pharrnacy technicians, leaving pharrnacists severely understaffed and unable to

 provide all necessary services.

         366.    Retail Chain Pharrnacies' high-volurne and increased-profits business rnodel led to a

 greater nurnber of errors in dispensing prescriptions, which can result in substantial harrn to pharrnacy

 customers.

         367.    A survey conducted by the Institute for Safe Medication Practices ("ISMP") of 673

 pharrnacists revealed that 83% believed that distractions due to perforrnance rnetrics or rneasured wait

 times contributed to dispensing errors, and that 49% felt specific time rneasurernents were a significant

 contributing factor.

         368.    Further, the National Association of Boards of Pharrnacy found that perforrnance

 rnetrics, which rneasure the speed and efficiency of prescription work flow-using such pararneters as

 prescription wait times, percentage of prescriptions filled within a specified time period, nurnber of

 prescriptions verified, and nurnber of irnrnunizations given per pharrnacist shift-rnay distract

 pharrnacists and irnpair professional judgrnent.

         369.    The practices of applying perforrnance rnetrics or quotas to pharrnacists in the practice

 of pharrnacy rnay cause distractions that could potentially decrease pharrnacists' ability to perforrn drug

 utilization review, interact with patients, and rnaintain attention to detail, which could ultimately lead to

 unsafe conditions at a pharrnacy.

         370.    The Retail Chain Pharrnacies productivity policies are directly at odds with their

 perforrnance of due diligence obligations required to be perforrned in conjunction with federal and

 state law, especially given the higher duty of care associated with the prescription of narcotic opioids.




                                                      77
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 80 of 307                                PageID #:
                                     540



         371.    The Retail Chain Pharmacies were negligent in failing to ensure, or even permit,

 pharmacists in their stores to exercise the reasonable care necessary under the circumstances to detect

 and prevent diversion.

         372.    The Retail Chain Pharmacies failed to adequately train their pharmacists and pharmacy

 techs on how to properly and adequately handle prescriptions for opioid painkillers, including what

 constitutes a proper inquiry into whether a prescription is legitimate, whether a prescription is likely for

 a condition for which the FDA has approved treatments with opioids, and what measures and/ or

 actions to take when a prescription is identified as phone, false, forged, or otherwise illegal.

         373.    The Retail Chain Pharmacies failed to insttuct their pharmacists and pharmacy techs on

 how to address situations in which they are forced to decline filling a prescription for a customer who

 submitted a prescription which a pharmacist has identified as suspicious.

         3 74.   The Retail Chain Pharmacies have failed to train their pharmacists and pharmacy techs

 on how to properly exercise their judgment with respect to determinations about whether a

 prescription is one that should be filled, or whether, under the law, the pharmacists should refuse to fill

 it.

         375.    The Retail Chain Pharmacies failed to adequately use data available to them to identify

 doctors that were writing suspicious numbers of prescriptions and/ or prescriptions of suspicious

 amounts of opioids.

         376.    The Retail Chain Pharmacies failed to adequately use data available to them to do

 statistical analysis to prevent the filling of prescriptions that contributed to the opioid crisis. The Retail

 Chain Pharmacies failed to analyze: (a) the number of opioid prescriptions filled by individual

 pharmacies relative to the population of the pharmacies relative to the population of the pharmacy's

 community; (b) the increase in opioid sales relative to past years; (c) the number of opioid




                                                       78
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 81 of 307                                PageID #:
                                     541



 prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales relative to the

 increase in annual sales of other drugs.

         377.     The Retail Chain Pharmacies failed to conduct internal or external audits of their

 opioid sales to identify patterns regarding prescriptions that should not have been filled and to create

 policies accordingly.

         378.     The Retail Chain Pharmacies failed to effectively respond to concerns raised by their

 own employees regarding inadequate policies and procedures regarding the filling of opioid

 prescriptions.

         379.     The Retail Chain Pharmacies violated the Controlled Substances Act by failing to have

 in place policies and procedures to avoid the diversion of opioids.

         380.     The Retail Chain Pharmacies failed to speak with prescribing physicians prior to

 dispensing opioids.

         381.     The Retail Chain Pharmacies failed to takes steps such as investigating whether a

 prescription was written within a prescriber's scope of practice.

         382.     The Retail Chain Pharmacies failed to investigate whether an opioid prescription was

 appropriate for the diagnosis.

         383.     The Retail Chain Pharmacies failed to investigate whether a therapeutic regimen is

 within the standard of care.

         384.     The Retail Chain Pharmacies failed to investigate and consider the length of an opioid

 prescription prior to dispensing.

         385.     The Retail Chain Pharmacies failed to review State Prescription Drug Monitoring

 databases prior to dispensing.

         386.     The Retail Chain Pharmacies failed to abide by internal company policies in the

 dispensing of opioids.


                                                       79
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 82 of 307                                PageID #:
                                     542



        387.     The Retail Chain Pharmacies have long been on notice of their failure to abide bt state

 and federal law and regulations governing the distribution and dispensing of prescription opioids.

 Indeed, several of the Retail Chain Pharmacies have been repeatedly penalized for their illegal

 prescription opioid practices. Based upon the widespread nature of these violations, these enforcement

 actions are the product of, and confirm, national policies and practices of the Retail Chain Pharmacies.

         388.    Numerous state and federal drug diversion prosecutions have occurred in which

 prescription opioid pills were procured from Retail Chain Pharmacies. The allegations in this

 Complaint do not attempt to identify all these prosecutions, and the information above is merely by

 way of example.

         389.    The litany of state and federal actions against the Retail Chain Pharmacies demonstrate

 that they routinely, and as a matter of standard operation procedure, violated their legal obligations

 that govern the distribution and dispensing of prescription opioids.

         390.    Throughout the country and in the Plaintiffs' Counties, Cities, Towns, and Villages in

 particular, the Retail Chain Pharmacies were or should have been aware of numerous red flags of

 potential suspicious activity and diversion.

         391.    From the vantage point of their retail pharmacy operations, the Retail Chain

 Pharmacies knew or reasonably should have known about the disproportionate flow of opioids into

 the Plaintiffs' Counties, Cities, Towns, and Villages and the operation of "pill mills" that generated

 opioid prescriptions that, by their quantity or nature, were red flags for if not direct evidence of illicit

 supply and diversion. Additional information was provided by news reports, and state and federal

 regulatory actions, including prosecutions of pill mills in the area.

         392.    The Retail Chain Pharmacies knew or reasonably should have known about the

 devastating consequences of the oversupply and diversion of prescription opioids, including spiking

 opioid overdose rates in Plaintiffs community.


                                                       80
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 83 of 307                             PageID #:
                                     543



         393.    Because of (among other sources of information) regulatory and other actions taken

 against the Retail Chain Pharmacies directly, actions taken against others pertaining to prescription

 opioids obtained from their retail stores, complaints and information from employees and other

 agents, and the massive volume of opioid prescription drug sale data that they developed and

 monitored, the Retail Chain Pharmacies were well aware that their distribution and dispensing activities

 fell far short of legal requirements.

         394.    The Retail Chain Pharmacies ' actions and omission in failing to effectively prevent

 diversion and failing to monitor, report, and prevent suspicious orders have contributed significantly to

 the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

         395.     CVS is one of the largest companies in the world, with annual revenue of more than

 $150 billion. According to news reports, it manages medications for nearly 90 million customers at

 9,700 retail locations.

         396.     CVS is a repeat offender and recidivist: the company has paid fines tot:aling over $40

 million as the result of a series of investigations by the DEA and the United States Department of

 Justice ("DOJ"). It nonetheless treated these fines as the cost of doing business and has allowed its

 pharmacies to continue dispensing opioids in quantities significantly higher than any plausible medical

 need would require, and to continue violating its recordkeeping and dispensing obligations under the

 CSA.

         397.     As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

 Attorney's Office for the Eastern District of California regarding allegations that its pharmacies failed

 to keep and maintain accurate records of Schedule II, III, IV, and V controlled substances.

         398.     This fine was preceded by numerous others throughout the country.




                                                      81
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 84 of 307                             PageID #:
                                     544



        399.     In February 2016, CVS paid $8 million to settle allegations made by the DEA and the

 DO] that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under the

 CSA and filling prescriptions with no legitimate medical purpose.

        400.     In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

 Connecticut failed to maintain proper records in accordance with the CSA.

        401.     In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

 Attorney General wherein CVS agreed to require pharmacy staff to access the state's prescription

 monitoring program website and review a patient's prescription history before dispensing certain

 opioid drugs.

         402.    In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that 50 of

 its stores violated the CSA by filling forged prescriptions for controlled substances-mostly addictive

 painkillers-more than 500 rimes between 2011 and 2014.

         403.    In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney's

 Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

 violated the CSA by filling invalid prescriptions and maintaining deficient records. The United States

 alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions with invalid

 DEA numbers, and filled multiple prescriptions written by psychiatric nurse practitioners for

 hydrocodone, despite the fact that these practitioners were not legally permitted to prescribe that drug.

 Additionally, the government alleged that CVS had recordkeeping deficiencies.

         404.    In May 2015, CVS agreed to pay a $22 million penalty following a DEA investigation

 that found that employees at two pharmacies in Sanford, Florida, had dispensed prescription opioids,

 "based on prescriptions that had not been issued for legitimate medical purposes by a health care

 provider acting in the usual course of professional practice. CVS also acknowledged that its retail




                                                     82
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 85 of 307                                PageID #:
                                     545



 phannacies had a responsibility to dispense only those prescriptions that were issued based on

 legitimate medical need."

         405.      In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

 allegations it filled prescriptions written by a doctor whose controlled-substance registration had

 expired.

            406.   In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

 improperly selling prescription narcotics in at least five locations in the Oklahoma City metropolitan

 area.


            407.   Dating back to 2006, CVS retail phannacies in Oklahoma and elsewhere intentionally

 violated the CSA by filling prescriptions signed by prescribers with invalid DEA registration numbers.

            408.   CVS has had knowledge and/ or notice of the opioid problem since at least 2002.

            409.   At any tirne since CVS had knowledge and/ or notice of the opioid problem it could

 have unilaterally taken steps to curtail and prevent expansion of the problem, but it failed to do so.

            410.   Walgreens is the second-largest phannacy store chain in the United States behind CVS,

 with annual revenue of more than $118 billion. According to its website, Walgreens operates more

 than 8, 100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in fiscal 2017.

            411.   Walgreens also has been penalized for serious and flagrant violations of the CSA.

 Indeed, Walgreens agreed to the largest settlement in DEA history-$80 million-to resolve

 allegations that it committed an unprecedented number of recordkeeping and dispensing violations of

 the CSA, including negligently allowing controlled substances such as oxycodone and other

 prescription opioids to be diverted for abuse and illegal black market sales.

            412.   The settlement resolved investigations into and allegations of CSA violations in Florida,

 New York, Michigan, and Colorado that resulted in the diversion of millions of opioids into illicit

 channels.


                                                      83
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 86 of 307                               PageID #:
                                     546



         413.    Walgreens' Florida operations at issue in this settlement highlight its egregious conduct

 regarding diversion of prescription opioids. Walgreens' Florida pharmacies each allegedly ordered

 more than one tnillion dosage units of oxycodone in 2011-more than ten times the average amount.

         414.    They increased their orders over time, in some cases as much as 600% in the space of

 just two years, including, for example, supplying a town of 3,000 with 285,800 orders of oxycodone in

 a one-month period. Yet Walgreens corporate officers turned a blind eye to these abuses. In fact,

 corporate attorneys at Walgreens suggested, in reviewing the legitimacy of prescriptions coming from

 pain clinics, that "if these are legitimate indicators of inappropriate prescriptions perhaps we should

 consider not docutnenting our own potential noncompliance," underscoring Walgreens' attitude that

 profit outweighed compliance with the CSA or the health of cotntnunities.

         415.    Defendant Walgreens' settlement with the DEA stetntned from the DEA's

 investigation into Walgreens' distribution center in Jupiter, Florida, which was responsible for

 significant opioid diversion in Florida. According to the Order to Show Cause, Defendant Walgreens'

 corporate headquarters pushed to increase the nutnber of oxycodone sales to Walgreens' Florida

 pharmacies, and provided bonuses for pharmacy employees based on nutnber of prescriptions filled at

 the pharmacy in an effort to increase oxycodone sales. In July 2010, Defendant Walgreens ranked all of

 its Florida stores by nutnber of oxycodone prescriptions dispensed in June of that year, and found that

 the highest-ranking store in oxycodone sales sold almost 18 oxycodone prescriptions per day. All of

 these prescriptions were filled by the Jupiter Center.

         416.    Walgreens has also settled with a nutnber of state attorneys general, including West

 Virginia ($575,000) and Massachusetts ($200,000).

         417.    The Massachusetts Attorney General's Medicaid Fraud Division found that, from 2010

 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid use of

 some Medicaid patients who were considered high-risk.


                                                     84
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 87 of 307                                 PageID #:
                                     547



         418.    In January 2.017, an investigation by the Massachusetts Attorney General found that

 some W algreens pharmacies failed to monitor patients' drug use patterns and didn't use sound

 professional judgment when dispensing opioids and other controlled substances-despite the context

 of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and follow certain

 procedures for dispensing opioids.

         419.    With approximately 4,600 stores in 31 states and the District of Columbia, including

 133 in New York, Rite Aid is the largest drugstore chain on the East Coast and the third-largest in the

 United States, with annual revenue of more than $21 billion.

         420.    In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid and nine

 of its subsidiaries in eight states were fined $5 million in civil penalties for its violations of the CSA.

         421.    The investigation revealed that from 2004 onwards, Rite Aid pharmacies across the

 country had a pattern of non-compliance with the requirements of the CSA and federal regulations

 that lead to the diversion of prescription opioids in and around the communities of the Rite Aid

 pharmacies investigated. Rite Aid also failed to notify the DEA oflosses of controlled substances in

 violation of21 USC 842(a)(S) and 21C.F.R1301.76(b).

         422.     The Retail Chain Pharmacies' failure to control the supply chain and prevent diversion

 adversely affected communities throughout the United States. Once diverted opioids do not stay put.

 Rather, diverted opioids move from areas of high supply to areas of high demand, traveling across

 state lines in a variety of ways.

         423.     First, prescriptions written in one state may, under some circumstances, be filled in a

 different state. But even more significantly, individuals transported opioids from one jurisdiction

 specifically to sell them in another. When authorities in some states cracked down on opioid suppliers,

 suppliers in other states filled the gaps. Florida in particular assumed a prominent role, as its lack of

 regulatory oversight created a fertile ground for pill mills. Residents of other states would simply drive


                                                       85


                                                                                                                  '
                                                                                                                  I
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 88 of 307                               PageID #:
                                     548


 to Florida, stock up on pills from a pill mill, and transport them back to home to sell. The practice

 became so common that authorities dubbed these individuals "prescription tourists."

         424.       Thus, once diverted into the illegal market in one location, prescription opioids could

 then flow freely into Plaintiffs' Counties, Cities, Towns, and Villages and elsewhere. In particular, the

 I-95 corridor was one route by which diverted prescription opioids travelled from Florida northward

 to other states.

         425.       For this reason, the Retail Chain Pharmacies' negligence in failing to prevent in

 diversion in Florida, and throughout the United States, substantially contributed to the opioid crisis in

 Plaintiffs' Counties, Cities, Towns, and Villages.

         426.       Harold Charles Spear MD., ("Individual Physician Defendant'') is an individual and

 former County of Kauai doctor.who in 2012 was sentenced to 12 years and seven months in prison on

 multiple counts of illegally dispensing controlled substances.

         427.       Spear dispensed dozens of prescriptions for controlled substances outside the course

 of usual medical practice and without a proper medical evaluation.

         428.       He pleaded guilty to four counts of dispensing controlled substances outside the usual

 course of professional practice and not for a legitimate medical purpose in a Hawai'i indictment and

 one additional similar charge of dispensing controlled substances filed in the Middle District of

 Alabama.

         429.       Rudolph B. Puana MD., ("Individual Physician Defendant") is a resident of Hawaii.

 He is a County of Hawaii doctor who in 2019 was federally indicted for knowingly and intentionally

 conspiring to distribute prescription opioids ox:ycodone, alprazolam, and fentanyl statewide.

          430.      Puana dispensed dozens of prescriptions for controlled substances outside the course

 of usual medical practice and without a proper medical evaluation.




                                                        86
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 89 of 307                              PageID #:
                                     549


         431.    Puana was a part owner of a medical clinic named Puana Pain, LLC., a Hawaii State

 business entity, in which he treated and patients and prescribed and distributed opioid drugs.

         432.    Puana Pain LLC. was the business entity from which Puana operated his medical

 practice during the time periods relevant to this complaint.

         433.    Puana Pain LLC. changed its name to Big Island Pain Center, LLC. on August 27,

 2018. Big Island Pain Center, LLC. is a Hawaii State business entity.

                        FACTS RELEVANT TO ALL CAUSES OF ACTION

     A. Background on Pain Medicine.

         1. Safe and Effective Treatment of Chronic Pain Centers on Informed Risk
            Management.

         434.    The practice of medicine centers on informed risk management. Prescribers must

 weigh the potential risks and benefits of each treatment option, as well as the risk of non-treatment.

         435.    Accordingly, the safe and effective treatment of chronic pain requires that a physician

 be able to weigh the relative risks of prescribing opioids against both (a) the relative benefits that may

 be expected during the course of opioid treatment and (b) the risks and benefits of alternatives.

         436.    This bedrock principle of full disclosure is particularly important in the context of

 chronic opioid therapy because of the risk that patients will become physically and psychologically

 dependent on the drugs, finding it difficult to manage or terminate their use.

         437.    The FDA-approved drug labels on each of Defendants' opioids do not attempt to

 advise physicians how to maximize the benefits and minimize the risks for patients on long-term

 chronic opioid therapy. The labels contain no dosing cap above which it would be unsafe for any

 doctor to prescribe to any patient. Nor do any of the labels provide a duration limit, after which the

 risks to a patient might increase. Thus, doctors and patients rely more heavily on educational materials

 such as treatment guidelines, CMEs, and scientific and patient education articles and websites to

 inform their treatment decisions.

                                                      87
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 90 of 307                                  PageID #:
                                     550



         2. Opioid Use Is Associated with Known and Substantial Risks.

         438.    Opium has been recognized as a tool to relieve pain for millennia; so has the

 magnitude of its potential for abuse, addiction and its dangers. Opioids are related to illegal drugs like

 opium and heroin. In fact, types of fentanyl, a widely-distributed opioid in the United States, have now

 been made illegal in China.

         439.    During the Civil War, opioids, then known as "tinctures of laudanum," gained

 popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain -

 particularly on the battlefield - and they were popularly used in a wide variety of commercial products

 ranging from pain elixirs to cough suppressants and beverages. By 1900, an estimated 300,000 people

 were addicted to opioids in the United States. 51 Many doctors prescribed opioids solely to avoid

 patients' withdrawal. Both the numbers of opioid addicts and the difficulty in weaning patients from

 opioids made clear their highly addictive nature.

         440.    Due to concerns about their addictive properties, opioids have been regulated at the

 federal level as controlled substances by the U.S. Drug Enforcement Administration ("DEA") since

 1970. The labels for scheduled opioid drugs carry black box warnings of potential addiction and

 "[s]erious, life-threatening, or fatal respiratory depression," as the result of an excessive dose.

         441.    Studies and articles from the 1970s and 1980s also made the reasons to avoid opioids

 clear. Scientists observed negative outcomes from long-term opioid therapy in pain management

 programs; opioids' mixed record in reducing pain long-term and failure to improve patients' function;

 greater pain complaints as most patients developed tolerance to opioids; opioid patients' diminished

 ability to perform basic tasks; their inability to make use of complementary treatments like physical



  51
     Substance Abuse and Mental Health Services Administration, Medication-Assisted Treatment
  for Opioid Addiction in Opioid Treatment Programs, Treatment Improvement Protocol (TIP
  Services), No. 43 (2005).


                                                       88
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 91 of 307                               PageID #:
                                     551



 therapy due to the side effects of opioids; and addiction. Leading authorities discouraged, and even

 prohibited, the use of opioid therapy for chronic pain.

           442.   Discontinuing opioids after more than just a few weeks of therapy will cause most

 patients to experience withdrawal symptoms. These withdrawal symptoms include: severe anxiety,

 nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, pain, and other

 serious symptoms, which may persist for months after a complete withdrawal from opioids,

 depending on how long the patient had been using opioids.

           443.   When under the continuous influence of opioids over time, patients grow tolerant to

 their analgesic effects. As tolerance increases, a patient typically requires progressively higher doses to

 obtain the same levels of pain reduction to which he or she has become accustomed - up to and

 including doses that are "frighteningly high." 52 At higher doses, the effects of withdrawal are more

 substantial, thus leaving a patient at a much higher risk of addiction. A patient can take the opioids at

 the continuously escalating dosages to match pain tolerance and still overdose at recommended levels.

           444.   Dr. Andrew Kolodny, Chief Medical Officer for Phoenix House, a national addiction

 treatment program, has explained the effect of opioids as akin to "hijack[ing] the brain's reward

 system," which in turn convinces a user that "the drug is needed to stay alive." 53 A patient's fear of the

 unpleasant effects of discontinuing opioids combined with the negative reinforcement during a period

 of actual withdrawal can drive a patient to seek further opioid treatment-even where ineffective or

 detrimental to quality of life-simply to avoid the deeply unpleasant effects of withdrawal.

           445.   Patients that receive high doses of opioids as part of long-term opioid therapy are three

 to nine times more likely to suffer an overdose from opioid-related causes than those on low doses. As


 52
       M. Katz, Long-term Opioid Treatment of Nonmalignant Pain: A Believer Loses His
      Faith, 170(16) Archives ofinternalMed. 1422 (2010).
 53
    David Montero, Actor's Death Sows Doubt Among O.C. 's Recovering Opioid Addicts, The Orange Cnty.
 Reg. (Feb. 3, 2014), http:/ /www.ocregister.com/ articles/heroin-600148-shaffer-hoffman.htntl
 (accessed May 30, 2017).
                                                      89
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 92 of 307                                     PageID #:
                                     552



 compared to available alternative pain remedies, scholars have suggested that tolerance to the

 respiratory depressive effects of opioids develops at a slower rate than tolerance to analgesic effects.

 Accordingly, the practice of continuously escalating doses to match pain tolerance can, in fact, lead to

 an overdose even when opioids are taken as recotntnended.

         446.     Further, "a potential side effect from chronic use [of opioids] can be abuse and

 addiction .... [i]n fact, correct use and abuse of these agents are not polar opposites-they are

 complex, inter-related phenomena."54 It is very difficult to tell whether a patient is physically

 dependent, psychologically dependent, or a.ddicted. Drug-seeking behaviors, which are signs of

 addiction, will exist and emerge when opioids are suddenly not available, the dose is no longer

 effective, or tapering of a dose is undertaken too quickly.

         44 7.    Studies have shown that between 30% and 40% of long-term users of opioids

 experience problems with opioid use disorders. 55

         448.     Each of these risks and adverse effects-dependence, tolerance, and addiction-is fully

 disclosed in the labels for each of Defendants' opioids (though, as described below, not in Defendants'

 marketing). 56 Prior to Defendants' deceptive marketing scheme, each of these risks was well-

 recognized by doctors and seen as a reason to use opioids to treat chronic pain sparingly and only after

 other treatments had failed.

         449.     Opioids vary by duration. Long-acting opioids, such as Purdue's OxyContin and MS

 Cantin, Janssen's Nucynta ER and Duragesic, Endo's Opana ER, and Actavis's Kadian, are designed

 to be taken once or twice daily and are purported to provide continuous opioid therapy for, in

 54
    Wilson M. Compton & Nora D. Volkow, Major Increases in Opioid Analgesic Abuse in the United States:
 Concerns and Strategies, 81(2) Drug & Alcohol Dependence 103, 106 (2006).
 55
    Joseph A. Boscarino et al., Risk factors far drug dependence among out-patients on opioid therapy in a large US
 health-care system, 105 (10) Addiction 177 6 ( 2010); Joseph A. Boscarino et al., Prevalence ofPrescription
 Opioid-Use Disorder Among Chronic Pain Patients: Comparison ef the DSM-5 vs. DSM4 Diagnostic Criteria,
 30(3) Journal of Addictive Diseases 185 (2011).                                                .
 56
    For example, Purdue's OxyContin label (October 5, 2011) states: "Physical dependence and
 tolerance are not unusual during chronic opioid therapy."
                                                        90
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 93 of 307                              PageID #:
                                     553



 general, 12 hours. Short-acting opioids, such as Cephalon's Actiq and Fentora, are designed to be

 taken in addition to long-acting opioids to address "episodic pain" and provide fast-acting,

 supplemental opioid therapy lasting approximately 4 to 6 hours.

         450.    Defendants promoted the idea that pain should be treated by taking long-acting

 opioids continuously and supplementing them with short-acting, rapid- onset opioids for episodic pain.

         451.    Defendant Purdue was aware that its drug OxyContin did not provide pain relief for up

 to 12 hours. Purdue was also aware of the risk that patients would then take additional pain

 medications, beyond what was prescribed, to make of up for that gap in time. Despite this knowledge,

 Purdue continued to market OxyContin as lasting for 12 hours.

         452.    While it was once thought that long-acting opioids would not be as susceptible to

 abuse and addiction as short-acting ones, this view has been discredited. OxyContin's label now states,

 as do all labels of Schedule II long-acting opioids, that the drug "exposes users to risks of addiction,

 abuse, and misuse, which can lead to overdose and death." The FDA has required extended release

 and long-acting opioids to adopt "Risk Evaluation Mitigation Strateg[ies]" on the basis that they

 present "a serious public health crisis of addiction, overdose, and death." 57

         453.    In 2013, in response to a petition to restrict the labels of long-acting opioid products,

 the FDA noted the "grave risks" of opioids, "the most well-known of which include addiction,

 overdose, and even death." 58 The FDA further warned that "[e]ven proper use of opioids under

 medical supervision can result in life-threatening respiratory depression, coma, and death." 59 The FDA

 required that-going forward-opioid makers of long-acting formulations clearly communicate these

 57
   FDA, Risk Evaluation and Mitigation Strategy (REMS) far Extended-Release and Long-Acting
 Opioids (last updated Oct. 9, 2014),
 http://www.fda.gov/Drugs/DrugSafety /InforrnationbyDrugClass/ucm163647.htrn (accessed May 30,
 2017).
 58
    Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D.,
 Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
 2013).
 " Id.
                                                      91
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 94 of 307                            PageID #:
                                     554



 risks in their labels. Thus, the FDA confirmed what had previously been accepted practice in the

 treatment of pain- that the adverse outcomes from opioid use include "addiction, unintentional

 overdose, and death" and that long-acting or extended release opioids "should be used only when

 alternative treatments are inadequate." 60

         454.    Notably, in reaching its conclusion, the FDA did not rely on new or otherwise

 previously unavailable scientific studies regarding the properties or effects of opioids.

         455.    The FDA-approved labels on each of Defendant's opioids do not attempt to advise

 physicians on how to maximize the benefits and tninitnize the risks for patients on long term opioid

 therapy. The labels contain no dosage cap above which it would be unsafe to prescribe to any patient.

 Nor do they provide a duration limit. Doctors and patients rely heavily on education materials, such as

 treatment guidelines, CMEs, and scientific and patient education articles and websites, to inform their

 treatment decisions.

         456.    On July 25, 2012, the Physician For Responsible Opioid Prescribing ("PROP"), a non-

 profit organization made up of doctors and other health care professionals, petitioned the FDA to

 change the labeling of opioid medications. The petition was signed by thirty-seven physicians located

 nationwide. In its letter to the FDA, the group stated that "an increasing body of medical literature

 suggests that long term-use of opioids may be neither safe nor effective for many patients, especially

 when prescribed in high doses." 61

         457.    In its petition, PROP also stated that "many clinicians are under the false impression

 that chronic opioid therapy (COT) is an evidence-based treatment for chronic non-cancer pain" and

 that "these misconceptions lead to overprescribing and high dose prescribing." It was also their

 opinion that "the current label on opioid analgesics does not comply with [FDA law]".


 60
   Id at 7 (emphasis in original).
 61
   July 25, 2012 letter from PROP to FDA, accessed at http:/ /www.citizen.org/ documents/2048.pdf
 on May 30, 2017.
                                                      92
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 95 of 307                                 PageID #:
                                     555



         458.      As the basis for its petition, PROP provided "Statements of Scientific Basis for

 Petition" which provided a list of detailed reports and studies proving the risks of opioid medications,

 the high risk of addiction, the exaggerated and false benefits, and further medically backed reasons to

 change the labelling of opioid medications to reduce prescribing.

         459.      In 2013, in response to a petition to require manufacturers to strengthen warnings

 on the labels of long"acting opioid products, the FDA warned of the "grave risks" of opioids,

 including "addiction, overdose, and even death." The FDA further warned, "[e]ven proper use of

 opioids under medical supervision can result in life- threatening respiratory depression, coma, and

 death." Because of those grave risks, the FDA said that long-acting or extended release opioids

 "should be used only when alternative treatments are inadequate."62 The FDA required that- going

 forward- opioid makers of long-acting formulations clearly communicate these risks on their labels.

         460.      In 2016, the FDA expanded its warnings for immediate-release opioid pain

 medications, requiring similar changes to the labeling of immediate-release for opioid pain medications

 as it had for extended release opioids in 2013. The FDA also requir~d several additional safety-labeling

 changes across all prescription opioid products to include additional information on the risk of these

 medications. 63

         461.      The facts on which the FDA relied in 2013 and 2016 were well known to

 Defendants for many years since they began marketing these drugs.

         3. Long-Term Opioid Use Benefits Are Unproven and Contradicted.



 62
   Letter from Janet Woodcock, MD., Dir., Ctr. For Drug Eva!. & Res., to Andrew Kolodny,
 MD., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
 2013) (emphasis in original).
 63
    FDA announces enhanced warnings for immediate-release opioid pain medications related to risks
 of misuse, abuse, addiction, overdose and death. Available at
 http://www.fda.gov/newsevents/newsroom/pressanno uncements/ucm491739.htm (accessed May
 30, 2017).

                                                      93
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 96 of 307                               PageID #:
                                     556



         462.    Despite the fact that opioids are now routinely prescribed, there has never been

 evidence of their safety and efficacy for long-term use.

         463.    Defendants have always been aware of these gaps in knowledge. While promoting

 opioids to treat chronic pain, Defendants have failed to disclose the lack of evidence to support their

 long-term use and have failed to disclose the contradictory evidence that chronic opioid therapy

 actually makes patients sicker.

         464.    There are no controlled studies of the use of opioids beyond 16 weeks, and no

 evidence that opioids improve patients' pain and function long-term. The first random, placebo-

 controlled studies appeared in the 1990s, and revealed evidence only for short-term efficacy and only

 in a minority of patients-"

         465.    A 2004 report reviewed 213 randomized, controlled trials of treatments for cancer pain

 and showed that, while opioids had short-term efficacy, the data was insufficient to establish long-term

 effectiveness. Subsequent reviews of the use of opioids for cancer and non-cancer pain consistently

 note the lack of data to assess long-term outcomes. For example, a 2007 systematic review of opioids

 for ·back pain concluded that opioids have limited, if any, efficacy for back pain and that evidence did

 not allow judgments regarding long-term use. Similarly, a 2011 systematic review of studies for non-

 cancer pain found that evidence of long-term efficacy is poor. One year later, a similar review reported

 poor evidence of long-term efficacy for morphine, tramadol, and oxycodone, and fair evidence for

 transdermal fentanyl (approved only for use for cancer pain).

         466.    On the contrary, evidence exists to show that opioid drugs are not effective to treat

 chronic pain, and may worsen patients' health. A 2006 study-of-studies found that opioids as a class

 did not demonstrate improvement in functional outcomes over other non-addicting treatments. Most

 64
    Nathaniel Katz, Opioids.· After Thousands of Years, Still Getting to Know You, 23(4) Clin J. Pain 303
 (2007); Roger Chou et al., Research Gaps on Use ofOpioidsfor Chronic Noncancer Pain, 10(2) J. Pain 147
 (2009).

                                                      94
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 97 of 307                                  PageID #:
                                     557



notably, it stated: "For functional outcomes, the other analgesics were significantly more effective than

were opioids." 65 Another review of evidence relating to the use of opioids for chronic pain found that

 up to 22.9% of patients in opioid trials dropped out before the study began because of the intolerable

 effects of opioids, and that the evidence of pain relief over time was weak.

         467.    Endo's own research shows that patients taking opioids, as opposed to other

 prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to 22%); and

 self-described fair or poor health (24% to 34%).

         468.    Increasing duration of opioid use is strongly associated with an increasing prevalence of

 mental health conditions (depression, anxiety, post-traumatic stress disorder, or substance abuse),

 increased psychological distress, and greater health care utilization.

         469.    As a pain specialist noted in an article titled Are We Making Pain Patients Worse?,

 "[O]pioids may work acceptably well for a while, but over the long term, function generally declines, as

 does general health, mental health, and social functioning. Over time, even high doses of potent
                                                                                          66
 opioids often fail to control pain, and these patients are unable to function normally."

         470.    Tbis is ttue both generally and for specific pain-related conditions. Studies of the use of

 opioids long-term for chronic lower back pain have been unable to demonstrate an improvement in

 patients' function. Conversely, research consistently shows that long-term opioid therapy for patients

 who have lower back injuries does not help patients return to work or to physical activity. This is due

 partly to addiction and other side effects.




 65
    Andrea D. Furlan et al., Opioids for chronic noncan"rpain: a meta-ana!Jsis of effectiveness and side effects,
 174(11) Can. Med. Ass'n J. 1589 (2006). Tbis same study revealed that efficacy studies do not typically
 include data on opioid addiction. In many cases, patients who may be more prone to addiction are pre-
 screened out of the study pool. This does not reflect how doctors actually prescribe the drugs, because
 even patients who have past or active substance use disorders tend to receive higher doses of opioids.
 Karen H. Seal, Association ofMental Health Disorders With Prescription Opioids and High-Risk Opiozds in US
 Veterans of Iraq andAjghanistan, 307(9) J. Am. Med. Ass'n 940 (2012).
 66
    Andrea Rubenstein, Are we makingpain patients worse?, Sonoma Medicine (Fall 2009).
                                                       95
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 98 of 307                              PageID #:
                                     558



          471.    As many as 30% of patients who suffer from migraines have been prescribed opioids

 to treat their headaches. U sets of opioids had the highest increase in the number of headache days per

 month, scored significantly higher on the Migraine Disability Assessment (MIDAS), and had higher

 rates of depression, compared to non-opioid users. A survey by the National Headache Foundation

 found that migraine patients who used opioids were more likely to experience sleepiness, confusion,

 and rebound headaches, and reported a lower quality of life than patients taking other medications.

          4 72.   The lack of evidence for the efficacy of opioid use long-tertn has been well-

 documented nationally in the context of workers' compensation claims, where some of the most

 detailed data exists. Claims involving workers who take opioids are altnost four titnes as likely to r?ach

 costs of over $100,000 than claims without opioids, as these patients suffer greater side effects and are

 slower to return to work. Even adjusting for injury severity and self-reported pain score, taking an

 opioid for more than seven days and receiving more than one opioid prescription increased the risk

 that the patient would be on work disability one year later. A prescription for opioids, as the first

 treatment for a workplace injury, doubled the average length of the claim.

          4. Defendants' Impact on the Perception and Prescribing of Opioids.

          473.    Before Defendants began the marketing campaigo complained of herein, generally

 accepted standards of medical practice dictated that opioids should only be used short-tertn, for

 instance, for acute pain, pain relating to recovery from surgery, or for cancer or palliative care. In

 those instances, the risks of addiction are low or of little significance.

          474.    In 1986, the World Health Organization ("WHO") published an "analgesic hdder" for

 the treatment of cancer pain. 61 The WHO recommended treatment with over-the- counter or

 prescription acetaminophen or non-steroidal anti-inflammatory drugs ("NSAIDs") first, and then the

 use of unscheduled or combination opioids, and then stronger (Schedule II or III) opioids if pain



 67
      http:/ /apps.who.int/iris/bitstream/10665/43944/1/9241561009_eng.pdf (accessed May 30, 2017)
                                                      96
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 99 of 307                                 PageID #:
                                     559



 persisted. The WHO ladder pertained only to the treatment of cancer pain, and did not contemplate

 the use of narcotic opioids for chronic pain-because the use of opioids for chronic pain was not

 considered appropriate medical practice at the time.

         475.    Studies and articles from the 1970s and 1980s made the reasons to avoid opioids clear.

 Scientists observed negative outcomes from long-term opioid therapy in pain management programs:

 opioids' mixed record in reducing pain long-term and failure to improve patients' function; greater

 pain complaints as most patients developed tolerance to opioids; opioid patients' diminished ability to

 perform basic tasks; their inability to make use of complementary treatments like physical therapy due

 to the side effects of opioids; and addiction. Leading authorities discouraged, or even prohibited, the

 use of opioid therapy for chronic pain.

         47 6.   In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of Pain

 Medicine and Palliative Care at Beth Israel Medical Center in New York, while at the same time

 serving as a top spokesperson for drug companies, published an article reporting that "[flew

 substantial gains in employment or social function could be attributed to the institution of opioid

 therapy." 68

         477.    Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the dangers

 of long-term use of opioids:

                 The traditional approach to chronic nonmalignant pain does not accept the
                 long-term administration of opioid drugs. This perspective has been justified by
                 the perceived likelihood of tolerance, which would attenuate any beneficial
                 effects over time, and the potential for side effects, worsening disability, and
                 addiction. According to conventional thinking, the initial response to an opioid
                 drug may appear favorable, with partial analgesia and salutary mood changes,
                 but adverse effects inevitably occur thereafter. It is assumed that the motivation
                 to improve function will cease as mental clouding occurs and the belief takes
                 hold that the drug can, by itself, return the patient to a normal life. S etious
                 managementproblems are anticipated, including difficulty in discontinuing a problematic
                 therapy and the development of drug seeking behavior induced by the desire to maintain

 68
    Russell K. Portenoy & Kathleen M. Foley, Chronic Use of Opioid Analgesics in Non-Malignant
 Pain: Report of38 cases, 25(2) Pain 171 (1986).
                                                       97
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 100 of 307                                         PageID
                                    #: 560



                 analgesic effects, avoid withdrawal, andperpetuate reinforcingpsychic effects. There is an
                 implicit assumption that little separates these outcomes from the highly aberrant behaviors
                 associated with addiction-"

According to Portenoy, these problems could constitute "compelling reasons to reject long term

opioid administration as a therapeutic strategy in all but the most desperate cases of chronic

nonmalignant pain." 70

          478.   For the reasons outlined by Dr. Portenoy, and in the words of one researcher from the

Harvard Medical School, "it did not enter [doctors') minds that there could be a significant number of

chronic pain patients who were successfully managed with opioids." 71 Defendants changed that

perception.

     B. Defendants Promoted Their Branded Products Through Direct Marketing to
        Prescribers and Consumers.

          479.    Defendants' direct marketing proceeded on two tracks, serving two related purposes.

First, Defendants worked through branded and unbranded marketing to build ~onfidence in long-term

opioid use by overstating its benefits and downplaying its risks, thereby expanding the chronic pain

market. In addition, Defendants worked through their own staffs of sales representatives, physician

speakers whom those representatives recruited, and advertising in medical journals to claim their share

of that broader market. Defendants directed all of this activity through carefully designed marketing

plans that were based on extensive research into prescriber habits and the efficacy of particular sales

approaches and messages.

          1. Defendants Relied Upon Branded Advertisements.




69
  Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain
Res. & Mgmt. 247 (1994) (emphasis added).
10   Id
71
  Igor I<issin, Long-term opioid treatment of chronic nonmalignant pain: unproven efficacy and neglected saftty?, 6 J.
Pain Research 513, 514 (2013) (quoting Loeser JD, Five crises in pain management, 20(1) Pain Clinical
Updates 1-4 (2012).
                                                           98
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 101 of 307                                    PageID
                                    #: 561



        480.     Defendants engaged in widespread advertising campaigns touting the benefits of their

branded drugs. Defendants published print advertisements in a broad array of medical journals,

ranging from those airned at specialists, such as the Journal o_f Pain and Ch'nica! Journal o_f Pain, to journals

with wider medical audiences, such as the Journal o_f the American Medical Association. Defendants'

advertising budgets peaked in 2011, when they collectively spent more than $14 million on the medical

journal advertising of opioids, nearly triple what they spent in 2001. The 2011 total includes $8.3

million by Purdue, $4.9 million by Janssen, and $1.1 million by Endon

        481.     A nurnber of these branded advertisements deceptively portrayed the benefits of opioid

therapy for chronic pain. As just one example, a 2005 Purdue advertisement for OxyContin that ran in

the Journal o_f Pain touted the drug as an "around-the-clock analgesic ... for an extended period of

tirne." The advertisement featured a man and boy fishing and proclaimed that "There Can Be Life

With Relief." This depiction falsely implied that OxyContin provides both effective long-term pain

relief and functional improvement, clairns that, as described below, are unsubstantiated and

contradicted in medical literature.

        2. Defendants Relied Upon Their Sales Forces and Recruited Physician Speakers.

        482.     Each Defendant promoted the use of opioids for chronic pain through "detailers"-

sales representatives who visited individual physicians and their staff in their offices-and small group

speaker programs. By establishing close relationships with doctors, Defendants' sales representatives

were able to disseminate their misrepresentations in targeted, one-on-one settings that allowed them to

differentiate their opioids and to address individual prescribers' concems about prescribing opioids for

chronic pain. Representatives were trained on techniques to build these relationships, with Actavis

 even rolling out an "Own the Nurse" kit as a "door opener" to tirne with doctors.

72
   In 2011, Actavis spent less than $100,000 on such advertising, and Cephalon spent nothing. These
 companies' medical journal advertising peaked earlier, with Actavis spending $11.7 million in 2005, and
 Cephalon spending about $2 million in each of 2007 and 2008.

                                                        99
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 102 of 307                                PageID
                                    #: 562



        483.     Defendants developed sophisticated plans to select prescribers for sales visits based on

their specialties and prescribing habits. In accordance with common industry practice, Defendants

purchase and closely analyze prescription sales data from IMS Health. This data allows them to

precisely track the rates of initial prescribing and renewal by individual doctors, which in turn allows

them to target, tailor, and monitor the impact of their appeals.

        484.     Defendants, in particular, relied upon "influence mapping," i.e.. , using decile rankings

or similar breakdowns to identify the high-volume prescribers on whom detailing would have the

greatest sales impact. Endo, for example, identified prescribers representing 30% of its nationwide

sales volume and planned to visit these physicians three times per month. Defendants also closely

monitored doctors' prescribing after a sales representative's visit to allow them to refine their planning

and messaging and to evaluate and compensate their detailers.

         485.    Defendants' sales representatives have visited hundreds of thousands of doctors,

including thousands of visits to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages, and as

 described herein, spread misinformation regarding the risks, benefits, and superiority of opioids for the

treatment of chronic pain. This misinformation includes deceptive and unfair claims regarding the risks

 of opioids for chronic pain, particularly the risks of addiction, withdrawal, and high doses, as well as

 the benefits.

         486.    Each Defendant carefully trained its sales representatives to deliver company-approved

 messages designed to generate prescriptions of that company's drugs specifically, and opioids in

 general. Pharmaceutical companies exactingly direct and monitor their sales representatives-through

 detailed action plans, trainings, tests, scripts, role-plays, supervisor tag-alongs, and other means-to

 ensure that individual detailers actually deliver the desired messages and do not veer off-script.

 Pharmaceutical companies likewise require their detailers to deploy sales aids reviewed, approved, and

 supplied by the company and forbid them to use, in industry parlance, "homemade bread"-i.e.,


                                                     100
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 103 of 307                               PageID
                                    #: 563



promotional materials not approved by the company's marketing and compliance departments. Sales

representatives' adherence to their corporate training is typically included in their work agreements.

Departing from their company's approved messaging can, and does, lead to severe consequences

including termination of employment.

        487.    Besides carefully training their sales representatives, Defendants used surveys of

physicians-conducted by third-party research firms-to assess how well their core messages came

across to prescribers.

        488.    In addition to making sales calls, Defendants' detailers also identified doctors to serve,

for payment, on Defendants' speakers' bureaus and to attend programs with speakers and meals paid

for by Defendants. Defendants almost always selected physicians who were "product loyalists," as they

were sure to be asked whether they prescribe the drug themselves. Endo, for instance, sought to use

specialists in pain medicine-including high prescribers of its drugs-as local "thought leaders" to

market Opana ER to primary care doctors. Such invitations are lucrative to the physicians selected for

these bureaus; honorarium rates range from $800 to $2,000 per program, depending on the type of

event, speaker training is typically compensated at $500 per hour.

        489.    These speaker programs and associated speaker trainings serve three purposes: they

provide an incentive to doctors to prescribe, or increase their prescriptions of, a particular drug; a

forum in which to further market to the speaker him or herself; and an opportunity to market to the

speaker's peers. Defendants grade their speakers and future opportunities are based on speaking

performance, post-program sales, and product usage. Defendants also track the prescribing of event

 attendees, with Endo noting that "physicians who came into our speaker programs wrote more

 prescriptions for Opana ER after attending than before." It would make little sense for Defendants to

 devote significant resources to programs that did not increase their sales.




                                                    101
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 104 of 307                               PageID
                                    #: 564



        490.     Like the sales representatives who select them, speakers are expected to stay "on

message"-indeed, they agree in writing to follow the slide decks provided to them. Endo's speaker

rules, for example, provide that "all slides must be presented in their entirety and without alterations ..

. and in sequence." Tbis is important because the FDA regards promotional talks as part of product

labeling, and requires their submission for review. Speakers thus give the appearance of providing

independent, unbiased presentations on opioids, when in fact they are presenting a script prepared by

Defendants' marketing departments. Although these meal-based speaker events are more expensive to

host, and typically have lower attendance than CMEs, they are subject to less professional scrutiny and

thus afford Defendants greater freedom in the messages they present.

         491.    Defendants devoted massive resources to these direct sales contacts with prescribers.

In 2014, Defendants collectively spent $168 million on detailing branded opioids to physicians

nationwide. This figure includes $108 million spent by Purdue, $34 million by Janssen, $13 million by

Cephalon, $10 million by Endo, and $2 million by Actavis. The total figure is more than double

Defendants' collective spending on detailing in 2000. Detailers' role in Defendants' overall

promotional efforts was also carefully calibrated; Endo, for example, found that devoting 61 % of its

marketing budget to sales representatives reflected an "[a]ppropriate combination of personal ... and

non-personal ... selling initiatives."

         492.    Defendants have spent hundreds of millions of dollars promoting their opioids

 through their respective sales forces because they understand that detailers' sales pitches are effective.

 Numerous studies indicate that marketing. can and does impact doctors' prescribing habits, 73 and face-



 73
   See, e.g., Puneet Manchanda & Pradeep K. Chintagunta, fusponsiveness ofPhysician Prescription Behavior to
Sa!esforce Effort: An Individual Leve/Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has a positive
impact on prescriptions written); Ian Larkin, fustrictions on Pharmaceutical Detailing Reduced Off-Label
Prescribing ofAntidepressants andAntipsychotics in Children, 33(6) Health Affairs 1014 ( 2014) (finding
academic medical centers that restricted direct promotion by pharmaceutical sales representatives
resulted in a 34% decline in on-label use of promoted drugs); see also Art Van Zee, The Promotion and
Marketing ofOxyContin: Commercial Triumph, Public Health Tragedy, 99(2) Am]. Pub. Health 221 (2009)
                                                        102
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 105 of 307                            PageID
                                    #: 565



to-face detailing has the highest influence on intent to prescribe. Defendants could see this

phenomenon at work not only in the aggregate, as their sales climbed with their promotional spending,

but also at the level of individual prescribers whom they targeted for detailing, and who responded by

prescribing more of Defendants' drugs.

        3. Defendants Directed These Promotional Efforts Through Detailed Marketing
           Plans.

        493.    Defendants guided their efforts to expand opioid prescribing through comprehensive

marketing and business plans for each drug. These docUtnents, based on the companies' extensive

market research, laid out ambitious plans to bring in new prescribers and increase overall prescribing

of Defendants' opioids.

                a.   Targeting categories of prescribers

        494.    Defendants targeted, by zip codes and other local boundaries, individual health care

providers for detailing. Defendants chose their targets based on the potential for persuading a provider

to prescribe, ease of in-person access, and the likelihood of higher nUtnbers of prescriptions at higher

doses, with no correlation to demonstrated need or demand for opioid therapy, or to risk of abuse.

        495.    Collectively, Defendants' marketing plans evince dual strategies, which often operated

parallel to one another. Defendants' sales representatives continued to focus their detailing efforts on

pain specialists and anesthesiologists, the highest-volUtne prescribers of opioids and, as a group, more

educated than other practitioners about opioids' risks and benefits. Seeking to develop market share

 and expand sales, however, Defendants also targeted increasing nUtnbers and types of prescribers for

marketing.

        496.    This expanded market of prescribers was, as a group, less informed about opioids and,

 as market research concluded, more susceptible to Defendants' marketing messages. These prescribers



 (correlating an increase of OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in
 2002 to a doubling of Purdue's sales force and trebling of annual sales calls).
                                                   103
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 106 of 307                               PageID
                                    #: 566



included nurse practitioners and physician assistants who, a 2012 Endo business plan noted, were

"share acquisition" opportunities because they were "3x times more responsive than MDs to details"

and wrote "96% of [their] prescriptions ... without physician consult."

         497.   The expanded market also included internists and general practitioners who were low-

to tnid-volutne prescribers. Actavis, for example, rolled out a plan in 2008 to move beyond "Kadian

loyalists" to an "expanded audience" of "low morphine writers."

                b. Increasing "direct to consumer" marketing

         498.   Defendants knew that physicians were more likely to prescribe their branded

medications when patients asked for those medications. Endo's research, for example, found that such

communications resulted in greater patient "brand loyalty," with longer durations of Opana ER

therapy and fewer discontinuations. Defendants thus increasingly took their opioid sales campaigns

directly to consumers, including through patient-focused "education and support" materials. These

took the fortn of pamphlets, videos, or other publications that patients could view in their physician's

office, as well as employer and workers' compensation plan initiatives to, as Endo put it, " [d]rive

demand for access through the employer audience by highlighting cost of disease and productivity

loss."

         499.    Defendants also knew that one of the largest obstacles to patients starting and

remaining on their branded opioids-including by switching from a competitor's drug-was out- of-

pocket cost. They recognized they could overcome this obstacle by providing patients financial

assistance with their insurance co-payments, and each of the Defendants did so through vouchers and

 coupons distributed during detailing visits with prescribers. A 2008 Actavis business review, for

 example, highlighted co-pay assistance, good for up to $600 per patient per year, as a way to drive

 conversions to Kadian from competitor drugs like Avinza and MS Conlin. In 2012,Janssen planned to

 distribute 1.5 tnillion savings cards worth $25 each.


                                                    104
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 107 of 307                              PageID
                                    #: 567



                c.   Differentiating each brand

        500.   Purdue's OxyContin was the clear market leader in prescription opioid therapy, with

30% of the market for analgesic drugs in 2012. However, by 2010, Defendants had begun facing

increasing pushback from the medical co1Il1Ilunity and regulators based on the growing problems of

opioid addiction and abuse. Both market conditions prompted Defendants to pursue product

differentiation strategies -particularly an emphasis on their products being less subject to diversion,

abuse, and addiction-as a means of grabbing market share from Purdue and other competitors.

        501.    Endo, for example, tracked in detail prescriber "switching" from OxyContin to Opana

ER. Actavis and Janssen did the same for switches to Kadian and Nucynta ER, respectively. Pressure

to stand out among other drugs resulted in Defendants identifying marketing themes that thereafter

were reflected in Defendants' deceptive and harmful messages to physicians and consumers. A 2008

Janssen plan emphasized "value" messaging in support ofNucynta ER, including claims ofless dose

escalation, lower toxicity, fewer withdrawal symptoms, and less dependence, and a 2009 Opana ER

market research report focused on greater potency and lower abuse potential of Opana ER vis-a-vis

OxyContin.

                d. Moving beyond office visits

        502.    Defendants sought to reach additional prescribers by expanding beyond traditional

sales calls and speaker events to new channels for their messages. For their sales forces, these included

marketing to prescribers through voice mail, postcards, and email-so- called "e-detailing."

Defendants also created new platforms for their speakers by implementing "peer to peer" programs

such as teleconferences and webinars that were available to prescribers nationally. These programs

allowed Defendants to use this more seemingly credible vehicle to market to, among other hard-to-

reach audiences, prescribers at hospitals, academic centers, and other locations that limit or prohibit in-




                                                    105
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 108 of 307                                PageID
                                    #: 568



person detailing. Employing these new approaches, each Defendant relied heavily on speakers to

promote its drugs.

        4. Defendants Marketed Opioids in Plaintiffs' Counties, Cities, Towns, and Villages
           Using the Same Strategies and Messages They Employed Nationwide.

        503.    Defendants employed the same marketing plans and strategies and deployed the same

messages in Plaintiffs' Counties, Cities, Towns, and Villages as they did nationwide.

        504.    Across the pharmaceutical industry, "core message" development is funded and

overseen on a national basis by corporate headquarters. This comprehensive approach ensures that

Defendants' messages are accurately and consistently delivered across marketing channels-including

detailing visits, speaker events, and advertising-and in each sales territory. Defendants .consider this

high level of coordination and uniformity crucial to successfully marketing their drugs.

        505.    Defendants ensure marketing consistency nationwide through national and regional

sales representative training; national training of local medical liaisons, the company employees who

respond to physician inquiries; centralized speaker training; single sets of visual aids, speaker slide

decks, and sales training materials; and nationally coordinated advertising. Defendants' sales

representatives and physician speakers were required to stick to prescribed talking points, sales

messages, and slide desks, and supervisors traveled with them periodically to check on both their

performance and compliance.

        506.    As they did nationwide, Defendants extensively tracked the prescribing behavior of

health care providers in Plaintiffs' Counties, Cities, Towns, and Villages and used that data to target

.their detailing and speaker- recruiting efforts. Top prescribers were profiled at the city, region, zip

code, and sometimes facility levels, with information about their specialty, prescribing patterns

 (including product and dose), product loyalty and refill history. Providers' prescribing volume was

ranked and sorted into deciles.



                                                     106
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 109 of 307                              PageID
                                    #: 569



         507.    As described herein, misrepresentations and deceptions regarding the risks, benefits,

and superiority of opioid use to treat clu:onic pain were part and parcel of Defendants' marketing

campaigns in Plaintiffs' Counties, Cities, Towns, and Villages.

     C. Defendants Used "Unbranded" Marketing to Evade Regulations and Consumer
        Protection Laws.

         508.    In addition to their direct marketing efforts, Defendants used unbranded, third- party

marketing, which they deployed as part of their national marketing strategies for their branded drugs.

Each Defendant executed these strategies tlu:ough a network of third-party KOLs and Front Groups,

with which it acted in concert by funding, assisting, encouraging, and directing their efforts. At the

same time, Defendants exercised substantial control over the content of the messages third parties

generated and disseminated, and distributed certain of those materials themselves. As with their other

marketing strategies, Defendants' unbranded marketing created, and relied upon, ao appearance of

independence and credibility that was undeserved but central to its effectiveness. Unlike their direct

promotional activities, Defendants' unbraoded marketing allowed them to evade the oversight of

federal regulators and gave them greater freedom to expand their deceptive messages.

         1. Regulations Governing Branded Promotion Require that it Be Truthful, Balanced,
            and Supported by Substantial Evidence.

          509.    Drug companies that make, market, and distribute opioids are subject to generally

applicable rules requiring truthful marketing of prescription drugs. A drug compaoy's branded

marketing, which identifies and promotes a specific drug, must: (a) be consistent with its label and

supported by substantial scientific evidence; (b) not include false or misleading statements or material

omissions; and (c) fairly balance the drug's benefits and risks-" The regulatory framework governing

the marketing of specific drugs reflects a public policy designed to ensure that drug companies, which

are best suited to understand the properties and effects of their drugs, are responsible for providing



74
     21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a), 202.1(e)(3), 202.1(e)(6).
                                                      107
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 110 of 307                                      PageID
                                    #: 570



prescribers with the information they need to accutately assess the risks and benefits of drugs for their

patients.

              510.   Further, the Federal Food, Drug, and Cosmetic Act ("FDCA") prohibits the sale in

interstate commerce of drugs that are "misbranded." A drug is "misbranded" if it lacks "adequate

directions for use" or if the label is false or misleading "in any particular." 75 "Adequate directions for

use" are directions "under which the layman can use a drug safely and for the purposes for which it is

intended."76 "Labeling" include_s more than the drug's physical label; it also includes "all ... other

written, printed, or graphic matter ... accompanying'' the drug, including promotional material-" "The

term "accompanying" is interpreted broadly to include promotional materials-posters, websites,
                                                                                            78
brochures, books, and the like-disseminated by or on behalf of the manufacturer of the drug. Thus,

Defendants' promotional materials are part of their drugs' labels and are required to be accutate,

balanced, and not misleading.

              511.   Labeling is misleading if it is not based on substantial evidence, if it materially

misrepresents the benefits of the drug, or if it omits material information about or minimizes the

frequency or severity of a product's risks. "The most serious risks set forth in a product's labeling are

generally material to anypresentation of efficacy." The FDA notes that "[b]ecause people expect to

see risk information, there is no reason for them to imagine that the product has important risks that

                                                             79
have been omitted ... especially if some risks are included." Promotion that fails to present the most

important risks of the drug as prominently as its benefits lacks fair balance and is therefore deceptive.

              512.   It is also illegal for drug companies to distribute materials that exclude contrary

 evidence or information about the drug's safety or efficacy or present conclusions that "clearly cannot

75
        21 u.s.c. §§ 352.
7
    '   21 C.F.R. § 201.5.
 77
        21U.S.C.§321(m).
 78
        See id.
 79
    FDA, Draft Guidance for Industry, Presenting Risk Information in Prescription Drug and Medical Device
 Promotion, May 2009, at 14.
                                                       108
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 111 of 307                              PageID
                                    #: 571



be supported by the results of the study."'° Further, drug companies must not make comparisons

between their drugs and other drugs that represent or suggest that "a drug is safer or more effective

than another drug in some particular when it has not been demonstrated to be safer or more effective

in such particular by substantial evidence or substantial clinical experience." 81

        513.    While the FDA must approve a drug's label, it is the drug company's responsibility to

ensure that the material in its label is accurate and complete and is updated to reflect any new

information. 82 Promotional materials also must be submitted to the FDA when they are first used or

disseminated. The FDA does not have to approve these materials in advance; if, upon review, the

FDA determines that materials marketing a drug are misleading, it can issue an untitled letter or

warning letter. The FDA uses untitled letters for violations such as overstating the effectiveness of the

drug or making claims without context or balanced information. Warning letters address promotions

involving safety or health risks and indicate the FDA may take further enforcement action.

        2. Defendants Deployed Front Groups and Doctors to Disseminate Unbranded
           Information on Their Behalf.

        514.    Drug companies market both directly and indirectly, using third party validators (such

as scientists, physicians, patient or professional organizations) that appear to be independent and

therefore more credible. The FDA has made clear that its promotional requirements apply to both

forrns of marketing:

        FDA's regulation of prescription drug product promotion extends both to promotional
        activities that are carried out by the firm itself, and to promotion conducted on the
        firm's behalf.




80
    21 C.F.R. § 99.101(a)(4).
81
    21C.F.R.§202.1(e)(6)(ii).
82
    See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); see also Wj;eth
v. Levine, 555 U.S. 555 (2009) (holding that a drug company bears responsibility for the content of its
drug labels at all times); 21 C.F.R. § 314.70(c)(6) (iii)(A-C) (allowing manufacturers to make changes
that "strengthen ... a warning, precaution, or adverse reaction" or "strengthen a statement about drug
abuse, dependence, psychological effect, or overdo sage").
                                                      109
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 112 of 307                              PageID
                                    #: 572




       Therefore, a firm is responsible for the content generated by its employees or any
       agents acting on behalf of the firm who promote the firm's product. For example, if an
       employee or agent of a firm, such as a medical science liaison or paid speaker (e.g., a
       key opinion leader) acting on the firm's behalf, comments on a third- party site about
       the firm's product, the firm is responsible for the content its employee or agent
       provides. A firm is also responsible for the content on a blogger's site if the blogger is
       acting on behalf of the firm. 83

       515.     In addition to being carried out directly or through third parties, drug companies'

promotional activity can be branded or unbranded; unbranded marketing refers not to a specific drug,

but more generally to a disease state or treatment. By using unbranded communications, drug

companies can sidestep the extensive regulatory framework governing branded communications.

        516.    Defendants disseminated many of their false, misleading, imbalanced, and unsupported

statements indirectly, through KOLs and Front Groups, and in unbranded marketing materials. These

KO Ls and Front Groups were important elements of Defendants' marketing plans, which specifically

contemplated their use, because they seemed independent and therefore outside FDA oversight.

Through unbranded materials, Defendants, with their own knowledge of the risks, benefits and

advantages of opioids, presented information and instructions concerning opioids generally that were

contrary to, or at best, inconsistent with information and instructions listed on Defendants' branded

marketing materials and drug labels. Defendants did so knowing that unbranded materials typically are

not submitted to or reviewed by the FDA.

        517.    Even where such unbranded messages were channeled through third-party vehicles,

Defendants adopted these messages as their own when they cited to, edited, approved, and distributed

such materials knowing they were false, misleading, unsubstantiated, unbalanced, and incomplete.

Unbranded brochures and other materials that are "disseminated by or on behalf of [the]



83
    FDA, Draft Guidance for Industry on Fulfilling &gu!atory &quirements for Postmarketing Submissions of
Interactive Promotional Media for Prescription Human and Animal Drugs and Biologics, January 2014, at 1, 4,
http://www.fda.gov/ downloads/ drugs/ guidancecomplianceregulatoryinformation/guidances/ ucm38
1352.pdf (accessed May 30, 2017).
                                                    110
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 113 of 307                                      PageID
                                    #: 573



manufacturer" constitute drug "labeling" that may not be false or misleading in any particular. See 21.

C.F.R. 202.1 (e) (7)   m(2).   84
                                    Defendants' sales representatives distributed third-party marketing material

that was deceptive to Defendants' target audiences. Defendants are responsible for these materials.

         518.    Moreover, Defendants took an active role in guiding, reviewing, and approving many

of the misleading statements issued by these third parties, ensuring that Defendants were consistently

aware of their content. By funding, directing, editing, and distributing these materials, Defendants

exercised control over their deceptive messages and acted in concert85 with these third parties to

fraudulently promote the use of opioids for the treatment of chronic pain.

         519.    For example, drug companies have been admonished for making functional claims in

FDA-reviewed branded materials if there is no evidence for such claims. Thus, drug companies were

put on notice that the FDA would not allow such claims in branded materials. Defendants instead

created and disseminated these same unsupported claims-that opioids allow patients to sleep, return

to work, or walk more easily-through unbranded marketing materials.

         520.    The third-party publications Defendants assisted in creating and distributing did not

include the warnings and instructions mandated by their FDA-required drug labels and consistent with

the risks and benefits known to Defendants. For example, these publications either did not disclose

the risks of addiction, abuse, misuse, and overdose, or affirmatively denied that patients faced a serious

risk of addiction.



84
   This regulation provides: "Brochures, booklets, mailing pieces, detailing pieces, file cards, bulletins,
calendars, price lists, catalogs, house organs, letters, motion picture films, film strips, lantern slides,
sound recordings, exhibits, literature, and reprints and similar pieces of printed, audio, or visual matter
descriptive of a drug and the references published ... containing drug information supplied by the
manufacturer, packer, or distributor of the drug and which are disseminated by or on behalf of its
manufacturer, packer, or distributor are hereby determined to be labeling, as defined in section 201 (m)
of the act." As labeling, such third party-created content distributed by a drug company may not be
misleading and must meet the accuracy, substantiation, and fair balance requirements in the FDCA.
85
   As used in this Complaint, the allegation that Defendants "acted in concert'' with third parties is
intended to mean both that they conspired with these third parties to achieve some end and that they
aided and abetted these third parties in the commission of acts necessary to achieve it.
                                                             111
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 114 of 307                              PageID
                                    #: 574



        521.    By acting through third parties, Defendants were able to both avoid FDA scrutiny and

give the false appearance that the messages reflected the views of independent third parties. Later,

Defendants would cite to these sources as "independent" corroboration of their own statements. As

one physician adviser to Defendants noted, third-party documents not only had greater credibility, but

broader distribution as doctors did not "push back" at having materials from, for example, the non-

profit American Pain Foundation ("APF") on display in their offices, as they might with first party,

drug company pieces. Nevertheless, the independence of these materials was a ruse-Defendants were

in close contact with these third parties, paid for and were aware of the misleading information they

were disseminating about the use of opioids to treat chronic pain, and regularly helped them to tailor

and distribute their misleading, pro-opioid messaging.

        522.    As part of a strategic marketing scheme, Defendants spread and validated their

deceptive messages through the following vehicles: (a) KOLs, who could be counted upon to write

favorable journal articles and deliver supportive CMEs; (b) a body of biased and unsupported scientific

literature; (c) treatment guidelines; (d) CMEs; (e) unbranded patient education materials; and(£) Front

Group patient-advocacy and professional organizations, which exercised their influence both directly

and through Defendant-controlled KOLs who served in leadership roles in those organizations.

                a.   Defendants' Use ofKOLs

        523.    Defendants cultivated a small circle of doctors who, upon information and belief, were

selected and sponsored by Defendants solely because they favored the aggressive treatment of chronic

pain with opioids. Defendants' support helped these doctors become respected industry experts. In

return, these doctors repaid Defendants by touting the benefits of opioids to treat chronic pain.

        524.    Pro-opioid doctors have been at the hub of Defendants' promotional efforts,

presenting the appearance of unbiased and reliable medical research supporting the broad use of

opioid therapy for chronic pain. KOLs have written, consulted on, edited, and lent their names to


                                                   112
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 115 of 307                             PageID
                                    #: 575



books and articles, and given speeches and CMEs supportive of chronic opioid therapy. They have

served on committees that developed treatment guidelines that strongly encourage the use of opioids

to treat chronic pain (even while acknowledging the lack of evidence in support of that position) and

on the boards of pro-opioid advocacy groups and professional societies that develop, select, and

present CMEs. Defendants were able to exert control of each of these modalities through their KOLs.

       525.    In return, the KOLs' association with Defendants provided not only money, but

prestige, recognition, research funding, and avenues to publish. This positioned them to exert even

more influence in the medical community.

        526.   Although some KO Ls initially may have advocated for more pennissive opioid

prescribing with honest intentions, Defendants cultivated and promoted only those KOLs who could

be relied on to help broaden the chronic opioid therapy market. Defendants selected, funded, and

elevated those doctors whose public positions were unequivocal and supportive of using opioids to

treat chronic pain. 86 These doctors' professional reputations were then dependent on continuing to

promote a pro-opioid message, even in activities that were not directly funded by the drug companies.

        527.   Defendants cited and promoted favorable studies or articles by these KO Ls. By

contrast, Defendants did not support, acknowledge, or disseminate the publications of doctors critical

of the use of chronic opioid therapy. Indeed, one prominent KOL sponsored by Defendants, Russell

Portenoy, stated that he was told by a drug company that research critical of opioids (and the doctors

who published that research) would never obtain funding. Some KO Ls have even gone on to become

direct employees and executives of Defendants, like Dr. David Haddox, Purdue's Vice President of

Risk Management, or Dr. Bradley Galer, Endo's former Chief Medical Officer.

 86
   Opioid-makers were not the first to mask their deceptive marketing efforts in purported science.
The tobacco industry also used KOLs in its effort to persuade the public and regulators that tobacco
was not addictive or dangerous. For example, the tobacco companies funded a research program at
Harvard and chose as its chief researcher a doctor who had expressed views in line with industry's
views. He was dropped when he criticized low-tar cigarettes as potentially more dangerous, and later
described himself as a pawn in the industry's campaign.
                                                  113
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 116 of 307                            PageID
                                    #: 576



       528.     Defendants provided substantial opportunities for KOLs to participate in research

studies on topics Defendants suggested or chose, with the predictable effect of ensuring that many

favorable studies appeared in the academic literature. As described by Dr. Portenoy, drug companies

would approach him with a study that was well underway and ask if he would serve as the study's

author. Dr. Portenoy regularly agreed.

       529.     Defendants also paid KO Ls to serve as consultants or on their advisory boards and

give talks or present CMEs, typically over meals or at conferences. Since 2000, Cephalon, for instance,

has paid doctors more than $4.5 million for programs relating to its opioids.

        530.    These K.OLs were carefully vetted to ensure that they were likely to remain on-message

and supportive of a pharmaceutical industry agenda. One measure was a doctor's prior work for

trusted Front Groups.

        531.    Defendants kept close tabs on the content of the misleading materials published by

these KO Ls. In many instances, they also scripted what these KO Ls said-as they did with all their

recruited speakers. The KOLs knew, or deliberately ignored, the misleading way in which they

portrayed the use of opioids to treat chronic pain to patients and prescribers, but they continued to

publish those misstatements to benefit themselves and Defendants, all the while causing harm to

prescribers and patients in Plaintiffs' Counties, Cities, Towns, and Villages.

                        1.   &me!! Portenoy

        532.    Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL whom

Defendants identified and promoted to further their marketing campaign. Dr. Portenoy received

research support, consulting fees, and honoraria from Cephalon, Endo, Janssen, and Purdue (among

others), and was a paid consultant to Cephalon and Purdue.




                                                    114
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 117 of 307                               PageID
                                    #: 577



            533.   Dr. Portenoy was instnunental in opening the door for the regular use of opioids to

treat chronic pain. He served on the American Pain Society ("APS") /American Academy of Pain

Medicine ("AAPM") Guidelines Committees, which endorsed the use of opioids to treat chronic pain,

first in 1997 and again in 2009. He was also a member of the board of APF, an advocacy organization

almost entirely funded by Defendants.

            534.   Dr. Portenoy also made frequent media appearances promoting opioids and spreading

misrepresentations. He appeared on Good Morning America in 2010 to discuss the use of opioids long-

term to treat chronic pain. On this widely watched program, broadcast in Plaintiffs' Counties, Cities,

Towns, and Villages and across the country, Dr. Portenoy claimed: "Addiction, when treating pain, is

distinctly uncommon. If a person does not have a history, a personal history, of substance abuse, and

does not have a history in the family of substance abuse, and does not have a very major psychiatric

disorder, most doctors can feel very assured that that person is not going to become addicted." 87

            535.   Portenoy has recently admitted that he "gave innumerable lectures in the late 1980s and

'90s about addiction that weren't true." These lectures falsely claimed that fewer than 1% of patients

would become addicted to opioids. According to Dr. Portenoy, because the primary goal was to

"destigmatize" opioids, he and other doctors promoting them overstated their benefits and glossed

over their risks. Dr. Portenoy also conceded that "[d]ata about the effectiveness of opioids does not

exist." 88 Portenoy candidly stated: "Did I teach about pain management, specifically about opioid

therapy, in a way that reflects misinformation? Well, ... I guess I did." 89

                         u.   Lynn Webster

            536.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of

Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster was



 87
      Good Morning America television broadcast, ABC News (Aug. 30, 2010).
 88
      Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012.
 s9   Id.
                                                     115
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 118 of 307                             PageID
                                    #: 578



President in 2013 and is a current board member of AAPM, a front group that ardently supports

chronic opioid therapy. 90 He is a Senior Editor of Pain Medicine, the same journal that published Endo

special advertising supplements touting Opana ER. Dr. Webster was the author of numerous CMEs

sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was receiving significant

funding from Defendants (including nearly $2 million from Cephalon).

         537.   Dr. Webster had been under investigation for overprescribing by the DEA, which

raided his clinic in 2010. More than 20 of Dr. Webster's former patients at the Lifetree Clinic have died

of opioid overdoses. Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five

question, one-minute screening tool relying on patient self-reports that purportedly allows doctors to

manage the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-

sort patients likely to become addicted is an important tool in giving doctors confidence to prescribe

opioids long-term, and for this reason, references to screening appear in various industry-supported

guidelines. Versions of Dr. Webster's Opioid Risk Tool appear on, or are linked to, websites run by

Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via webinar, a program sponsored by

Purdue titled, Managing Patient's Opioid Use: Balancing the Need and the Risk. Dr. Webster recotntnended

use of risk screening tools, urine testing, and patient agreements to prevent "overuse of prescriptions"

and "overdose deaths." This webinar was available to and was intended to reach doctors in Plaintiffs'

Counties, Cities, Towns, and Villages.

         538.   Dr. Webster also was a leading proponent of the concept of "pseudoaddiction," the

notion that addictive behaviors should be seen not as warnings, but as indications of undertreated pain.

In Dr. Webster's description, the only way to differentiate the two was to increase a patient's dose of

 opioids. As he and his co-author wrote in a book entitled Avoiding Opioid Abuse While Managing Pain

 (2007), when faced with signs of aberrant behavior, increasing the dose "in most cases ... should be

     0
 ' Journal supplements are paid for by drug manufacturers and, although they may be designed to
 blend into the rest of the journal, are not peer-reviewed and constitute drug company advertising.
                                                    116
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 119 of 307                               PageID
                                    #: 579



the clinician's first response." Endo distributed this book to doctors. Years later, Dr. Webster reversed

himself, acknowledging that "[pseudoaddiction] obviously became too much of an excuse to give

patients more medication.'' 91

                b. "Research" That Lacked Supporting Evidence

        539.    Rather than find a way to actually test the safety and efficacy of opioids for long- term

use, Defendants led people to believe th~t they already had. Defendants created a body of false,

misleading, and unsupported medical and popular literature about opioids that (a) understated the risks

and overstated the benefits of long-term use; (b) appeared to be the result of independent, objective

research; and (c) was thus more likely to shape the perceptions of prescribers, patients and payors. This

literature was, in fact, marketing material focused on persuading doctors and consumers that the

benefits oflong-term opioid use outweighed the risks.

        540.    To accomplish this, Defendants-sometimes through third-party consultants and/or

advocacy organizations-commissioned, edited, and arranged for the placement of favorable articles in

academic journals. Defendants' internal documents reveal plans to submit research papers and

"studies" to long lists of journals, including back-up options and last resort, "fast-track'' application

journals, that they could use if the pending paper was rejected everywhere else.

        541.    Defendants coordinated the timing and publication of manuscripts, abstracts,

posters/ oral presentations, and educational materials in peer-reviewed journals and other publications

to support the launch and sales of their drugs. The plans for these materials did not originate in the

departruents within the Defendant organizations that were responsible for research, development or

any other area that would have specialized knowledge about the drugs and their effects on patients, but

in Defendants' marketing departments and with Defendants' marketing and public relations

 consultants. Defendants often relied on "data on file" or presented posters, neither of which are

 91
   John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb.
 19, 2012).
                                                     117
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 120 of 307                                   PageID
                                    #: 580



subject to peer review. They also published their articles not through a competitive process, but in paid

journal supplements, which allowed Defendants to publish, in nationally circulated journals, studies

supportive of their drugs.

        542.       Defendants also made sure that favorable articles were disseminated and cited widely in

the medical literature, even where references distorted the significance or meaning of the underlying

study. Most notably, Purdue promoted a 1980 reference in the well-respected New England Journal ef

Medicine: J. Porter & H. Jick, Addiction Rare in Patients Treated with Narcotics, 302(2) New Eng.]. Med. 123

(1980) ("Porter-Jick Letter"). It is cited 856 rimes in Google Scholar, and 86 rimes since 2010. It also
                                                                                92
appears as a reference in two CME programs in 2012 sponsored by Purdue and Endo. Defendants

and those acting on their behalf fail to reveal that this "article" is actually a letter-to-the-editor, not a

peer-reviewed study (or any kind of study at all). The Porter-Jick Letter, reproduced in full below,

describes a review of the charts of hospitalized patients who had received opioids. (Because it was a

                                                                                               '
1980 study, standards of care almost certainly would have limited opioids to acute or end-of-life

situations, not chronic pain.)

                       ADDICTION RARE IN PATIENTS TREATED
                                WITH NARCOTICS
                 To the Edi.tor; Recently, we examined our current files to deter-
               mine the incidence of narcotic addiction in 39,946 hospitalized
               medical patients' who were monitored consecutively. Although
               there were 1 t ,882 patients who received at lea!lt one narcotic prep-
               aration, there were only four cases of l"'Casonably well documented
               addiction in patients who had no history of addiction. The addic-
               tion wa• considered major in only one instance. The drugs im-
               plicated were mcpcridinc in two patients. 2 Percodan in one,. and
               hydromorphonc in one. We conclude that despite widespread use of
               narcotic drugs In hospitals. the development of addiction is rare in
               medical patients with no history of addiction.
                                                                                  JANE    PORTER
                                                                        HERSHEL JrcK,        M.D.
                                                             Boston Collaborative Drug
                                                                  Surveillance Program
               Waltham, MA 02154                      Boston University Medical Center

               L  Jidl; H. Miettinen OS. Shapiro S. Lewis GP. Siskind Y • Slone D.
                  Comprehensive drua survcJllance. JAMA. 1970; 213:14.SS-60.
               2. Miller RR. J"i~k: H. Clinical effec;ts or rneporidino in hospitalized m.edical
                  patient•. ~ Clin Pharmacol. 1978; 18: 180-8.


 92
   AAPM, Safe Opioid Prescribing Course, February 25-26, 2012, sponsored by Purdue and Endo;
 "Chronic Pain Management and Opioid Use," October 11, 2012, sponsored by Purdue. Each CME is
 available for online credit, including to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.
                                                      118
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 121 of 307                                PageID
                                    #: 581



        543.    The Porter-Jick Letter notes that, when these patients' records were reviewed, it found

ahnost no references to signs of addiction, though there is no indication that caregivers were instructed

to assess or document signs of addiction. None of these serious limitations is disclosed when

Defendants, or those acting on their behalf, cite the Porter-Jick Letter, typically as the sole scientific     '
                                                                                                               I



support for the proposition that opioids are rarely addictive, even when taken long-term.. In fact, Dr.

Jick later com.plained that his letter had been distorted and misused.

        544.    Defendants worked not only to create or elevate favorable studies in the literature, but

to discredit or bury negative information. Defendants' studies and articles often targeted articles that

contradicted Defendants' claims or raised concerns about chronic opioid therapy. In order to do so,

Defendants-often with the help of third-party consultants-targeted a broad range of media to get

their message out, including negative review articles, letters to the editor, com.m.entaries, case-study

reports, and newsletters.

        545.    Defendants' strategies-first, to plant and promote supportive literature and then, to

cite the pro-opioid evidence in their promotional materials, while failing to disclose evidence that

contradicts those claims-are in dereliction of their legal obligations. The strategies were intended to,

and did, knowingly and intentionally distort the truth regarding the risks, benefits and superiority of

opioids for chronic pain relief resulting in distorted prescribing patterns.

                c.   Treattnent Guidelines

        546.    Treattnent guidelines have been particularly important in securing acceptance for

chronic opioid therapy. They are relied upon by doctors, especially the general practitioners and family

doctors targeted by Defendants, who are otherwise not experts, nor trained, in the treattnent of

chronic pain. Treattnent guidelines not only directly inform. doctors' prescribing practices, but are cited

throughout the scientific literature and referenced by third-party payors in determining whether they

should cover treattnents for specific indications. Furthermore, Endo's internal documents indicate that


                                                     119
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 122 of 307                              PageID
                                    #: 582



pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed treatment

guidelines with doctors during individual sales visits.

                       i.   FSMB

        547.    The Federation of State Medical Boards ("FSMB") is a trade organization representing

the various state medical boards in the United States. The state boards that comprise the FSMB

membership have the power to license doctors, investigate complaints, and discipline physicians. The

FSMB finances opioid- and pain-specific programs through grants from Defendants.

        548.    In 1998, the FSMB developedMode!Guide!inesforthe Use of Controlled Substances for the

Treatment of Pain ("FSMB Guidelines"), which FSMB admitted was produced "in collaboration with

pharmaceutical companies." The FSMB Guidelines taught not that opioids could be appropriate in

limited cases or after other treatments had failed, but that opioids were "essential" for treatment of

chronic pain, including as a first prescription option. The FSMB Guidelines failed to mention risks

relating to respiratory depression and overdose, and they discussed addiction only in the sense that

"inadequate understandings" of addiction can lead to "inadequate pain control."

        549.    A 2004 iteration of the FSMB Guidelines and the 2007 book adapted from the 2004

guidelines, R.esponsib!e Opioid Prescribing, also make these same claims. These guidelines were posted

online and were available to and intended to reach physicians in Plaintiffs' Counties, Cities, Towns,

and Villages.

        550.    The publication of Responsible Opioid Prescribing was backed largely by drug

manufacturers, including Cephalon, Endo, and Purdue. The FSMB financed the distribution of

R.esponsib!e Opioid Prescnbing by its member boards by contracting with drug companies, including Endo

and Cephalon, for bulk sales and distribution to sales representatives (for distribution to prescribing

doctors).




                                                     120
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 123 of 307                                     PageID
                                    #: 583



        551.    In all, 163,131 copies of &sponsible Opioid Prescribing were distributed to state medical

boards (and through the boards, to practicing doctors), and the FSMB benefitted by earning

approximately $250,000 in revenue and commissions from their sale. The FSMB website describes the

book as the "leading continuing medication education (CME) activity for prescribers of opioid

medications."

        552.    Drug companies relied on FSMB guidelines to convey the message that "under-

treatment of pain" would result in official discipline, but no discipline would result if opioids were

prescribed as part of an ongoing patient relationship and prescription decisions were documented.

FSMB turned doctors' fear of discipline on its head-doctors, who used to believe that they would be

disciplined if their patients became addicted to opioids, were taught that they would be punished

instead if they failed to prescribe opioids to their patients with pain.

        553.    FSMB, more recently, has moderated its stance. Although the 2012 revision of

Responsible Opioid Prescn"bing continued to teach that "pseudoaddiction" is real and that opioid addiction

risk can be managed through risk screening, it no longer recommended chronic opioid therapy as a

first choice after the failure of over-the-counter medication and has heightened its addiction and risk

warnings.

                       u.    AAPM/APS Guidelines

        554.    AAPM and the APS are professional medical societies, each of which received

substantial funding from Defendants from 2009 to 2013 (with AAPM receiving over $2 million).

        555.    They issued a consensus statement in 1997, The Use         of Opioids for the Treatment of Chronic
Pain, which endorsed opioids to treat chronic pain and claimed that the risk that patients would

become addicted to opioids was low. 93 The co-author of the statement, Dr. Haddox, was, at the time, a



93
    Consensus statement, The Use oJOpioidsforthe Treatment of Chronic Pain, APS &AAPM (1997),
 available athttp://opi.areastematicas.com/ generalidades/OPIOIDES.DOLORCRONICO.pdf
 (accessed May 30, 2017).
                                                     121
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 124 of 307                               PageID
                                    #: 584



paid speaker for Purdue. Dr. Portenoy was the sole consultant. The consensus statement, which also

formed the foundation of the FSMB Guidelines, remained on AAPM's website until 2011. The

statement was taken down from AAPM's website only after a doctor complained, though it lingers on

the internet elsewhere. 94

          556.   AAPM and APS issued their own guidelines in 2009 ("2009 Guidelines" or "Consensus

Recommendation") and continued to recommend the use of opioids to treat chronic pain. 95 Fourteen

of the 21 panel members who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and

Dr. Perry Fine of the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

          557.   The 2009 Guidelines promote opioids as "safe and effective" for treating chronic pain,

despite acknowledging limited evidence, and conclude that the risk of addiction is manageable for

patients regardless of past abuse histories. One panel member, Dr. Joel Sap er, Clinical Professor of

Neurology at Michigan State University and founder of the Michigan Headache & Neurological

Institute, resigned from the panel because of his concerns that the 2009 Guidelines were influenced by

contributions that drug companies, including Defendants, made to the sponsoring organizations and

committee members. These AAPM/APS Guidelines have been a particularly effective channel of

deception and have influenced not only treating physicians, but also the body of scientific evidence on

opioids; the Guidelines have been cited 732 times in academic literature, were disseminated in

Plaintiffs' Counties, Cities, Towns, and Villages during the relevant time period, are still available

online, and were reprinted in the Journal ifPain.

          558.   Defendants widely referenced and promoted the 2009 Guidelines without disclosing

the acknowledged lack of evidence to support them.



94   Id
95
  Roger Chou et al., Clinical Guidelines far the Use ef Chronic Opioid Therapy in Chronic Noncancer Pain
10(2) The Journal of Pain: Official Journal of the American Pain Society 113-130 (2009)


                                                     122
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 125 of 307                               PageID
                                    #: 585



                      111.   American Geriatrics Society

        559.    The American Geriatrics Society ("AGS"), a nonprofit organization serving health care

professionals who work with the elderly, disseminated guidelines regarding the use of opioids for

chronic pain in 2002 (The Management if Persistent Pain in Older Persons, hereinafter "2002 AGS

Guidelines") and 2009 (Pharmacological Management if Persistent Pain in Older Persons, hereinafter "2009

AGS Guidelines"). The 2009 AGS Guidelines included the following reconunendations: "All patients

with moderate to severe pain ... should be considered for opioid therapy (low quality of evidence,

strong reconunendation)," and "the risks [of addiction] are exceedingly low in older patients with no

current or past history of substance abuse." 96 These reconunendations, which continue to appear on

AGS's website, are not supported by any study or other reliable scientific evidence. Nevertheless, they

have been cited 278 times in Google Scholar since their 2009 publication.

        560.    AGS contracted with Defendants Endo, Purdue, and Janssen to disseminate the 2009

Guidelines, and to sponsor CMEs based on them. These Defendants were aware of the content of the

2009 Guidelines when they agreed to provide funding for these projects. The 2009 Guidelines were

first published online on July 2, 2009. AGS submitted grant requests to Defendants including Endo

and Purdue beginning July 15, 2009. Internal AGS discussions in August 2009 reveal that it did not

want to receive up-front funding from drug companies, which would suggest drug company influence,

but would instead accept conunercial support to disseminate the publication. However, by drafting the

guidelines knowing that pharmaceutical company funding would be needed, and allowing these

companies to determine whether to provide support only after they had approved the message, AGS

ceded significant control to these companies. Endo, Janssen, and Purdue all agreed to provide support

to distribute the guidelines.



96
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc'y 1331,
 1339, 1342 (2009), available athttp://onlinelibrary.wiley.com/ doi/10.1111/j.1526-
 4637.2009.00699.x/full (accessed May 30, 2017).
                                                       123
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 126 of 307                                  PageID
                                    #: 586



        561.    According to one news report, AGS has received $344,000 in funding from opioid

makers since 2009-" Five of 10 of the experts on the guidelines panel disclosed financial ties to

Defendants, including serving as paid speakers and consultants, presenting CMEs sponsored by

Defendants, receiving grants from Defendants, and investing in Defendants' stock. The Institute of

Medicine recommends that, to ensure an unbiased result, fewer than 50% of the members of a

guidelines committee should have financial relationships with drug companies.

                      1v.    Guidelines That Did Not &ceive Defendants' Support

        562.    The extent of Defendants' influence on treatment guidelines is demonstrated by the

fact that independent guidelines-the authors of which did not accept drug company funding-

reached very different conclusions. The 2012 Guidelines for &sponsible Opioid Prescribing in Chronic Non-

Cancer Pain, issued by the American Society of Interventional Pain Physicians ("ASIPP"), warned that

"[t]he recent revelation that the pharmaceutical industry was involved in the development of opioid

guidelines as well as the bias observed in the development of many of these guidelines illustrate that

the model guidelines are not a model for curtailing controlled substance abuse and may, in fact, be

facilitating it." ASIPP's Guidelines further advise that "therapeutic opioid use, specifically in high

doses over long periods of time in chronic non-cancer pain starting with acute pain, not only lacks

scientific evidence, but is in fact associated with serious health risks including multiple fatalities, and is

based on emotional and political propaganda under the guise of improving the treatment of chronic

pain." ASIPP recommends long-acting opioids in high doses only "in specific circumstances with

severe intractable pain" and only when coupled with "continuous adherence monitoring, in well-




  John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J. Sentinel,
 97

 May 30, 2012.
                                                      124
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 127 of 307                                 PageID
                                    #: 587



selected populations, in conjunction with or after failure of other modalities of treatments with
                                                                            98
improvement in physical and functional status and minimal adverse effects."

        563.    Similarly, the 2011 Guidelines for the Chronic Use ofOpioids, issued by the American

College of Occupational and Environmental Medicine, recommend against the "routine use of opioids

in the management of patients with chronic pain," finding "at least moderate evidence that harms and

costs exceed benefits based on limited evidence," while conceding there may be patients for whom
                               99
opioid therapy is appropriate.

        564.    The Clinical Guidehnes on Management of Opioid Therapy for Chronic Pain, issued by the U.S.

Department of Veterans Affairs ("VA") and Department of Defense ("DOD") in 2010, notes that

their review:

                 revealed the lack of solid evidence based research on the efficacy of long-term opioid
                 therapy. Almost all of the randomized trials of opioids for chronic non-cancer pain
                 were short-term efficacy studies. Critical research gaps ... include: lack of effectiveness
                 studies on long-term benefits and harms of opioids ... ; insufficient evidence to draw
                 strong conclusions about optimal approaches to risk stratification ... ; lack of evidence
                 on the utility of informed consent and opioid management plans ... ; and treatment of
                                                                                                    0
                 patients with chronic non-cancer pain at higher risk for drug abuse or misuse-"

                 d. Continuing Medical Education

         565.    CMEs are ongoing professional education programs provided to doctors. Doctors are

required to attend a certain number and, often, type of CME programs each year as a condition of

their licensure. These programs are delivered in person, often in connection with professional

organizations' conferences, online, or through written publications. Doctors rely on CMEs not only to


98
   Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP) Guidelines
for Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 Pain Physician
 (Special Issue) S1-S66; Part 2 - Guzdance, 15 Pain Physician (Specialissue) S67-S116 (2012).
 99
     American College of Occupational and Environmental Medicine's Guidelines for the Chronic Use of Opioids,
 (2011), available at. https://www.nhms.org/site s/default/files/Pdfs/ ACOEM%202011-
 Chronic%20Pain%200pioid %20.pdf (accessed May 30, 2017).
 100
      Management of Opioid Therapy for Chronic Pain Working Group, V A/DoD Clinical Practice
 Guideline for Management of Opioid Therapy for Chronic Pain (May 2010), available at
 http://www.healthquality.v a.gov/ guidelines/Pain/ cot/COT_312_Full-er.pdf (accessed May 30, 2017).
                                                        125
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 128 of 307                              PageID
                                    #: 588



satisfy licensing requirements, but to get information on new developments in medicine or to deepen

their knowledge in specific areas of practice. Because CMEs are typically delivered by KO Ls who are

highly respected in their fields, and are thought to reflect these physicians' medical expertise, they can

be especially influential with doctors.

        566.    The countless doctors and other health care professionals who participate in accredited

CMEs constitute an enormously important audience for opioid reeducation. As one target, Defendants

aimed to reach general practitioners, whose broad area of focus and lack of specialized training in pain

management made them particularly dependent upon CMEs and, as a result, especially susceptible to

Defendants' deceptions.

        567.    In all, Defendants sponsored CMEs that were delivered thousands of times, promoting

chronic opioid therapy and supporting and disseminating the deceptive and biased messages described

in this Complaint. These CMEs, while often generically titled to relate to the treatment of chronic pain,

focused on opioids to the exclusion of altemative treatments, inflated the benefits of opioids, and

frequently omitted or downplayed their risks and adverse effects.

        568.    The American Medical Association ("AMA") has recognized that support from drug

companies with a financial interest in the content being promoted "creates conditions in which

extemal interests could influence the availability and/ or content" of the programs and urges that

"[w]hen possible, CME[s] should be provided without such support or the participation of individuals

who have financial interests in the educational subject matter." 101

        569.    Dozens of CMEs that were available to and attended or reviewed by doctors in

Plaintiffs' Counties, Cities, Towns, and Villages during the relevant time period did not live up to the

AMA's standards.



101
   Opinion 9.0115, Financial Rdationships with Industry in CME, Am. Med. Ass'n (Nov. 2011), available at
http://eo2.commpartners.com/users/ ama/ downloads/ 120328_0pinion_E-9_0115.pdf (accessed
May 30, 2017).
                                                   126
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 129 of 307                            PageID
                                    #: 589



        570.    The influence of Defendants' funding on the content of these CMEs is clear. One

study by a Georgetown University Medical Center professor compared the messages retained by

medical students who reviewed an industry-funded CME article on opioids versus another group who

reviewed a non-industry-funded CME article. The industry-funded CME did not mention opioid-

related death once; the non-industry-funded CME mentioned opioid-related death 26 times. Students

who read the industry-funded article more frequently noted the impression that opioids were

underused in treating chronic pain. The "take-aways" of those reading the non- industry-funded CME

mentioned the risks of death and addiction much more frequently than the other group. Neither group

could accurately identify whether the article they read was industry-funded, making clear the difficulty
                                                                        102
health care providers have in screening and accounting for source bias.

        571.    By sponsoring CME programs presented by Front Groups like APF, AAPM, and

others, Defendants could expect messages to be favorable to them, as these organizations were

otherwise dependent on Defendants for other projects. The sponsoring organizations honored this

principle by hiring pro-opioid KOLs to give talks that supported chronic opioid therapy. Defendant-

driven content in these CMEs had a direct and immediate effect on prescribers' views on opioids.

Producers of CMEs and Defendants measured the effects of CMEs on prescribers' views on opioids

and their absorption of specific messages, confirming the strategic marketing purpose in supporting

them.

                e.   Unbranded Patient Education

        572.    Pharmaceutical industry marketing experts see patient-focused advertising, including

 direct-to-consumer marketing, as particularly valuable in "increas[ing] market share ... by bringing




 102
     Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut (June 25, 2010),
 available at pharmedout.galacticrealms. com/Fugh-BermanPrescriptionforConflict6-25-10. pdf.
                                                  127
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 130 of 307                                PageID
                                    #: 590



awareness to a particular disease that the drug treats." 103 Evidence also demonstrates that physicians

are willing to acquiesce to patient demands for a particular drug- even for opioids and for conditions

for which they are not generally recommended. 104 An Actavis marketing plan, for example, noted that

"[d)irect-to-consumer marketing affects prescribing decisions." Recognizing this fact, Defendants put

their relationships with Front Groups to work to engage in largely unbranded patient education about

opioid treatment for chronic pain.

        573.    The drug companies expect that they will recoup their investment in direct-to-

consumer advertisements by capturing at least some of any additional prescriptions that result from

patients "asking their doctor" about drugs that can treat their pain. Doctors also may review direct-to-

consumer materials sales representatives give them to distribute to patients.

                 f.   Defendants' Use of Front Groups


         574.    As noted above, Defendants Cephalon, Endo, Janssen, and Purdue entered into

arrangements with numerous organizations to promote opioids. These organizations depend upon

Defendants for significant funding and, in some cases, for their survival. They were involved not only

in generating materials and programs for doctors and patients that supported chronic opioid therapy,

but also in assisting Defendants' marketing in other ways-for example, responding to negative articles

 and advocating against regulatory changes that would constrain opioid prescribing. They developed

 and disseminated pro-opioid treatment guidelines; conducted outreach to groups targeted by

 Defendants, such as veterans and the elderly; and developed and sponsored CMEs that focused

 exclusively on use of opioids to treat chronic pain. Defendants funded these Front Groups in order to



 103
     Kanika Johar, An Insider's Perspective: Defense of the Pharmaceutical Industry's Marketing Practices, 76
 Albany L. Rev. 299, 308 (2013).
 104
     Prescribers often accede to patient requests. According to one study, nearly 20% of sciatica patients
 requesting oxycodone would receive a prescription for it, compared with 1% making no request. More
 than half of patients requesting a strong opioid received one. J.B. McKinlay et al., Effects of Patient
 Medication &quests on Physician Prescribing Behavior, 52(2) Med. Care 294 (2014).
                                                     128
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 131 of 307                               PageID
                                    #: 591



ensure supportive messages from these seemingly neutral and credible third parties, and their funding

did, in fact, ensure such supportive messages.

        575.    Several representative examples of such Front Groups are highlighted below, but there

are others, too, such as APS, AGS, FSMB, American Chronic Pain Association ("ACPA"), AAPM,

American Society of Pain Educators ("ASPE"), NPF, and PPSG.

                       1.   American Pain Foundation

        576.    The most prominent of Defendants' Front Groups was APF, which received more

than $10 million in funding from opioid manufacturers from 2007 until it closed its doors in May

2012. Endo alone provided more than half of that funding; Purdue was next, at $1.7 million.

        577.    APF issued education guides for patients, reporters, and policymakers that touted the

benefits of opioids for chronic pain and trivialized their risks, particularly the risk of addiction. APF

also launched a campaign to promote opioids for returning veterans, which has contributed to high

rates of addiction and other adverse outcomes-including death-among returning soldiers. APF also

engaged in a significant multimedia campaign-through radio, television and the internet-to educate

patients about their "right" to pain treatment, namely opioids. All of the programs and materials were

available nationally and were intended to reach residents in Plaintiffs' Counties, Cities, Towns, and

Villages.

        578.    In addition to Perry Fine, Russell Portenoy, and Scott Fishman, who served on APF's

Board and reviewed its publications, another board member, Lisa Weiss, was an employee of a public

relations firm that worked for both Purdue and APF.

        579.    In 2009 and Z010, more than 80% of APF's operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF received about

 $2.3 million from industry sources out of total income of about $2.85 million in 2009; its budget for

 2010 projected receipts of roughly $2.9 million from drug companies out of total income of about $3.5


                                                     129
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 132 of 307                                  PageID
                                    #: 592



million. By 2011, APF was entirely dependent on incoming grants from defendants Purdue, Cephalon,

Endo, and others to avoid using its line of credit. As one of its board members, Russell Portenoy,

explained, the lack of funding diversity was one of the biggest problems at APF.

        580.    APF held itself out as an independent patient advocacy organization. It often engaged

in grassroots lobbying against various legislative initiatives that might limit opioid prescribing, and thus

the profitability of its sponsors. It was often called upon to provide "patient representatives" for

Defendants' promotional activities, including for Purdue's Partners Against Pain and Janssen's Let's Talk

Pain. As laid out below, APF functioned largely as an advocate for the interests of Defendants, not

patients. Indeed, as early as 2001, Purdue told APF that the basis of a grant was Purdue's desire to

"strategically align its investments in nonprofit organizations that share [its] business interests."

        581.    In practice, APF operated in close collaboration with opioid makers. On several

occasions, representatives of the drug companies, often at informal meetings at Front Group

conferences, suggested activities and publications APF could pursue. APF then submitted grant

proposals seeking to fund these activities and publications, knowing that drug companies would

support projects conceived as a result of these communications.

        582.    APF assisted in other marketing projects for drug companies. One project funded by
                                                                                  105
another drug company-APF Reporter's Guide: Covering Pain and Its Management (2008) -recycled text

that was originally created as part of the company's training document.

        583.     The same drug company made general grants, but even then, it directed how APF used

them. In response to an APF request for funding to address a potentially damaging state Medicaid

decision related to pain medications generally, the company representative responded, "I provided an

advocacy grant to APF this year-this would be a very good issue on which to use some of that. How

does that work?"

105
   https:/ / assets.documentcloud.org/ documents/277606/ apf-reporters-guide.pdf (accessed May 30,
2017)
                                                     130
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 133 of 307                           PageID
                                    #: 593



          584.    The close relationship between APF and the drug company was not unique, but in fact

mirrors the relationships between APF and Defendants. APF's clear lack of independence-in its

finances, management, and mission-and its willingness to allow Defendants to control its activities

and messages, support an inference that each Defendant that worked with APF was able to exercise

editorial control over its publications.

          585.    Indeed, the U.S. Senate Finance Committee began looking into APF in May 2012 to

determine the links, financial and otherwise, between the organization and the manufacturers of opioid

painkillers. The investigation caused considerable damage to APF's credibility as an objective and

neutral third party and Defendants stopped funding it. Within days of being targeted by Senate

investigation, APF's board voted to dissolve the organization "due to irreparable economic

 .
circumstances.                        . e f'J..ectlve
               " APF " cease [d] to exist,            .
                                                 . l!I11lle diately. " 106

                        n.    The American Academy of Pain Medicine

          586.    The American Academy of Pain Medicine, with the assistance, prompting,

involvement, and funding of Defendants, issued treatment guidelines and sponsored and hosted

medical education programs essential to Defendants' deceptive marketing of chronic opioid therapy.

           587.   AAPM has received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintains a corporate relations council, whose members pay $25,000 per year

 (on top of other funding) to participate. The benefits include allowing members to present educational

programs at off-site dinner symposia in connection with AAPM's marquee event-its annual meeting

held in Palm Springs, California, or other resort locations. AAPM describes the annual event as an

 "exclusive venue" for offering education programs to doctors.

           588.   Membership in the corporate relations council also allows drug company executives

 and marketing staff to meet with AAPM executive committee members in small settings. Defendants



 106
       http:/ /www.painfoundation.org ~ast visited May 30, 2017).
                                                         131
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 134 of 307                            PageID
                                    #: 594



Endo, Purdue, Cephalon and Actavis were members of the council and presented deceptive programs

to doctors who attended this annual event.

        589.   AAPM is viewed internally by Endo as "industry friendly," with Endo advisors and

speakers among its active members. Endo attended AAPM conferences, funded its CMEs, and

distributed its publications. The conferences sponsored by AAPM heavily emphasized sessions on

opioids-37 out of roughly 40 at one conference alone. AAPM's presidents have included top

industry-supported KOLs Perry Fine, Russell Portenoy, and Lynn Webster. Dr. Webster was even

elected president of AAPM while under a DEA investigation. Another past AAPM president, Dr.

Scott Fishman, stated that he would place the organization "at the forefront" of teaching that "the

risks of addiction are ... small and can be managed." 107

        590.    AAPM's staff understood that they and their industry funders were engaged in a

common practice. Defendants were able to influence AAPM through both their significant and regular

funding, and the leadership of pro-opioid KOLs within the organization.

        3. Defendants Acted in Concert with KO Ls and Front Groups in the Creation,
           Promotion, and Control of Unbranded Marketing.

        591.    Like cigarette manufacturers, which engaged in an industry-wide effort to misrepresent

the safety and risks of smoking, Defendants worked with each other and with the Front Groups and

KOLs they funded and directed to carry out a common scheme to deceptively present the risks,

benefits, and superiority of opioids to treat chronic pain.

        592.    Defendants acted through and with the same network of Front Groups, funded the

same KOLs, and often used the very same language and format to disseminate the same deceptive

messages. These KOLs have worked reciprocally with Defendants to promote misleading messaging

regarding the appropriate use of opioids to treat chronic pain. Although participants knew this

107
   Interview by Paula Moyer with Scott M. Fishman, MD., Professor of Anesthesiology and Pain
Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005),
http:/ /www.medscape.org/viewarticle/500829 (accessed May 30, 2017).
                                                    132
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 135 of 307                               PageID
                                    #: 595



information was false and misleading, these misstatements were nevertheless disseminated to

prescribers and patients in Plaintiffs' Counties, Cities, Towns, and Villages.

        593.      One vehicle for their collective collaboration was Pain Care Forum ("PCF"). PCF

began in 2004 as an APF project with the stated goals of offering "a setting w~ere multiple

organizations can share information" and to "promote and support taking collaborative action

regarding federal pain policy issues." APF President Will Rowe described the Forum as "a deliberate

effort to positively merge the capacities of industry, professional associations, and patient

organizations."

        594.      PCF is comprised of representatives from opioid manufacturers and distributors

(including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in the field of pain care;

professional organizations (e.g., American Academy of Pain Management, APS, and American Society

of Pain Educators); patient advocacy groups (e.g., APF and ACPA); and other like-minded

organizations (e.g., FSMB and Wisconsin Pain & Policy Studies Group), almost all of which received

substantial funding from Defendants.

        595.      PCF, for example, developed and disseminated "consensus        r~commendations"   for a

Risk Evaluation and Mitigation Strategy ("REMS") for long-acting opioids that the FDA mandated in

2009 to communicate the risks of opioids to prescribers and patients. 108 This was critical as a REMS

that went too far in narrowing the uses or benefits, or highlighting the risks of chronic opioid therapy,

would deflate Defendants' marketing efforts. The recommendations-drafted by Will Rowe of APF-

claimed that opioids were "essential" to the management of pain, and that the REMS "should

acknowledge the importance of opioids in the management of pain and should not introduce new

barriers." 109 Defendants worked with PCF members to limit the reach and manage the message of the



108
    The FDA can require a drug maker to develop a REMS-which could entail (as in this case) an
education requirement or distribution limitation-to manage serious risks associated with a drug.
109
    Defendants also agreed that short-acting opioids should also be included in REMS as not to
                                                    133
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 136 of 307                                PageID
                                    #: 596



REMS, which enabled them to maintain, and not undermine, their deceptive marketing of opioids for

chronic pain.

        4. Defendants Targeted Vulnerable and Lucrative Populations.

                a.   The Elderly

        596.    Elderly patients taking opioids have been found to be exposed to elevated fracture

risks, a greater risk for hospitalizations, and increased vulnerability to adverse drug effects and

interactions, such as respiratory depression, which, as Defendants acknowledge in their labels (but not

in their marketing), occurs more frequently in elderly patients. A 2010 paper in the Archives oflnternal

Medicine reported that elderly patients who used opioids had a significantly higher rate of death, heart

attacks, and strokes than users of NSAIDs. Defendants' targeted marketing to the elderly and the

absence of cautionary language in their promotional materials flies in the face of scientific evidence and

their own labels, and creates a heightened risk of serious injury to elderly patients.

        597.    Defendants also promoted the notion-also without adequate scientific foundation-

 that the elderly are particularly unlikely to become addicted to opioids. AGS's 2009 Guidelines, for

 example, which Purdue, Endo, and Janssen publicized, described the risk of addiction as "exceedingly

 low in older patients with no current or past history of substance abuse." Yet, a 2010 study examining

 overdoses among long-term opioid users found that patients 65 or older were among those with the

 largest number of serious overdoses.

         598.    Defendants' efforts have paid off. Since 2007, prescriptions for the elderly have grown

 at twice the rate of prescriptions for adults between the ages of 40 and 59.

                 b. Veterans

         599.    Veterans, too, are suffering greatly from the effects of Defendants' targeted marketing.

 A 2008 survey showed that prescription drug abuse among military personnel doubled from 2002 to



 disadvantage the long-acting, branded drugs.
                                                     134
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 137 of 307                               PageID
                                    #: 597



2005, and then nearly tripled again over the next three years. In 2009, military doctors wrote 3.8

million prescriptions for narcotic pain pills-four times as many as they did in 2001. Further, one-third

of veterans prescribed opioids as of 2012 remained on take-home opioids for more than 90 days.

Although many of these veterans are returning from service with traumatic injuries, the increase in

opioid prescribing is disproportionate to the population and, in far too many cases, unsuited for their

treatment. Among former service members receiving VA services nationally in a single year (2005),

1,013 had died of accidental drug overdoses-double the rate of the civilian population.

         600.   Plaintiffs have a substantial population of veterans who must cope with the

consequences of overprescribing opioids.

         601.   Opioids are particularly dangerous to veterans. According to a study published in the

2013 Journal of American Medicine, veterans returning from Iraq and Afghanistan who were

prescribed opioids have a higher incidence of adverse clinical outcomes, such as overdoses and self-

inflicted and accidental injuries; 40% of veterans with post-traumatic stress disorder received opioids

and benzodiazepines (anti-anxiety drugs) that, when tnixed with alcohol, can cause respiratory

depression and death. According to a VA Office of Inspector General Report, despite the risks, 92.6%
                                                                                       110
of veterans who were prescribed opioid drugs were also prescribed benzodiazepines.           Again, as with

elderly patients, Defendants both purposefully sought to increase opioid prescribing to this vulnerable

group and omitted from their promotional materials the known, serious risks opioids pose to them.

         602.   Exit Woundr, a 2009 publication sponsored by Purdue, distributed by APF with grants

from Jans sen and Endo, and written as a personal narrative of one veteran, describes opioids as

"underused" and the "gold standard of pain medications" and fails to disclose the risk of addiction,

overdose, or injuty. It notes that opioid medications "increase a person's level of functioning" and that

"~Jong   experience with opioids shows that people who are not predisposed to addiction are unlikely to



110
      https://www.va.gov/ oig/pubs/VAOIG-14-00895-163.pdf (accessed May 30, 2017)
                                                   135
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 138 of 307                                PageID
                                    #: 598



become addicted to opioid pain medications." The book also asserts tbat "[d]enying a person opioid

pain medication because he or she has a history of substance abuse or addiction is contrary to tbe

model guidelines for prescribing opioids, published by tbe U.S. Federation of State Medical Boards."

As laid out above, tbe FSMB itself received support from Defendants during tbe time it created and

published its guidelines.

        603.    Exit Wounds minimizes tbe risks of chronic opioid tberapy and does not disclose tbe

risk tbat opioids may have fatal interactions witb benzodiazepines, which were taken by a significant

number of veterans. 111 It is not tbe unbiased narrative of a returning war veteran. It is pure marketing,

sponsored by Purdue, Endo, and Janssen. The American Pain Foundation's name is prominently

marked on tbe book's spine. Dr. Scott Fishman, tben-chair of tbe APF, wrote tbe book's preface,

which touted tbe APF as "an organization tbat raises public awareness, provides education, promotes

research, and advocates for improved access to effective pain management - answering tbe unmet

needs of our active military and veterans in pain."

        604.    Janssen, for example, supported the Exit Wounds marketing effort, advocacy of

"improved access to effective pain management," and tbe book's insufficient disclosures, despite

acknowledging on tbe label for its opioid Duragesic tbat its use witb benzodiazepines "may cause

respiratory depression, hypotension, and profound sedation or potentially result in coma." A sirnilar

warning is found on tbe labels of otber Defendants' opioids.

        605.    The deceptive nature of Exit Wounds is obvious in comparing it to guidance on opioids

published by tbe VA and DOD in 2010 and 2011. The VA's Taking Opioids &sponsibfy describes

 opioids as "dangerous." It cautions against taking extra doses and mentions the risk of overdose and

 tbe dangers of interactions witb alcohol. The list of side effects from opioids includes decreased

 111
    FDA guidance states tbat materials designed to target a particular audience should disclose risks
 particular to tbat audience. See FDA Notice, Guidance for Industry, "Brief Summary and Adequate
 Directions for Use: Disclosing Risk Information in Consumer-Directed Print Advertisements and
 Promotional Labeling for Prescription Drugs," August 6, 2015.
                                                      136
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 139 of 307                                PageID
                                    #: 599



hormones, sleep apnea, hyperalgesia, addiction, immune system changes, birth defects and death-

none of which is disclosed in Exit Wounds.

   D. Why Defendants' Marketing Messages Are Misleading and Unfair

        606.       Defendants' marketing of opioids for long-term use to treat chronic pain, both directly

and with and through third parties, included information that was false, misleading, contrary to

credible scientific evidence and their own labels, and lacked balance and substantiation. Their

marketing materials omitted material information about the risks of opioids, and overstated their

benefits. Moreover, Defendants inaccurately suggested that chronic opioid therapy was supported by

evidence, and failed to disclose the lack of evidence in support of treating chronic pain with opioids.

        607.       There are seven primary misleading and unfounded representations. Defendants and

the third parties with which they teamed:

               •   misrepresented that opioids improve function;

               •   concealed the link between long-term use of opioids and addiction;

               •   misrepresented that addiction risk can be managed;

               •   masked the signs of addiction by calling them "pseudoaddiction";

               •   falsely claimed withdrawal is easily managed;

               •   misrepresented or omitted the greater dangers from higher doses of opioids; and

               •   deceptively minimized the adverse effects of opioids and overstated the risks of

                   NSAIDs.

        608.       In addition to these misstatements, Purdue purveyed an eighth deception that

OxyContin provides a full 12 hours of pain relief.




                                                      137
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 140 of 307                                      PageID
                                    #: 600



        609.     Exacerbating each of these misrepresentations and deceptions was the collective effort

of Defendants and third parties to hide from the medical community the fact that the FDA "is not
                                                                                   112
aware of adequate and well-controlled studies of opioid use longer than 12 weeks."

        1. Defendants and Their Third-Party Allies Misrepresented that Opioids Improve
           Function

        610.     Each of the following materials was created with the expectation that, by instructing

patients and prescribers that opioids would improve patients' function and quality of life, patients

would demand opioids and doctors would prescribe them. These claims also encouraged doctors to

continue opioid therapy in the belief that failure to improve pain, function, or quality of life, could be

overcome by increasing doses or prescribing supplemental short-acting opioids to take on an as-

needed basis for breakthrough pain.

        611.     However, not only is there no evidence of improvement in long-term functioning, a

2006 study-of-studies found that "[f]or functional outcomes ... other analgesics were significantly

more effective than were opioids." 113 Studies of the use of opioids in chronic conditions for which

they are commonly prescribed, such as low back pain, corroborate this conclusion and have failed to

demonstrate an improvement in patients' function. Instead, research consistently shows that long-term

opioid therapy for patients who have lower back injuries does not cause patients to return to work or

physical activity. 114 Indeed, one Defendant's own internal marketing plans characterized functional

improvement claims as "aspirational." Another acknowledged in 2012 that "[s]ignificant investment in

112
    Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eva!. & Res., to Andrew Kolodny, M.D.,
Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
2013).
113
    Andrea D. Furlan et al., Opioids far chronic noncancer pain: a meta-anafysis of effectiveness and side effects,
174(11) Can. Med. Ass'n J. 1589-1594 (2006). This study revealed that efficacy studies do not typically
include data on opioid addiction, such that, if anything, the data overstate effectiveness.
114
    Moreover, users of opioids had the highest increase in the number of headache days per month,
scored significantly higher on the Migraine Disability Assessment (MIDAS), and had higher rates of
depression, compared to non-opioid users. They also were more likely to experience sleepiness,
confusion, and rebound headaches, and reported a lower quality of life than patients taking other
medications.
                                                        138
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 141 of 307                                  PageID
                                    #: 601



clinical data [was] needed" to establish opioids' effect on mitigating quality of life issues, like social

isolation.

        612.    The long-term use of opioids carries a host of serious side effects, including addiction,

mental clouding and confusion, sleepiness, hyperalgesia, and immune-system and hormonal

dysfunction that degrade, rather than improve, patients' ability to function. Defendants often omitted

these adverse effects as well as certain risks of drug interactions from their publications.

        613.    Yet each of the following statements by Defendants, suggests that the long-term use of

opioids improve patients' function and quality of life, and that scientific evidence supports this claim.

Actavis          a. Documents from a 2010 sales training indicate that Actavis trained its sales
                    force to instruct prescribers that "most chronic benign pain patients do have
                      markedly improved ability to function when maintained on chronic opioid
                      therapy." (Emphasis added.)

                b. Documents from a 2010 sales training indicate that Actavis trained its sales force
                   that increasing and restoring function is an expected outcome of chronic
                   Kadian therapy, including physical, social, vocational, and recreational function.

                 c. Actavis distributed a product advertisement that claimed that use of Kadian to
                     treat chronic pain would allow patients to return to work, relieve "stress on your
                     body and your mental health," and cause patients to enjoy their lives. The FDA
                     warned Actavis that such claims were misleading, writing: "We are not aware of
                     substantial evidence or substantial clinical experience demonstrating that the
                     magnitude of the effect of the drug has in alleviating pain, taken together with
                     any drug-related side effects patients may experience ... results in any overall
                     positive impact on a patient's work, physical and mental functioning, daily
                     activities, or enjoyment oflife.,,i 15

                 d. Actavis sales representatives told prescribers Plaintiffs' Counties, Cities, Towns,
                      and Villages that prescribing Actavis's opioids would improve their patients'
                      ability to function and improve their quality of life.


                 e. Cephalon sponsored the FSMB's Responsible Opioid Prescribing (2007),
                    which taught that relief of pain itself improved patient/ function. Responsible
                    Opioid Prescribin2 explicitly describes functional improvement as the goal of a

 115
    Warning Letter from Thomas Abrams, Dir., FDA Div. ofMktg., Adver., & Commc'ns, to Doug
 Boothe, CEO, Actavis Elizabeth LLC (Feb. 18. 2010), available at
 http://www.fda.gov/Dmgs/GuidanceComplianceRegul atoryinformation/EnforcementActivitiesbyF
 D A/WarningLettersandN oticeofViolationLetterstoPharmaceuticalCompanies / ucm25 9240.htrn.
                                                      139
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 142 of 307                                PageID
                                    #: 602



Cephalon             "long-term therapeutic treatment course." Cephalon also spent $150,000 to
                     purchase copies of the book in bulk and distributed the book through its pain
                     sales force to 10,000 prescribers and 5,000 pharmacists.

               f. Cephalon sponsored the American Pain Foundation's Treatment Options: A
                  Guide for People Living with Pain (2007), which taught patients that opioids, when
                  used properly "give [pain patients] a quality of life we deserve." The Treatment
                  Options guide notes that non-steroidal anti-inflammatory drugs have greater risks
                  associated with prolonged duration of use, but there was no similar warning for
                  opioids. APF distributed 17,200 copies in one year alone, according to its 2007
                  annual report. The publication is also currently available online.

                g. Cephalon sponsored a CME written by key opinion leader Dr. Lynn Webster,
                   titled Optimizing Opioid Treatment for Breakthrough Pain, which was offered online
                   by Medscape, LLC from September 28, 2007, to December 15, 2008.
                   The CME taught that Cephalon's Actiq and Fentora improve patients' quality of
                   life and allow for more activities when taken in conjunction with long- acting
                   opioids.

                h. Cephalon sales representatives told prescribers in Plaintiffs' Counties, Cities,
                    Towns, and Villages that opioids would increase patients' ability to function and
                    improve their quality of life.


Endo            1.    Endo sponsored a website, painknowledge.com, through APF and NIPC,
                      which, in 2009, claimed that with opioids, "your level of function should
                      improve; you may find you are now able to participate in activities of daily living,
                       such as work and hobbies, that you were not able to enjoy when your pain was
                      worse." Endo continued to provide funding for this website through 2012, and
                       closely tracked unique visitors to it.

                J· A CME sponsored by Endo, titled Persistent Pain in the Older Patient, taught that
                     chronic opioid therapy has been "shown to reduce pain and improve
                     depressive symptoms and cognitive functioning."

                k. Endo distributed handouts to prescribers that claimed that use of Opana ER to
                   treat chronic pain would allow patients to perform work as a chef. This flyer
                   also emphasized Opana ER's indication without including equally prominent
                                                                              116
                   disclosure of the "moderate to severe pain" qualification.

                1. Endo's sales force distributed FSMB's &sponsible Opioid Prescribing (2007), which
                  taught that relief of pain itself improved patients' function. Responsible Opioid
                  PrescribinJ!. explicitly describes functional improvement as the goal of a "long-term

 116
     FDA regulations require that warnings or limitations be given equal prominence in disclosure, and
 failure to do so constitutes "misbranding" of the product. 21 C.F.R. § 202.1(e)(3); see also 21 U.S.C.
 §331(a).

                                                      140
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 143 of 307                          PageID
                                    #: 603



              therapeutic treattnent course."

            m. Endo provided grants to APP to distribute Exit Wounds to veterans, which taught
               that opioid medications "increase your level of functioning" (emphasis in the
               original). Exit Wounds also omits warnings of the risk of interactions between
               opioids and benzodiazepines, which would increase fatality risk.
               Benzodiazepines are frequently prescribed to veterans diagnosed with post-
               traumatic stress disorder.

            n. Endo sales representatives told prescribers in Plaintiffs' Counties, Cities, Towns,
                and Villages that opioids would increase patients' ability to function and improve
                their quality of life by helping them become more physically active and return to
                work.


Janssen     o. Janssen sponsored a patient education guide titled Finding Relief: Pain
              Management for Older Adults (2009), which its personnel reviewed and approved,
              and its sales force distributed. This guide features a man playing golf on the
              cover and lists examples of expected functional improvement from opioids, like
              sleeping through the night, returning to work, recreation, sex, walking, and
              climbing stairs. The guide states as a "fact" that "opioids may make it easier for
              people to live normally'' (emphasis in the original). The myth/fact structure
              implies authoritative backing for the claims that does not exist. The targeting of
              older adults also ignored heightened opioid risks in this population.

            p. Janssen sponsored, developed, and approved content of a website, Let's Talk
              Pain in 2009, acting in conjunction with the APP, AAPM, and ASPMN, whose
               participation in Let's Talk Pain Janssen financed and orchestrated. This website
               featured an interview, which was edited by Janssen personnel, claiming that
               opioids were what allowed a patient to "continue to function," inaccurately
              implying her experience would be representative.

            q. Janssen provided grants to APP to distribute Exit Wounds to veterans, which
                taught that opioid medications "increase your level of functioning" (emphasis in
                the original). Exit Wounds also omits warnings of the risk of interactions between
                opioids and benzodiazepines, which would increase fatality risk. Benzodiazepines
                are frequently prescribed to veterans diagnosed with post-traumatic stress
                disorder.

            r. Jans sen sales representatives told Plaitniffs' prescribers that opioids would
               increase patients' ability to function and improve their quality of life by helping
               them become more physically active and return to work.


 Purdue      s. Purdue ran a series of advertisements for OxyContin in 2012 in medical journals
                titled "Pain vignettes," which were case studies featuring patients, each with
                pain conditions persisting over several months, recommending OxyContin for
                each. One such patient, "Paul," is described as a "54-year- old writer with
                                                141
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 144 of 307                                 PageID
                                    #: 604



                      osteoarthritis of the hands," and the vignettes imply that an OxyContin
                      prescription will help him work more effectively.

                t.    Purdue sponsored APF's A Poiicymaker's Guide to Understanding Pain & Its
                     Management, which inaccurately claimed that "multiple clinical studies" had
                     shown that opioids are effective in improving daily function, psychological
                     health, and health-related quality of life for chronic pain patients." The sole
                     reference for the functional improvement claim noted the absence of long-term
                     studies and actually stated: "For functional outcomes, the other analgesics were
                       significantly more effective than were opioids." The Poiicymaker's Guide is still
                       available online.

                u. Purdue sponsored APF's Treatment Options: A Guide for People Living with Pain
                    (2007), which counseled patients that opioids, when used properly, "give !Pain
                    patients] a quality of life we deserve." APF distributed 17,200 copies in one year
                    alone, according to its 2007 annual report. The guide is currently available
                    online.

                v. Purdue sponsored APF's Exit Wounds (2009), which taught veterans that opioid
                   medications "increase your level of functioning." Exzt Wounds also omits
                   warnings of the risk of interactions between opioids and benzodiazepines, which
                  would increase fatality risk. Benzodiazepines are frequently prescribed to
                  veterans diagnosed with post-traumatic stress disorder.

                w .. Purdue sponsored the FSMB's Responsible Opioid Prescribing (2007), which taught
                     that relief of pain itself improved patients' function. Responsible Opioid
                    Prescribing explicitly describes functional improvement as the goal of a "long-
                     term therapeutic treatment course." Purdue also spent over $100,000 to
                     support distribution of the book.

                x. Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities, Towns,
                    and Villages that opioids would increase patients' ability to function and improve
                   their quality of life.

        2. Defendants and Their Third-Party Allies Concealed the Truth About the Risk of
           Addiction from Long-Term Opioid Use

        614.    The fraudulent representation that opioids are rarely addictive is central to Defendants'

 scheme. To reach chronic pain patients Defendants, and the Front Groups and KOLs that they

 directed, assisted, and collaborated with, had to overcome doctors' legitimate fears that opioids would

 addict their patients. The risk of addiction is an extremely weighty risk-condemning patients to,

 among other things, dependence, compulsive use, haziness, a lifetime of battling relapse, and a

 dramatically heightened risk of serious injury or death. But for Defendants' campaign to convince
                                                       142
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 145 of 307                                 PageID
                                    #: 605



doctors otherwise, finding benefits from opioid use for common chronic pain conditions sufficient to

justify that risk would have, and previously had, posed a nearly insurmountable challenge.

        615.    Through their well-funded, comprehensive marketing efforts, Defendants and their

KOLs and Front Groups were able to change prescriber perceptions despite the well-settled historical

understanding and clear evidence that opioids taken long-term are often addictive. Defendants and

their third-party partners: (a) brazenly maintained that the risk of addiction for patients who take

opioids long-term was low; and (b) omitted the risk of addiction and abuse from the list of adverse

outcomes associated with chronic opioid use, even though the frequency and magnitude of the risk-

and Defendants' own labels-compelled disclosure.

        616.    Further, in addition to falsely claiming opioids had low addiction risk or omitting

disclosure of the risk of addiction altogether, Defendants employed language that conveyed to

prescribers that the drugs had lower potential for abuse and addiction. Further, in addition to making

outright misrepresentations about the risk of addiction, or failing to disclose that serious risk at all,

Defendants used code words that conveyed to prescribers that their opioid was less prone to abuse

and addiction. For instance, sales representatives for Actavis, Endo, Janssen, and Purdue promoted

their drugs as having "steady-state" properties with the intent and expectation that prescribers would

understand this to mean that their drugs caused less of a rush or a feeling of euphoria, which can

trigger abuse and addiction. Further, Endo actively promoted its reformulated Opana ER on the basis

that it was "designed to be crush-resistant," suggesting both (a) that Endo had succeeded in making

the drug harder to adulterate, and (b) that it was less addictive, in consequence. In fact, however, Endo

knew that "the clinical significance of INTAC Technology or its impact on abuse/misuse has not been

established for Opana ER" and that Opana ER could still be ground and cut into small pieces by those

looking to abuse the drug. In the same vein, Janssen denied that Nucynta ER was an opioid and

 claimed that it was not addictive, and Purdue claimed that its opioids were not favored by addicts and


                                                     143
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 146 of 307                              PageID
                                    #: 606



did not produce a buzz, all of which falsely suggested that its opioids were less likely to be abused or

addictive.

         61 7.     Each of the following was created with the expectation that, by instructing patients and

prescribers that addiction rates are low and that addiction is unlikely when opioids are prescribed for

pain, doctors would prescribe opioids to more patients. For example, one publication sponsored

exclusively by Purdue-APF's 2011 A Polirymaker's Guide to Understanding Pain & Its Management-

claimed that opioids are not prescribed often enough because of "misconceptions about opioid

addiction.'' 117

         618.      Acting directly or with and through third parties, each of the Defendants claimed that

the potential for addiction from its drugs was relatively small, or non-existent, even though there was

no scientific evidence to support those claims, and the available research contradicted them. A recent

literature survey found that while ranges of "problematic use" of opioids ranged from <1 % to 81 %, 118

abuse averages between 21%and29% and addiction between 8% and 12%. 119 These estimates are well

in line with Purdue's own studies, showing that between 8% and 13% of OxyContin patients became

addicted, but on which Purdue chose not to rely, instead citing the Porter-Jick letter.

         619.      The FDA has found that 20% of opioid patients use two or more pharmacies, 26%

obtain opioids from two or more prescribers, and 16.5% seek early refills-all potential "red flags" for

abuse or addiction. 120 The FDA in fact has ordered manufacturers of long-acting opioids to "[c]onduct

one or more studies to provide quantitative estimates of the serious risks of misuse, abuse, addiction,

117
    http://s3.documentcloud.org/ documents/277603/ apf-policymakers-guide.pdf (accessed May 30,
2017)
118
    Cited for the low end of that range was the 1980 Porter-Jick letter in the New England Journal of
Medicine.
119
    Kevin Vowels et al., Rates of opioid misuse, abuse, and addiction in chronic pain: a systematic
review and data synthesis, 156 PAIN 569-76 (April 2015).
120
    Len Paulozzi, M.D ., "Abuse of Marketed Analgesics and Its Contribution to the National Problem
of Drug Abuse," available at http://www.fda.gov/ downloads/AdvisoryCommittees/
CommitteesMeetingMaterials/Drugs/ AnestheticAndLifeSupportDrugsAdvisoryCommittee/UCM233
244.pdf (accessed May 30, 2017)
                                                        144
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 147 of 307                                 PageID
                                    #: 607



overdose and death associated with long-term use of opioid analgesics for management of chronic

pain," in recognition of the fact that it found "high rates of addiction" in the medical literatute. 121

        620.    Of course, the significant (and growing) incidence of abuse, misuse, and addiction to

opioids is also powerful evidence that Defendants' statements regarding the low risk of addiction were,

and are, untrue. This was well-known to Defendants who had access to sales data and reports, adverse

event reports, federal abuse and addiction-related surveillance data, and other sources that

demonstrated the widening epidemic of opioid abuse and addiction.

        621.    Acting directly or through and with third parties, each of the Defendants claimed that

the potential for addiction even from long-term use of its drugs was relatively small, or non- existent,

despite the fact that the contention was false and there was no scientific evidence to support it.

Examples of these misrepresentations are laid out below:

Actavis              a.   Documents from a 2010 sales training indicate that Actavis trained its sales
                          force that long-acting opioids were less likely to produce addiction than short-
                          acting opioids, although there is no evidence that either form of opioid is less
                          addictive or that any opioids can be taken long-term without the risk of
                          addiction.

                     b. Actavis had a patient education brochure distributed in 2007 that claimed
                        addiction is possible, but it is "less likely if you have never had an addiction
                        problem." Although the term "less likely" is not defined, the overall
                        presentation suggests the risk is so low as not to be a worry:

                     c.   Kadian sales representatives told prescribers in Plaintiffs' Counties, Cities,
                          Towns, and Villages that Kadian was "steady state" and had extended release
                          mechanisms, the implication of which was that it did not produce a rush or
                          euphoric effect, and therefore was less addictive and less likely to be abused.

                     d. Kadian sales representatives told prescribers in Plaintiffs' Counties, Cities,
                        Towns, and Villages that the contents of Kadian could not be dissolved in
                        water if the capsule was opened, implying that Kadian was less likely to be
                        abused-and thereby less addictive-than other opioids.

121
   September 10, 2013 letter from Bob Rappaport, M.D., to NDA applicants of ER/LA opioid
analgesics, available at http://www.fda.gov/ downloads/Drugs/DrugSafety /InformationbyDrugClass /
UCM367697.pdf (accessed May 30, 2017).; Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug
Eva!. & Res., to Andrew Kolodny, M.D., Pres. Physicians for Responsible Opioid Prescribing, Re
Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
                                                      145
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 148 of 307                             PageID
                                    #: 608




               e.   Kadian sales representatives omitted any discussion of addiction risks related
                    to Actavis's drugs to prescribers in Plaintiffs' Counties, Cities, Towns, and
                    Villages.


Cephalon       £.   Cephalon sponsored and facilitated the development of a guidebook, Opioid
                    Medications and REMS: A Patient's Guide, which claims, among other things,
                    that "patients without a history of abuse or a family history of abuse do not
                    commonly become addicted to opioids."

               g. Cephalon sponsored APF's Treatment Options: A Guide for People L"ving with Pain
                  (2007), which taught that addiction is rare and limited to extreme cases of
                  unauthorized dose escalations, obtaining opioids from multiple sources, or
                  theft.

               h. Cephalon sales representatives omitted any discussion of addiction risks
                  related to Cephalon's drugs to prescribers in Plaintiffs' Counties, Cities,
                  Towns, and Villages.


Endo           1.   Endo trained its sales force in 2012 that use of long-acting opioids resulted in
                    increased patient compliance, without any supporting evidence.

               J·   Endo's advertisements for the 2012 reformulation of Opana ER claimed it
                    was designed to be crush resistant, in a way that conveyed that it was less likely to
                    be abused. This claim was false; the FDA warned in a May 10, 2013 letter that
                    there was no evidence Endo's design "would provide a reduction in oral,
                    intranasal or intravenous abuse" and Endo's "post-marketing data submitted
                    are insufficient to support any conclusion about the overall or route-specific
                    rates of abuse." Further, Endo instructed its sales representatives to repeat
                    this claim about "design,'' with the intention of conveying Opana ER was less
                    subject to abuse.

               k.   Endo sponsored a website, painknowledge.com, through APF and NIPC,
                    which, in 2009, claimed that: "[p]eople who take opioids as prescribed usually
                    do not become addicted." Although the term "usually" is not defined, the
                    overall presentation suggests the risk is so low as not to be a concern. The
                    language also implies that, as long as a prescription is given, opioid use will
                    not become problematic. Endo continued to provide funding for this website
                    through 2012, and closely tracked unique visitors to it.

               l.   Endo sponsored a website, PainAction.com, which stated "Did you know?
                    Most chronic pain patients do not become addicted to the opioid medications
                    that are prescribed for them."

               m. Endo sponsored CMEs published by APF's NIPC, of which Endo was the
                  sole funder, titled Persistent Pain in the Older Adult and Persistent Pain in the Older
                                                 146
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 149 of 307                         PageID
                                    #: 609
                                                                                                          I




                    Patient. These CMEs claimed that opioids used by elderly patients present
                    "possibly less potential for abuse than in younger patients[,]" which lacks
                    evidentiary support and deceptively minimizes the risk of addiction for elderly
                    patients.

               n.    Endo distributed an education pamphlet with the Endo logo titled Living with
                    Someone with Chronic Pain, which inaccurately tninitnized the risk of addiction:
                    "Most health care providers who treat people with pain agree that most
                    people do not develop an addiction problem."

               o. Endo distributed a patient education pamphlet edited by key opinion leader
                  Dr. Russell Portenoy titled Understanding Your Pain: Taking Oral Opioid
                  Analgesics. It claimed that "[a]ddicts take opioids for other reasons [than pain
                  relief], such as unbearable emotional problems." This implies that pain
                  patients prescribed opioids will not become addicted, which is unsupported
                  and untrue.
               p. Endo contracted with AGS to produce a CME promoting the 2009 guidelines
                  for the Pharmacological Management of Persistent Pain in Older Persons.
                  These guidelines falsely claim that "the risks [of addiction] are exceedingly low
                  in older patients with no current or past history of substance abuse." None of
                  the references in the guidelines corroborates the claim that elderly patients are
                  less likely to become addicted to opioids, and there is no such evidence. Endo
                  was aware of the AGS guidelines' content when it agreed to provide this
                  funding, and AGS drafted the guidelines with the expectation it would seek
                  drug company funding to promote them after their completion.

               q. Endo sales representatives told prescribers in Plaintiffs' Counties, Cities,
                  Towns, and Villages that its drugs were "steady state," the implications of
                  which was that they did not produce a rush or euphoric effect, and therefore
                  were less addictive and less likely to be abused.

               r.   Endo provided grants to APF to distribute Exit Wounds (2009) to veterans,
                    which taught that "[l]ong experience with opioids shows that people who are
                    not predisposed to addiction are very unlikely to become addicted to opioid
                    pain medications." Although the term "very unlikely" is not defined, the
                    overall presentation suggests that the risk is so low as not to be a concern.

               s.   Endo sales representatives omitted discussion of addiction risks related to
                    Endo's drugs.


Janssen        t.   Jans sen sponsored a patient education guide titled Finding Relief: Pain Management
                    for Older Adults (2009), which its personnel reviewed and approved and which
                    its sales force distributed. This guide described a "myth" that opioids are
                     addictive, and asserts as fact that "[m]any studies show that opioids are rarely
                     addictive when used properly for the management of chronic pain." Although
                     the term "rarely" is not defined, the overall presentation suggests the risk is so
                     low as not to be a concern. The language also implies that as long as a

                                               147
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 150 of 307                           PageID
                                    #: 610



                  prescription is given, opioid use is not a problem.

               u. Janssen contracted with AGS to produce a CME promoting the 2009 guidelines
                  for the Pharmacological Management of Persistent Pain in Older Persons. These
                  guidelines falsely claim that "the risks [of addiction] are exceedingly low in older
                  patients with no current or past history of substance abuse." The study
                  supporting this assertion does not analyze addiction rates by age and, as already
                  noted, addiction remains a significant risk for elderly patients. Jans sen was
                  aware of the AGS guidelines' content when it agreed to provide this funding,
                  and AGS drafted the guidelines with the expectation it would seek drug
                  company funding to promote them after their completion.
               v. Jans sen provided grants to APP to distribute Exit Wounds (2009) to veterans,
                  which taught that rJong experience with opioids shows that people who are not
                  predisposed to addiction are very unlikely to become addicted to opioid pain
                  medications." Although the term "very unlikely" is not defined, the overall
                  presentation suggests the risk is so low as not to be a concern.

               w. Janssen currently runs a website, Prescriberesponsib!y.com ~ast modified July 2,
                  2015), which claims that concerns about opioid addiction are "overstated."

               x. A June 2009 Nucynta Training module warns Janssen's sales force that
                  physicians are reluctant to prescribe controlled substances like Nucynta, but
                  this reluctance is unfounded because "the risks ... are much smaller than
                  commonly believed."

               y. Janssen sales representatives told prescribers in Plaintiffs' Counties, Cities,
                  Towns, and Villages that its drugs were "steady state," the implication of which
                  was that they did not produce a rush or euphoric effect, and therefore were less
                  addictive and less likely to be abused.

               z. Jans sen sales representatives told prescribers in Plaintiffs' Counties, Cities,
                  Towns, and Villages that Nucynta and Nucynta ER were "not opioids,"
                  implying that the risks of addiction and other adverse outcomes associated with
                  opioids were not applicable to Janssen's drugs. In truth, however, as set out in
                  Nucynta's FDA-mandated label, Nucynta "contains tapentadol, an opioid
                  agonist and Schedule II substance with abuse liability similar to other opioid
                  agonists, legal or illicit."

               aa. Janssen sales representatives falsely told prescribers that Duragesic had anti
                   abuse properties when it had none.

               bb. Janssen's sales representatives told prescribers in Plaintiffs' Counties, Cities,
                   Towns, and Villages that Nucynta's unique properties eliminated the risk of
                   addiction associated with the drug.

               cc. Jans sen sales representatives omitted discussion of addiction risks related to
                   Janssen's drugs.


                                               148
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 151 of 307                                        PageID
                                    #: 611




Purdue                dd. Purdue published a prescriber and law enforcement education pamphlet in
                          2011 entitled Providing Relief, Preventing Abuse, which under the heading,
                          "Indications of Possible Drug Abuse," shows pictures of the stigmata of
                          injecting or snorting opioids-skin popping, track marks, and perforated nasal
                          septa. In fact, opioid addicts who resort to these extremes are uncommon; the
                          far more typical reality is patients who become dependent and addicted
                          through oral use. 122 Thus, these misrepresentations wrongly reassure doctors
                          that, as long as they do not observe those signs, they need not be concerned
                          that their patients are abusing or addicted to opioids.

                      ee. Purdue sponsored APF's A Polirymaker's Guide to Understanding Pain & Its
                          Management, which inaccurately claimed that less than 1% of children
                          prescribed opioids will become addicted. This publication is still available
                          online. This publication also asserted that pain is undertreated due to
                          "misconceptions about opioid addiction."

                      ff. Purdue sponsored APF's Treatment Options: A Guide for People Llving with Pain
                          (2007), which asserted that addiction is rare and limited to extreme cases of
                          unauthorized dose escalations, obtaining opioids from multiple sources, or
                          theft.

                      gg. A Purdue-funded study with a Purdue co-author claimed that "evidence that
                          the risk of psychological dependence or addiction is low in the absence of a
                          history of substance abuse.'"23 The study relied only on the Porter-Jick letter
                          to the editor concerning a chart review of hospitalized patients, not patients
                          taking Purdue's long-acting, take-home opioid. Although the term "low" is
                          not defined, the overall presentation suggests the risk is so low as not to be a
                          concern.

                      hh. Purdue contracted with AGS to produce a CME promoting the 2009
                          guidelines for the Pharmacological Management ofPersistent Pain in Older Persons.
                          These guidelines falsely claim that "the risks [of addiction] are exceedingly low
                          in older patients with no current or past history of substance abuse.'' None of
                          the references in the guidelines corroborates the claim that elderly patients are
                          less likely to become addicted to opioids and the claim is, in fact, untrue.
                          Purdue was aware of the AGS guidelines' content when it agreed to provide
                          this funding, and AGS drafted the DU.idelines with the expectation it would

122
    Purdue itself submitted briefmg materials in October 2010 to a meeting of the FDA's Joint Meeting
of the Anesthetic and Life Support Drugs Advisory Committee and the Drug Safety and Risk
Management Advisory Committee in which it stated that OxyContin was used non-medically by
injection 4-17% of the time.
123
    C. Peter N. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized controlled trial I
painful diabetic neuropathy, 105 Pain 71 (2003).
                                                       149
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 152 of 307                               PageID
                                    #: 612



                       seek drug company funding to promote them after their completion.
                    u. Purdue sponsored APF's Exit Wounds (2009), which counseled veterans that
                       "~Jong experience with opioids shows that people who are not predisposed to
                       addiction are very unlikely to become addicted to opioid pain medications."
                       Although the term "very unlikely" is not defined, the overall presentation
                       suggests it is so low as not to be a worry.

                    JJ· Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities,
                        Towns, and Villages that its drugs were "steady state," the implication of
                        which was that they did not produce a rush or euphoric effect, and therefore
                        were less addictive and less likely to be abused.

                    kk. Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities,
                        Towns, and Villages that Butrans has a lower abuse potential than other drugs
                        because it was essentially tamper- proof and, after a certain point, patients no
                        longer experience a "buzz" from increased dosage.

                    II. Advertisements that Purdue sent to prescribers in Plaintiffs' Counties, Cities,
                        Towns, and Villages stated that OxyContin ER was less likely to be favored
                        by addicts, and, therefore, less likely to be abused or diverted, or result in
                        addiction.

                 mm. Purdue sales representatives omitted discussion of addiction risk related to
                   Purdue's drugs.

        622.    In addition to denying or minimizing the risk of addiction and abuse generally,

Defendants also falsely claimed that their particular drugs were safer, less addictive, and less likely to be

abused or diverted than their competitors' or predecessor drugs. In making these claims, Defendants

said or implied that because their drug had a "steady-state" and did not produce peaks and valleys,

which cause drug-seeking behavior-either to obtain the high or avoid the low-it was less likely to be

abused or addicting. Endo also asserted in particular that, because a reformulation of Opana ER was

(or was designed to be) abuse-deterrent or tamper-resistant, patients. were less likely to become

addicted to it. Defendants had no evidence to support any of these claims, which, by FDA regulation,

must be based on head-to-head trials; 124 the claims also were false and misleading in that they

misrepresented the risks of both the particular drug and opioids as a class.



124
   See Guidance for Industry, "Abuse-Deterrent Opioids-Evaluation and Labeling," April 2015
(describing requirements for premarket and postmarket studies).
                                                    150
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 153 of 307                                PageID
                                    #: 613



        623.    Further, rather than honestly disclose the risk of addiction, Defendants, and the third

parties they directed and assisted and whose materials they distributed, attempted to portray those who

were concerned about addiction as unfairly denying treatment to needy patients. To increase pressure

on doctors to prescribe chronic opioid therapy, Defendants turned the tables; it was doctors who fail

to treat their patients' chronic pains with opioids-not doctors who cause their patients to become

addicted to opioids-who are failing their patients (and subject to discipline). Defendants and their

third-party allies claimed that purportedly overblown worries about addiction cause pain to be under-

treated and opioids to be over-regulated and under-prescribed. This mantra of under-treated pain and

under-used drugs reinforced Defendants' messages that the risks of addiction and abuse were not

significant and were overblown.

        624.    For exarnple,Janssen's website, Let's Talk Pain, warns in a video posted online that

"strict regulatory control has made many physicians reluctant to prescribe opioids. The unfortunate

casualty in all of this is the patient, who is often undertreated and forced to suffer in silence." The

program goes on to say: "Because of the potential for abusive and/ or addictive behavior, many

healthcare professionals have been reluctant to prescribe opioids for their patients .... This

prescribing environment is one of many barriers that may contribute to the undertreatrnent of pain, a

serious problem in the United States."

        625.    In the same vein, a Purdue website called In the Face   efPain complains, under the
heading of "Protecting Access," that, through at least mid-2013, policy governing the prescribing of

opioids was "at odds with" best medical practices by "unduly restricting the amounts that can be

prescribed and dispensed"; "restricting access to patients with pain who also have a history of

substance abuse"; and "requiring special government-issued prescription forms only for the

medications that are capable of relieving pain that is severe." This unsupported and untrue rhetoric




                                                    151
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 154 of 307                               PageID
                                    #: 614



aims to portray doctors who do not prescribe opioids as uncaring, converting their desire to relieve

patients' suffering into a mandate to prescribe opioids.

        3. Defendants and Their Third-Party Allies Misrepresented that Addiction Risk Can
           Be Avoided or Managed

        626.    To this day, defendants each continue to maintain that most patients can safely take

opioids long-term for chronic pain without becoming addicted. Presumably only to explain why

doctors encounter so many patients addicted to opioids, Defendants and their third-party allies have

come to admit that some patients could become addicted, but that doctors can avoid or manage that

risk by using screening tools or questionnaires. These tools, they say, identify those with higher

addiction risks (stemming from personal or family histories of substance abuse, mental illness, or

abuse) so that doctors can more closely monitor patients at greater risk of addiction.

        627.    There are three fundamental flaws in these assurances that doctors can identify and

manage the risk of addiction. First, there is no reliable scientific evidence that screening works to

accurately predict risk or reduce rates of addiction. Second, there is no reliable scientific evidence that

high-risk or addicted patients can take opioids long-term without triggering addiction, even with

enhanced monitoring and precautions. Third, there is no reliable scientific evidence that patients

without these red flags are necessarily free of addiction risk.

        628.    Addiction is difficult to predict on a patient-by-patient basis, and there are no reliable,

validated tools to do so. A recent Evidence Report by the Agency for Healthcare Research and Quality

("AHRQ"), which "systematically review[ed] the current evidence on long-term opioid therapy for

chronic pain" identified "[n]o study" that had "evaluated the effectiveness of risk mitigation strategies,

such as use of risk assessment instruments, opioid management plans, patient education, urine drug

screening, prescription drug monitoring program data, monitoring instruments, more frequent

monitoring intervals, pill counts, or abuse- deterrent formulations on outcomes related to overdose,



                                                     152
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 155 of 307                                PageID
                                    #: 615



addiction, abuse or misuse." 125 Furthermore, attempts to treat high-risk patients, such as those who

have a documented predisposition to substance abuse, by resorting to patient contracts, more frequent

refills, or urine drug screening are not proven to work in the real world, if busy doctors even in fact

attempt them.

          629.    Most disturbingly, despite the widespread use of screening tools, patients with past

substance use disorders-which every tool rates as a risk factor-receive, on average, higher doses of

opioids.

           630.   Each Defendant claimed that the risk of addiction could be avoided or managed,

claims that are deceptive and without scientific support:

  Actavis               a.   Documents from a 2010 sales training indicate that Actavis trained its sales
                             force that prescribers can use risk screening tools to limit the development of
                             addiction.

  Cephalon              b. Cephalon sponsored APF's Treatment Options: A Guide for People Living with Pain
                           (2007), which taught patients that "opioid agreements" between doctors and
                           patients can "ensure that you take the opioid as prescribed."

  Endo                  c.   Endo paid for a 2007 supplement' 26 available for continuing education credit
                             in the Journal of Family Practice. This publication, titled Pain Management
                             Dilemmas in Primary Care: Use of Opioids, recommended screening patients
                             using tools like the Opioid Risk Tool or the Screener and Opioid Assessment
                             for Patients with Pain, and advised that patients at high risk of addiction could
                             safely (e.g., without becoming addicted) receive chronic opioid therapy using a
                             "maximally structured approach" involving toxicology screens and pill counts.

      Purdue            d. Purdue's unbranded website, In the Face of Pain (inthefaceofpain.com) states
                           that policies that "restrictO access to patients with pain who also have a
                           history of substance abuse" and "requiring special government-issued
                           prescription forms for the only medications that are capable of relieving pain
                                                                                       127
                           that is severe" are "at odds with" best medical practices.

125
    The Effectiveness and Risks ojung-term Opioid Treatment of Chronic Pain, Agency for Healthcare Res. &
Quality (September 19, 2014).
126
    The Medical Journal, The Lancet found that all of the supplement papers it received failed peer-
review. Editorial, "The Perils of Journal and Supplement Publishing," 37 5 The Lancet 9712 (347) 2010.
m See In the Face ofPain Fact Sheet: Protecting Access to Pain Treatment, Purdue Pharina L.P. (Resources
verified Mar. 2012),
www.inthefaceofpain.com/ content/uploads/2011 /12/ factsheet_ProtectingAccess.pdf (accessed May
30, 2017).
                                                      153
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 156 of 307                               PageID
                                    #: 616



                     e. Purdue sponsored a 2012 CME program taught by a KOL titled Chronic Pain
                        Management and Opioid Use: Easing Fears, Managing Risks, and Improving
                        Outcomes. This presentation recommended that use of screening tools, more
                        frequent refills, and switching opioids could treat a high-risk patient showing
                        signs of potentially addictive behavior.

                      f.   Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, titled
                           Managing Patient's Opioid Use: Balancing the Need and Risk. This
                           publication taught prescribers that screening tools, urine tests, and patient
                           agreements have the effect of preventing "overuse of prescriptions" and
                           ''overdose deaths.''

                      g. Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities,
                         Towns, and Villages that screening tools can be used to select patients
                         appropriate for opioid therapy and to manage the risks of addiction.

       4. Defendants and Their Third-Party Allies Created Confusion By Promoting the
          Misleading Term "Pseudoaddiction."

        631.   Defendants and their third-party allies developed and disseminated each of the

following misrepresentations with the intent and expectation that, by instructing patients and

prescribers that signs of addiction are actually the product of untreated pain, doctors would prescribe

opioids to more patients and continue to prescribing them, and patients would continue to use opioids

despite signs that the patient was addicted. The concept of "pseudoaddiction" was coined by Dr.

David Haddox, who went to work for Purdue, and popularized by Dr. Russell Portenoy, who

consulted for Cephalon, Endo, Jans sen, and Purdue. Much of the same language appears in other

Defendants' treatruent of this issue, highlighting the contrast between "undertreated pain" and "true

addiction," as if patients could not experience both. As KOL Dr. Lynn Webster wrote:

"[Pseudoaddiction] obviously became too much of an excuse to give patients more medication .... It

led us down a path that caused harm. It is already something we are debunking as a concept." 128




128
   John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb.19,
2012).

                                                    154
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 157 of 307                                      PageID
                                    #: 617



       632.    Each of the publications and statements below falsely states or suggests that the

concept of "pseudoaddiction" is substantiated by scientific evidence and accurately describes the

condition of patients who only need, and should be treated with, more opioids:


Actavis            a.    Documents from a 2010 sales training indicate that Actavis trained its sales
                         force to instruct physicians that aberrant behaviors like self-escalation of doses
                         constituted "pseudoaddiction."

Cephalon           b. Cephalon sponsored FSMB's Responsible Opioid Prescribing (2007), which taught
                      that behaviors such as "requesting drugs by name," "demanding or
                      manipulative behavior," seeing more than one doctor to obtain opioids, and
                      hoarding are all signs of "pseudoaddiction." Cephalon also spent $150,000 to
                      purchase copies of the book in bulk and distributed it through its pain sales
                      force to 10,000 prescribers and 5,000 pharmacists.

Endo               c.    Endo distributed copies of a book by KOL Dr. Lynn Webster entitled Avoiding
                         Opioid Abuse While Managing Pain (2007). Endo's internal planning documents
                         describe the purpose of distributing this book as to "[i]ncrease the breadth and
                         depth of the Opana ER prescriber base." The book claims that when faced with
                         signs of aberrant behavior, the doctor should regard it as "pseudoaddiction"
                         and thus, increasing the dose in most cases . .. should be the clinician's first response."
                         (emphasis added).

                    d. Endo spent $246,620 to buy copies of FSMB's Responsible Opioid Prescribing
                       (2007), which was distributed by Endo's sales force. This book asserted that
                       behaviors such as "requesting drugs by name," "demanding or manipulative
                       behavior," seeing more than one doctor to obtain opioids, and hoarding, are all
                       signs of "pseudoaddiction."

Janssen             e.   From 2009 to 2011 Janssen's website, Let's Talk Pain, stated that
                         "pseudoaddiction ... refers to patient behaviors that may occur when pain is
                         under-treated" and that "IP]seudoaddiction is different from true addiction
                         because such behaviors can be resolved with effective pain management."
                         (emphasis added).




                                                       155
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 158 of 307                                PageID
                                    #: 618



Purdue              f.   Purdue published a prescriber and law enforcement education pamphlet in 2011
                         entitled Providing Relief, Preventing ,4buse, which described "pseudoaddiction" as a
                         concept that "emerged in the litei:ature to describe the inaccurate interpretation
                         of [drug-seeking behaviors] in pa1ients who have pain that has not been
                         effectively treated."

                    g. Purdue distributed to physicians, at least as of November 2006, and posted on
                       its unbranded website, Partners A,;ainst Pazn, a pamphlet copyrighted 2005 and
                       titled Clinical Issues in Opioid Prescnbing. 1bis pamphlet included a list of conduct,
                       including "illicit drug use and deception" it defined as indicative of
                       "pseudoaddiction" or untreated pain. It also states: "Pseudoaddiction is a term
                       which has been used to describe patient behaviors that may occur when pain is
                       undertreated. ... Even such behaviors as illicit drug use and deception can occur
                       in the patient's efforts to obtain r·elief. Pseudoaddiction can be distinguishedfrom
                       true addiction in that the behaviors resolve when the pain is effectively treated."
                       (Emphasis added.)

                    h. Purdue sponsored FSMB's Respowible Opioid Prescribing (2007), which taught that
                       behaviors such as "requesting dn:1gs by name, "demanding or manipulative
                       behavior," seeing more than one doctor to obtain opioids, and hoarding, are all
                       signs of "pseudoaddiction." Purdue also spent over $100,000 to support
                       distribution of the book.

                    1.   Purdue sponsored APF's A Policy maker's Guide to Understanding Pain & Its
                         Management, which states: "Pseudo-addiction describes patient behaviors that
                         may occur when pain is undertreated. ... Pseudo-addiction can be distinguished
                         from true addiction in that this behavior ceases when pain is effectively treated."
                         !Emphasis added.)

         5. Defendants and Their Third-Party Allies Claimed Withdrawal is Simply Managed

         633.   Defendants and their third-party allies promoted the false and misleading messages

below with the intent and expectation that, by misrepresenting the difficulty of withdrawing from

opioids, prescribers and patients would be more likely to start chronic opioid therapy and would fail to

recognize the actual risk of addiction.

         634.   In an effort to underplay the risk and impact of addiction, Defendants and their third-

party allies frequently claim that, while patients become '"physically" dependent on opioids, physical

dependence can be addressed by gradually tapering patients' doses to avoid the adverse effects of

withdrawal. They fail to disclose the extremely difficult and painful effects that patients can experience



                                                     156
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 159 of 307                             PageID
                                    #: 619



when they are removed from opioids-effects that also make it less likely that patients will be able to

stop using the drugs.

        635.    In reality, withdrawal is prevalent in patients after more than a few weeks of therapy.

Common symptoms of withdrawal include: severe anxiety, nausea, vomiting, headaches, agitation,

insomnia, tremors, hallucinations, delirium, and pain. Some symptoms may persist for months, or even

years, after a complete withdrawal from opioids, depending on how long the patient had been using

opioids. Withdrawal symptoms trigger a feedback loop that drives patients to seek opioids,

contributing to addiction.

        636.    Each of the publications and statements below falsely states or suggests that

withdrawal from opioids was not a problem and they should not be hesitant about prescribing or using

opioids:

Actavis             a.   Documents from a 2010 sales training indicate that Actavis trained its sales force
                         that discontinuing opioid therapy can be handled "simply" and that it can be
                         done at home. Actavis's sales representative training claimed opioid withdrawal
                         would take only a week, even in addicted patients.

Endo                b. A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught that
                       withdrawal symptoms can be avoided entirely by tapering the dose by 10-20%
                       per day for ten days.

Janssen             c. A Janssen PowerPoint presentation used for training its sales representatives
                       titled "Selling Nucynta ER" indicates that the "low incidence of withdrawal
                       symptoms" is a "core message" for its sales force. This message is repeated in
                       numerous Jans sen training materials between 2009 and 2011. The studies
                       supporting this claim did not describe withdrawal symptoms in patients taking
                       Nucynta ER beyond 90 days or at high doses and would therefore not be
                       representative of withdrawal symptoms in the chronic pain population. Patients
                       on opioid therapy long-term and at high doses will have a harder time
                       discontinuing the drugs and are more likely to experience withdrawal symptoms.
                       In addition, in claiming a low rate of withdrawal symptoms, Janssen relied upon
                       a study that only began tracking withdrawal symptoms in patients two to four
                       days after discontinuing opioid use; Janssen knew or should have known that
                       these symptoms peak earlier than that for most patients. Relying on data after
                       that initial window painted a misleading picture of the likelihood and severity of
                       withdrawal associated with chronic opioid therapy.Janssen also knew or should
                       have known that the patients involved in the study were not on the drug long
                       enough to develop rates of withdrawal symptoms comparable to rates of
                                                    157
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 160 of 307                                  PageID
                                    #: 620



                           withdrawal suffered by patients who use opioids for chronic pain-the use for
                           which Janssen promoted Nucynta ER.

                      d. Janssen sales representatives told Plaintiffs prescribers that patients on Janssen's
                         drugs were less susceptible to withdrawal than those on other opioids.

Purdue                e.   Purdue sponsored APF's A Po!irymaker's Guide to Understanding Pa.in & Its
                           Management, which taught that "Symptoms of physical dependence can often be
                           ameliorated by gradually decreasing the dose of medication during
                           discontinuation," but did not disclose the significant hardships that often
                           accompany cessation of use.

                      f.   Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities,
                           Towns, and Villages that the effects of withdrawal from opioid use can be
                           successfully managed.

                      g. Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities,
                         Towns, and Villages that the potential for withdrawal on Butrans was low due to
                         Butrans's low potency and its extended release mechanism.

         6. Defendants and Their Third-Party Allies Misrepresented that Increased Doses Pose
            No Significant Additional Risks

         637.      Each of the following misrepresentations was created with the intent and expectation

that, by misrepresenting and failing to disclose the known risks of high dose opioids, pre.scribers and

patients would be more likely to continue to prescribe and use opioids, even when they were not

effective in reducing patiente' pain, and not to discontinue opioids even when tolerance required them

to reach even higher doses.

         638.      Defendants and their third-party allies claimed that patients and prescribers could

increase doses of opioids indefinitely without added risk, even when pain was not decreasing or when

 doses had reached levels that were "frighteningly high," suggesting that patients would eventually reach

 a stable, effective dose. Each of Defendants' claims also omitted warnings of increased adverse effects

 that occur at higher doses, and misleadingly suggested that there was no greater risk to higher dose

 opioid therapy.

         639.      These claims are false. Patients receiving high doses of opioids as part of long-term

 opioid therapy are three to nine times more likely to suffer an overdose from opioid-related causes
                                                       158
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 161 of 307                             PageID
                                    #: 621



than those on low doses. As compared to available alternative pain remedies, scholars have suggested

that tolerance to the respiratory depressive effects of opioids develops at a slower rate than tolerance

to analgesic effects. Accordingly, the practice of continuously escalating doses to match pain tolerance

can, in fact, lead to overdose even where opioids are taken as recommended. The FDA has itself

acknowledged that available data suggest a relationship between increased doses and the risk of

adverse effects. Moreover, it is harder for patients to terminate use of higher-dose opioids without

severe withdrawal effects, which contributes to a cycle of continued use, even when the drugs provide

no pain relief and are causing harm-the signs of addiction.

        640.    Each of the following claims suggests that high-dose opioid therapy is safe:

Actavis             a.    Documents from a 2010 sales training indicate that Actavis trained its sales force
                          that "individualization" of opioid therapy depended on increasing doses "until
                          patient reports adequate analgesia" and to "set dose levels on [the] basis of
                          patient need, not on [a] predetermined maximal dose." Actavis further counseled
                          its sales representatives that the reasons some physicians had for not increasing
                          doses indefinitely were simply a matter of physician "comfort level," which
                          could be overcome or used as a tool to induce them to switch to Actavis's
                          opioid, Kadian.

Cephalon            b. Cephalon sponsored APF's Treatment Options: A Guide far People Living with Pain
                       (2007), which claimed that some patients "need" a larger dose of their opioid,
                       regardless of the dose currently prescribed.

                     c.   Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing
                          Opioid Treatment far Breakthrough Pain, which was offered online by Medscape,
                          LLC from September 28, 2007 through December 15, 2008. The CME taught
                          that non-opioid analgesics and combination opioids that include aspirin and
                          acetaminophen are less effective to treat breakthrough pain because of dose
                          limitations.

                    'd. Cephalon sales representatives assured prescribers in Plaintiffs' counties that
                        opioids were safe, even at high doses.


 Endo                e.   Endo sponsored a website, painknowledge.com, through APF and NIPC, which,
                          in 2009, claimed that opioids may be increased until "you are on the right dose
                          of medication for your pain," and once that occurred, further dose increases
                          would not occur. Endo funded the site, which was a part of Endo's marketing
                          plan, and tracked visitors to it.


                                                     159
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 162 of 307                             PageID
                                    #: 622



                   f.   Endo distributed a patient education pamphlet edited by KOL Dr. Russell
                        Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A
                        format, it asked: "If I take the opioid now, will it work later when I really need
                        it?n The response was: "The dose can be increased .... You won't 'run out' of
                        pain relief."

Janssen            g. Janssen sponsored a patient education guide entitled Finding Relief Pain
                      Management for Older Adults (2009), which its personnel reviewed and approved an
                      its sales force distributed. Tbis guide listed dose limitations as "disadvantages" of
                      other pain medicines and omitted any discussion of risks of increased doses of
                      opioids. The publication also falsely claimed that it is a "myth" that "opioid
                      doses have to be bi<><>er over time."

Purdue             h. Purdue's In the Face of Pain website, along with initiatives of APF, promoted the
                      notion that if a patient's doctor does not prescribe them what-in their view-is
                      a sufficient dose of opioids, they should find another doctor who will. In so
                      doing, Purdue exerted undue, unfair, and improper influence over prescribers
                      who face pressure to accede to the resulting demands.

                   1.   Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
                        Management, which taught that dose escalations are "sometimes necessary,"
                        even indefinitely high ones. Tbis suggested that high dose opioids are safe and
                        appropriate and did not disclose the risks from high dose opioids. This
                        publication is still available online.

                   )·   Purdue sponsored APF's Treatment Options: A Guide for People Living with
                        Pain (2007), which taught patients that opioids have "no ceiling dose" and are
                        therefore the most appropriate treatment for severe pain. The guide also claimed
                        that some patients "need'' a larger dose of the drug, regardless of the dose
                        currently prescribed. This language fails to disclose heightened risks at elevated
                        doses.

                   k. Purdue sponsored a CME issued by the American Medical Association in 2003,
                      2007, 2010, and 2013. The CME, Overview of Management Options, was edited
                      by KOL Dr. Russell Portenoy, among others, and taught that other drugs, but
                      not opioids, are unsafe at high doses. The 2013 version is still available for CME
                      credit.

                   I.   Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities,
                        Towns, and Villages that opioids were just as effective for treating patients long-
                        term and omitted any discussion that increased tolerance would require
                        increasing, and increasingly dangerous, doses.

         7. Defendants and Their Third-Party Allies Deceptively Omitted or Minimized
            Adverse Effects of Opioids and Overstated the Risks of Alternative Forms of Pain
            Treatment.



                                                    160
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 163 of 307                                PageID
                                    #: 623



        641.    Each of the following misrepresentations was created with the intent and expectation

that, by omitting the known, serious risks of chronic opioid therapy, including the risks of addiction,

abuse, overdose, and death, and emphasizing or exaggerating risks of competing products, prescribers

and patients would be more likely to choose opioids. Defendants and their third-party allies routinely

ignored the risks of chronic opioid therapy. These include (beyond the risks associated with misuse,

abuse, and addiction): hyperalgesia, a "known serious risk associated with chronic opioid analgesic
                                                                                             129
therapy in which the patient becomes more sensitive to certain painful stimuli over time;"         hormonal

dysfunction; decline in immune function; mental clouding, confusion, and dizziness; increased falls and

fractures in the elderly; neonatal abstinence syndrome (when an infant exposed to opioids prenatally

withdraws from the drugs after birth); and potentially fatal interactions with alcohol or

benzodiazepines, which are used to treat post-traumatic stress disorder and anxiety (disorders

frequently coexisting with chronic pain conditions) no

        642.    Despite these serious risks, Defendants asserted, or implied, that opioids were

appropriate first-line treatments and safer than alternative treatments, including NSAIDs such as

ibuprofen (Advil, Motrin) or naproxen (Aleve). While NSAIDs can pose significant gastrointestinal,

renal, and cardiac risks, particularly for elderly patients, Defendants' exaggerated descriptions of those

risks were deceptive in themselves, and also made their omissions regarding the risks of opioids all the

more striking and misleading. Defendants and their third-party allies described over-the-counter

NSAIDs as life-threatening and falsely asserted that they were responsible for 10,000-20,000 deaths

annually (more than opioids), when in reality the number is closer to 3,200. This description of

129
    Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eva!. & Res., to Andrew Kolodny, M.D.,
Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
2013).
130
    Several of these risks do appear in the FDA-mandated warnings. See, e.g., the August 13, 2015
OxyContin Label, Section 6.2, identifying adverse reactions including: "abuse, addiction ... death, ...
hyperalgesia, hypogonadism ... mood altered ... overdose, palpitations (in the context of withdrawal),
seizures, suicidal attempt, suicidal ideation, syndrome of inappropriate antidiuretic hormone secretion,
and urticaria !hives]."
                                                     161
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 164 of 307                                  PageID
                                    #: 624



NSAIDs starkly contrasted with their representation of opioids, for which the listed risks were nausea,

constipation, and sleepiness (but not addiction, overdose, or death). Compared with NSAIDs, opioids

are responsible for roughly four times as many fatalities annually.

           643.   As with the preceding misrepresentations, Defendants' false and misleading claims

regarding the comparative risks of NSAIDs and opioids had the effect of shifting the balance of

opioids' risks and purported benefits. While opioid prescriptions have exploded over the past two

decades, the use of NSAIDs has declined during that same time.

           644.   Each of the following reflects Defendants' deceptive claims and omissions about the

risks of opioids, including in comparison to NSAIDs:

Actavis               a.   Documents from a 2010 sales training indicate that Actavis trained its sales
                           force that the ability to escalate doses during long-term opioid therapy, without
                           hitting a dose ceiling, made opioid use safer than other forms of therapy that
                           had defined maximum doses, such as acetaminophen or NSAIDs.

                      b. Actavis also trained physician-speakers that "maintenance therapy with opioids
                         can be safer than long-term use of other analgesics," including NSAIDs, for
                         older persons.

                      c.   Kadian sales representatives told prescribers in Plaintiffs' Counties, Cities,
       .                   Towns, and Villages that NSAIDs were more toxic than opioids .

Cephalon              d. Cephalon sponsored APF's Treatment Options: A Guide for People Living with Pain
                         (2007), which taught patients that opioids differ from NSAIDs in that they
                         have "no ceiling dose" and are therefore the most appropriate treatment for
                         severe pain. The publication attributed 10,000 to 20,000 deaths annually to
                         NSAID overdose. Treatment Options also warned that risks of NSAIDs increase
                         if "taken for more than a period of months," with no corresponding warning
                         about opioids.

                      e.   Cephalon sales representatives told prescribers in Plaintiffs' Counties, Cities,
                           Towns, and Villages that NSAIDs were more toxic than Cephalon's opioids




                                                       162
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 165 of 307                             PageID
                                    #: 625



Endo           f.   Endo distributed a "case study" to prescribers titled Case Challenges in Pain
                    Management: Opioid Therapy for Chronic Pain. The study cites an example, meant to
                    be representative, of a patient "with a massive upper gastrointestinal bleed
                    believed to be related to his protracted use ofNSAIDs" (over eight years), and
                    recommends treating with opioids instead.

               g.   Endo sponsored a website, painknowledge.com, through APF and NIPC,
                    which contained a flyer called ''Pain: Opioid Therapy. "This publication included a
                    list of adverse effects from opioids that omitted significant adverse effects like
                    hyperalgesia, immune and hormone dysfunction, cognitive impairment,
                    tolerance, dependence, addiction, and death. Endo continued to provide
                    funding for this website through 2012, and closely tracked unique visitors to it.

               h. Endo provided grants to APF to distribute Exit Wounds (2009), which omitted
                  warnings of the risk of interactions between opioids and benzodiazepines,
                  which would increase fatality risk. Exit Wounds also contained a lengthy
                  discussion of the dangers of using alcohol to treat chronic pain but did not
                  disclose dangers of mixing alcohol and opioids.

               1.   Endo sales representatives told prescribers in Plaintiffs' Counties, Cities,
                    Towns, and Villages that NSAIDs were more toxic than opioids.



Janssen        J·   Janssen sponsored a patient education guide titled Finding Relief: Pain Management
                    for Older Adults (2009), which its personnel reviewed and approved and its sales
                     force distributed. This publication described the advantages and disadvantages
                     of NSAIDs on one page, and the "myths/ facts" of opioids on the facing page.
                     The disadvantages of NSAIDs are described as involving "stomach upset or
                     bleeding," "kidney or liver damage if taken at high doses or for a long time,"
                     "adverse reactions in people with asthma," and "can increase the risk of heart
                     attack and stroke." The only adverse effects of opioids listed are "upset
                     stomach or sleepiness," which the brochure claims will go away, and
                     constipation.

               k. Janssen sponsored APF's Exit Wounds (2009), which omits warnings of the risk
                  of interactions between opioids and benzodiazepines. Janssen's label for
                  Duragesic, however, states that use with benzodiazepines "may cause
                  respiratory depression, ~ow blood pressure], and profound sedation or
                  potentially result in coma. Exit Wounds also contained a lengthy discussion of
                  the dangers of using alcohol to treat chronic pain but did not disclose dangers
                  of mixing alcohol and opioids.

               l.   Jans sen sales representatives told prescribers in Plaintiffs' Counties, Cities,
                    Towns, and Villages that Nucynta was not an opioid, making it a good choice
                    for chronic pain patients who previously were unable to continue opioid
                    therapy due to excessive side effects. This statement was misleading because
                    Nucynta is, in fact, an opioid and has the same effects as other opioids.

                                                163
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 166 of 307                              PageID
                                    #: 626



Purdue              m. Purdue sponsored APF's Exit Wounds (2009), which omits warnings of the risk
                       of interactions between opioids and benzodiazepines, which would increase
                       fatality risk. Exit Wounds also contained a lengthy discussion of the dangers of
                       using alcohol to treat chronic pain but did not disclose dangers of mixing
                       alcohol and opioids.

                    n. Purdue. sponsored APF's Treatment Options: A Guide for People Living with
                       Pain (2007), which advised patients that opioids differ from NSAIDs in that
                       they have "no ceiling dose" and are therefore the most appropriate treatment
                       for severe pain. The publication attributes 10,000 to 20,000 deaths annually to
                       NSAID overdose. Treatment Options also warned that risks of NSAIDs
                       increase if "taken for more than a period of months," with no corresponding
                       warning about opioids.

                    o. Purdue sponsored a CME issued by the American Medical Association in 2003,
                       2007, 2010, and 2013; The 2013 version is still available for CME credit The
                       CME, Overview of Management Options, was edited by KOL Dr. Russell
                       Portenoy, among others, and taught that NSAIDs and other drugs, but not
                       opioids, are unsafe at high doses.

                    p. Purdue sales representatives told prescribers in Plaintiffs' Counties, Cities,
                       Towns, and Villages that NSAIDs were more toxic than opioids.


         8. Purdue Misleadingly Promoted OxyContin as Providing 12 Hours of Relief

         645.   In addition to making the deceptive statements above, Purdue also dangerously misled

doctors and patients about OxyContin's duration and onset of action.

         646.   Purdue promotes OxyContin as an extended-release opioid, but the oxycodone does

not enter the body on a linear rate. OxyContin works by releasing a greater proportion of oxycodone

into the body upon administration, and the release gradually tapers, as illustrated in the following chart,
                                                                                   131
which was, upon information and belief, adapted from Purdue's own sales materials:




 131
   Jim Edwards, "How Purdue Used Misleading Charts to Hide O>ryContin's Addictive Power," CBSNews.com,
Sept. 28, 2011, http:/ /www.cbsnews.com/news/how-purdue-used-misleading -charts-to- hide-
oxycontins-addictive-power I (accessed May 30, 2017). The 160 mg dose is no longer marketed.
Purdue's promotional materials in the past displayed a logarithmic scale, which gave the misleading
impression the concentration remained constant.

                                                    164
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 167 of 307                              PageID
                                    #: 627




           OxyContin Pl Figure, Linear y-axis

           120




                 0                3    4    6    6    7      8   I   10   11   12




                                                     Figure 1
The reduced release of the drug over time means that the oxycodone no longer provides the same level

of pain relief; as a result, in many patients, OxyContin does not last for the 12 hours for which Purdue

promotes it-a fact that Purdue has known at all times relevant to this action.

        64 7.        OxyContin tablets provide an initial absorption of approximately 40% of the active

medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful opioid-

OxyContin is roughly twice as powerful as morphine-triggers a powerful psychological response.

OxyContin thus behaves more like an immediate release opioid, which Purdue itself once claimed was

more addicting in its original 199 5 FDA-approved drug label. Second, the initial burst of oxycodone

means that there is less of the drug at the end of the dosing period, which results in the drug not

lasting for a full 12 hours and precipitates withdrawal symptoms in patients, a phenomenon known as

"end of dose" failure. (The FDA found in 2008 that a "substantial number" of chronic pain patients

will experience "end-of-dose failure" with OxyContin.) The combination of fast onset and end-of-dose

 failure makes OxyContin particularly addictive, even compared with other opioids.

                                                       165
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 168 of 307                                      PageID
                                    #: 628



            648.          Purdue nevertheless has falsely promoted OxyContin as if it were effective for a full 12

hours. Its advertising in 2000 included claims that OxyContin provides "Consistent Plasma Levels

Over 12 Hours." That claim was accompanied by a chart depicting plasma levels on a logarithmic

scale. The chart minimized the rate of end-of-dose failure by depicting 10 mg in a way that it appeared

to be half of 100 mg in the table's y-axis. That chart, shown below, depicts the same information as the

chart above, but does so in a way that makes the absorption rate appear more consistent:

   Fern          I   , ................. - - ...............                   ml . . d d
   an   'a       lei. ...-.1or an • .....,..,.... 9' llme

   Consistent      Plasma levels Over 12 ·Houn
   ....... _ :••Ike,...,..... _...,.., ....................

        l
            ,.                                                                  ·o.wa-·-
                                                                                 t1111n1THllllJOll
                                                                                 Im OIW..Y IN QflOID-




                                                                                --ID.............
                                                                                 "111 -     PATmlTI
        l
                                                                                        .
                                                                                 ...,.,_,._.Ill
                                                                                 1111U'41:1mm-dllr

                                                                                    '"" ..,_..,.
        I
        j,.                                              --                     --
                                                                                 ...._    ,. .......
                                                                                 __ 11111...,....

        i    :--....-~~
                 0    I
                          -1c~-» .. ~•11-+-•..-'
                          '11::.....,_. "'"'"Ill
                           2    l    ~   S
                                         -"'-
                                              I
                                                   ...
                                                    > I       9   10 ll   12
                                                                                 .....
                                                                                 ...,~-­
                                                                                 1111...-ir_...


                       ......................---..Milo_
   -..q.-.--:UloH-

             649.          More recently, other Purdue advertisements also emphasized "Q12h" (meaning twice-

 daily) dosing. These include an advertisement in the February 2005 Journal ofPain and 2006 Clinical

Journal ofPain featuring an OxyContin logo with two pill cups, reinforcing the twice-a-day message.

 Other advertisements that ran in the 2005 and 2006 issues of the Journal of Pain depict a sample

 prescription for OxyContin, with "Q12h" handwritten for emphasis.

             650.          The information that OxyContin did not provide pain relief for a full 12 hours was

 known to Purdue, and Purdue's competitors, but was not disclosed to general practitioners. Purdue's

 knowledge of some pain specialists' tendency to prescribe OxyContin three times per day instead of

 two (which would have compensated for end-of-dose failure) was set out in Purdue's internal


                                                                               166
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 169 of 307                                PageID
                                    #: 629



documents as early as 1999 and is apparent from MEDWATCH Adverse Event reports for

OxyContinB2 Even Purdue's competitor, Endo, was aware of the problem; Endo attempted to

position its Opana ER drug as offering "durable" pain relief, which Endo understood to suggest a

contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of 12-

hour dosing as a disadvantage of OxyContin. fa1do even ran advertisements for Opana ER referring

to "real'' 12-hour dosing.

         651.       Purdue's failure to disclose the prevalence of end-of-dose failure meant that prescribers

in Plaintiffs' Counties, Cities, Towns, and Villages were not informed of risks relating to addiction, and

that they received the misleading message that OxyContin would be effective for treating chronic pain

for the advertised duration. Furthermore, doctors would compensate by increasing the dose or

prescribing "rescue" opioids, which had the same effect as increasing the amount of opioids prescribed

                133 134
to a patient.      '



      E. Each Defendant Engaged in Deceptive Marketing, Both Branded and Unbranded, that
         Targeted and Reached Prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

         652.        Defendants-and the Front Groups and KOLs who depended on and worked

alongside them-were able to affect a sea change in medical opinion in favor of accepting opioids as a

medically necessary long-term treatment for chronic pain. As set forth below, each Defendant

contributed to that result through a combination of both direct marketing efforts and third-party

132
    MEDWATCH refers to the FDA's voluntary adverse event reporting system.
133
    Purdue's Clinical Issues in Opioid Prescri.bing, put out in 2005 under Purdue's unbranded Partners
Against Pain banner, states that "it is recommended that a supplementary immediate-release medication
be provided to treat exacerbations of pain that may occur with stable dosing." References to "rescue"
medication appear in publications Purdue sponsored such as APF's A Po!icymaker's Guide (2011) and
the 2013 CME Overview ofPain Management Options.
134
    The Connecticut Attorney General's office filed a citizens' petition with the FDA on January 27,
2004, requesting that the OxyContin label be amended with a warning not to prescribe the drug more
than twice daily as a means of compensating for end-of-dose failure. The FDA denied this request on
September 11, 2008. The FDA found that the state had failed to present sufficient evidence that more
frequent dosing caused adverse outcomes, but the FDA did not challenge the Connecticut finding that
end-of-dose failure of OxyContin was prevalent. Indeed, the FDA found that end-of-dose failure
affected a "substantial" number of chronic pain patients prescribed OxyContin.
                                                       167
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 170 of 307                                PageID
                                    #: 630



marketing efforts over which that Defendant exercised editorial control. These deceptive and

misleading statements were directed to, and reached, prescribers and patients in Plaintiffs' Counties,

Cities, Towns, and Villages, with the intent of distorting their views on the risks, benefits, and

superiority of opioids for treatment of chronic pain.

        653.    Defendants engaged in their deceptive marketing campaign, both nationwide and in

Plaintiffs' Counties, Cities, Towns, and Villages, using a number of strategies. Defendants trained their

sales forces and recruited physician speakers to deliver these deceptive messages and omissions, and

they in turn conveyed them to prescribers. Defendants also broadly disseminated promotional

messages and materials, both by delivering them personally to doctors during detailing visits and by

mailing deceptive advertisements directly to prescribers. Because they are disseminated by Defendant

drug manufacturers and relate to Defendants' drugs, these materials are considered "labeling" within

the meaning of 21 C.F.R. § 1.3(a), which means Defendants are liable for their content.

         654.       The misrepresentations received by doctors in Plaintiffs' Counties, Cities, Towns, and

Villages constitutes an integral piece of a centrally directed marketing strategy to change medical

 perceptions regarding the use of opioids to treat chronic pain. Defendants were aware of each of these

misrepresentations, and Defendants approved of them and oversaw their dissemination at the national,

 corporate level.

         1. Acatvis

         655.       As described below, Actavis promoted its branded opioid, Kadian, through a highly

 deceptive marketing campaign, carried out principally through its sales force and recruited physician

 speakers. As internal documents indicate, this campaign rested on a series of misrepresentations and

 omissions regarding the risks, benefits, and superiority of opioids, and indeed incorporated each of the

 types of deceptive messages. Based on the highly coordinated and uniform nature of Actavis's

 marketing, Actavis conveyed these deceptive messages to prescribers in Plaintiffs' Counties, Cities,


                                                      168
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 171 of 307                               PageID
                                    #: 631



Towns, and Villages. Actavis did so with the intent that prescribers and/ or consumers in Plaintiffs'

Counties, Cities, Towns, and Villages would rely on the messages in choosing to use opioids to treat
       .   . 135
ch roruc pam.

                   a. Actavis' Deceptive Direct Marketing

        656.       To help devise its marketing strategy for Kadian, Actavis cotntnissioned a report from

one of its consultants in January 2005 about barriers to market entry. The report concluded that two

major challenges facing opioid manufacturers in 2005 were (i) overcoming "concerns regarding the

safety and tolerability" of opioids, and (ii) the fact that "physicians have been trained to evaluate the

supporting data before changing their respective practice behavior." To address these challenges, the

report advocated a "[p]ublication strategy based on placing in the literature key data that influence

members of the target audience" with an "emphasis ... on ensuring that the message is believable and

relevant to the needs of the target audience." This would entail the creation of "effective copy points .

. . backed by published references" and "developing and placing publications that demonstrate [the]

efficacy [of opioids] and [their] safety/positive side effect profile." According to the report, this would

allow physicians to "reachO a mental agreement" and change their "practice behavior" without having

first evaluated supporting data-of which Actavis (and other Defendants) had none.

        657.       The consulting firm predicted that this manufactured body of literature "w[ould], in

turn, provide greater support for the promotional message and add credibility to the brand's

advocates" based on "either actual or perceived'scientific exchange'" in relevant medical literature.

 (emphasis added). To this end, it planned for three manuscripts to be written during the first quarter of

2005. Of these, "[t]he neuropathic pain manuscript will provide evidence demonstrating KADIAN is

as effective in patients with presumptive neuropathic pain as it is in those with other pain types"; "[t]he



135
   Actavis also sold various generic opioids, including Norco, which were widely prescribed in
Plaintiffs' Counties, Cities, Towns, and Villages and benefited from Actavis's overall promotion of
opioids, but were not directly marketed by sales representatives.
                                                    169
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 172 of 307                                  PageID
                                    #: 632



elderly subanalysis ... will provide clinicians with evidence that KAD IAN is efficacious and well

tolerated in appropriately selected elderly patients" and will "be targeted to readers in the geriatrics

specialty"; and "[t]he QDF /BID manuscript will .... call attention to the fact that KADIAN is the

only sustained-release opioid to be labeled for [once or twice daily] use." In short, Actavis knew exactly

what each study would show-and how that study would fit into its marketing plan-before it was

published. Articles matching Actavis's descriptions later appeared in the Journal of Pain and the Journal of

the American Geriatrics Society.

         658.    To ensure that messages based on this science reached individual physicians, Actavis

deployed sales representatives, or detailers, to visit prescribers in Plaintiffs' Counties, Cities, Towns,

and Villages and across the country. At the peak of Actavis's promotional efforts in 2011, the company

spent $6. 7 million on detailing.

         659.     To track its detailers' progress, Actavis's sales and marketing department actively

monitored the prescribing behavior of physicians. It tracked the Kadian prescribing activity of

individual physicians, and assessed the success of its marketing efforts by tabulating how many Kadian

prescriptions a prescriber wrote after he or she had been detailed. As described below, Kadian

monitored numerous physicians in Plaintiffs' Counties, Cities, Towns, and Villages.

         660.     Actavis also planned to promote Kadian by giving presentations at conferences of

organizations where it believed it could reach a high concentration of pain specialists. Its choice of

conferences was also influenced by the host's past support of opioids. For example, Actavis

documents show that Actavis presented papers concerning Kadian at an annual meeting of AGS

b~cause AGS's guidelines "support the use of opioids."

         661.     Actavis targeted prescribers using both its sales force and recruited physician speakers,

as described below.

                          1.   Actavis' Deceptive Sales Training


                                                        170
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 173 of 307                                PageID
                                    #: 633



        662.    Actavis's sales representatives targeted physicians to deliver sales messages that were

developed centrally and deployed uniformly across the country. These sales representatives were

critical in delivering Actavis's marketing strategies and talking points to individual prescribers.

        663.    Actavis's strategy and pattern of deceptive marketing is evident in its internal training

materials. A sales education module titled "Kadian Learning System" trained Actavis's sales

representatives on the marketing messages-including deceptive claims about improved function, the

risk of addiction, the false scientific concept of "pseudoaddiction," and opioid withdrawal-that sales

representatives were directed and required, in tum, to pass on to prescribers, nationally and in

Plaintiffs' Counties, Cities, Towns, and Villages.

        664.    The sales training module, dated July 1, 2010, includes the misrepresentations

documented in this Complaint, starting with its promise of improved function. The sales training

instructed Actavis sales representatives that "most chronic benign pain patients do have markedly

improved ability to function when maintained on chronic opioid therapy," when, in reality, available

data demonstrate that patients on chronic opioid therapy are less likely to participate in daily activities

like work. The sales training also misleadingly implied that the dose of prescription opioids could be

escalated without consequence and omitted important facts about the increased risks of high dose

opioids. First, Actavis taught its sales representatives, who would pass the message on to doctors, that

pain patients would not develop tolerance to opioids, which would have required them to receive

increasing doses: "Although tolerance and dependence do occur with long-term use of opioids, many

 studies have shown that tolerance is limited in most patients with [Chronic pain]." Second, Actavis

instructed its sales personnel that opioid "[d]oses are tittated to pain relief, and so no ceiling dose can

be given as to the recommended maximal dose." Actavis failed to explain to its sales representatives

 and, through them, to doctors, the greater risks associated with opioids at high doses.




                                                     171
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 174 of 307                                   PageID
                                    #: 634



        665.    Further, the 2010 sales training module highlighted the risks of alternate pain

medications without providing a comparable discussion of the risks of opioids, painting the erroneous

and misleading impression that opioids are safer. Specifically, the document claimed that "NSAIDs

prolong the bleeding time by inhibiting blood platelets, which can contribute to bleeding

complications" and "can have toxic effects on the kidney." Accordingly, Actavis coached its sales

representatives that "[t]he potential toxicity of NSAIDs limits their dose and, to some extent, the

duration of therapy" since "[t]hey should only be taken short term." By contrast, the corresponding

section related to opioids neglects to include a single side effect or risk associated with the use of

opioids, including from long-term use.

        666.    This sales training module also severely downplayed the main risk associated with

Kadian and other opioids-addiction. It represented that "there is no evidence that simply taking

opioids for a period of time will cause substance abuse or addiction" and, instead, "[i]t appears likely

that most substance-abusing patients in pain management practices had an abuse problem before

entering the practice." This falsely suggests that few patients would become addicted, that only those

with a prior history of abuse are at risk of opioid addiction, and that doctors could screen for those

patients and safely prescribe to others. To the contrary, opioid addiction affects a significant

population of patients; while patients with a history of abuse may be more prone to addiction, all

patients are at risk, and doctors may not be able to identify, or safely prescribe to, patients at greater

risk.

        667.    The sales training also noted that there were various "signs associated with substance

abuse," including past history or family history of substance or alcohol abuse, frequent requests to

 change medication because of side effects or lack of efficacy, and a "social history of dysfunctional or

high-risk behaviors including multiple arrests, multiple marriages, abusive relationships, etc." This is




                                                     172
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 175 of 307                                PageID
                                    #: 635



misleading, as noted above, because it implies that only patients with these kinds of behaviors and

history become addicted to opioids.

        668.     Further, the sales training neglected to disclose that no risk-screening tools related to

opioids have ever been scientifically validated. The AHRQ recently issued an Evidence Report that

could identify "[n]o study" that had evaluated the effectiveness of various risk mitigation strategies-

including the types of patient screening implied in Actavis's sales training-on outcomes related to

overdose, addiction, abuse or misuse.

        669.     The sales training module also directed representatives to counsel doctors to be on the

lookout for the signs of "[p]seudoaddiction," which were defined as "[b]ehaviors (that mimic addictive

behaviors) exhibited by patients with inadequately treated pain." However, the concept of

"pseudoaddiction" is unsubstantiated and meant to mislead doctors and patients about the risks and

signs of addiction.

        670.     Finally, the 2010 national training materials trivialized the harms associated with opioid

withdrawal by explaining that "[p]hysical dependence simply requires a tapered withdrawal should the

opioid medication no longer be needed." This, however, overlooks the fact that the side effects

associated with opiate withdrawal are severe and a serious concern for any person who wishes to

discontinue long-term opioid therapy.

         671.    The Kadian Learning System module dates from July 2010, but Actavis sales

representatives were passing deceptive messages on to prescribers even before then. A July 2010 "Dear

Doctor" letter issued by the FDA indicated that "[b]etween June 2009 and February 2010, Actavis

sales representatives distributed ... promotional materials that ... omitted and minimized serious risks

associated with [K.adian]." Certain risks that were misrepresented included the risk of "[m]isuse,

 [a]buse, and [d]iversion of [o]pioids" and, specifically, the risk that "[o]pioid agonists have the potential

for being abused and are sought by drug abusers and people with addiction disorders and are subject


                                                     173
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 176 of 307                                PageID
                                    #: 636



to criminal diversion." The FDA also took issue with an advertisement for misrepresenting Kadian's

ability to help patients "live with less pain and get adequate rest with less medication," when the

supporting study did not represent "substantial evidence or substantial clinical experience."

        672.    Actavis's documents also indicate that the company continued to deceptively market its

drugs after 2010. Specifically, a September 2012 Kadian Marketing Update, and the "HCP Detail" aid

contained therein, noted that Kadian's "steady state plasma levels" ensured that Kadian "produced

higher trough concentrations and a smaller degree of peak-to-trough fluctuations" than other opioids.

        673.    Actavis also commissioned surveys of prescribers to ensure Kadian sales

representatives were promoting the "steady-state" message. That same survey-paid for and reviewed

by Actavis-found repeated instances of prescribers being told by sales representatives that Kadian

had low potential of abuse or addiction. This survey also found that prescribers were influenced by

Actavis's messaging. A number of Kadian prescribers stated that they prescribed Kadian because it was

"without the addictive potential" and wouldn't "be posing high risk for addiction." As a result,

Actavis's marketing documents celebrated a "perception" among doctors that Kadian had "low abuse

potential".

        67 4.   Finally, the internal documents of another Defendant, Endo, indicate that

pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed the

AAPM/APS Guidelines with doctors during detailing visits. These guidelines deceptively concluded

that the risk of addiction is manageable for patients regardless of past abuse histories.

                      11.   Actavzs' Deceptive Speaking Training

        675.    Actavis also increasingly relied on speakers-physicians whom Actavis recruited to

market opioids to their peers-to convey sin:tilar marketing messages. Actavis set a goal to train 100

 new Kadian speakers in 2008 alone, with a plan to set up "power lunch teleconferences" connecting

 speakers to up to 500 participating sites nationwide. Actavis sales representatives, who were required


                                                    174
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 177 of 307                                PageID
                                    #: 637



to make a certain number of sales visits each day and week, saw the definition of sales call expanded to

accoininodate these changes; such calls now included physicians' "breakfast & lunch meetings with

Kadian advocate/ speaker."

        676.    A training program for Actavis speakers included training on many of the same

messages found in the Kadian Learning System, as described below. The deceptive messages in

Actavis's speakers' training are concerning for two reasons: (a) the doctors who participated in the

training were, themselves, prescribing doctors, and the training was meant to increase their

prescriptions ofKadian; and (b) these doctors were trained, paid, and directed to deliver these

messages to other doctors who would write prescriptions of Kadian.

        677.     Consistent with the training for sales representatives, Actavis's speakers' training falsely

minimized the risk of addiction posed by long-term opioid use. Actavis claimed, without scientific

foundation, that "[o]pioids can be used with tninitnal risk in chronic pain patients without a history of

abuse or addiction." The training also deceptively touted the effectiveness of "Risk Tools," such as the

 Opioid Risk Tool, in determining the "risk for developing aberrant behaviors" in patients being

 considered for chronic opioid therapy. In recoininending the use of these screening tools, the speakers'

 training neglected to disclose that none of them had been scientifically validated.

         678.    The speakers' training also made reference to "pseudoaddiction" as a "[c]ondition

 characterized by behaviors, such as drug hoarding, that outwardly mimic addiction but are in fact

 driven by a desire for pain relief and usually signal undertreated pain." It then purported to assist

 doctors in identifying those behaviors that actually indicated a risk of addiction from those that did not.

 Behaviors it identified as "[m]ore suggestive of addiction" included "fp]rescription forgery,"

 "[i]njecting oral formulations," and "[m]ultiple dose escalations or other nonadherence with therapy

 despite warnings." Identified as "mess suggestive of addiction" were "[a]ggressive complaining about

 the need for more drugs," "[r]equesting specific drugs," "[d]rug hoarding during periods of reduced


                                                     175
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 178 of 307                                PageID
                                    #: 638



symptoms," and "[u]napproved use of the drug to treat another symptom." By portraying the risks in

this manner, the speakers' training presentation deceptively gave doctors a false sense of secutity

regarding the types of patients who can become addicted to opioids and the types of behaviors these

patients exhibit.

        679.    The speakers' training downplayed the risks of opioids, while focusing on the risks of

competing analgesics like NSAIDs. For example, it asserted that "Acetaminophen toxicity is a major

health concern." The slide further warned that "Acetaminophen poisoning is the most common cause

of acute liver failure in an evaluation of 662 US Subjects with acute liver failure between 1998-2003,"

and was titled "Opioids can be a safer option than other analgesics." However, in presenting the risks

associated with opioids, the speakers' training focused on nausea, constipation, and sleepiness, and

ignored the serious risks of hyperalgesia, hormonal dysfunction, decline in irnrnune function, mental

clouding, confusion, and dizziness; increased falls and fractures in the elderly, neonatal abstinence

syndrome, and potentially fatal interactions with alcohol or benzodiazepines. As a result, the training

exaggerated the risks of NSAIDs, both absolutely and relative to opioids, to make opioids appear to be

a more attractive first-line treatment for chronic pain.

        680.        The speakers' training also misrepresented the risks associated with increased doses of

 opioids. For example, speakers were instructed to "[s]tart low and titrate until patient reports adequate

 analgesia" and to "[s]et dose levels on [the] basis of patient need, not on predetermined maximal

 dose." However, the speakers' training neglected to warn speakers (and speakers bureau attendees) that

 patients on high doses of opioids are more likely to suffer adverse events.

                    b. Actavis's Deceptive Statements to Prescribers and Patients in Plaintiffs' Counties.
                       Cities. Towns. and Villages

         681.       The misleading messages and training materials Actavis provided to its sales force and

 speakers were part of a broader strategy to convince prescribers to use opioids to treat their patients'

 pain, without complete and accurate information about the risks, benefits, and alternatives. This

                                                      176
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 179 of 307                                  PageID
                                    #: 639



deception was national in scope and included Plaintiffs' Counties, Cities, Towns, and Villages.

Actavis's nationwide messages reached prescribers in Plaintiffs' Counties, Cities, Towns, and Villages

in a number of ways. For example, they were carried into Plaintiffs' Counties, Cities, Towns, and

Villages by Actavis's sales representatives during detailing visits as well as made available to patients

and prescribers in Plaintiffs' Counties, Cities, Towns, and Villages through websites and ads, including

ads in prominent medical journals. They have also been delivered to prescribers in Plaintiffs' Counties,

Cities, Towns, and Villages by Actavis's paid speakers, who were required by Actavis policy and by

FDA regulations to stay true to Actavis's nationwide messaging.

        682.    Once trained, Actavis's sales representatives and speakers were directed to, and did,

visit potential prescribers in Plaintiffs' Counties, Cities, Towns, and Villages, as elsewhere, to deliver

their deceptive messages. These contacts are demonstrated by Actavis's substantial effort in tracking

the habits of individual physicians in Plaintiffs' Counties, Cities, Towns, and Villages prescribing

Kadian, and by the direct evidence of Actavis detailing prescribers in Plaintiffs' Counties, Cities,

Towns, and Villages.

        683.     Actavis tracked, in substantial detail, the prescribing behavior of Plaintiffs' area

physicians.

        2. Cephalon

         684.    At the heart of Cephalon's deceptive promotional efforts was a concerted and

sustained effort to expand the market for its branded opioids, Actiq and Fentora, far beyond their

 FDA-approved use in opioid-tolerant cancer patients. Trading on their rapid-onset formulation,

 Cephalon touted its opioids as the answer to "breakthrough pain"-a term its own KOL allies planted

 in the medical literature-whether cancer pain or not. Cephalon promoted this message through its

 sales force, paid physician speakers, advertisements, and CMEs, even after the FDA issued the

 company warnings and rejected an expanded drug indication.


                                                     177
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 180 of 307                                 PageID
                                    #: 640



        685.    Even as it promoted Actiq and Fentora off-label, Cephalon also purveyed many of the

deceptive messages described above. It did so both directly-through detailing visits and speaker

programs-and through the publications and CMEs of its third-party partners. These messages

included misleading claims about functional improvement, addiction risk, pseudoaddiction, and the

safety of alternatives to opioids.

        686.    Based on the highly coordinated and uniform nature of Cephalon's marketing,

Cephalon conveyed these deceptive messages to prescribers in Plaintiffs' Counties, Cities, Towns, and

Villages. The materials that Cephalon generated in collaboration with third-parties were also

distributed or made available in Plaintiffs' Counties, Cities, Towns, and Villages. Cephalon distributed

these messages, or facilitated their distribution, in Plaintiffs' Counties, Cities, Towns, and Villages with

the intent that prescribers and/or consumers in Plaintiffs' Counties, Cities, Towns, and Villages would

rely on them in choosing to use opioids to treat chronic pain.

                 a.   Cephalon' s Deceptive Direct Marketing

         687.    Like the other Defendants, Cephalon directly engaged in misleading and deceptive

marketing of its opioids through its sales force and branded advertisements. These messages were

centrally formulated and intended to reach prescribers nationwide, including those practicing in

Plaintiffs' Counties, Cities, Towns, and Villages. Cephalon also spent the money necessary to

aggressively promote its opioid drugs, setting aside $20 million to market F entora in 2009 alone.

                        1.   Cephalon's Fraudulent OffLibel Marketing efActiq and Fentora

         688.    Chief among Cephalon's direct marketing efforts was its campaign to deceptively

promote its opioids for off-label uses. Cephalon reaps significant revenue from selling its opioids for

 treatment of chronic non-cancer pain. However, neither of its two opioid drugs-Actiq or Fentora-

 is approved for this purpose. Instead, both have indications that are very clearly and narrowly defined

 to limit their use to a particular form of cancer pain. Despite this restriction, and in order to claim its


                                                      178
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 181 of 307                               PageID
                                    #: 641



piece of the broader chronic non-cancer pain market, Cephalon deceptively and unlawfully marketed

Actiq and then F entora for patients and uses for which they were not safe, effective, or allowed. This

resulted in prescriptions written and paid and, grievously, caused patients to be injured and die.

Cephalon's efforts to expand the market for its drugs beyond cancer pain extended to prescribers in

Plaintiffs' Counties, Cities, Towns, and Villages.

                                a)   Cephalon launched its fraudulent marketing scheme for Actiq

        689.    Cephalon's Actiq is a powerful opioid narcotic that is delivered to the bloodstream by a

lollipop lozenge that dissolves slowly in the mouth. As described by one patient, Actiq "tastes like the

most dli .
      e cious candy you ever ate." 136

        690.    Actiq is appropriately used only to treat "breakthrough" cancer pain that cannot be

controlled by other medications. Breakthrough pain is a short-term flare of moderate-to- severe pain in

patients with otherwise stable persistent pain. Actiq is a rapid-onset drug that takes effect within 10-15

minutes but lasts only a short time. It is also an extremely strong drug, considered to be at least 80

times more powerful than morphine. Fentanyl, a key ingredient in Actiq, has been linked to fatal

respiratory complications in patients. Actiq is not safe in any dose for patients who are not opioid

tolerant, meaning patients who have taken specific doses of opioids for a week or longer and whose

systems have acclimated to the drugs.

        691.    In 1998, the FDA approved Actiq "ONLY for the management of breakthrough

cancer pain in patients with malignancies who are already receiving and who are tolerant to opioid

therapy for their underlying persistent cancer pain." 137 (emphasis in FDA document). Because of

Actiq's dangers, wider, off-label uses-as the FDA label makes clear-are not permitted:




136
    See John Carreyrou, Narcotic 'Lo!hpop' Becomes Big Seller Despite FDA Curbs, Wall St. J., Nov. 3, 2006.
137
   FDA Approval Letter for NDA 20-747 (Nov. 4, 1998) at 5,
http://www.accessdata.fda.gov/ drugsatfda_docs/appletter/1998/20747ltr.pdf (accessed May 30,
2017)
                                                     179
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 182 of 307                               PageID
                                    #: 642



                This product must not be used in opioid non-tolerant patients because life-threatening
                respiratory depression and death could occur at any dose in patients not on a chronic
                regimen of opioids. For this reason, ACTIQ is contraindicated in the management of
                                    .    . 138
                acute or postoperative pam.

        692.    Actiq and Fentora are thus intended to be used only in the care of cancer patients and

only by oncologists and pain specialists who are knowledgeable of, and skilled in, the use of Schedule

II opioids to treat cancer pain. Unlike other drugs, of which off-label uses are permitted but cannot be

promoted by the drug maker, Actiq and F entora are so potent that off- label use for opioid naive

patients is barred by the FDA, as their labels make clear.

        693.    Notwithstanding the drug's extreme potency and related dangers, and the FDA's

explicit limitations, Cephalon actively promoted Actiq for chronic non-cancer pain-an unapproved,

off-label use. Cephalon marketed Actiq as appropriate for the treatment of various conditions

including back pain, headaches, pain associated with sports-related injuries, and other conditions not

associated with cancer and for which it was not approved, appropriate, or safe.

        694.    Actiq's initial sales counted in the tens of millions of dollars, corresponding to its

limited patient population. But by 2005, Actiq sales reached $412 million, making it Cephalon's

second-highest selling drug. As a result of Cephalon's deceptive, unlawful marketing, sales exceeded

$500 million by 2006.

                                b) October 1, 2006 - Cephalon fraudulently marked Actiq's successor
                                   drug, Fentora

        695.    Actiq was set to lose its patent protection in September 2006. To replace the revenue

stream that would be lost once generic competitors came to market, Cephalon purchased a new opioid

drug, Fentora, from Cirna Labs and, in August 2005, submitted a New Drug Application ("NDA") to

the FDA for approval. Like Actiq, Fentora is an extremely powerful and rapid-onset opioid. It is

 138
    Actiq Drug Label, July 2011. The 1998 version does not substantively differ: "Because life-
 tbreatening hypoventilation could occur at any dose in patients not taking chronic opiates, Actiq is
 contra- indicated in the management of acute or postoperative pain. This product must not be used in
 opioid non-tolerant patients." (emphasis in original).
                                                    180
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 183 of 307                             PageID
                                    #: 643



administered by placing a tablet in the rnouth until it disintegrates and is absorbed by the rnucous

rnernbrane that lines the inside of the rnouth.

        696.    On Septernber 25, 2006, the FDA approved Fentora, like Actiq, only for the treatrnent

of breakthrough cancer pain in cancer patients who were already tolerant to around- the-clock opioid

therapy for their underlying persistent cancer pain. Fentora's unusually strong and detailed black box

warning label-the rnost serious rnedication warning required by the FDA-makes clear that, among

other things:

            Fatal respiratory depression has occurred in patients treated with FENTORA, including
            following use in opioid non-tolerant patients and improper dosing. The substitution of
            FENTORA for any other fentanyl product may result in fatal overdose.

            Due to the risk of respiratory depression, FENTORA is contraindicated in the
            rnanagement of acute or postoperative pain including headache/migraine and in opioid
            non-tolerant patients. 139

        697.    When Cephalon launched Fentora on October 1, 2006, it picked up the playbook it had

developed for Actiq and simply substituted in Fentora. Cephalon immediately shifted 100 general pain

sales representatives from selling Actiq to selling Fentora to the very same physicians for uses that

would necessarily and predictably be off-label. Cephalon's rnarketing of Actiq therefore "primed the

rnarket" for Fentora. Cephalon had trained numerous KOLs to lead promotional programs for

Fentora, typically including off-label uses for the drug. Cephalon billed Fentora as a rnajor advance that

offered a significant upgrade in the treatrnent of breakthrough pain generally-not breakthrough

 cancer pain in particular-from Actiq. Cephalon also developed a plan in 2007 to target elderly chronic

pain patients via a multi-city tour with stops at AARP events, YMCAs, and senior living facilities.

        698.    On February 12, 2007, only four months after the launch, Cephalon CEO Frank

Baldino told investors:




 139
    Fentora Drug Label, February 2013, http://www.accessdata.fda.gov/drugsatfda~docs/label/
 2013/021947s008lbl.pdf (accessed May 30, 2017)
                                                181
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 184 of 307                          PageID
                                    #: 644



           [W]e've been extremely pleased to retain a substantial portion, roughly 75% of the 'rapid
           onset opioid market. We executed our transition strategy and the results in our pain
           franchise have been better than we expected. With the successful launch of FENTORA
           and the progress in label expansion program, we are well positioned to grow our pain
                                             140
           f ranchif
                  se or tnany years to come.

       699.      On May 1, 2007, just seven months after Fentora's launch, Cephalon's then-Executive

Vice President for Worldwide Operations, Bob Roche, bragged to financial analysts that Fentora's

reach would exceed even Actiq's. He described the company's successful and "aggressive" launch of

Fentora that was persuading physicians to prescribe Fentora for ever broader uses. He identified two

"major opportunities"-treating breakthrough cancer pain and:

           The other opportunity of course is the prospect for FENTORA
           o,utside of cancer pain, in indications such as breakthrough lower
           back pain and breakthrough neuropathic pain....

           We believe that a huge opportunity still exists as physicians and
           patients recognize FENTORA as theit fitst choice rapid onset
           opioid medication.... [opioids are] widely used in the treatment
           of. .. non-cancer patients ....

              Of all the patients taking chronic opioids, 32% of them take that
              medication to treat back pain, and 30% of them are taking their
              opioids to treat neuropathic pain. In contrast only 12% are taking
              them to treat cancer pain, 12%.

              We know from our own studies that breakthrough pain episodes
              experienced by these non-cancer sufferers respond very well to
              FENTORA. And for all these reasons, we are tremendously
              excited about the significant impact FENTORA can have on
              patient health and wellbeing and the exciting growth potential
              that it has for Cephalon.

              In summary, we have had a strong launch of FENTORA and
              continue to grow the product aggressively. Today, that growth is
              coming from the physicians and patient types that we have
              identified through our efforts in the field over the last seven years.
              In the future, with new and broader indications and a much
              bigger field force presence, the opportunity that FENTORA



140
    See Cephalon Q4 2006 Earnings Call Transcript, Seeking Alpha (February 12, 2007, 8:48 PM EST)
at 5, http://seekingalpha.com/ article/26813-cephalon-q4-2006-earnings-call-transcript (accessed May
30, 2017)
                                                      182
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 185 of 307                                 PageID
                                    #: 645


                                       141
            represents is enonnous.
                                  c) September 2007 - Reports of death and serious side effects led the
                                     FDA to issue a public health warning for Fentora

        700.     On September 10, 2007, Cephalon sent letters to doctors warning of deaths and other

"serious adverse events" connected with the use of Fentora, indicating that "[t]hese deaths occurred as

a result of improper patient selection (e.g., use in opioid non-tolerant patients), improper dosing,

and/ or improper product substitution." 142 The warning did not mention Cephalon's deliberate role in

the "improper patient selection."

        701.    Two weeks later, the FDA issued its own Public Health Advisory. The FDA

emphasized, once again, that Fentora should be prescribed only for approved conditions and that dose

guidelines should be carefully followed. The FDA Advisory made clear that several Fentora-related

deaths had occurred in patients who were prescribed the drug for off-label uses. The FDA Advisory

warned that Fentora should not be used for any off-label conditio;,s, including migraines, post-

operative pain, or pain due to injury, and that it should be given only to patients who have developed

opioid tolerance. The Advisory reiterated that, because F entora contains a much greater amount of

fentanyl than other opiate painkillers, it is not a suitable substitute for other painkillers. 143

        702.     Notwithstanding the regulatory scrutiny, Cephalon's off-label marketing continued.

Cephalon's 2008 internal audit of its Sales & Marketing Compliance Programs concluded that

marketing and tactical documents, as written, may be construed to promote off-label uses. The same



141
    See Cephalon Qt 2007 Earnings Call Transcript, Seeking Alpha (May 1, 2007, 8:48 PM EST) at 23,
http://seekingalpha.com/ article/34163-cephalon-ql -2007-earnings-call-transcript?page= 1 (accessed
May 30, 2017)      .
142
    Letter from Jeffrey M. Dayno, M.D., Vice President, Medical Services, Cephalon, Inc. to
Healthcare Providers (Sept. 10, 2007),
http://www.fda.gov/ downloads/Safety/MedWatch/SafetyInformation/
SafetyAlertsforHutnanMedicalProducts/UCM154439.pdf (accessed May 30, 2017).
143
    FDA Public Health Advisory, Important Information for the Saft Use ofFentora (ftntanyl buccal tablets)
(Sept. 26, 2007),
http://www.fda.gov/Drugs/DrugSafety /PosttnarketDrugSafetyinformationforPatientsandProviders/
ucrn051273.httn (accessed May 30, 2017)
                                                    183
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 186 of 307                               PageID
                                    #: 646



report acknowledged that Cephalon lacked a process to confirm that speakers' program participants

were following Cephalon's written, formal policies prohibiting off-label promotion, and that "non-

compliant [Cephalon Speaker Programs] may be taking place." Moreover, the report acknowledged

that Cephalon's "call universe" may include "inappropriate prescribers"- prescribers who had

nothing to do with cancer pain.

                               d) May 6, 2008 - The FDA rejected Cephalon's request for expanded
                                  approval of Fentora

       703.      Cephalon filed a supplemental new drug application, ("sNDA"), asking the FDA to

approve Fentora for the treatment of non-cancer breakthrough pain. Cephalon admitted that Fentora

already had been heavily prescribed for non-cancer pain, but argued that such widespread use

demonstrated why Fentora should be approved for these wider uses-"4 Cephalon's application also

conceded that "[t]o date, no medication has been systematically evaluated in clinical studies or

approved by the FDA for the management of [breakthrough pain] in patients with chronic persistent

non-cancer-related pain." Id

        704.    In response to Cephalon's application, the FDA presented data showing that 95% of

all Fentora use was for treatment of non-cancer pain. 145 By a vote of 17-3, the relevant Advisory

Committee-a panel of outside experts-voted against recommending approval of Cephalon's sNDA

for Fentora, citing the potential harm from broader use. On September 15, 2008, the FDA denied

Cephalon's application and requested, in light of Fentora's already off- label use, that Cephalon

implement and demonstrate the effectiveness of proposed enhancements to Fentora's Risk

144
    See Fentora CII: Advirory Committee Briefing Document, U.S. FDA Anesthetic & Life Support
Drugs Advisory Comm. & Drug Safety & Risk Mgmt. Advisory Comm. (May 6, 2008),
http://www.fda.gov/ ohnns/ dockets/ ac/08 /briefing/2008-4356b2-02-Cephalon.pdf (accessed May
30, 2017)
145
    See Yoo Jung Chang & Lauren Lee, Review ojFentora andActiq Adverse Events from the Adverse Event
Reporting System ("AERS') Database, U.S. FDA Anesthetic & Life Support Drugs Advisory Comm. &
Drug Safety & Risk Mgmt. Advisory Comm. (May 6, 2008),
http://www.fda.gov/ ohnns/ dockets/ ac/08/ slides/2008-4356s2-02-FDAcorepresentations.ppt#289, 1
(accessed May 30, 2017).
                                                      184
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 187 of 307                               PageID
                                    #: 647



Management Program. In December 2008, the FDA followed that request with a formal request

directing Cephalon to submit a Risk Evaluation and Mitigation Strategy for F entora.

                               e) March 26, 2009 - the FDA's Division of Drug Marketing,
                                  Advertising and Communications ("DD MAC") warned Cephalon
                                  about its misleading advertising of Fentora

        705.    Undeterred by the rejection of its sNDA, Cephalon continued to use its general pain

sales force to promote Fentora off-label to pain specialists as an upgrade of Actiq for the treatment of

non-cancer breakthrough pain. Deceptively and especially dangerously, Cephalon also continued to

promote F entora for use by all cancer patients suffering breakthrough cancer pain, and not only those

who were opioid tolerant.

        706.    On March 26, 2009, DDMAC issued a Warning Letter to Cephalon, telling Cephalon
                                                                                                       146
that its promotional materials for Fentora amounted to deceptive, off-label promotion of the drug.

Specifically, the Warning Letter asserted that a sponsored link on Google and other search engines for
                                                                                         147
Fentora, which said "rnearn about treating breakthrough pain in patients with cancer,"         was improper

because it "misleadingly broaden[ed] the indication for Fentora by implying that any patient with

cancer who requires treatment for breakthrough pain is a candidate for Fentora therapy ... when this

is not the case."

        707.    DDMAC emphasized that Fentora's label was limited to cancer patients with

 breakthrough pain "who are already receiving and who are tolerant to around-the-clock opioid

 therapy for their underlying persistent cancer pain." (emphasis in original). DD MAC explained

 146
     Letter from Michael Sauers, Regulatory Review Officer, Division of Drug Marketing, Advertising
 and Communications, to Carole S. Marchione, Senior Director and Group Leader, Regulatory Affairs
 (March 26, 2009),
 http://www.fda.gov/ downloads/Drugs/ GuidanceComplianceRegulatory Information/
 EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLetterstoPharmaceuticalCompani
 es/UCM166238.pdf (accessed May 30, 2017).
 147
     Screen shots of the sponsored link are available here: http://www.fda.gov/ downloads/Drugs/
 GuidanceComplianceRegulatorylnformation/EnforcementActivitiesbyFDA/WarningLettersandNotic
 eofViolationLetterstoPharmaceuticalCompanies/UCM166240.pdf (accessed May 30, 2017).

                                                   185
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 188 of 307                               PageID
                                    #: 648



that the advertisement was "especially concerning given that Fentora must not be used in opioid non-

tolerant patients because life-threatening hypoventilation and death could occur at any dose in patients

not on a chronic regimen of opioids." (Emphasis in original). DDMAC also warned Cephalon that,

based on a review of Cephalon-sponsored links for Fentora on internet search engines, the company's

advertisements were "misleading because they make representations and/ or suggestions about the

efficacy of Fentora, but fail to cotntnunicate any risk information associated with the use" of the drug.

(emphasis in original).

                                f) Cephalon continues to knowingly, deceptively, and illegally promote
                                    Fenotra for off-label uses

        708.    Cephalon's own market research studies confirm that its Fentora promotions were not

focused on physicians who treat breakthrough cancer pain. Cephalon commissioned several market

research studies to determine whether oncologists provided an "adequate" market potential for

Fentora. These studies' central goal was to determine whether oncologists treat breakthrough cancer

pain themselves, or whether they refer such patients to general pain specialists. The fust study,

completed in 2007, reported that 90% of oncologists diagnose and treat breakthrough cancer pain

themselves, and do not refer their breakthrough cancer pain patients to pain specialists. The second

study, completed in 2009, confirmed the results of the 2007 study, this time reporting that 88% of

oncologists diagnose and treat breakthrough cancer pain themselves and rarely, if ever, refer those

patients to general pain specialists. (One reason that general pain specialists typically do not treat

oncological pain is that the presence of pain can, in itself, be an indicator of a change in the patient's

underlying condition that should be monitored by the treating oncologist.)

        709.    Cephalon was well aware that physicians were prescribing Fentora for off-label uses.

        710.    Cephalon was also aware that its detailing had an impact on prescription rates.

        711.    In 2011, Cephalon wrote and copyrighted an article titled "2011 Special Report: An

Integrated Risk Evaluation and Risk Mitigation Strategy for Fentanyl Buccal Tablet (FENTORA®)

                                                    186
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 189 of 307                                              PageID
                                    #: 649


                                                                                                              148
and Oral Transmucosal Fentanyl Citrate (ACTIQ®)" that was published in Pain Medicine News.                          The

article promoted Cephalon's drugs for off-label uses by stating that the "judicious use of opioids can

facilitate effective and safe management of chronic pain" and noted that Fentora "has been shown to

be effective in treatment of [break through pain] associated with multiple causes of pain," not just

             149
cancer.

                          11.   Cephalon 's Misrepresentation of the Risks Associated with the Use of Opioids for the
                                Long-Term Treatment of Chronic Pain

              712.   Cephalon's conduct in marketing Actiq and Fentora for chronic non-cancer pain,

despite their clear (and deadly) risks and unproved benefits, was an extension, and reaped the benefits,

of Cephalon's generally deceptive promotion of opioids for chronic pain.

              713.   There is insufficient scientific evidence to corroborate a link between chronic opioid

therapy and increased functionality. There is however, sufficient evidence to show increased risks of

overdose and addiction .150

              714.   Along with deploying its sales representatives, Cephalon used speakers bureaus to help

reach prescribers. The company viewed each treating physician as a vehicle to generate prescriptions -

whether written by that physician directly or caused indirectly by bis or her influence over other

physicians.

              715.   Having determined that speakers were an effective way to reach prescribers, Cephalon

set to work ensuring that its speakers would disseminate its misleading messages. Cephalon did not

 disclose to speakers that, even when these tools are applied, they are unable to control for the risk of

 addiction.




 148
    http:/ /www.pharrnacytitnes.com/publications/issue/2012/jan uary2012/r514-jan-12-rems
 (accessed May 30, 2017)
 140   Id.
 150
    Thomas R. Frieden & Debra Haury, Reducing the Risks of Relief- The CDC Opioid-Prescribing Guideline,
 347 New Eng. J. Med. 1501-04 (2016).
                                               187
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 190 of 307                              PageID
                                    #: 650



       716.    As with the other Defendants, Cephalon deployed the made-up concept of

"pseudoaddiction" to encourage prescribers to address addictive behavior in the worst way possible-

with more opioids.

        717.    Working with FSMB, Cephalon also trained its speakers to turn doctors' fear of

discipline on its head-doctors, who believed that they would be disciplined if their patients became

addicted to opioids, were taught instead that they would be punished if they failed to prescribe opioids

to their patients with pain. Through this messaging, Cephalon aimed to normalize the prescribing of

opioids for chronic pain and failed to acknowledge the serious risks of long-term opioid use and its

inappropriateness as a front-line treatment for pain.

        718.    Finally, Cephalon also developed a guidebook called Opioid Medications and REMS: A

Patient's Guide, which deceptively tninitnized the risks of addiction from the long- term use of opioids.

Specifically, the guidebook claimed that "patients without a history of abuse or a family history of

abuse do not cotntnonly become addicted to opioids," which is dangerously false. Cephalon

distributed the guidebook broadly, and it was available to, and intended to reach, prescribers in

Plaintiffs' Counties, Cities, Towns, and Villages.

        719.    The misleading messages and materials Cephalon provided to its sales force and its

speakers were part of a broader strategy to convince prescribers to use opioids to treat their patients'

pain, without complete and accurate information about the risks, benefits, and alternatives. This

deception was national in scope and included Plaintiffs' Counties, Cities, Towns, and Villages.

Cephalon's nationwide !nessages have reached prescribers in Plaintiffs' Counties, Cities, Towns, and

Villages in a number of ways. For example, they were delivered by Cephalon's sales representatives in

detailing visits and made available to patients and prescribers in Plaintiffs' Counties, Cities, Towns, and

Villages through websites and ads, including ads in prominent medical journals. They have also been




                                                     188
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 191 of 307                              PageID
                                    #: 651



delivered to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages by Cephalon's paid

speakers, who were required by Cephalon policy to stay true to the company's nationwide messaging.

                b. Cephalon's Deceptive Third-Party Statements

         720.   Like the other Defendants, Cephalon also relied on third parties to disseminate its

messages through deceptive publications and presentations. By funding, developing and reviewing the

content, and distributing and facilitating the distribution of these messages, Cephalon exercised

editorial control over them. Cephalon, in some instances, used its sales force to directly distribute

certain publications by these Front Groups and KO Ls, rendering those publications "labeling" within

the meaning of§ 21 C.F.R. § 1.3(a) and making Cephalon responsible for their contents. Cephalon also

deployed its KOLs as speakers for talks and CMEs to selected groups of prescribers.

         721.   Cephalon's relationships with several such Front Groups and KOLs-and the

misleading and deceptive publications and presentations those relationships generated-are described

below.

                       1.   FSMB - Responsible Opioid Prescribing

         722.   In 2007, for example, Cephalon sponsored and distributed through its sales

representatives FSMB's Responsible Opioid Prescribing, which was drafted by Dr. Fishman. Dr. Fishman

was frequently hired by a consulting Firm, Conrad & Associates LLC, to write pro-opioid marketing

pieces disguised as science. Dr. Fishman's work was reviewed and approved by drug company

representatives, and he felt compelled to draft pieces that he admits distorted the risks and benefits of

chronic opioid therapy in order to meet the demands of his drug company sponsors.

         723.   Responsible Opioid Prescribing was a signature piece of Dr. Fishman's work and contained

a number of deceptive statements. This publication claimed that, because pain had a negative impact

 on a patient's ability to function, relieving pain-alone-would "reverse that effect and improve




                                                    189
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 192 of 307                              PageID
                                    #: 652



function." However, the truth is far more complicated; functional improvements made from increased

pain relief can be offset by a number of problems, including addiction.

         724.   Responsible Opioid Prescribing also misrepresented the likelihood of addiction by

mischaracterizing drug-seeking behavior as "pseudoaddiction." It explained that "requesting drugs by

name," engaging in "demanding or manipulative behavior," seeing more than one doctor to obtain

opioids, and hoarding were all signs of "pseudoaddiction" and are likely the effects of undertreated

pain, rather than true addiction. There is no scientific evidence to support the concept of

"pseudoaddiction," and any suggestion that addictive behavior masquerades as "pseudoaddiction" is

false.

         725.   Cephalon spent $150,000 to purchase copies of Responsible Opioid Prescribing in bulk. It

then used its sales force to distribute these copies to 10,000 prescribers and 5,000 pharmacists

nationwide. These were available to, and intended to, reach prescribers and pharmacists in Plaintiffs'

Counties, Cities, Towns, and Villages.

                      11.   APP - Treatment Options: A Guide for People Llving with Pain

         726.   Cephalon also exercised considerable control over the Front Group APF, which

published and disseminated many of the most egregious falsehoods regarding chronic opioid therapy.

Their relationship, and several of the APF publications, are described in detail below.

         727.   Documents indicate that Cephalon provided APF with substantial assistance in

publishing deceptive information regarding the risks associated with the use of opioids for chronic

pain. An April 3, 2008 Fentora,Assessment Strategy Tactics Team Meeting presentation outlines

Cephalon's strategy to prepare for a meeting at which the FDA Advisory Committee would consider

expanding the indication of Fentora to include chronic, non-cancer pain. Cephalon prepared by

"reaching out to third-party organizations, KOLs, and patients to provide context and, where

appropriate, encourage related activity." First among the Front Groups listed was APF.


                                                    190
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 193 of 307                                  PageID
                                    #: 653



        728.    Cephalon was among the drug companies that worked with APF to "educate" the

Institute of Medicine of the National Academies (IOM) on issues related to chronic opioid therapy.

APF President Will Rowe circulated a document to Cephalon and other drug company personnel that

contained key message points and suggested that they "[c]onsider using this document in your

communications with the members of the IOM Cornrnittee." According to Rowe, recipients should

"consider this a working document which you can add to or subtract from." Rowe also advised that, if

recipients "have an ally on that Cornrnittee," they should "consider sharing this document with that

person."

        729.    Cephalon personnel responded enthusiastically, with Cephalon's Associate Director for

Alliance Development stating her belief that "the document does a good job of bringing together

many important ideas." Cephalon reviewed and directed changes to this document, with the Cephalon

Associate Director thanking Rowe "for incorporating the points we had raised." The close

collaboration between Cephalon and APF on this project demonstrates their agreement to work

collaboratively to promote the use of opioids as an appropriate treatment for chronic pain.

        730.    Cephalon's influence over APF's activities was so pervasive that APF's President, Will

Rowe, even reached out to Defendants-including Cephalon-rather than his own staff, to identify

potential authors to answer a 2011 article critical of opioids that had been published in the Archives of

Internal Medicine.

        731.    Starting in 2007, Cephalon sponsored APF's Treatment Options: A Guide for People Living

with Pain. 151 It is rife with misrepresentations regarding the risks, benefits, and superiority of opioids.

        732.    For example, Treatment Options deceptively asserts that the long-term use of opioids to

treat chronic pain could help patients function in their daily lives by stating that, when used properly,

opioids "give [pain patients] a quality of life [they] deserve." There is no scientific evidence

151
    https:/ / assets.documentcloud.org/ documents/277605/ apf-treatrnentoptions.pdf (accessed May
30, 2017)
                                                 191
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 194 of 307                                     PageID
                                    #: 654



corroborating that statement, and such statements are, in fact, false. Available data demonstrate that

patients on chronic opioid therapy are actually less !ikefy to participate in life activities like work.

        733.     Treatment Options also claims that addiction is rare and is evident from patients' conduct

in self-escalating their doses, seeking opioids from multiple doctors, or stealing the drugs. Treatment

Options further minimizes the risk of addiction by claiming that it can be avoided through the use of

screening tools, like "opioid agreements," which can "ensure [that patients] take the opioid as

prescribed." Nowhere does Treatment Options explain to patients and prescribers that neither "opioid

agreements" nor any other screening tools have been scientifically validated to decrease the risks of

addiction, and the publication's assurances to the contrary are false and deceptive.

        734.     Treatment Options also promotes the use of opioids to treat chronic pain by painting a

misleading picture of the risks of alternate treatments, most particularly NSAIDs. Treatment Options

notes that NSAIDs can be dangerous at high doses, and attributes 10,000 to 20,000 deaths a year

annually to NSAID overdose. According to Treatment Options, NSAIDs are different from opioids

because opioids have "no ceiling dose," which is beneficial since some patients "need" larger doses of

painkillers than they are currently prescribed. These claims misleadingly suggest that opioids are safe

even at high doses and omit important information regarding the risks of high-dose opioids.

        735.     Additionally, Treatment Options warns that the risks associated with NSAID use increase

if NSAIDs are "taken for more than a period of months," but deceptively omits any similar warning

about the risks associated with the long-term use of opioids. This presentation paints a misleading

picture of the risks and benefits of opioid compared with alternate treatments.

        736.     APP distributed 17,200 copies of Treatment Options in 2007 alone. It is currently

available online and was intended to reach prescribers and pharmacists in Plaintiffs' Counties, Cities,

Towns, and Villages.

                       ill.   Key Opinion Leaders and Misleading Science


                                                       192
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 195 of 307                               PageID
                                    #: 655



        737.    Cephalon also knew that its misleading messages would be more likely to be believed

by prescribers if they were corroborated by seemingly neutral scientific support.

        738.    Employing these tactics, Cephalon caused the term "breakthrough pain"-a term it

seeded in the medical literature-to be used in articles published by practitioners and clinicians it

supported. With funding from Cephalon, for example, Dr. Portenoy wrote an article that purported to

expand the definition of breakthrough cancer pain to non-cancer indications, vastly expanding the

marketing potential of Cephalon's Fentora. The article was published in the nationally circulated Journal

efPain in 2006 and helped drive a surge in Fentora prescriptions.
        739.    The concept of "breakthrough pain" ultimately formed the sole basis for the central

theme of promotional messages Cephalon cited to support the approval and marketing of Actiq and

Fentora, rapid-acting opioids which begin to work very quickly but last only briefly. Neither of these

drugs had a natural place in the treat:lnent of chronic pain before Cephalon's marketing campaign

changed medical practice. A recent literature survey of articles describing non-cancer breakthrough

pain calls into question the validity of the concept, suggesting it is not a distinct pain condition but a

hypothesis to justify greater dosing of opioids. In other words, Cephalon conjured the science of

breakthrough pain in order to sell its drugs.

        740.    As one scholar has pointed out, references to breakthrough pain in articles published

on the MEDLINE bibliographic database spiked in 1998 and again in 2006. 152 These spikes coincide

with FDA's approval of Actiq and Fentora.

                      1v.    Misleading Continuing Medical Education

        741.    Cephalon developed sophisticated plans for the deployment of its KOLs, broken down

by sub-type and specialty, to reach targeted groups of prescribers through CMEs. Cephalon used the



 152
    Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut, Georgetown U.
 Med. Ctr. Gune 25, 2010), available atpharmedout.galacticrealms.com/Fugh
 BermanPrescriptionforConflict6-25-10.pdf (accessed May 30, 2017).
                                                     193
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 196 of 307                              PageID
                                    #: 656


CME programs it sponsored to deceptively portray the risks related to the use of opioids to treat

chronic non-cancer pain and promote the off-label use of Actiq and Fentora.

        742.    In 2007 and 2008, Cephalon sponsored three CMEs that each positioned Actiq and

Fentora as the only "rapid onset opioids" that would provide effective analgesia within the tirne period

during which "breakthrough pain" was at its peak intensity. Although the CMEs used only the generic

names of the drugs, the description of the active ingredient and means of administration means that a

physician attending the CME knew it referred only to Actiq or F entora.

        7 43.   The CMEs each taught attendees that there was no sound basis for the distinction

between cancer and non-cancer "breakthrough pain," and one instructed patients that Actiq and

Fentora were commonly used in non-cancer patients, thus effectively endorsing this use. Optimizing

Opioid Treatment for Breakthrough Pain, offered online by Medscape, LLC from September 28, 2007,

through December 15, 2008, was prepared by KOL Dr. Webster and M. Beth Dove. It recommends

prescribing a "short-acting opioid" (e.g., morphine, hydromorphone, oxycodone) "when pain can be

anticipated," or a rapid-onset opioid when it cannot. The only examples of rapid-onset opioids then on

the market were oral transmucosal fentanyl citrate (i.e., Actiq) or fentanyl effervescent buccal tablet

(i.e., Fentora): "Both are indicated for treatment of [breakthrough pain] in opioid-tolerant cancer

patients and are frequently prescribed to treat [breakthrough pain] in noncancer patients as well."

        7 44.    Optimizing Opioid Treatment for Breakthrough Pain not only deceptively promoted

Cephalon's drugs for off-label use, but also misleadingly portrayed the risks, benefits, and superiority

of opioids for the treatment of chronic pain. For example, the CME misrepresented that Actiq and

Fentora would help patients regain functionality by advising that they improve patients' quality of life

and allow for more activities when taken in conjunction with long-acting opioids. The CME also

minimized the risks associated with increased opioid doses by explaining that NSAIDs were less




                                                    194
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 197 of 307                                    PageID
                                    #: 657



effective than opioids for the treatinent of breakthrough pain because of their dose limitations, without

disclosing the heightened risk of adverse events on high-dose opioids.

        745.    Around the same time, Dr. Webster was receiving nearly $2 million in funding from

Cephalon.

        746.     Optimizing Opioid Treatinent for Breakthrough Pain was available online and was

intended to reach prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

        747.     Cephalon similarly used an educational grant to sponsor the CME Breakthrough Pain:

Improving &cognition and Management, which was offered online between March 31, 2008, and March 31,

2009, by Medscape, LLC. The direct result of Cephalon's funding was a purportedly educational

document that echoed Cephalon's marketing messages. The CME deceptively omitted Actiq's and

Fentora's tolerance limitations, cited examples of patients who experienced pain from accidents, not

from cancer, and, like Cephalon's Optimizing Opioid Treatment CME, taught that Actiq and F entora were

the only products on the market that would take effect before the breakthrough pain episode subsided.

This CME was available online and was intended to reach prescribers in Plaintiffs' Counties, Cities,

Towns, and Villages.

         748.    Lastly, KOL Dr. Fine authored a CME, sponsored by Cephalon, titled Opioid-Based

Management of Persistent and Breakthrough Pain, with KOLs Dr. Christine A. Miaskowski and Michael J.

Brennan, M.D. Cephalon paid to have this CME published in a supplement of Pain Medicine News in

 2009. 153 It instructed prescribers that "clinically, broad classification of pain syndromes as either

 cancer- or noncancer-related has limited utility," and recommended dispensing "rapid onset opioids"

 for "episodes that occur spontaneously" or unpredictably, including "oral transmucosal fentanyl," i.e.,

 Actiq, and "fentanyl buccal tablet," i.e., Fentora, including in patients with chronic non-cancer pain. Dr.

 Miaskowski disclosed in 2009, in connection with the APS/AAPM Opioid Treatinent Guidelines, that

 153
    https: / /www.yumpu.com/ en/ document/view/ 11409251 /opioid-based-management- of-
 persistent-and-breakthrough -pain (accessed May 30, 2017).
                                                      195
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 198 of 307                                PageID
                                    #: 658



she served on Cephalon's speakers bureau. 154 Dr. Fine also received funding from Cephalon for

consulting services.

        749.    Opioid-Based Management ofPersistent and Breakthrough Pain was available to and was

intended to reach prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

        750.    Cephalon's control over the content of these CMEs is apparent based on its advance

knowledge of their content. A December 2005 Cephalon launch plan set forth key "supporting

messages" to position Fentora for its product launch. Among them was the proposition that "15-

minute onset of action addresses the unpredictable urgency of [breakthrough pain]." Years lat.er, the

same marketing messages reappeared in the Cephalon-sponsored CMEs described above. Echoing the

Cephalon launch plan, Optimizing Opioid Treatment for Breakthrough Pain stated that "[t]he

unpredictability of [breakthrough pain] will strongly influence the choice of treatment" and that

Fentora "delivers an onset of analgesia that is similar to [Actiq] at :S 15 minutes." Similarly, Opioid-

Based Management of Persistent and Breakthrough Pain defined "breakthrough pain" as

"unpredictable," over a table describing both cancer and non-cancer "breakthrough pain."

        7 51.   Cephalon tracked the effectiveness of its deceptive marketing through third parties,

demonstrating that Cephalon not only planned for, but depended upon, their activities as a key

element of its marketing strategy. These programs were available to prescribers in Plaintiffs' Counties,

Cities, Towns, and Villages and, based on the uniform and nationwide character of Cephalon's

marketing, featured the same deceptive messages described above.

                c.     Cephalon's Deceptive Third-Party Statements to Prescribers and Patients in
                       Plaintiffs' Counties. Cities. Towns. and Villages




 154
   14 of 21 panel members who drafted the AAPM/APS Guidelines received support from
 Janssen, Cephalon, Endo, and Purdue.
                                                    196
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 199 of 307                               PageID
                                    #: 659



        7 52.   Cephalon used various measures to disseminate its deceptive statements regarding the

risks of off-label use of Actiq and Fentora and the risks, benefits, and superiority of opioids to patients

and prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

        753.    Cephalon's speakers regularly held talks for prescribers in Plaintiffs' Counties, Cities,

Towns, and Villages. These talks followed the same deceptive talking points covered in Cephalon's

speakers' training.

        754.    Cephalon also targeted prescribers in Plaintiffs' Counties, Cities, Towns, and Villages

through the use of its sales force.

        755.    Given that Cephalon's own studies demonstrated that the overwhelming majority of

oncologists diagnose and treat breakthrough cancer pain themselves, Cephalon knew the only purpose

of representatives meeting with these prescribers was to promote off-label use. Based on the uniform

and nationwide character of Cephalon's marketing, Cephalon's deceptive messages would have been

disseminated to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages by Cephalon's sales

representatives during these events.

        756.    Sales representatives, and the misrepresentations on which they were trained, drove

significant Fentora sales.

        3. Endo

        757.    Endo promoted its opioids through the full array of marketing channels. The company

deployed its sales representatives, paid physician speakers, journal supplements, and advertising in

support of its branded opioids, principally Opana and Opana ER. Misleading claims about the

purportedly lower abuse potential of Opana ER featured prominently in this campaign. Endo also

made many other deceptive statements and omissions. These included deceptive messages about

functional improvement, addiction risk, "pseudoaddiction," addiction screening tools, and the safety of

alternatives to opioids.


                                                    197
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 200 of 307                                 PageID
                                    #: 660



        758.    At the same time, Endo also relied on third-party partners to promote the safety,

efficacy, and superiority of opioids generally, through a combination of CMEs, websites, patient

education pamphlets, and other publications. These materials echoed the misrepresentations described

above, and also made deceptive statements about withdrawal symptoms and the safety of opioids at

higher doses.

        759.    Through the highly coordinated and uniform nature of Endo's marketing, Endo

conveyed these deceptive messages to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

The materials that Endo generated in collaboration with third-parties also were distributed or made

available in Plaintiffs' Counties, Cities, Towns, and Villages. Endo distributed these messages, or

facilitated their distribution, in Plaintiffs' Counties, Cities, Towns, and Villages with the intent that

prescribers and/ or consumers in Plaintiffs' Counties, Cities, Towns, and Villages would rely on them

in choosing to use opioids to treat chronic pain.

                 a.   Endo's Deceptive Direct Marketing

        760.    Like the other Defendants, Endo used deceptive direct marketing to increase the sales

of its dangerous opioids. As set forth below, Endo conveyed these deceptive messages in training of its

sales force and recruited speakers, who in turn conveyed them to physicians; in a misleading journal

supplement; and in unbranded advertising.

                        1.   Endo's Sales Force and Deceptive Sales Training

        761.     Endo's promotion of Opana ER relied heavily on in-person marketing, including to

prescribers in Plaintiffs' Counties, Cities, Towns, and Villages. Endo had an aggressive detailing

program. In the first quarter of 2010 alone, sales representatives made nearly 72,000 visits to

prescribers nationwide to detail Opana ER. Between 2007 and 2013, Endo spent between $3 million

and $10 million each quarter to promote opioids through its sales force.




                                                      198
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 201 of 307                                PageID
                                    #: 661



        762.    Endo's sales representatives, like those of the other Defendants, targeted physicians to

deliver sales messages that were developed centrally and deployed uniformly across the country. These

sales representatives were critical in transmitting Endo's marketing strategies and talking points to

individual prescribers.

        763.    Endo specifically directed its sales force to target physicians who would prescribe its

drugs to treat chronic pain. For example, an Opana Brand Tactical Plan dated August, 2007 aimed to

increase "Opana ER business from [the Primary Care Physician] community" more than 45% by the

end of that year. Indeed, Endo sought to develop strategies that would be most persuasive to primary

care doctors-strategies that sought to influence the prescribing behavior of primary care physicians

through the use of subject matter experts. A February 2011 Final Report on Opana ER Growth

Trends, for example, predicted that Endo's planned "[u]se of Pain Specialists as local thought leaders

should affect increased primary care adoption."

        7 64.   Endo trained its sales force to make a number of misrepresentations to physicians

nationwide, including to physicians in Plaintiffs' Counties, Cities, Towns, and Villages. Endo's sales

representatives were trained to represent to these prescribers that Opana ER would help patients

regain function they had lost to chronic pain; that Endo opioids had a lower potential for abuse

because they were "designed to be crush resistant," despite the fact that "clinical significance of

 INTAC Technology or its impact on abuse/misuse ha[d] not been established for Opana ER;" and

 that drug seeking behavior was a sign of undertreated pain rather than addiction.

         765.   Endo knew that its marketing reached physicians repeatedly because it tracked their

 exposure. Internal Endo documents dated August 23, 2006 demonstrate that the following percentages

 of physicians would view an Endo journal insert (or paid supplement) at least 3 times in an 8 month

 period: 86% of neurologists; 86% of rheumatologists; 85% of oncologists; 85% of anesthesiologists;

 70% of targeted primary care physicians; and 76% of OB/GYNs.


                                                    199
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 202 of 307                                 PageID
                                    #: 662



         766.     Endo was not only able to reach physicians through its marketing, but also

 successfully impart its marketing messages. The company found that its promotional materials

 tripled prescribers' ability to recall the sales message and doubled their willingness to prescribe

 Opana ER in the future. This was true of marketing that contained deceptions.

         767.     For example, according to internal Endo documents, up to 10% of physicians it

 detailed were able to recall, without assistance, the message that Opana ER had "Minimal/less

 abuse/misuse" potential than other drugs. The Endo message that prescribers retained was a plain

 'misrepresentation: that use of Opana ER was unlikely to lead to abuse and addiction. Although

 Opana ER always has been classified under Schedule II as a drug with a "high potential for abuse",

 the largest single perceived advantage of Opana ER, according to a survey of 187 physicians who

 reported familiarity with the drug, was "perceived low abuse potential," cited by 15% of doctors as an

 advantage. Low abuse potential was among the deceptive messages that prescribers in Plaintiffs'

  Counties, Cities, Towns, and Villages received, and retained, from Endo sales representatives.

          768.    Endo's own internal documents acknowledged the misleading nature of these

  statements, conceding that "Opana ER has an abuse liability similar to other opioid analgesics as

  stated in the [FDA-mandated] box warning." A September 2012 Opana ER Business Plan similarly

  stated that Endo needed a significant investment in clinical data to support comparative

  effectiveness, scientific exchange, benefits and unmet need, while citing lack of "head-to-head data"

  as a barrier to greater share acquisition.

          7 69.   Nevertheless, Endo knew that its marketing was extremely effective in turning

  physicians into prescribers. Nationally, the physicians Endo targeted for in-person marketing

  represented approximately 84% of all prescribers of Opana ER in the first quarter of 2010.

  Endo also observed that the prescribers its sales representatives visited wrote nearly three times

  as many prescriptions per month for Opana ER as those physicians who were not targeted for

                                                    200
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 203 of 307                            PageID
                                    #: 663



 Endo's rnarketing-7.4 prescriptions per rnonth versus 2.5. The rnost heavily targeted

 prescribers wrote nearly 30 prescriptions per rnonth. Internal Endo documents frorn May 2008

 indicate that Endo expected that each of its sales representatives would generate 19.6

 prescriptions per week by the end of 2008. As summarized by a February 2011 report on

 Opana ER growth trends, Endo's "[a]ggressive detailing [is] having an impact."

        770.    More broadly, Endo's sales trainings and marketing plans demonstrate that its

 sales force was trained to provide prescribers with misleading information regarding the risks

 of opioids when used to treat chronic pain. Foremost arnong these messages were misleading

 clairns that the risks of addiction, diversion, and abuse associated with opioids-and Endo's

 products in particular-were low, and lower than other opioids.

                               a) Endo's Sales Force Deceptively Minimized the Risks of Addiction
                                  Associated with Chronic Opioid Therapy.

         771.   By way of illustration, Endo's Opana ER INTAC Technology Extended-Release Sell

 Sheet Irnplernentation Guide, which instructs Endo sales personnel how to effectively "support key

 messages" related to the marketing of Opana ER, states that it is an "approved message" for sales

 representatives to stress that Opana ER was "designed to be crush resistant," even though this

 internal document conceded that "the clinical significance of INTAC Technology or its impact on

 abuse/misuse has not been established for Opana ER."

         772.   Other Endo documents acknowledged the limitations on Opana ER's INTAC

 technology, conceding that while Opana ER rnay be resistant to pulverization, it can still be

 "ground" and "cut into srnall pieces" by those looking to abuse the drug.

         773.   Endo's clairns about the crush-resistant design of Opana ER also rnade their way to

 the company's press releases. A January 2013 article in Pain Medicine News, based in part on an Endo

 press release, described Opana ER as "crush-resistant." This article was posted on the Pain Medicine



                                                  201
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 204 of 307                             PageID
                                    #: 664



 News website, which was accessible to patients and prescribers in Plaintiffs' Counties, Cities, Towns,

 and Villages.

         77 4.   The only reason to promote the crush resistance of Opana ER was to persuade

 doctors that there was less risk of abuse, misuse, and diversion of the drug. The idea that Opana ER

 was less addictive than other drugs was the precise message that prescribers in Plaintiffs' Counties,

 Cities, Towns, and Villages took from Endo's marketing.

         775.    On May 10, 2013, the FDA warned Endo that there was no evidence that Opana BR's

 design "would provide a reduction in oral, intranasal, or intravenous abuse" and that the post-

 marketing data Endo had submitted to the FDA "are insufficient to support any conclusion about

 the overall or route-specific rates of abuse." Even though it was rebuked by the FDA, Endo

 continued to market Opana ER as having been designed to be crush resistant, knowing that this

 would (falsely) imply that Opana actually was crush resistant and that this crush-resistant quality

 would make Opana ER less likely to be abused.

         776.    Endo's sales training and the promotional materials distributed by its sales

 representatives also minimized the risk of addiction. Endo also circulated education materials that

 minimized the risk of addiction. For example, Endo circulated an education pamphlet with the Endo

 logo titled "Living with Someone with Chronic Pain," which implied, to persons providing care to

 chronic pain patients, that addiction was not a substantial concern by stating that "[m]ost health care

 providers who treat people with pain agree that most people do not develop an addiction problem."

 This pamphlet was downloadable from Endo's website and accessible to prescribers in Plaintiffs'

  Counties, Cities, Towns, and Villages.

         777.    Endo's sales training also misrepresented the risks of addiction associated with Endo's

 products by implying that Opana's prolonged absorption would make it less likely to lead to abuse.

  For example, a presentation titled "Deliver the Difference for the Opana Brand in POA II" sets out

                                                    202
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 205 of 307                             PageID
                                    #: 665



 that one of the "[k]ey [m]essages" for the Endo sales force was that Opana ER provides "[s]table,

 steady-state plasma levels for true 12-hour dosing that lasts." Endo's sales representatives used this

 messaging to imply to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages that Opana ER

 provided "steady state" pain relief, making Opana less likely to incite euphoria in patients and less

 likely to lead to addiction.

        778.     Endo further instructed its sales force to promote the misleading concept of

''pseudoaddiction,''-i.e., that drug-seeking behavior was not cause for alarm, but merely a

manifestation of undertreated pain. In a sales training document titled "Understanding the Primary

Care MD and their use of Opioids," Endo noted that the "biggest concerns" among primary care

physicians were "prescription drug abuse (84.2%), addiction (74.9%), adverse effects (68%), tolerance

(60.7%), and medication interaction (32%)." In response to these concerns, Endo instructed its sales

representatives to ask whether their customers were "confus[ing] 'pseudo-addiction' with 'drug-

seekers"' and how confident they were that their health care providers "know these differences

(Tolerance, Dependence, Addiction, Pseudo- Addiction ... )."

                                b) Endo's Sales Force Deceptively Implied that Chronic Opioid
                                   Therapy Would Improve Patients' Ability to Function.

          779.   In addition to their deceptive messages regarding addiction, Endo's promotional

 materials and sales trainings also misleadingly claimed that patients using opioids for the long- term

 treatment of chronic pain would experience improvements in their daily function. In reality, long-

 term opioid use has not been shown to, and does not, improve patients' function, and, in fact, is

 often accompanied by serious side effects that degrade function. Endo's own internal documents

 acknowledged that claims about improved quality of life were unsubstantiated "off label claims."

          780.   Nevertheless, Endo distributed product, advertisements that suggested that using

  Opana ER to treat chronic pain would allow patients to perform demanding tasks like work as a

  chef. One such advertisement states prominently on the front: "Janice is a 46-year-old chef with
                                                   203
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 206 of 307                                PageID
                                    #: 666



 chronic low back pain. She needs a treatment option with true 12-hour dosing." The advertisement

 does not mention the "moderate to severe pain" qualification in Opana ER's indication, except in

 the fine print. These _advertisements were mailed to prescribers and distributed by Endo's sales force

 in detailing visits, which would have included Endo representatives' visits to prescribers.

          781.   In a 2007 sales tool that was intended to be shown by Endo sales personnel to

 physicians during their detailing visits, Endo highlighted a hypothetical patient named "Bill," a 40-

 year-old construction worker who was reported to suffer from chronic low back pain. According to

  the sales tool, Opana ER will make it more likely that Bill can return to work and support his family.

          782.   Similarly, training materials for sales representatives from March 2009 ask whether it is

  true or false that "[t]he side effects of opioids prevent a person from functioning and can cause

  more suffering than the pain itself." The materials indicate that this is "[fJalse" because "[t]he overall

  effect of treatment with opioids is very favorable in most cases."

          783.   A sales training video dated March 8, 2012 that Endo produced and used to train its

  sales force makes the same types of claims. A patient named Jeffery explains in the video that he

  suffers from chronic pain and that "chronic pain [ ...] reduces your functional level." Jeffery claims

  that after taking Opana ER, he "can go out and do things" like attend his son's basketball game and

  "[t]here's no substitute for that." This video was shown to Endo's sales force, which adopted its

  misleading messaging in its nationwide sales approach, including the approach it used in Plaintiffs'

  Counties, Cities, Towns, and Villages.

         784.    Claims of improved functionality were central to Endo's marketing efforts for years. A

2012 Endo Business Plan lists ways to position Opana ER, and among them is the claim that Opana

 ER will help patients "[m]aintainO normal functionality, sleep, [and] work/life/performance

 productivity" and have a positive "[e)ffect on social relationships." Indeed, that business plan describes

 the "Opana ER Vision" as "(t)o make the Opana franchise (Opana ER, Opana, Opana Injection) the

                                                     204
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 207 of 307                               PageID
                                    #: 667



choice that maximizes improvement in functionality and freedom from the burden of moderate-to-

severe pain."

                                c) Endo's Sales Force Deceptively presented the Risks and Benefits of
                                   Opioids to Make Them Appear Safer Than Other Analgesics

        785.    Endo further misled patients and prescribers by downplaying the risks of opioids in

comparison to other pain relievers. For example, in Plaintiffs' Counties, Cities, Towns, and Villages

and elsewhere, Endo distributed a presentation titled Case Challenges in Pain Management: Opioid Therapy

for Chronic Pain. This study held out as a representative example one patient who had taken NSAIDs

for more than eight years and, as a result, developed "a massive upper gastrointestinal bleed." The

presentation recommended treating this patient with opioids instead. By focusing on the adverse side

effects of NSAIDs, while omitting discussion of serious side effects associated with opioids, this

presentation misleadingly portrayed the comparative risks and benefits of these drugs.

        786.    Endo distributed Case Challenges in Pain Management: Opioid Therapy for Chronic Pain to

116,000 prescribers in 2007, including primary care physicians.

                      11.   Endo's Speakers Bureau Programs Deceptively Minimized the Rirks ofAddiction
                            Associated with Chronic Opioid Therapy

         787.   In addition to its sales representatives' visits to doctors, Endo also used deceptive

 science and speaker programs to spread its deceptive messages.

         788.   Endo leaned heavily on its speakers' bureau programs. In 2008 alone, Endo spent

 nearly $4 million to promote up to 1,000 speakers programs around the country. Endo contracted

 with a medical communications firm to operate its speakers bureau program, planning to hold a total

 of 500 "fee-for-service ... peer-to-peer promotional programs" for Opana ER in just the second

 half of 2011, including dinners, lunches and breakfasts. These programs were attended by sales

 representatives, revealing their true purpose as marketing, rather than educational, events.




                                                    205
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 208 of 307                                PageID
                                    #: 668



         789.    Endo's internal reporting stated that the "return on investment" turned positive 8-12

 weeks after such programs. Endo measured that return on investment in numbers of prescriptions

 written by physicians who attended the events. One internal Endo document concluded: "[w]e

 looked at the data for [the] 2011 program and the results were absolutely clear: physicians who came

 into our speaker programs wrote more prescriptions for Opana ER after attending than they had

 before they participated. You can't argue with results like that."

         790. These speakers bureau presentations included the very same misrepresentations Endo

 disseminated through its sales representatives. A 2012 speaker slide deck for Opana ER- on which

 Endo's recruited speakers were trained and to which they were required to adhere to in their

 presentations-misrepresented that the drug had low abuse potential, in addition to suggesting that

 as many as one-quarter of the adult population could be candidates for opioid therapy.

         791.    In addition, a 2013 training module directed speakers to instruct prescribers that

 "OPANA ER with INTAC is the only oxymorphone designed to be crush resistant" and advised

 that "[t]he only way for your patients to receive oxymorphone ER in a formulation designed to be

 crush resistant is to prescribe OPANA ER with INTAC." This was a key point in distinguishing

 Opana ER from competitor drugs. Although Endo mentioned that generic versions of

 oxymorphone were available, it instructed speakers to stress that "[t]he generics are not designed to

 be crush resistant." This was particularly deceptive given that Opana ER was not actually crush-

 resistant.

          792.   In 2009, Endo wrote a talk titled The Role ofOpana ER in the Management of Chronic Pain.

 The talk included a slide titled "Use of Opioids is Recommended for Moderate to Severe Chronic

  Non cancer Pain," which cited the AAPM/APS Guidelines-and their accompanying misstatements

  regarding the likelihood of addiction (by claiming that addiction risks were manageable regardless of

  patients' past abuse histories) while omitting their disclaimer regarding the lack of supporting


                                                    206
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 209 of 307                                PageID
                                    #: 669



 evidence in favor of that position. This dangerously misrepresented to doctors the force and utility

 of the 2009 Guidelines.

        793.    The misleading messages and materials Endo provided to its sales force and its

speakers were part of a broader strategy to convince prescribers to use opioids to treat their patients'

pain, irrespective of the risks, benefits, and alternatives. This deception was national in scope and

included Plaintiffs' Counties, Cities, Towns, and Villages. Endo's nationwide messages would have

reached prescribers in Plaintiffs' Counties, Cities, Towns, and Villages in a number of ways. For

example, they were carried into Plaintiffs' Counties, Cities, Towns, and Villages by Endo's sales

representatives during detailing visits as well as made available to patients and prescribers in Plaintiffs'

Counties, Cities, Towns, and Villages through websites and ads. They also have been delivered to

prescribers in Plaintiffs' Counties, Cities, Towns, and Villages by Endo's paid speakers, who were

required by Endo policy and by FDA regulations to stay true to Endo's nationwide messaging.

                      111.   Endo 's Misleading Journal S upp!ement

         794.   In 2007, Endo commissioned the writing, and paid for the publishing of a supplement

 available for CME credit in the Journal of Family Practice called Pain Management Dilemmas in

 Primary Care: Use of Opioids, and it deceptively minimized the risk of addiction by emphasizing the

 effectiveness of screening tools. Specifically, it recommended screening patients using tools like the

 Opioid Risk Tool or the Screener and Opioid Assessment for Patients with Pain. It also falsely

 claimed that, through the use of tools like toxicology screens, pill counts, and a "maximally

 structured approach," even patients at high risk of addiction could safely receive chronic opioid

 therapy. Endo distributed 96,000 copies of this CME nationwide, and it was available to, and was

 intended to, reach prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

                      1v.    Endo's Deceptive UnbrandedAdvertising




                                                      207
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 210 of 307                                PageID
                                    #: 670



        795.    Endo also used unbranded advertisements to advance its goals. By electing to focus

 on unbranded marketing, Endo was able to make claims about the benefits of its opioids that the

 FDA would never allow in its branded materials. The chart below compares an Endo unbranded

 statement with one ofEndo's FDA-regulated, branded statements:


                Living with Someone                              Opana ER Advertisement
                 with Chronic Pain                               (2011/2012/2013) (Branded)
                 (2009)(Unbranded)


    Patient education material created by Endo                       Endo advertisement


                                                         "[C]ontains oxymorphone, an opioid agonist
                                                         and Schedule II controlled substance with an
                                                         abuse liability similar to other opioid
  "Most health care providers who treat people
                                                         agonists, legal or illicit."
  with pain agree that most people do not
  develop an addiction problem."
                                                         "All patients treated with opioids require
                                                         careful monitoring for signs of abuse and
                                                         addiction, since use of opioid analgesic
                                                         products carries the risk of addiction
                                                         even under appropriate medical use."


                 b. Endo's Deceptive Third-Party Statements

         796.    Endo's efforts were not limited to directly making misrepresentations through its

 marketing materials, its speakers, and its sales force. Endo believed that support for patient advocacy

 and professional organizations would reinforce Endo's position as "the pain management

 company.''

         797.     Prior to, but in contemplation of, the 2006 launch of Opana ER, Endo developed a

 "Public Stakeholder Strategy." Endo identified "tier one" advocates to assist in promoting the

 approval and acceptance of its new extended release opioid. Endo also intended to enlist the support

 of organizations that would be "favorable" to schedule II opioids from a sales perspective and that

 engaged in, or had the potential to advocate for, public policy. Endo sought to develop its

                                                   208
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 211 of 307                             PageID
                                    #: 671



 relationships with these organizations through its funding. In 2008, Endo spent $1 million per year

 to attend conventions of these pro-opioid medical societies, including meetings of AAPM, APS, and

 the American Society of Pain Management Nursing ("ASPMN").

         798.   APF's ability to influence professional societies and other third parties is demonstrated

 by its approach to responding to a citizens' petition filed with the FDA by the Physicians for

 Responsible Opioid Prescribing (the "PROP Petition"). The PROP petition, filed by a group of

 prescribers who had become concerned with the rampant prescribing of opioids to treat chronic

 pain, asked the FDA to require dose and duration limitations on opioid use and to change the

 wording of the approved indication of various long-acting opioids to focus on the severity of the

 pain they are intended to treat.

         799.   The PROP Petition set off a flurry of activity at Endo. It was understood that Endo

 would respond to the petition but Endo personnel wondered "[s]hould we [ ... ] consider filing a

 direct response to this [citizens' petition] or do you think we are better served by working through

 our professional society affiliations?" One Endo employee responded: "My sense is the societies are

 better placed to make a medical case than Endo." Endo's Director of Medical Science agreed that "a
                                                 \

 reply from an external source would be most irnpactful." These communications reflected Endo's

 absolute confidence that the professional societies would support its position.

                       i.   APP

         800.   One of the societies with which Endo worked most closely was APP. Endo provided

 substantial assistance to, and exercised editorial control, over the deceptive and misleading messages

 that APP conveyed through its National Initiative on Pain Control ("NIPC"). Endo was one of

 APF's biggest financial supporters, providing more than half of the $10 million APP received from

 opioid manufacturers during its lifespan. Endo spent $1.1 million on the NIPC program in 2008




                                                     209
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 212 of 307                             PageID
                                    #: 672



 alone, funding earmarked in part, for the creation of CME materials that were intended to be used

 repeatedly.

         801.   Endo's influence over APF's activities was so pervasive that APF President Will Rowe

 reached out to Defendants-including Endo-rather than his own staff, to identify potential

 authors to answer a 2011 article critical of opioids that had been published in the Archives of

 Internal Medicine. Personnel from Defendants Purdue, Endo, Jans sen, and Cephalon worked with

 Rowe to formulate APF's response which was ultimately published.

         802.   Documents also indicate that Endo personnel were given advance notice of the

 materials APF planned to publish on its website and provided an opportunity to comment on the

 content of those materials before they were published. For example, in early July of 2009, APF's

 Director of Strategic Development wrote to Endo personnel to give them advance notice of content

 that APF planned to be "putting ... up on the website but it's not up yet." The Endo employee

 assured the sender that she "w[ould] not forward it to anyone at all'' and promised that she would

 "'double delete it' from [her] inbox." In response, APF's Director of Strategic Development replied

 internally with only four words: "And where's the money?"

         803. At no time was Endo's relationship with APF closer than during its sponsorship of

 the NIPC. Before being taken over by APF, the NIPC was sponsored by Professional Postgraduate

 Services which the Accreditation Council for Continuing Medical Education determined to be a

 "commercial interest" and could no longer serve as a sponsor. In response, Endo reached out to

 APF. An August 2009 document titled "A Proposal for the American Pain Foundation to Assume

 Sponsorship of the National Initiative on Pain Control," pointed out that "[f]or the past 9 years, the

  NIPC has been supported by unrestricted annual grants from Endo Pharmaceuticals, Inc."

 According to this document, APF's sponsorship of the NIPC "[o]ffers the APF a likely opportunity

  to generate new revenue, as Endo has earmarked substantial funding: $1.2 million in net revenue for


                                                  210
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 213 of 307                             PageID
                                    #: 673



 2010 to continue the NIPC." Further, sponsorship of the APF would "[p]rovideO numerous

 synergies to disseminate patient education materials," including "[h]andouts to attendees at all live

 events to encourage physicians to drive their patients to a trusted source for pain education-the

 APF website."

         804. A September 14, 2009 presentation to APF's board contained a materially similar

 discussion of NIPC sponsorship, emphasizing the financial benefit to APF from assuming the role

 of administering NIPC. The proposal "offer[ed] a solution to continue the development and

 implementation of the NIPC initiative as non-certified ... yet independent education to physicians

 and healthcare professionals in the primary care setting, while providing the APF with a dependable,

 ongoing source of grant revenue." A number of benefits related to NIPC sponsorship were listed,

 but chief among them was "a likely opportunity [for APF] to generate new revenue, as Endo has

 earmarked substantial funding: $1.2 million in net revenue for 2010 to continue the NIPC."

         805.    Internal Endo scheduling documents indicate that "NIPC module curriculum

 development, web posting, and live regional interactive workshops" were Endo promotional tasks in

 2010. Endo emails indicate that Endo personnel reviewed the content created by NIPC and

 provided feedback.

         806.    Behind the scenes, Endo exercised substantial control over NIPC's work. Endo

 exerted its control over NIPC by funding NIPC and APF projects; developing, specifying, and

 reviewing content; and taking a substantial role in the distribution of NIPC and APF materials,

 which in effect determined which messages were actually delivered to prescribers and consumers. As

 described below, Endo projected that it would be able to reach tens of thousands of prescribers

 nationwide through the distribution of NIPC materials.

         807.    From 2007 until at least 2011, Endo also meticulously tracked the distribution of

 NIPC materials, demonstrating Endo's cornrnercial interest in, and access to, NIPC's reach. Endo


                                                   211
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 214 of 307                              PageID
                                    #: 674



 knew exactly how many participants viewed NIPC webinars and workshops and visited its website,

 Painknowledge.com. Endo not only knew how many people viewed NIPC's content, but what their

 backgrounds were (e.g., prirnary care physicians or neurologists). Endo's access to and detailed

 understanding of the composition of the audience at these events demonstrates how deeply Endo

 was involved in NIPC's activities. Moreover, Endo tracked the activities of NIPC-ostensibly a

 third party-just as it tracked its own commercial activity.

         808.    Endo worked diligently to ensure that the NIPC materials it helped to develop would

 have the broadest possible distribution. Endo's 2008 to 2012 Opana Brand Tactical Plan indicates

  that it sought to reach 1,000 prescribers in 2008 through live NIPC events, and also to "UJeverage

  live programs via enduring materials and web posting." Endo also planned to disseminate NIPC's

 work by distributing two accredited newsletters to 60,000 doctors nationwide for continuing

  education credit and by sponsoring a series of 18 NIPC regional case-based interactive workshops.

  Endo had earmarked more than one million dollars for NIPC activities in 2008 alone.

        809.     In short, NIPC was a key piece of Endo's marketing strategy. Indeed, internal APF

emails question whether it was worthwhile for APF to continue operating NIPC given that NIPC's

work was producing far more financial benefits for Endo than for APF. Specifically, after Endo

 approved a $244,33 7.40 grant request to APF to fund a series of NIPC eNewsletters, APF personnel

viewed it as "ig]reat news," but cautioned that "the more I think about this whole thing, [Endo's]

making a lot of money on this with still pretty slender margins on [APF's] end." APF's cotntnittnent to

 NIPC's "educational" mission did not figure at all in APF's consideration of the value of its work, nor

was Endo's motive or benefit in doubt.

                                a) Misleading Medical Education

          810.   NIPC distributed a series of eNewsletter CMEs focused on "key topic[s] surrounding

  the use of opioid therapy" sponsored by Endo. These newsletters were edited by KOL Dr. Fine and


                                                   212
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 215 of 307                            PageID
                                    #: 675



 listed several industry-backed KOLs, including Dr. Webster, as individual authors. Endo estimated

 that roughly 60,000 prescribers viewed each one. These CMEs were available to, and would have

 been accessed by, prescribers in Plaintiffs' Counties, Cities, Towns, and Villages. Before-and-after

 surveys, summarized in the chart below, showed that prescriber comfort with prescribing opioids

 ranged from 27% to 62% before exposure to the CME, and from 76% to 92% afterwards:


                      Topic                     Comfort level prior Comfort level after
 1--~~~~~~~~~~~~-1-~to=..:.:rea=.=d~in::a.~th~e~a~rtic~·~1~e_._~re~•~d~i,.. the article
     Patient Selectlon and lnltiatlon of Opioid       47%
     Thera as a Com onent of Pain Treatment
    Informed Consent and Management Plans to               48%
      0 ttmlze 0 lold Thera for Chronic Pain
   Risk StratlflcaUon and Evaluation of High-Risk          28%
        Beheviora for Chronic 0 · id Thera
        Integratlon of Nonpharmacologlc and                42%
      MultidlsclpllnaryTherapies Into the Opioid
                    Treatment Plan
      Addrell$lng Patlenls' Concerns A$soclated            62%
    With Chronic Pain Traatment and       laid Use
     Opioid Therapy In Patients With a History of          35%
               Sul>stanca Use Disorders
       Urine Drug Testing: An Underused Tool               54%
   Appropriate Documentation of Opioid Therapy:            44%
      The Emergence of the 4As and Trust and
                 V     as the Paradl m
                    Opioid Rotation                        27%
   Dlsconllnulng Opioid Therapy: Developing and            37%
           Im lemenlin an "Exit S


        811.     Endo documents made it clear that the persuasive power of NIPC speakers was

directly proportional to their perceived objectivity. Accordingly, Endo personnei' directed that, when

giving Endo-sponsored talks, NIPC faculty would not appear to be "Endo Speakers." Nevertheless,

the two parties understood that Endo and NIPC shared a common "mission to educate physicians"

and working "through the APP ... [wa]s a great way to work out ... problems that could have been

 there without the APF's participation and support."

        812.     The materials made available on and through NIPC included misrepresentations. For

 example, Endo worked with NIPC to sponsor a series of CMEs titled Persistent Pain in the Older Patient

 and Persistent Pain in the Older Adult. These CMEs misrepresented the prevalence of addiction by stating

                                                     213
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 216 of 307                                   PageID
                                    #: 676



that opioids have "possibly less potential for abuse" in elderly patients than in younger patients, even

though there is no evidence to support such an assertion. Moreover, whereas withdrawal symptoms

are always a factor in discontinuing long-term opioid therapy, Persistent Pain in the Older A~ult also

misleadingly indicated that such symptoms can be avoided entirely by tapering the patient's does by

10-20% per day for ten days. Persistent Pain in the Older Patient, for its part, made misleading claims that

opioid therapy has been "shown to reduce pain and improve depressive symptoms and cognitive

functioning." NIPC webcast these CMEs from its own website, where they were available to, and were

intended to reach, prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

                                 b) Painknowledge.com

          813. Working with NIPC enabled Endo to make a number of misleading statements

 through the NIPC's website, Painknowledge.com. Endo tracked visitors to PainKnowledge.com and used

 Painknowledge.com to broadcast notifications about additional NIPC programming that Endo helped

 to create.

          814.   APF made a grant request to Endo to create an online opioid "tool-kit" for NIPC and

 to promote NIPC's website, Painknowledge.com. In so doing, APF made clear that it planned to

 disseminate Defendants' misleading messaging. The grant request expressly indicated APF's intent to

 make misleading claims about functionality, noting: "Some of these people [in chronic pain] may be

 potential candidates for opioid analgesics, which can improve pain, function, and quality of life."

 Endo provided $7 47,517 to fund the project.

          815.   True to APF's word, Painknowledge.com misrepresented that opioid therapy for chronic

 pain would lead to improvements in patients' ability to function. Specifically, in 2009 the website

 instructed patients and prescribers that, with opioids, a patient's "level of function should improve"

  and that patients "may find [they] are now able to participate in activities of daily living, such as work

  and hobbies, that [they] were not able to enjoy when [their] pain was worse."


                                                     214
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 217 of 307                               PageID
                                    #: 677



         816.   Painknow!edge.com also deceptively minimized the risk of addiction by claiming that

 "IP]eople who take opioids as prescribed usually do not become addicted." Painknow!edge.com did not

 stop there. It deceptively portrayed opioids as safe at high doses and also misleadingly omitted

 serious risks, including the risks of addiction and death, from its description of the risks associated

 with the use of opioids to tteat chronic pain.

         817.     Endo was the sole funder of Painknowledge.com, and it continued to provide that

 funding despite being aware of the website's misleading contents.

                                 c) Exit Wounds

         818.     Finally, Endo also sponsored APF's publication and distribution of Exit Wounds, a

 publication aimed at veterans that also contained a number of misleading statements about the risks,

 benefits, and superiority of opioids to treat chronic pain. Exit Wounds was drafted by Derek

 Mcginnis." Derek Mcginnis was frequently hired by a consulting Firm, Conrad & Associates LLC, to

 write pro-opioid marketing pieces disguised as science. Derek Mcginnis's work was reviewed and

 approved by drug company representatives, and he felt compelled to draft pieces that he admits

 distorted the risks and benefits of chronic opioid therapy in order to meet the demands of his drug

 company sponsors.

         819.     Exit Wounds is a textbook example of Derek Mcginnis's authorship on drug

 companies' behalf. The book misrepresented the functional benefits of opioids by stating that opioid

 medications "increase your level of functioning" (emphasis in original).

         820.     Exit Wounds also misrepresented that the risk of addiction associated with the use of

 opioids to treat chronic pain was low. It claimed that "~Jong experience with opioids shows that

 people who are not predisposed to addiction are very unlikely to become addicted to opioid pain

 medications.''




                                                    215
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 218 of 307                               PageID
                                    #: 678



         821.   Finally, Exit Wounds misrepresented the safety profile of using opioids to treat ch.tonic

 pain by omitting key risks associated with their use. Specifically, it omitted warnings of the risk of

 interactions between opioids and benzodiazepines-a warning sufficiently important to be included

 on Endo's FDA-required labels. Exit Wounds also contained a lengthy discussion of the dangers of

 using alcohol to treat chronic pain but did not disclose dangers of mixing alcohol and opioids-a

 particular risk for veterans.

         822. As outlined above, Endo exercised dominance over APF and the projects it undertook

 in an effort to promote the use of opioids to treat chronic pain. In addition, as outlined above,

 Derek Mcginnis's work was being reviewed and approved by drug company representatives,

 motivating him. to draft pro-opioid propaganda masquerading as science. Combined, these factors

 gave Endo considerable influence over the work of Derek Mcginnis and over APF. Further, by

 paying to distribute Exit Wounds, Endo endorsed and approved its contents.

                      u.     Other Front Groups: FSMB, AAPM, andAGS

         823.   In addition to its involvement with APF, Endo worked closely with other third-party

 Front Groups and KOLs to disseminate deceptive messages regarding the risks, benefits, and

 superiority of opioids for the treatment of ch.tonic pain. As with certain APF publications, Endo in

 some instances used its sales force to directly distribute certain publications by these Front Groups

 and KOLs, making those publications "labeling" within the meaning of 21 C.F.R.§ 1.3(a).

         824.   In 2007, Endo sponsored FSMB's Responsible Opioid Prescribing, which in various ways

 deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic pain. Responsible

 Opioid Prescribing was drafted by "Dr. Fishman."

         825.   Endo spent $246,620 to help FSMB distribute Responsible Opioid Prescribing. Endo

 approved this book for distribution by its sales force. Based on the uniform and nationwide

 character of Endo's marketing campaign, and the fact that Endo purchased these copies specifically

                                                    216
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 219 of 307                                  PageID
                                    #: 679



  to distribute them, these copies were distributed to physicians nationwide, including physicians in

 Plaintiffs' Counties, Cities, Towns, and Villages.

          826.    In December 2009, Endo also contracted with AGS to create a CME to promote the

  2009 guidelines titled the Pharmacological Management of Persistent Pain in Older Persons with a $44,850

  donation. These guidelines misleadingly claimed that "the risks [of addiction] are exceedingly low in

  older patients with no current or past history of substance abuse," as the study supporting this

  assertion did not analyze addiction rates by age. They also stated, falsely, that "[a]ll patients with

  moderate to severe pain ... should be considered for opioid therapy       ~ow   quality of evidence, strong

  recommendation)" when in reality, opioid therapy was only an appropriate treatment for a subset of

  those patients, as recognized by Endo's FDA-mandated labels.

          827.    AGS's grant request to Endo made explicit reference to the CME that Endo was

  funding. Endo thus knew full well what content it was paying to distribute, and was in a position to

  evaluate that content to ensure it was accurate, substantiated, and balanced before deciding whether

  or not to invest in it. After having sponsored the AGS CME, Endo's internal documents indicate

  that Endo's pharmaceutical sales representatives discussed the AGS guidelines with doctors during

  individual sales visits.

           828.   Endo also worked with AAPM, which it viewed internally as "Industry Friendly," with

  Endo advisors and speakers among its active members. Endo attended AAPM conferences, funded

  its CMEs, and distributed its publications.

           829.   A talk written by Endo in 2009 and approved by Endo's Medical Affairs Review

  Committee,155 titled The Role of Opana ER in the Management of Chronic Pain, includes a slide titled Use   of

 155
    Although they were given slightly different names by each Defendant, each Defendant employed a
 committee that could review and approve materials for distribution. These committees included
 representatives from all relevant departments within Defendants' organizations, including the legal,
 compliance, medical affairs, and marketing departments. The task of these review committees was to
 scrutinize the marketing materials Defendants planned to distribute and to ensure that those materials
                                                  217
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 220 of 307                               PageID
                                    #: 680



  Opioids is &commendedfor Moderate to Severe Chronic Noncancer Pain. That slide cites the AAPM/ APS

  Guidelines, which contain a number of misstatements and omits their disclaimer regarding the lack of

  supporting evidence. This talk dangerously misrepresented to doctors the force and utility of the 2009

  Guidelines. Furthermore, Endo's internal documents indicate that pharmaceutical sales

  representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with doctors

  during individual sales visits.

                       iii.      Kry Opinion Leaders and Misleading Science

          830.   Endo also sought to promote opioids for the treatment of chronic pain through the

  use of key opinion leaders and biased, misleading science.

          831.    Endo's 2010 publication plan for Opana ER identified a corporate goal ofmaking

  Opana ER the second-leading branded product for the treatment of moderate-to-severe chronic

  pain (after OxyContin). Endo sought to achieve that goal by providing "clinical evidence for the use

  of Opana ER in chronic low back pain and osteoarthritis," and subsequently successfully had articles

             . publish ed .156
  on this topic

          832.    In the years that followed, Endo sponsored articles authored by Endo consultants and

  Endo employees, which argued that the metabolic pathways utilized by Opana ER, compared with

  other opioids, were less likely to result in drug interactions in elderly low back and osteoarthritis pain

  patients. In 2010, Endo directed its publication manager to reach out to a list of consultants




were scientifically accurate and legally souud. Tellingly, these committees were called to review only
materials that created a potential compliance issue for the company, an implicit recognition by
defendants that they ultimately would be responsible for the content under review.
 156
     These studies suffered from the litnitations common to the opioid literature-and worse. None of
 the comparison trials lasted longer than three weeks. Endo also commissioned a six-month, open label
 trial during which a full quarter of the patients failed to find a stable dose, and 17% of patients
 discontinued, citing intolerable effects. In open label trials, subjects know which drug they are taking;
 such trials are not as rigorous as double-blind, controlled studies in which neither the patients nor the
 examiners know which drugs the patients are taking.
                                                         218
                                                                                                               i

                                                                                                               '
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 221 of 307                              PageID
                                    #: 681


                                                                                               157
  conducting an ongoing Endo-funded study, to assess their willingness to respond to an article that

 Endo believed emphasized the risk of death from opioids, "without      Dfair balance." 158

          833.   Endo's reliance on flawed, biased research is also evident in its 2012 marketing

  materials and strategic plans. A 2012 Opana ER slide deck for Endo's speakers bureaus-on which

  these recruited physician speakers were trained and to which they were required to adhere-

  misrepresented that the drug had low abuse potential and suggested that as many as one-quarter of

  the adult population could be candidates for opioid therapy. Although the FDA requires such

  speaker slide decks to reflect a "fair balance" of information on benefits and risks, Endo's slides

  reflected one-sided and deeply biased information. The presentation's 28 literature citations were

  largely to "data on file" with the company, posters, and research funded by, or otherwise connected

  to, Endo. Endo's speakers relayed the information in these slides to audiences that were unaware of

  the skewed science on which the information was based.

          834. A 2012 Opana ER Strategic Platform Review suffered from similar defects. Only a

  small number of the endnote referenced in the document, which it cited to indicate "no gap" in

  scientific evidence for particular claims, were to national-level journals. Many were published in

  lesser or dated journals, and written or directly financially supported by opioid manufacturers. Where

  the strategy document did cite independent, peer-reviewed research, it did so out of context. For

  example, it cited a 2008 review article on opioid efficacy for several claims, including that "treatment

  of chronic pain reduces pain and improves functionality," but it ignored the article's overall focus on
                                                                                                    159
  the lack of consistent effectiveness of opioids in reducing pain and improving functional status.



 157
     Susan Okie, A Flood efOpioids, a Rising Tide if Deaths, 363 New Engl. J. Med. 1981 (2010), finding
 that opioid overdose deaths and opioid prescriptions both increased by roughly 10-fold from 1990 to
 2007.
 158
     Endo did manage to get a letter written by three of those researchers, which was not published.
 159
     Andrea M. Trescot et al., Opioids in the management of non-cancer pain: an Update of American
 Society of the Interventional Pain Physicians, Pain Physician 2008 Opioids Special Issue, 11:S5-S62.
                                                    219
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 222 of 307                                 PageID
                                    #: 682



         835.    Notwithstanding Endo's reliance upon dubious or cherry-picked science, in an Opana

 ER brand strategy plan it internally acknowledged the continuing need for a significant investment in

 clinical data to support comparative effectiveness. Endo also cited a lack of "head-to-head data" as a

 barrier to greater share acquisition, and the "lack of differentiation data" as a challenge to addressing

 the "#1 Key Issue" of product differentiation. This acknowledged lack of support did not stop

 Endo from directing its sales representatives to tell prescribers that its drugs were less likely to be

 abused or be addictive than other opioids.

         836.    Endo also worked with various KO Ls to disseminate various misleading statements

 about chronic opioid therapy. For example, Endo distributed a patient education pamphlet edited by

 KOL Dr. Russell Portenoy titled Understandingyour Pain: Taking Oral Opioid Analgesics. This pamphlet

 deceptively minimized the risks of addiction by stating that "[a]ddicts take opioids for other reasons

 [than pain relief], such as unbearable emotional problems," implying that patients who are taking

 opioids for pain are not at risk of addiction.

         837.    Understandingyour Pain: Taking Oral Opioid Analgesics also misleadingly omitted any

 description of the increased risks posed by higher doses of opioid medication. Instead, in a Q&A

 format, the pamphlet asked "[i]f I take the opioid now, will it work later when I really need it?" and

 responded that "[t]he dose can be increased ... [y]ou won't 'run out' of pain relief."

         838.    Dr. Portenoy received research support, consulting fees, and honoraria from Endo for

 editing Understanding Your Pain and other projects.

         839.    Understanding Your Pain was available on Endo's website during the time period of this

  Complaint and was intended to reach prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

          840.   Endo similarly distributed a book written by Dr. Lynn Webster titled Avoiding Opioid

 Abuse While Managing Pain, which stated that in the face of signs of aberrant behavior, increasing the

  dose "in most cases ... should be the clinician's first response."

                                                     220
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 223 of 307                               PageID
                                    #: 683



         841.    A slide from an Opana ER business plan contemplated distribution of the book as

 part of Endo's efforts to "[i]ncrease the breadth and depth of the OPANA ER prescriber base via

 targeted promotion and educational programs." The slide indicates that the book would be

 particularly effective "for [the] PCP audience" and instructed "[s]ales representatives [to] deliver[ the

 book] to participating health care professionals." The slide, shown below, demonstrates Endo's

 express incorporation of this book by a KOL into its marketing strategy:




         842.    Endo Documents indicate that, around 2007, the company purchased at least 50,000

 copies of the book for distribution. Internal Endo documents Demonstrate that the book had been

 approved for distribution by Endo's sales force, and that Endo had fewer than 8,000 copies on hand

 in March of 2013. Based on the nationwide and uniform character of Endo's marketing, and the

 book's approval for distribution, this book was available to and was intended to reach prescribers.

                 c.   Endo's Deceptive Statements to Prescribers and Patients in Plaintiffs' Counties,
                      Cities, Towns, and Villages


          843.   Endo also directed the dissemination of the misstatements described above to patients

  and prescribers in Plaintiffs' Counties, Cities, Towns, and Villages, including through its sales force,

  speakers bureaus, CMEs, and the Painknowledge.com website.

                                                    221
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 224 of 307                                PageID
                                    #: 684



         844.   Consistent with their training, Endo's sales representatives delivered all of these

 deceptive messages to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

         845.   Endo also directed misleading marketing to prescribers and patients in Plaintiffs'

 Counties, Cities, Towns, and Villages through the APF /NIPC materials it sponsored, reviewed, and

 approved. For example, Endo hired a New York-based KOL to deliver a CME titled Managing

 Persistent Pain in the Older Patient on April 27, 2010. As described above, this CME misrepresented the

 prevalence of addiction in older patients and made misleading claims that chronic opioid therapy

 would improve patients' ability to function. An email invitation to the event and other NIPC

 programs was sent to "all healthcare professionals" in APF's database.

         846.   The significant response to Painknowledge.com also indicates that those websites were

 viewed by prescribers in Plaintiffs' Counties, Cities, Towns, and Villages s, who were exposed to the

 site's misleading information regarding the effect of opioids on patients' ability to function and the

 deceptive portrayal of the risks of opioids. As of September 14, 2010, Painknowledge.com had 10,426

 registrants, 86,881 visits, 60,010 visitors, and 364,241 page views. Upon information and belief,

 based on the site's nationwide availability, among the site's visitors were patients and prescribers in

 Plaintiffs' Counties, Cities, Towns, and Villages who were exposed to the site's misleading

 information regarding the effect of opioids on patients' ability to function and the deceptive

 portrayal of the risks of opioids.

         847.   Endo knew that the harms from its deceptive marketing would be felt in Plaintiffs'

 Counties, Cities, Towns, and Villages. It saw workers' compensation programs as a lucrative

  opportunity, and it promoted the use of opioids for chronic pain arising from work-related injuries,

 like chronic lower back pain. Endo developed plans to "[d]rive demand for access through the

  employer audience by highlighting cost of disease and productivity loss in those with pain; [with a]

  specific focus on high-risk employers and employees." In 2007, Endo planned to reach 5,000

                                                    222
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 225 of 307                               PageID
                                    #: 685



 workers' compensation carriers to ensure that Opana ER would be covered under disability

 insurance plans. Endo knew or should have known that claims for its opioids would be paid for by

 the Plaintiffs' workers' compensation program.

        4. Janssen

         848. Janssen promoted its branded opioids, including Duragesic, Nucynta, and Nucynta

 ER, through its sales representatives and a particularly active speakers program. Deceptive messages

 regarding low addiction risk and low prevalence of withdrawal symptoms were a foundation of this

 marketing campaign. Janssen also conveyed other misrepresentations including that its opioids could

 safely be prescribed at higher doses and were safer than alternatives such as NSAIDs.

         849. Janssen supplemented these efforts with its own unbranded website, as well as third-

 party publications and a Front Group website, to promote opioids for the treatment of chronic pain.

 These materials likewise made deceptive claims about addiction risk, safety at higher doses, and the

 safety of alternative treatments. They also claimed that opioid treatment would result in functional

 improvement, and further masked the risk of addiction by promoting the concept of

 pseudoaddiction.

         850.   Based on the highly coordinated and uniform nature of Janssen's marketing, Janssen

 conveyed these deceptive messages to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

 The materials that Janssen generated in collaboration with third-parties also were distributed or

 made available in Plaintiffs' Counties, Cities, Towns, and Villages. Janssen distributed these

 messages, or facilitated their distribution, in Plaintiffs' Counties, Cities, Towns, and Villages with the

 intent that prescribers and/ or consumers in Plaintiffs' Counties, Cities, Towns, and Villages would

  rely on them in choosing to use opioids to treat chronic pain.

                a. Janssen's Deceptive Direct Marketing




                                                    223
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 226 of 307                              PageID
                                    #: 686



         851. Janssen joined the other Defendants in propagating deceptive branded marketing that

 falsely minimized the risks and overstated the benefits associated with the long-term use of opioids

 to treat chronic pain. Like the other Defendants, Janssen sales representatives visited targeted

 physicians to deliver sales messages that were developed centrally and deployed identically across the

 country. These sales representatives were critical in transmittingJanssen's marketing strategies and

 talking points to individual prescribers. In 2011, at the peak of its effort to promote Nucynta ER,

 Jans sen spent more than $90 million on    d~tailing.


         852. Janssen's designs to increase sales through deceptive marketing are apparent on the

 face of its marketing plans. For example, although Janssen knew that there was no credible scientific

 evidence establishing that addiction rates were low among patients who used opioids to treat chronic

 pain, its Nucynta Business Plans indicated that one of the "drivers" to sell more Nucynta among

 primary care physicians was the "mow perceived addiction and/ or abuse potentiaf' associated with

 the drug. However, there is no evidence that Nucynta is any less addictive or prone to abuse than

 other opioids, or that the risk of addiction or abuse is low. Similarly, Janssen knew that there were

 severe symptoms associated with opioid withdrawal including, severe anxiety, nausea, vomiting,

 hallucinations, and delirium, but Janssen touted the ease with which patients could come off opioids.

                       1.   ]anssen's Deceptive Sales Training

         853. Janssen's sales force was compensated based on the number of Nucynta prescriptions

 written in each sales representative's territory. Janssen encouraged these sales representatives to

  maximize sales of Nucynta and meet their sales targets by relying on the false and misleading

  statements described above.

          854.   For example,Janssen's sales force was trained to trivialize addiction risk. A June 2009

  Nucynta training module warns that physicians are reluctant to prescribe controlled substances like

  Nuycnta because of their fear of addicting patients, but this reluctance is unfounded because "the

                                                      224
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 227 of 307                               PageID
                                    #: 687



 risks ... are [actually] much smaller than commonly believed." Janssen also encouraged its sales

 force to misrepresent the prevalence of withdrawal symptoms associated with Nucynta. A Janssen

 sales training PowerPoint titled "Selling Nucynta ER and Nucynta" indicates that the "low incidence

 of opioid withdrawal symptoms" is a "core message" for its sales force. The message was touted at

 Janssen's Pain District Hub Meetings, in which Janssen periodically gathered its sales force

 personnel to discuss sales strategy.

         855.   This "core message" of a lack of withdrawal symptoms runs throughout Janssen's

 sales training materials. For example, Janssen's ''Licensed to Sell" Facilitator's Guide instructs those

 conducting Janssen sales trainings to evaluate trainees, in part, on whether they remembered that

 "[w]ithdrawal symptoms after abrupt cessation of treatment with NUCYNTA ER were mild or

 moderate in nature, occurring in 11.8% and 2% of patients, respectively" and whether they were able

 to "accurately convey" this "core message." Janssen further claimed in 2008 that "low incidence of

 opioid withdrawal symptoms" was an advantage of the tapentadol molecule.

         856.   Similarly, a Nuc'ynta Clinical Studies Facilitator's Guide instructs individuals training

 Janssen's sales representatives to ask trainees to describe a "key point"-that "83% of patients

 reported no withdrawal symptoms after abruptly stopping treatment without initiating alternative

 therapy"-"as though he/ she is discussing it with a physician."

         857.   This misrepresentation regarding withdrawal was one of the key messages Janssen

 impatted to employees in the "Retail ST 101 Training" delivered to Nucynta sales representatives.

         858.   Indeed, training modules between 2009 and 2011 instruct training attendees that .

  "most patients [who discontinued taking Nucynta] experienced no withdrawal symptoms" and "[n]o

 patients experienced moderately severe or severe withdrawal symptoms."

         859.   During the very time Janssen was instructing its sales force to trivialize the risks of

  addiction and withdrawal associated with the use of Nucynta to treat chronic pain, it knew or should

                                                    225
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 228 of 307                                 PageID
                                    #: 688



 have known, that significant numbers of patients using opioids to treat chronic pain experienced

 issues with addiction. Janssen knew or should have known that its studies on withdrawal were

 flawed and created a misleading impression of the rate of withdrawal symptoms and, as a result, the

 risk of addiction.

         860.   The misleading messages and materials Janssen provided to its sales force were part of

 a broader strategy to convince prescribers to use opioids to treat their patients' pain, irrespective of

 the risks, benefits, and alternatives. This deception was national in scope and included Plaintiffs'

 Counties, Cities, Towns, and Villages. Janssen's nationwide messages reached prescribers in

 Plaintiffs' Counties, Cities, Towns, and Villages in a number of ways, including through its sales

 force in detailing visits, as well as through websites and ads. They were also delivered to prescribers

 in Plaintiffs' Counties, Cities, Towns, and Villages by Janssen's paid speakers, who were required by

 Janssen policy and by FDA regulations to stay true to Janssen's nationwide messaging.

                      u.    Janssen's Deceptive Speakers Bureau Programs

         861. Janssen did not stop at disseminating its misleading messages regarding chronic opioid

 therapy through its sales force. It also hired speakers to promote its drugs and trained them to make

 the very same misrepresentations made by its sales representatives.

          862. Janssen's speakers worked from slide decks-which they were required to present-

 reflecting the deceptive information about the risks, benefits, and superiority of opioids outlined

 above. For example, a March 2011 speaker's presentation titled A New Perspective For Moderate to Severe

 Acute Pain &lief A Focus on the Balance   ofEfficacy and Tolerability set out the following adverse events
  associated with use of Nucynta: nausea, vomiting, constipation, diarrhea, dizziness, headache,

  anxiety, restlessness, insomnia, myalgia, and bone pain. It completely omitted the risks of misuse,

  abuse, addiction, hyperalgesia, hormonal dysfunction, decline in irnmune function, mental clouding,

  confusion, and other known, serious risks associated with chronic opioid therapy. The presentation

                                                      226
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 229 of 307                                     PageID
                                    #: 689



 also minimized the risks of withdrawal by stating that "more than 82% of subjects treated with

 tapentadol IR reported no opioid withdrawal symptoms."

         863.     An August 2011 speaker presentation titled New Perspectives in the Management ifModerate

 to Severe Chronic Pain contained the same misleading discussion of the risks associated with chronic

 opioid therapy. It similarly minimized the risks of withdrawal by reporting that 86% of patients who

 stopped taking Nucynta ER "abruptly without initiating alternative opioid therapy" reported no

 withdrawal symptoms whatsoever. The same deceptive claims regarding risks of adverse events and

 withdrawal appeared in a July 2012 speaker's presentation titled Poweiful Pain Management: Proven

 Across Multiple Acute and Chronic Pain Models.

        864.      These speakers presentations were part of Janssen's nationwide marketing efforts.

Upon information and belief, a number of these events were available to and were intended to reach

prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

                           111.      Janssen's Deceptive UnbrandedAdvertising

               865.           Janssen was aware that its branded advertisements and speakers programs

would face regulatory scrutiny that would not apply to its unbranded materials, so Janssen also engaged

in direct, unbranded marketing.

               866.               One such unbranded project was Janssen's creation and maintenance of

Prescriberesponsib!y.com    ~ast    updated July 2, 2015), a website aimed at prescribers and patients that claims

that concerns about opioid addiction are "overstated." A disclaimer at the bottom of the website states

that the "site is published by Janssen Pharmaceuticals, Inc., which is solely responsible for its content."

This website was available to and intended to reach prescribers and patients in Plaintiffs' Counties,

Cities, Towns, and Villages.

                      b. Janssen's Deceptive Third~Part;y Statements




                                                             227
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 230 of 307                             PageID
                                    #: 690



          867. Janssen's efforts were not limited to directly making misrepresentations through its

 sales force, speakers' bureau, and website. To avoid regulatory constraints and give its efforts an

  appearance of independence and objectivity, Janssen obscured its involvement in certain marketing

  activities by "collaborat[ing] with key patient advocacy organizations" to release misleading

 information about opioids.

                        1.   AAPM and ACS - Finding &lief Pain Management for Older Adults

          868. Janssen worked with AAPM and AGS to create a patient education guide entitled

  Finding &lief Pain Management for Older Adults (2009). In doing so, Janssen contracted with a medical

  publishing firrn, Conrad & Associates, LLC. The content was drafted by a writer ("Medical Writer

  X") hired by Conrad & Associates and funded by Jans sen. These ;,,,aterials were reviewed, in detail,

  by Janssen's medical-legal review learn, which conducted detailed reviews and gave hirn editorial

  feedback on his drafts, which was adopted in the published version.

          869.    Medical Writer X understood, without being explicitly told, that since his work was

  funded and reviewed by Janssen, the materials he was writing should airn to promote the sale of rnore

  drugs by overcoming the reluctance to prescribe or use opioids to treat chronic pain. He knew that

  the publication was undertaken in connection with the launch of a new drug and was part of its

  promotional effort. Medical Writer X knew of the drug company's sponsorship of the publication,

  and he would go to the company's website to learn about the drug being promoted. He also knew

  that his clients-including Janssen-would be rnost satisfied with his work if he emphasized that: (a)

  even when used long-terrn, opioids are safe and the risk of addiction is low; (b) opioids are effective

  for chronic pain; and (c) opioids are under-prescribed because doctors are hesitant, confused, or face

  other barriers. 160



 160
    Medical Writer X now acknowledges that the lists of adverse effects frorn chronic opioid use in the
 publications he authored, which excluded respiratory depression, overdose, and death and minimized
 addiction, were, "ridiculous" and "prime examples" of leaving out facts that the pharmaceutical
                                                    228
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 231 of 307                               PageID
                                    #: 691



         870.   Finding Reliefis rife with the deceptive content. Finding Relief misrepresents that opioids

 increase function by featuring a man playing golf on the cover and listing examples of expected

 functional improvement from opioids, like sleeping through the night, returning to work, recreation,

 sex, walking, and climbing stairs. The guide states as a "fact" that "opioids may make it easier for

 people to live normally" (emphasis in the original). The functional claims contained in Finding Relief

 are textbook examples of Defendants' use of third parties to disseminate messages the FDA would

 not allow them to say themselves. Compare, e.g.:

                      Branded Advertisement That Triggers an
                      FDA Warning Letter (2008) 161
                      Improvement in Daily Activities Includes:
                         • Walking on a flat surface
                         • Standing or sitting
                         • Climbing stairs
                         • Getting in and out of bed or bath
                         • Abilitv to perform domestic duties
        with:

                      Seemingly Independent Publication: "Finding Relief: Pain
                      Management for Older Adults"
                      (Final Authoritv, Jans sen 2009):
                      Your recovery will be measured by how well you reach functional
                      goals such as
                          • Sleeping without waking from pain
                          • Walking more, or with less pain
                          • Climbing stairs with less pain
                          • Returning to work
                          • Enjoying recreational activities
                          • Having sex
                          • Sleeping in your own bed




company sponsors and KOLs knew at the time were true. His writings repeatedly described the risk of
addiction as low. Medical Writer X stated that he understood that the goal was to promote opioids and,
as a result, discussing addiction would be "counterproductive."
161
    This advertisement drew an FDA Warning Letter dated March 24, 2008. Though the advertisement
was by drug company King, it is used here to demonstrate the types of claims that the FDA regarded
as unsupported.
                                                    229
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 232 of 307                                PageID
                                    #: 692



         871.   Finding Relief also trivialized the risks of addiction describing as a "myth" that opioids

 are addictive, and asserting as fact that "[m]any studies show that opioids are rarely addictive when

 used properly for the management of chronic pain."

         872.   Finding Relief further misrepresented that opioids were safe at high doses by listing dose

 limitations as "disadvantages" of other pain medicines and omitting any discussion of risks from

 increased doses of opioids. The publication also falsely claimed that it is a "myth" that "opioid doses

 have to be bigger over tirne."

         873.   Finally, Finding Relief deceptively overstated the risks associated with alternative forms

 of treatment. It juxtaposed the advantages and disadvantages of NSAIDs on one page, with the

 "myths/ facts" of opioids on the facing page. The disadvantages of NSAIDs are described as

 involving "stomach upset or bleeding," "kidney or liver damage if taken at high doses or for a long

 tirne," "adverse reactions in people with asthma," and "increase[d] ... risk of heart attack and stroke."

 Conversely, the only adverse effects of opioids listed by Finding Relief are "upset stomach or

 sleepiness," which the brochure claims will go away, and constipation. The guide never mentions

 addiction, overdose, abuse, or other serious side effects of opioids.

         87 4. Jans sen was not merely a passive sponsor of Finding Relief. Instead, Janssen exercised

 control over its content and provided substantial assistance to AGS and AAPM to distribute it. A

 "Copy Review Approval Form" dated October 22, 2008 indicates that key personnel from Janssen's

 Advertising & Promotion, Legal, Health Care Compliance, Medical Affairs, Medical

 Communications, and Regulatory Departments reviewed and approved Finding Relief. All six Janssen

 personnel approving the publication checked the box on the approval form indicating that Finding

 Reliefwas "Approved With Changes." After the publication was modified at the behest of Janssen

 personnel, Janssen paid to have its sales force distribute 50,000 copies of Finding Relief throughout the




                                                     230
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 233 of 307                                  PageID
                                    #: 693



 nation. Thus, Finding Reliefis considered labeling for Janssen's opioids within the meaning of 21

 C.F.R. § 1.3(a).

         87 5.   AAPM purchased and distributed copies of Finding Relief to all of its members,

 including those who reside in Plaintiffs' Counties, Cities, Towns, and Villages.

         876.    Finding Relief's author, Medical Writer X, later said it was clear, from his position at the

 intersection of science and marketing, that the money paid by drug companies to the KO Ls and

 professional and patient organizations with which he worked, distorted the information provided to

 doctors and patients regarding opioids. The money behind these and many other "educational"

 efforts also, he believes, led to a widespread lack of skepticism on the part of leading physicians about

 the hazards of opioids. It also led these physicians to accept, without adequate scrutiny, published

 studies that, while being cited to support the safety of opioids, were, in fact, of such poor

 methodological quality that they would not normally be accepted as adequate scientific evidence.

                       11.    ACS - Misleading Medical Education

         877. Janssen also worked with AGS on another project-AGS's CME promoting the 2009

 gnidelines for the Pharmacological Management if Persistent Pain in Older Persons. These gnidelines falsely

 claimed that "the risks [of addiction] are exceedingly low in older patients with no current or past

 history of substance abuse" although the study supporting this assertion did not analyze addiction

 rates by age. They also stated falsely, that "(a]ll patients with moderate to severe pain ... should be

 considered for opioid therapy Oow quality of evidence, strong recommendation)." Based on J anssen's

 control over AGS's Finding Relief, Janssen also would have exercised control over this project as well.

                       iii.   APF

         878. Janssen also worked with APF to carry out its deceptive marketing campaign.

 Documents obtained from one of Janssen's public relations firms, Ketchum, indicate that Janssen

 and the firm enlisted APF as part of an effort to "draft media materials and execute [a] launch plan"


                                                      231
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 234 of 307                            PageID
                                    #: 694



 for Janssen's drugs at an upcoming meeting of the AAPM. Janssen also drew on APF publications to

 corroborate claims in its own marketing materials and its sales training. Janssen personnel participated

 in a March 2011 call with APF's "Corporate Roundtable," in which they worked with APF and drug

 company personnel to develop strategies to promote chronic opioid therapy. APF personnel spoke

 with Janssen employees who "shar[ed] expertise from within their company for [a] public awareness

 campaign."

         879.   Their joint work on the "Corporate Roundtable" demonstrates the close collaboration

 between Jans sen and APF in promoting opioids for the treatment of chronic pain. APF President

 Will Rowe also reached out to Defendants-including Janssen- rather than his own staff, to identify

 potential authors to answer a 2011 article critical of opioids that had been published in the Archives

 of Internal Medicine. Additional examples of APF's collaboration with Janssen are laid out below:

                                a) Let's Talk Pain

         880.   Most prominent among these efforts was the Let's Talk Pain website. Janssen

 sponsored Let's Talk Pain in 2009, acting in conjunction with APF, American Academy of Pain

 Management, and American Society of Pain Management Nursing. Janssen financed and orchestrated

 the participation of these groups in the website.

         881. Janssen exercised substantial control over the content of the Let's Talk Pain website.

 Janssen's internal comm.unications always referred to Let's Talk Pain as promoting tapentadol, the

 molecule it sold as Nucynta and Nucynta ER. Janssen regarded Let's Talk Pain and another website-

 Prescriberesponsibly.com- as integral parts of Nucynta's launch:




                                                     232
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 235 of 307                                                                        PageID
                                    #: 695




                      PRIOommunlcatlon Plan for N
                                                                                                      '    '       t<     '    •
                                                                                                I f   <.       1    \         p,   ii I




                           ·----Ul-.. . .
                          · - - ""'"laiwlorNUCYll'lll ER-d-rlWn preu-(Qa-Qt)
                                                                           llDl.s~ ....... -~,QI)

                                    "&:....... ~w-~~1
                           •Alt ....l b l t - ' I mt          --fl:        Pllln petlMtl 8 *=P ""1IHd MIN'ill I (hp)
                           • 0ttwr l•kUlrlllWlnl 1n ca 'lililbaoillll I f -pa1n........., o.a.. -
                             W-.a•1111ln - . . . - i

                           ·--.-cho....
                           • PrelCrllle r IP albly
                           • 1.111'11111111 l'lln




          882. Jans sen documents also reveal that Jans sen personnel viewed APF and AAPM as

 "coalition members" in the fight to increase market share.

          883.    To this end, Janssen and APF entered into a partnership to "keep pain and the

 importance of responsible pain management top of mind" among prescribers and patients. They

 agreed to work to reach "target audiences" that included patients, pain management physicians,

 primary care physicians, and KOLs. One of the roles Janssen assumed in the process was to

 "[r]eview, provide counsel on, and approve materials." Janssen did in fact review and approve

 material for the Let's Talk Pain website, as evidenced by the following edits by a Janssen executive to

 the transcript of a video that was to appear on the site:

                                                                                                                                          2


                                     Shaffer: This Is what has allowed me to continue to function. It Is what
  edit out of video
  ~~~........~,....,,._,_,allowed      me to have somewhat of a normal l)fe) is the opioids. But, u::el I eta
                      3   I ta ve   a 0011ce111     about llie lisk, but I also knovo that IF I take       t11e111      as dli ected by
                          111; {>lijsida11, &iLd I let ti 1c11: lt11a:u of i!!tfl) ad ue: se 1cB:etia::e ti: at I 11 :i~Rt feel
                      5   1!510111ptt9,   ~hat   l'n1 safe.
                      6              Anderson; ,Oqftft tt:ist is lrl!le. The job of the physician that's prescribing



                                                                         233
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 236 of 307                               PageID
                                    #: 696



         884.   The final version of the video on Let's Talk Pain omitted the stricken language above.

         885.   This review and approval authority extended to the Let's Talk Pain website. Emails

 between Janssen personnel and a consultant indicate that, even though the Let's Talk Pain website was

 hosted by APF, Janssen had approval rights over its content. Moreover, emails describingJanssen's

 review and approval rights related to Let's Talk Pain indicate that this right extended to "major

 changes and video additions."

         886.   As a 2009 Janssen memo conceded, "[t]he Let's Talk Pain Coalition is sponsored by

 PriCara, a Division of Ortho-McNeil-Janssen Pharmaceuticals, Inc." and "[t]he Coalition and Pricara

 maintain editorial control of all Let's Talk Pain materials and publications" (emphasis added).

         887.   A 2011 Consulting Agreement between Janssen and one of APF's employees, relating

 to the dissemination of national survey data, demonstrates the near-total control Janssen was

 empowered to exercise over APF in connection with the Let's Talk Pain website, including requiring

 APF to circulate and post Janssen's promotional content. The agreement required APF to

 "participate in status calls between Janssen, APF, AAPM, ASPMN, and Ketchum as requested by

 Janssen" and required APF to "respond to requests to schedule status calls within 48 hours of the

 request" (emphasis in original). APF also was required to "[r]eview and provide feedback to media

 materials, including a press release, pitch email, a key messages document, and social media messages,

 within one week of receipt" (emphasis in original).

         888.   The agreement further required APF to provide a slltnlnaty of the survey results in

 APF's PAIN MONITOR e-newsletter, post a link to the survey results on APF's Facebook page,

  send out tweets related to the survey, serve as a spokesperson available for media interviews, "[s]hare

 information with any media contacts with whom APF has existing relationships to promote the

  announcement of the national survey findings," identify at least two patient spokespersons to talk

  about the survey data, and include the survey results in "any future APF materials, as appropriate."


                                                   234
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 237 of 307                                PageID
                                    #: 697



 Tellingly, "any ideas made or conceived by [APF] in connection with or during the performance" of

 the Agreement "shall be the property of, and belong to, [Jans sen]."

          889. Janssen also exercised its control over Let's Talk Pain. Janssen was able to update the

 Let's Talk Pain website to describe its corporate restructuring and Janssen personnel asserted their

 control over "video additions" by reviewing and editing the interview touting the functional benefits

 of opioids. Given its editorial control over the content of Let's Talk Pain, Janssen was, at all times,

 fully aware of-and fully involved in shaping-the website's content. 162

          890.   Let's Talk: Pain contained a number of misrepresentations.

          891.   For example, Let's Talk Pain misrepresented that the use of opioids for the treatment of

 chronic pain would lead to patients regaining functionality. Let's Talk: Pain featured an interview

 claiming that opioids were what allowed a patient to "continue to function."

          892.   In 2009, Let's Talk Pain also promoted the concept of "pseudoaddiction," which it

 described as patient behaviors that may occur when pain is under-treated" but differs "from true

 addiction because such behaviors can be resolved with effective pain management" (emphasis added).

  Let's Talk Pain was available to, and was intended to, reach patients and prescribers in Plaintiffs'

  Counties, Cities, Towns, and Villages.

                                 b) Exit Wounds

          893. Janssen also engaged in other promotional projects with and through APF. One such

  project was the publication and distribution of Exit Wounds, which, as described above, deceptively

  portrayed the risks, benefits, and superiority of opioids to treat chronic pain. Exit Wounds was drafted

  by "Medical Writer X." It is fully representative of his work on behalf of drug companies.




162
    It bears noting that Janssen does not publicly identify its role in creating Let's Talk Pain's content.
 Instead, Let's Talk Pain represents that "coalition members" develop the content that appears on the
website and lists Janssen as the only sponsor of that coalition.
                                                     235
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 238 of 307                                        PageID
                                    #: 698



         894. Janssen gave APF substantial assistance in distributing Exit Wounds in Plaintiffs'

 Counties, Cities, Towns, and Villages and throughout the nation by providing grant money and other

 resources.

                 c.   Ianssen's Deceptive Statements to Prescribers and Patients in Plaintiffs' Counties,
                      Cities. Towns. and Villages

         895. Janssen also directed the misstatements described above to patients and prescribers in

 Plaintiffs' Counties, Cities, Towns, and Villages, including through CMEs, its sales force, and

 recruited physician speakers.

                        1.   Janssen's Deceptive Medical Education Programs in Plaintiffs' Counties, Cities, Towns,
                             and Villages

          896. Janssen sponsored CMEs and talks attended by prescribers in Plaintiffs' Counties,

 Cities, Towns, and Villages.

                        n.   Janssen's Deceptive Detailing Practices in Plaintiffs' Counties, Cities, Towns, and
                             Villages

          897.   The experiences of specific prescribers confirm both that Janssen's national marketing

  campaign included the misrepresentations, and that the company disseminated these same

  misrepresentations to prescribers and consumers in Plaintiffs' Counties, Cities, Towns, and Villages.

  In particular, these prescriber accounts reflect that Jans sen detailers claimed that Nucynta was "not an

  opioid" because it worked on an "alternate receptor"; 163 claimed that Janssen's drugs would be less

  problematic for patients because they had anti-abuse properties and were "steady state"; claimed that

  patients on Janssen's drugs were less susceptible to withdrawal; omitted or minimized the risk of

  opioid addiction; claimed or implied that opioids were safer than NSAIDs; and overstated the

  benefits of opioids, including by making claims of improved function.

        5. Purdue

163
    The FDA-approved labels for both Nucynta and Nucynta ER describe the tapentadol molecule as
 an "opioid agonist and a Schedule II controlled substance that can be abused in a manner similar to
 other opioid agonists, legal or illicit."
                                                        236
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 239 of 307                                PageID
                                    #: 699




         898.   Purdue promoted its branded opioids-principally, Oxycontin, Butrans, and

 Hysingla-and opioids generally in a campaign that consistently rnischaracterized the risk of

 addiction and made deceptive clairns about functional improvement. Purdue did this through its sales

 force, branded advertisements, promotional materials, and speakers, as well as a host of materials

 produced by its third-party partners, most prominently APP. Purdue's sales representatives and

 advertising also misleadingly implied that OxyContin provides a full 12 hours of pain relief, and its

 allied Front Groups and KOLs conveyed the additional deceptive messages about opioids' safety at

 higher doses, the safety of alternative therapies, and the effectiveness of addiction screening tools.

         899.   Based on the highly coordinated and uniform nature of Purdue's marketing, Purdue

 conveyed these deceptive messages to prescribers Plaintiffs' Counties, Cities, Towns, and Villages.

 The materials that Purdue generated in collaboration with third parties also were distributed or made

 available in Plaintiffs' Counties, Cities, Towns, and Villages. Purdue distributed these messages, or

 facilitated their distribution, in Plaintiffs' Counties, Cities, Towns, and Villages with the intent that

 prescribers and/or consurners in Plaintiffs' Counties, Cities, Towns, and Villages would rely on them

 in choosing to use opioids to treat chronic pain.

                a.   Purdue's Deceptive Direct Marketing

         900.   Like the other Defendants, Purdue directly disseminated deceptive branded and

 unbranded marketing focused on rninirnizing the risks associated with the long-terrn use of opioids to

 treat chronic pain. Purdue directed these messages to prescribers and consumers through its sales

 force and branded advertisements.

         901.   Purdue engaged in in-person marketing to doctors in Plaintiffs' Counties, Cities,

 Towns, and Villages. Purdue had 250 sales representatives in 2007, of whom 150 were devoted to

 promoting sales of OxyContin full tirne. Like the other Defendants' detailers, Purdue sales

 representatives visited targeted physicians to deliver sales messages that were developed centrally and
                                                     237
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 240 of 307                                PageID
                                    #: 700



 deployed, identically, across the country. These sales representatives were critical in delivering

                                                                             164
 Purdue's marketing strategies and talking points to individual prescribers.     Indeed, Endo's internal

 documents indicate that pharmaceutical sales representatives employed by Endo, Actavis, and Purdue

 discussed the AAPM/APS Guidelines, which as discussed above deceptively concluded that the risk

 of addiction is manageable for patients regardless of past abuse histories, with doctors during

 individual sales visits.

          902.   Purdue's spending on detailing reached its nadir in 2006 and 2007, as the company

 faced civil and criminal charges for misbranding OxyContin. Since settling those charges in 2007,

 however, Purdue has sharply increased its quarterly spending on promotion through its sales force,

 from under $5 million in 2007 to more than $30 million by the end of 2014.

          903.   Purdue also marketed its drugs through branded advertisements which relied on,

 among other deceptive tactics, misleading statements about the efficacy and onset of OxyContin.

 Purdue marketed its drug as effective for 12 hours while knowing that these claims were misleading

 because, for many patients, the pain relief lasted for as little as eight hours, leading to end-of-dose

 failure and withdrawal symptoms. This prompted doctors to prescribe, or patients to take, higher or

 more frequent doses of opioids, all of which increased the risk of abuse and addiction.

          904.   For example, a "Conversion and Titration Guide" submitted to the FDA and

  distributed to physicians by Purdue, prominently referred to "Q12h OxyContin Tablets," meaning

 that each tablet was intended to "offer ... every-twelve-hour dosing." Other marketing materials

  directed at physicians and disseminated across the country in 2006 touted that OxyContin's "12-hour

  AcroContin Delivery System'' was "designed to deliver oxycodone over 12 hours," which offered



164
   But Purdue did not stop there. It also tracked around 1,800 doctors whose prescribing patterns
demonstrated a probability that they were writing opioid prescriptions for addicts and drug dealers.
Purdue kept the program secret for nine years and, when it finally did report information about these
 suspicious doctors to law enforcement authorities, it only did so with respect to 8% of them.
                                                    238
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 241 of 307                             PageID
                                    #: 701



 patients "life with Q12H relief." Those same marketing materials included a timeline graphic with

 little white paper pill cups at "BAM" and, further down the line, at "BPM" only. They also proclaimed

 that OxyContin provided "Consistent Plasma Levels Over 12 Hours" and set forth charts

 demonstrating absorption measured on a logarithmic scale, which fraudulently made it appear that

 levels of oxycodone in the bloodstream slowly taper over a 12-hour time period.

         905.   Purdue advertisements that ran in 2005 and 2006 issues of the Journal if Pain depicted a

 sample prescription for OxyContin with "Q12h" handwritten. Another advertisement Purdue ran in

 2005 in the Journal if Pain touted OxyContin's "Q12h dosing convenience" and displayed two paper

 dosing cups, one labeled "8 am" and one labeled "8 pm," implying that OxyContin is effective for the

 12-hour period between 8 a.m. and 8 p.m. Similar ads appeared in the March 2005 Clinical Journal of

 Pain.

         906.   Purdue continued to include prominent 12-hour dosing instructions in its branded

 advertising, such as in a 2012 Conversion and Titration Guide, which states: ''Because each patient's

 treatment is personal / Individualize the dose / Q12h OxyContin Tablets."

         907.   As outlined above, however, these statements are misleading because they fail to make

 clear that a 12-hour dose does not equate to 12 hours of pain relief. Nevertheless, Purdue's direct

 marketing materials have misleadingly claimed OxyContin offers 12 hour "dosing convenience."

         908.   As described below, these deceptive statements regarding the efficacy of OxyContin

 were also carried into Plaintiffs' Counties, Cities, Towns, and Villages by Purdue's detailers.

         909.   Purdue's direct marketing materials also misrepresented that opioids would help

 patients regain functionality and make it easier for them to conduct everyday tasks like walking,

 working, and exercising.

         910.   For example, in 2012, Purdue disseminated a mailer to doctors titled "Pain vignettes."

 These "vignettes" consisted of case studies describing patients with pain conditions that persisted

                                                   239
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 242 of 307                                 PageID
                                    #: 702



 over a span of several months. One such patient, "Paul," is described as a "54-year-old writer with

 osteoarthritis of the hands," and the vignettes imply that an OxyContin prescription will help him

 work. None of these ads, however, disclosed the truth-that there is no evidence that opioids

 improve patients' lives and ability to function and that there was substantial evidence to the contrary.

         911.    Some of the greatest weapons in Purdue's arsenal, however, were unbranded materials

 it directly funded and authored. These were in addition to the unbranded materials, described below,

 that Purdue channeled through third parties.

         912.    In 2011, Purdue published a prescriber and law enforcement education pamphlet titled

 Providing fulief, Preventing Abuse, which deceptively portrayed the signs-and therefore the

 prevalence-of addiction. However, Purdue knew, as described above, that OxyContin was used

 non-medically by injection less than less than 17% of the time. Yet, Providing fulief, Preventing Abuse

 prominently listed side effects of injection like skin popping and track marks as "Indications of

 Possible Drug Abuse"-downplaying much more prevalent signs of addiction associated with

 OxyContin use such as asking for early refills, making it seem as if addiction only occurs when

 opioids are taken illicitly.

         913.    Providing Rdief, Preventing Abuse also deceptively camouflaged the risk of addiction by

 falsely supporting the idea that drug-seeking behavior could, in fact, be a sign of "pseudoaddiction"

 rather than addiction itself. Specifically, it noted that the concept of ."pseudoaddiction" had "emerged

 in the literature" to describe "[drug-seeking behaviors] in patients who have pain that has not been

 effectively treated." Nowhere in Providing Relief, Preventing Abuse did Purdue disclose the lack of

 scientific evidence justifying the concept of "pseudoaddiction," or that the phrase itself had been

 coined by a Purdue vice president.

          914.   Providing fuliej, Preventing Abuse was available nationally and was intended to reach

  prescribers in Plaintiffs' Counties, Cities, Towns, and Villages. As described below, the deceptive


                                                    240
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 243 of 307                                    PageID
                                    #: 703



 statements in Providing Relief, Preventing Abuse regarding addiction were the very same messages Purdue

 directed at prescribers in Plaintiffs' Counties, Cities, Towns, and Villages through its sales force.

            915.   Purdue also disseminated misrepresentations through two of its unbranded websites, In

 the Face   efPain and Partners Against Pain.
            916.   Consistent with Purdue's efforts to portray opioid treatment as "essential" for the

 proper treatment of chronic pain and label skepticism related to chronic opioid therapy as an

 "inadequate understanding" that leads to "inadequate pain control," In the Face      efPain criticized
 policies that limited access to opioids as being "at odds with best medical practices" and encouraged

 patients to be "persistent" in finding doctors who will treat their pain. This was meant to imply that

 patients should keep looking until they fmd a doctor willing to prescribe opioids.

            917.   In the Face efPain was available nationally and was intended to reach prescribers in

 Plaintiffs' Counties, Cities, Towns, and Villages.

            918.   Purdue also used its unbranded website Partners Against Pain to promote the same

 deceptive messages regarding risk of addiction and delivered by its sales representatives. On this

 website, Purdue posted Clinical Issues in Opioid Prescribing, a pamphlet that was copyrighted in 2005.

 Purdue also distributed a hard-copy version of this pamphlet. Clinical Issues in Opioid Prescribing claimed

 that "illicit drug use and deception" were not indicia of addiction, but rather indications that a

 patient's pain was undertreated. The publication indicated that "[p]seudoaddiction can be

 distinguished from true addiction in that the behaviors resolve when the pain is effectively treated."

  In other words, Purdue suggested that when faced with drug-seeking behavior from their patients,

  doctors should prescribe more opioids-turning evidence of addiction into an excuse to sell and

  prescribe even more drugs.

            919.   Purdue's misleading messages and materials were part of a broader strategy to convince

  prescribers to use opioids to treat their patients' pain, irrespective of the risks, benefits, and


                                                      241
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 244 of 307                                 PageID
                                    #: 704



 alternatives. Tbis deception was national in scope and included Plaintiffs' Counties, Cities, Towns,

 and Villages. As described above, Purdue's nationwide messages would have reached prescribers in

 Plaintiffs' Counties, Cities, Towns, and Villages in a number of ways. For example, they were carried

 into Plaintiffs' counties by Purdue's sales representatives during detailing visits as well as made

 available to patients and prescribers in Plaintiffs' Counties, Cities, Towns, and Villages through

 websites and ads, including ads in prominent medical journals. They would have also been delivered

 to prescribers in Plaintiffs' Counties, Cities, Towns, and Villages by Purdue's paid speakers, who were

 required by Purdue policy and by FDA regulations to stay true to Purdue's nationwide messaging.

                b. Purdue's Deceptive Third-Party Statements

         920.   Purdue's efforts were not limited to making misrepresentations through its own sales

 force and its own branded and unbranded marketing materials. As described above, Purdue knew that

 regulatory constraints restricted what it could say about its drugs through direct marketing. For this

 reason, like the other Defendants, Purdue enlisted the help of third parties to release misleading

 information about opioids. The most prominent of these was APF.

                       !.   APP

                                a) Purdue's Control of APF

         921.   Purdue exercised considerable control over APF, which published and disseminated

 many of the most blatant falsehoods regarding chronic opioid therapy. Their relationship, and several

 of the APF publications, is described in detail below.

         922.   Purdue exercised its dominance over APF over many projects and years. Purdue was

 APF's second-biggest donor, with donations totaling $1.7 million. Purdue informed APF that the

 grant money reflected Purdue's effort to "strategically align its investments in nonprofit organizations

 that share [its] business interests," making clear that Purdue's funding depended upon APF

 continuing to support Purdue's business interests. Indeed, Purdue personnel participated in a March


                                                    242
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 245 of 307                             PageID
                                    #: 705



 2011 call with APF's "Corporate Roundtable," where they suggested that APF "[s]end ambassadors

 to talk about pain within companies and hospitals." Thus, Purdue suggested what role APF could

 play that would complement its own marketing efforts. On that call, Purdue personnel also

 cotntnitted to provide APF with a list of "industry state advocates" who could help promote chronic

 opioid therapy, individuals and groups that, upon information and belief, APF reached out to. Purdue

 personnel remained in constant contact with their counterparts at APF.

         923.   This alignment of interests was expressed most forcefully in the fact that Purdue hired

 APF to provide consulting services on its marketing initiatives. Purdue and APF entered into a

 "Master Consulting Services" Agreement on September 14, 2011. That agreement gave Purdue

 substantial rights to control APF's work related to a specific promotional project. Moreover, based

 on the assignment of particular Purdue "contacts" for each project and APF's periodic reporting on

 their progress, the agreement enabled Purdue to be regularly aware of the misrepresentations APF

 was disseminating regarding the use of opioids to treat chronic paiti in connection with that project.

 The agreement gave Purdue-but not APF-the right to end the project (and, thus, APF's funding)

 for any reason. This agreement demonstrates APF's lack of independence and its willingness to

 surrender to Purdue's control and cotntnercial interests, which would have carried across all of APF's

 work.

         924.   Purdue used this agreement to conduct work with APF on the Partners Against Pain

 website. Partners Against Pain is a Purdue-branded site, and Purdue holds the copyright.

         925.   However, its ability to deploy APF on this project illustrates the degree of control

 Purdue exercised over APF. In 2011, it hired an APF employee to consult on the Partners Against Pain

 rollout, to orchestrate the media campaign associated with the launch of certain content on the

 website, and to make public appearances promoting the website along with a celebrity spokesperson.

  Purdue contemplated paying this consultant $7,500 in fees and expenses for 26 hours of work.


                                                   243
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 246 of 307                              PageID
                                    #: 706



 Purdue would requite this consultant to "to discuss and rehearse the delivery of [Purdue's] campaign

 messages" and Purdue conunitted that "[m]essage points will be provided to [the] Consultant in

 advance and discussed on [a planned] call." At all times, decisions regarding the final content on the

 Partners Against Pain website were "at the sole discretion of Purdue."

        926.    APF also volunteered to supply one of its staff (a medical doctor or a nurse

 practitioner) to assist Purdue as a consultant and spokesperson for the launch of one of Purdue's

 opioid-related projects, Understanding & Coping with Lower Back Pain, which appeared on Partners

 Against Pain. One of the consultants was APF's paid employee, Mickie Brown. The consultant's

 services would be provided in return for a $10,000 consulting fee for APF and $1,500 in honoraria

 for the spokesperson. All documents used by the consultant in her media appearances would be

 reviewed and approved by individuals working for Purdue. It was not until later that APF worried

 about "how Purdue sees this program fitting in with our [existing] grant request."

         927.   Given the financial and reputational incentives associated with assisting Purdue in this

 project and the direct conttactual relationship and editorial oversight, APF personnel were acting

 under Purdue's control at all relevant times with respect to Partners Against Pain.

         928.   APF acquiesced to Purdue's frequent requests that APF provide "patient

 representatives" for Partners against Pain. Moreover, APF staff and board members and Front Groups

 ACPA and AAPM, among others (such as Dr. Webster), appear on Intheface".fPain.com as "Voices of

 Hope"-"champions passionate about making a difference in the lives of people who live with pain"

 and providing "inspiration and encouragement" to pain patients. APF also contracted with Purdue

 for a project on back pain in which, among other things, it provided a patient representative who

 agreed to attend a Purdue-run "media training session."

         929.   According to an Assurance of Voluntary Compliance ("AVC'') entered into between

  the New York Attorney General and Purdue Pharma on August 19, 2015, Intheface".fPain.com received


                                                    244
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 247 of 307                              PageID
                                    #: 707



 251,648 page views between March 2014 and March 2015. With the exception of one document

 linked to the website, Inthefaceofpain.com makes no mention of opioid abuse or addiction. Purdue's

 copyright appears at the bottom of each page of the website, indicating its ownership and conttol of

 its content. There is no other indication that 11 of the individuals who provided testimonials on

 Inthefaceofpain.com received payments, according to the AVC, of $231,000 for their participation in

 speakers programs, advisory meetings and ttavel costs between 2008 and 2013. The New York

 Attorney General found Purdue's failure to disclose its financial connections with these individuals

 had the potential to mislead consumers.

             930.   Nowhere was Purdue's influence over APF so pronounced as it was with the APF's

 "Pain Care Forum" ("PCF"). PCF was and continues to be run not by APF, but by Defendant

 Purdue's in-house lobbyist, Burt Rosen. As described by a former drug company employee, Rosen

 exercised full conttol of PCF, telling them "what do do and how to do it." This conttol allowed him,

 in turn, to run APF as, in accordance with Rosen's thinking, "PCF was APF, which was Purdue."

 PCF meets regularly in-person and via teleconference, and shares information through an email

 listserv.

             931.   In 2011, APF and another third-party advocacy group, the Center for Practical

 Bioethics, were considering working together on a project. Having reviewed a draft document

 provided by the Center for Practical Bioethics, the APF employee cautioned that "this effort will be

 in cooperation with the efforts of the PCF" and acknowledged that "I know you have reservations

 about the PCF and pharma involvement, but I do believe working with them and keeping the lines of

 communications open is important." The Center for Practical Bioethics CEO responded by

 indicating some confusion about whom to speak with, asking "[i]s Burt Rosen the official leader" and

 reflecting what other sources have confirmed.




                                                     245
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 248 of 307                          PageID
                                    #: 708



        932.   In 2007, the PCP Education Subgroup, consisting of drug companies Purdue and

 Alpharma, and Front Groups APF and ACPA (self-described as "industry-funded" groups),

 developed a plan to address a perceived "lack of coordination" among the industry and pro-opioid

 professional and patient organizations. PCP members agreed to develop simplified "key" messages"

 to use for public education purposes. Their messages were reflected in programs like NIPC's Let's

 Talk Pain (put together by Endo and APP), and Purdue's In the Face ofPain.

        933. When the FDA required drug companies to fund CMEs related to opioid risks in

 accordance with its 2009 REMS, Purdue, along with these Front Groups, worked through the PCP to

 ensure that, although it was mandatory for drug companies to fund these CMEs, it would not be

 mandatory for prescribers to attend them. A survey was circulated among Defendants Endo, Janssen,

 and Purdue, which predicted that the rates of doctors who would prescribe opioids for chronic pain

 would fall by 13% if more than four hours of mandatory patient education were required in

 accordance with the REMS. With a push from PCP, acting under Purdue's direction, the CMEs were

 not made mandatory for prescribers.

        934. APP showed its indebtedness to Purdue and its willingness to serve Purdue's corporate

 agenda when APP chairman Dr. James N. Campbell testifyied on the company's behalf at a July 2007

 hearing before the Senate Judiciary Committee "evaluating the propriety and adequacy of the

 OxyContin criminal settlement."165 Despite its ostensible role as a patient advocacy organization,

 APP was willing to overlook substantial evidence-resulting in the jailing of Purdue executives-that


165
    Evaluating the Propriety and Adequacy of the Oxycontin Criminal Settlement: Before the S. Comm.
On the judiciary, 110th Cong. 46-50, 110-116 (2007) (statements of Dr.James Campbell, Chairman,
APP), https://www.judiciary.senate.gov/imo /media/ doc/ Campbell%20Testimony%20073107.pdf
(accessed May 30, 2017). Purdue was also able to exert conttol over APP through its relationships with
APF's leadership. Purdue-sponsored KOLs Russell Portenoy and Scott Fishman chaired APF's board.
Another APP board member, Perry Fine, also received consulting fees from Purdue. APP board
member Lisa Weiss was an employee of a public relations firm that worked for both Purdue and APP.
Weiss, in her dual capacity, helped vet the content of the Purdue-sponsored Po!icymaker's Guide, which
is described below.
                                                  246
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 249 of 307                              PageID
                                    #: 709



 Purdue blatantly, despite its clear knowledge to tbe contrary, told physicians and patients tbat

 OxyContin was "rarely" addictive and less addictive than otber opioids. Like Purdue, APP ignored

 tbe trutb about opioids and parroted Purdue's deceptive messaging. Dr. Campbell testified on

 Purdue's behalf tbat addiction was a "rare problem" for chronic pain patients and asserted: "[I]he

 scientific evidence suggests that addiction to opioids prescribed by legitimate chronic non-cancer pain

 patients without prior histories of substance abuse using tbe medication as directed is rare.

 Purtbermore, no causal effect has been demonstrated between tbe rµarketing of OxyContin and the

 abuse and diversion of the drug." There was, and is, no scientific support for those statements.

         935.   APP President Will Rowe reached out to Defendants-including Purdue-ratber than

 his own staff, to identify potential authors to answer a 2011 article critical of opioids tbat had been

 published in the Archives of Internal Medicine ..

         936.   Purdue's control over APP shaped, and was demonstrated by specific APP, pro-opioid

 publications. These publications had no basis in science and were driven (and can only be explained)

 by tbe cotntnercial interest of pharmaceutical companies-Purdue chief among them.

                                b) A Po!icymaker's Guide

         937.   Purdue provided significant funding to and was involved witb APF's creation and

 dissemination of A Po!icymaker's Guide to Understanding Pain & Its Management, originally published in

 2011 and still available online. A Po!icymaker's Guide to Understanding Pain & Its Management

 misrepresented tbat there were studies showing that the use of opioids for the long-term treatment of

 chronic pain could improve patients' ability to function.

         938.   Specifically, A Po!icymaker's Guide to Understanding Pain & Its Management claimed that

 "multiple clinical studies" demonstrated that "opioids ... are effective in improving [d]aily function,

 [p]sychological health [and] [o]verall health-related quality of life for people with chronic pain" and

 implied that tbese studies established that the use of opioids long-term led to functional


                                                     247
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 250 of 307                                     PageID
                                    #: 710



 improvement. The study cited in support of this claitn specifically noted that there were no studies

 demonstrating the safety of opioids long-tertn and noted that "[fJor functional outcomes, the other
                                                                             166
  [studied] analgesics were significantly more effective than were opioids."

             939.   The Policymaker's Guide also misrepresented the risk of addiction. It claimed that pain

 had generally been "undertreated" due to "[m]isconceptions about opioid addiction" and that "less

 than 1% of children treated with opioids become addicted."

             940.   Moreover, the Policymaker's Guide attempted to distract doctors from their patients'

  drug-seeking behavior by labeling it as "pseudoaddiction," which, according to the guide, "describes

  patient behaviors that may occur when pain is undertreated." Like Partners Against Pain, A

  Policymaker's Guide noted that "[p]seudo-addiction can be distinguished from true addiction in that this

  behavior ceases when pain is effectively treated." The similarity between these messages regarding

  "pseudoaddiction" highlights the cotntnon, concerted effort behind Purdue's deceptive statements.

             941.   The Policymaker's Guide further misrepresented the safety of increasing doses of opioids

  and deceptively minimized the risk of withdrawal. For example, the Policymaker's Guide claimed that

  "[s]ymptoms of physical dependence" on opioids in long-term patients "can often be ameliorated by

  gradually decreasing.the dose of medication during discontinuation" while omitting the significant

  hardship that often accompanies cessation of use. Similarly, the Policymaker's Guide taught that even

  indefinite dose escalations are "sometimes necessary" to reach adequate levels of pain relief while

  completely omitting the safety risks associated with increased doses.

             942.   Purdue provided substantial monetary assistance toward the creation and dissemination

  of the Policymaker's Guide, providing APF with $26,000 in grant money. APF ultimately disseminated

  Policymaker's Guide on behalf of Defendants, including Purdue. Purdue was not only kept abreast of


 166
       Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of ejfictiveness and
 side effects, 174(11) Can. Med. Ass'nJ. 1589 (2006).                           •
                                                            248
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 251 of 307                               PageID
                                    #: 711



 the content of the guide as it was being developed, but, based on the periodic reports APF provided

 to Purdue regarding its progress on the Policymaker's Guide, had editorial input of the contents.

         943.   The Policymaker's Guide was posted online and was available to, and intended to reach

 prescribers and consumers in Plaintiffs' Counties, Cities, Towns, and Villages. As described below,

 the deceptive statements in Policymaker's Guide regarding addiction and functionality were the very

 same messages Purdue directed at Plaintiffs' Counties, Cities, Towns, and Villages through its own

 sales force.

                                c) Treatment Options: A Guide for People living with Pain

         944.   Purdue's partnership with APF did not end with the Policymaker's Guide. Purdue also

 substantially assisted APF by sponsoring Treatment Options: A Guide for People Living with Pain, starting

 in 2007. Based on Purdue's control of other APF projects, Purdue also would have exercised control

 over Treatment Options.

         945.   Treatment Options is rife with misrepresentations regarding the safety and efficacy of

 opioids. For example, Treatment Options misrepresents that the long-term use of opioids to treat

 chronic pain could help patients function in their daily lives by stating that, when used properly,

 opioids "give [pain patients] a quality of life [they] deserve."

         946.    Further, as outlined above, Treatment Options clairns that addiction is rare and that,

 when it does occur, it involves unauthorized dose escalations, patients who receive opioids from

 multiple doctors, or theft, painting a narrow and misleading portrait of opioid addiction.

         947.   Treatment Options also promotes the use of opioids to treat long-term chronic pain by

 denigrating alternate treatments, most particularly NSAIDs. Treatment Options notes that NSAIDs can

 be dangerous at high doses and inflates the number of deaths associated with NSAID use,

 distinguishing opioids as having less risk. According to Treatment Options, NSAIDs are different from

 opioids because opioids have "no ceiling dose." This lack of ceiling is considered to be beneficial as


                                                     249
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 252 of 307                              PageID
                                    #: 712



 some patients "need'' larger doses of painkillers than they are cw:rently prescribed. Treatment Options

 warns that the risks associated with NSAID use increased if NSAIDs are "taken for more than a

 period of months," but deceptively omits any similar warning about the risks associated with the

 long-term use of opioids.

         948.   Treatment Options was posted online and remains online today. It was available to and

 intended to reach prescribers and patients in Plaintiffs' Counties, Cities, Towns, and Villages. As

 described below, the deceptive statements in Treatment Options regarding addiction and functionality

 echo the messages Purdue directed at Plaintiffs' Counties, Cities, Towns, and Villages through its

 own sales force. Purdue also engaged in other promotional projects with and through APF. One such

 project was the publication and distribution of Exit Wounds, which, as described above, deceptively

 portrayed the risks, benefits, and superiority of opioids to treat chronic pain.

         949.   Purdue provided APP with substantial assistance in distributing Exit Wounds in

 Plaintiffs' Counties, Cities, Towns, and Villages and throughout the nation by providing grant money

 and other resources.

                        11.   Purdue's Work with Other Third Par(y Front Groups and KOL.r

         950.   Purdue also provided other third-party Front Groups with substantial assistance in

 issuing misleading statements regarding the risks, benefits, and superiority of opioids for the long-

 term treatment of chronic pain.

                                  a) FSMB - Responsible Opioid Prescribing

         951.   In 2007, Purdue sponsored FSMB's Responsible Opioid Prescribing, which, as described

 above, deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic pain.

 &sponsible Opioid Prescribing also was drafted by Dr. Scott Fishman.




                                                     250
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 253 of 307                                  PageID
                                    #: 713



         952.    Purdue spent $150,000 to help FSMB distribute Rtsponsible Opioid Presctibing. The book

 was distributed nationally, and was available to and intended to reach prescribers in Plaintiffs'

 Counties, Cities, Towns, and Villages.

                                b) AGS - Pharmacological Management of Persistent Pain in Older Persons

         953.   Along with Janssen, Purdue worked with the AGS on a CME to promote the 2009

 guidelines for the Pharmacological Management ofPersistent Pain in Older Persons. As discussed above, these

 guidelines falsely claimed that "the risks [of addiction] are exceedingly low in older patients with no

 current or past history of substance abuse" as the study supporting this assertion did not analyze

 addiction rates by age. They also stated, falsely, that "[a]ll patients with moderate to severe pain

 should be considered for opioid therapy (low quality of evidence, strong recornrnendation)."

         954.   Controversy surrounding earlier versions of AGS guidelines had taught AGS that

 accepting money directly from drug companies to fund the guidelines' development could lead to

 allegations of bias and "the appearance of conflict." Accordingly, AGS endeavored to eliminate "the

 root cause of that flack" by turning down cornrnercial support to produce the 2009 Guidelines.

 Having determined that its veneer of independence would be tarnished if it accepted drug company

 money to create the content, AGS decided to develop the guidelines itself and turn to the drug

 companies for funding to distribute the pro-drug company content once it had been created. As

 explained by AGS personnel, it was AGS's "strategy that we will take cornrnercial support to

 disseminate [the 2009 Guidelines] if such support is forthcoming." AGS knew that it would be

 difficult to find such support unless the report was viewed favorably by opioid makers.

         955.   AGS sought and obtained grants from Endo and Purdue to distribute Pharmacological

 Management of Persistent Pain in Older Persons. As a result, the publication was distributed nationally, and

 was available to and was intended to reach prescribers in Plaintiffs' Counties, Cities, Towns, and

 Villages. Indeed, internal documents of another Defendant, Endo, indicate that pharmaceutical sales


                                                     251
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 254 of 307                                 PageID
                                    #: 714



 representatives employed by Purdue discussed treatment guidelines that rninirnized the risk of

 addiction to opioids with doctors during individual sales visits. 167

                                 c) Chronic Pain Management and Opioid Use: Easing Fears, Managing Risks,
                                     and Improving Outcomes

         956.   Purdue sponsored a 2012 CME program called Chronic Pain Management and Opioid Use:

 Easing Fears, Managing Risks, and Improving Outcomes. The presentation deceptively instructed doctors

 that, through the use of screening tools, more frequent refills, and other techniques, high-risk patients

 showing signs of addictive behavior could be treated with opioids. This CME was presented at

 various locations in the United States and is available online today.

                                 d) Managing Patient's Opioid Use: Balancing the Need and R.irk

         957.   Purdue also sponsored a 2011 CME taught by KOL Lynn Webster via webinar titled

 Managing Patient's Opioid Use: Balancing the Need and Risk. This presentation also deceptively instructed

 prescribers that screening tools, patient agreements, and urine test prevented "overuse of

 prescriptions" and "overdose deaths." At the tirne, Dr. Webster was receiving significant funding

 from Purdue. Versions of Dr. Webster'.s Opioid Risk Tool appear on, or are linked to, websites run

 by Purdue (and other Defendants). The webinar was available to and was intended to reach

 prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

                                 e) Path of the Patient, Managing Chronic Pain in Younger Adults at Rifk for
                                    Abuse

         958.   Purdue also sponsored a CME program entitled Path of the Patient, Managing Chronic Pain

 in Younger Adults at Risk for Abuse. Path of the Patient was devoted entirely to the message of treating

 chronic pain with opioids. Although the program purported to instruct; a treating physician how to

 manage chronic pain in younger adults at risk for abuse, it does no such thing.

167
   As described above, Purdue also provided substantial support for the AAPM/APS guidelines. The
1997 AAPM and APS consensus statement The Use ofOpioids far the Treatment of Chronic Pain was
authored by one of its paid speakers, and 14 out of 21 panel members who drafted the AAPM/APS
Guidelines received support from Defendants Jans sen, Cephalon, Endo, and Purdue.
                                                     252
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 255 of 307                                PageID
                                    #: 715



         959.   This "educational" program, addressing treatment of a population known to be

 particularly susceptible to opioid addiction, presents none of the alternative treatment options

 available, only discussing treatment of chronic pain with opioids.

         960.   In a role-play in Path of the Patient, a patient who suffers from back pain tells his doctor

 that he is taking twice as many hydrocodone pills as directed. The doctor reports that the pharmacy

 called hirn because of the patient's early refills. The patient has a history of drug and alcohol abuse.

 Despite these facts, the narrator notes that, because of a condition known as "pseudoaddiction," the

 doctor should not assume his patient is addicted even if he persistently asks for a specific drug, seems

 desperate, hoards medicine, or "overindulges in unapproved escalating doses." The doctor in the

 role-play treats this patient by prescribing a high-dose, long-acting opioid. This CME was available

 online and was intended to reach prescribers in Plaintiffs' Counties, Cities, Towns, and Villages.

                                 f)   Overview ofManagement Options

         961.   Purdue also sponsored a CME titled Overview ofManagement Options issued by the

 American Medical Association in 2003, 2007, and 2013 (the latter of which is still available for CME

 credit). The CME was edited by KOL Russel Portenoy, atnong others. It deceptively instructs

 physicians that NSAIDs and other drugs, but not opioids, are unsafe at high doses. In reality, the data

 indicates that patients on high doses of opioids are more likely to experience adverse outcomes than

 patients on lower doses of the drugs. Dr. Portenoy received research support, consulting fees, and

 honoraria from Purdue (among others), and was a paid Purdue consultant. This CME was presented

 online in the United States and was available to prescribers in Plaintiffs' Counties, Cities, Towns, and

 Villages.

                      111.   Purdue's Misleading Science

         962.   Purdue also misrepresented the risks associated with long-term opioid use by

 promoting scientific studies in a deceptive way. In 1998, Purdue funded two articles by Dr. Lawrence


                                                      253
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 256 of 307                                  PageID
                                    #: 716



 Robbins, which showed that between 8% and 13% of the patients he studied became addicted to

 opioids-a troubling statistic for Purdue, whose market, and marketing, depended upon the clairn

 that opioids were rarely addictive; 168 Purdue had these articles placed in headache-specific journals

 where they would be less likely to be encountered by pain specialists or general practitioners. The first

 of these articles has been cited a mere 16 times; the second does not even appear on Google scholar.

 Five years later, Purdue funded a study of OxyContin in diabetic neuropathy patients, which was

 published in 2003. Notwithstanding the fact that that Purdue-funded studies, testing Purdue's own

 drugs, had previously indicated that addiction rates were between 8% and 13%, Purdue's 2003 article

 reached back to the 1980 Porter-Jick Letter to support its clairn that OxyContin was not commonly

 addictive. This article was placed in a prominent pain journal and has been cited 487 times. 169 While

  this article was drafted over a decade ago, it continues to be relied upon to further the

  misrepresentations that opioids are not addictive.

                                    a) Purdue's Deceptive Statements to Prescribers and Patients in
                                       Plaintiffs' Counties

            963.   Purdue directed the dissemination of the misstatements described above to patients

  and prescribers in Plaintiffs' counties through the Front Groups, KOLs, and publications described

  above, as well as through its sales force in Plaintiffs' counties and through advertisements in

  prominent medical journals. The deceptive statements distributed through each of these channels

  reflect a common theme of misrepresenting the benefits of Purdue's opioids, unfairly portraying the

  risks of addiction associated with their use, and deceptively implying that they would improve

  patients' ability to function.


168
    Lawrence Robbins, Long-Acting Opioids for Severe Chronic Daily Headache, 10(2) Headache Q. 135
 (1999); Lawrence Robbins, Works in Progress: Oxycodone CR, a Long-Acting Opioid, for Severe
 Chronic Daily Headache, 19 Headache Q. 305 (1999).
169
      C. Peter N. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized
 controlled trial I painful diabetic neuropathy, 105 Pain 71 (2003).
                                                           254
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 257 of 307                               PageID
                                    #: 717



         964.   The deceptive message that OxyContin provided 12 hours of pain relief was not only

 available to, and intended to, reach prescribers in Plaintiffs' Counties, Cities, Towns, and Villages

 through nationally circulated advertising, but was also carried directly into the offices of doctors in

 Plaintiffs' Counties, Cities, Towns, and Villages by Purdue's sales representatives.

         965.   Likewise, the deceptive messages minimizing addiction were not only directed at

 patients and prescribers in Plaintiffs' Counties, Cities, Towns, and Villages through the publications

 circulated above, but were also disseminated directly by Purdue's sales force.

         966.   Purdue also used its sales force to disseminate misleading statements about the ability

 of opioids to improve functionality.

         967.   Purdue's national marketing campaign included the misrepresentations described above

 and the company disseminated these same misrepresentations to prescribers and consumers in

 Plaintiffs' Counties, Cities, Towns, and Villages. In particular, these prescriber accounts reflect that

 Purdue detailers omitted or minimized the risk of opioid addiction; claimed that Purdue's drugs

 would be less problematic for patients because they had extended release mechanisms, were tamper

 proof, and were "steady state"; claimed that OxyContin would provide 12 hours of pain relief;

 represented that screening tools could help manage the risk of addiction; minimized the symptoms of

 withdrawal; claimed or implied that opioids were safer than NSAIDs; and overstated the benefits of

 opioids, including by making claims of improved function.

         968.   A survey of a sample of physicians, who reported the messages that they retained from

 detailing visits and other promotional activity, documented that Purdue sales representatives from at

 least between 2008 and 2012, promoted OxyContin as being effective for a full 12 hours. Purdue

 sales representatives also promoted OxyContin as improving patients' sleep (an unsubstantiated

 functional improvement) to an orthopedic surgeon in 2006 and to a physicians' assistant in 2013.

 Purdue sales representatives also told internists that the reformulation of OxyContin prevented illegal

                                                    255
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 258 of 307                             PageID
                                    #: 718



 drug use and that the formulation was 'less addicting," rather than being harder to adulterate. In 2011,

 Purdue sales representatives also claimed that the sustained-release property of OxyContin reduced

 patient "buzz," which is neither based on scientific evidence nor true.

          969.   The same survey indicated that Purdue sales representatives promoted its Schedule III

 opioid Butrans as having low or little abuse potential.

        6. Insys

          970.   Insys was co-founded in 2002 by Dr. John Kapoor, a serial pharmaceutical industry

 entrepreneur "known for applying aggressive marketing tactics and sharp price increases on older

 drugs.~'170



          971.   In 2012, Insys received U.S. Food and Drug Administration approval for Subsys, a

 fentanyl sublingual spray product designed to treat breakthrough cancer pain. However, Insys

 encountered significant obstacles due to insurers employing a process known as prior authorization.

 Prior authorization prevents the over prescription and abuse of powerful and expensive drugs.        The

 prior authorization process requires "additional approval from an insurer or its pharmacy benefit

 manager before dispensing ... " and may also impose step therapy which requires beneficiaries to first

                                                                                     171
 use less expensive medications before moving on to a more expensive approach.

          972.   Insys circumvented this process by forming a prior authorization unit, known at one

 point as the Insys Reimbursement Center ("IRC"), to facilitate the process using aggressive and likely

 illegal marketing techniques. Insys published education articles that praised their products' non-

170
    U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the
Systemic Manipulation of Prior Authorization (quoting Fentanyl Billionaire Comes Under Fire as Death Toll
Mounts From Prescription Opioids, Wall Street Journal (Nov. 22, 2016)
(www.wsj.com/ articles/ fentanylbillionaire-comes-under-fire-as-death-toll-mounts-from-prescription-
opioids-1479830968)).
171
    Senate Permanent Subcommittee on Investigations, Combatting the Opioid Epidemic: A Review efAnti-
Abuse Effarts in Medicare and Private Health Insurance Systems; see also Department of Health and Human
Services, Centers for Medicare & Medicaid Services, How Medicare Prescription Drug Plans & Medicare
Advantage Plans with Prescription Drug Coverage Use Pharmacies, Formularies, & Common Coverage Rules

                                                   256
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 259 of 307                               PageID
                                    #: 719



 addictive nature; and funded patient advocacy groups who unknowingly promoted Insys' agenda of

 raising the profile of pain so that drugs could be prescribed to treat it. Furthermore, Insys' former

 sales representatives, motivated by corporate greed, paid off medical practitioners to prescribe Subsys

 in spite of any medical need. 172 Insys employees were pressured internally and received significant

 monetary incentives to increase the rate of prescription approvals. 173

         973.    According to a federal indictment and ongoing congressional investigation by Sen.

 Claire McCaskill, IRC employees pretended to be with doctors' offices and falsified medical histories

 of patients. The report, acquired by McCaskill's investigators, includes transcripts and an audio

 recording of employees implementing these techniques in order to obtain authorization from insurers

 and pharmacy benefit managers. The transcript reveals an Insys employee pretending to call on behalf

                                                                         174
 of a doctor and inaccurately describes the patient's medical history.         For example, Insys employees

 would create the impression tliat the patient had cancer, without explicitly saying so, because cancer

 was a requirement for prior clearance to prescribe Subsys. Insys was warned by a consultant that it

 lacked needed policies for governing such activities, but the executives failed to implement corrective

 internal procedures.

         97 4.   In a class action law suit against Insys, it was revealed that management "was ware that

 only about 10% of prescriptions approved through the Prior Authorization Department were for

 cancer patients," and an Oregon Department of Justice Investigation found that 78% of




172
     Lopez, Linette. "It's been a brutal week for the most shameless company in the opioid crisis- and
it's about to get worse," Business Insider, http:/ /www.businessinsider.com/ opioid-addiction-drugmaker-
insys-arrests-justice-department-action-2017-7
173
     Boyd, Roddy. Murder Incorporated: Insys Therapeutics. Part 1. Southern Investigative Reporting
Foundation. http://sirf-onhne.org/2015/12/03 / murder-incorporated-the-insys-therapeutics-story /;
see also Indictment. United States v. Babich, et al., D. Mass. (No. 1;16 CR 10343).
174
     U.S. Senate Homeland Security & Governmental Affairs Cotnmittee, Fueling an Epidemic: Insys
Therapeutics and the Systematic Manipulation of Prior Authorization, seep. 7-10.
                                                        257
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 260 of 307                                PageID
                                    #: 720


                                                                                                          175
 preauthorization forms submitted by Insys on behalf of Oregon patients were for off-label uses.

 Physicians are allowed to prescribe medications for indications outside of FDA guidelines if they see

 fit, but it is illegal for pharmaceutical companies to market a drug for off-label use.

             975.    In 2008, biopharmaceutical company Cephalon settled with the U.S. Government for

 425 million in a suit against the company that alleged it marketed drugs for unapproved uses (off-

 label). The FDA approved the drug only for opioid tolerant cancer patients. According to the Oregon

 settlement and class-action lawsuit, at least three employees involved in sales and/ or marketing at

 Cephalon had moved over to Insys Therapeutics. 176

             97 6.   Additionally, Insys created a "legal speaker program" which turned out to be a scam.

 The Justice Departtnent commented on the program and stated:

            The Speaker Programs, which were typically held at high-end restaurants, were
            ostensibly designed to gather licensed healthcare professionals who had the capacity to
            prescribe Subsys and educate them about the drug. In truth, the events were usually
            just a gathering of friends and co-workers, most of whom did not have the ability to
            prescribe Subsys, and no educational component took place. "Speakers" were paid a
            fee that ranged from $1,000 to several thousand dollars for attending these dinners. At
            times, the sign-in sheets for the Speaker Programs were forged so as to make it appear
            that the programs had an appropriate audience of healthcare professionals.

             977.    Insys paid hundreds of thousands of dollars to doctors in exchange for prescribing

 Subsys and three top prescribers have already been convicted of taking bribes.

             978.    Fentanyl products are considered to be the most potent and dangerous opioids on the

 market and up to 50 times more powerful than heroine. 177

             979.    In an internal presentation dated 2012 and entitles, "2013 SUBSYS Brand Plan," Insys

 identified one of six "key sttategic imperatives" as "Mitigate Prior Authorization barriers." 178 On a

175
    Gusovsky, Dina. The Pain Killer: A drug Company Putting Profits Above Patients, CNBC
(https:/ /www.cnbc.com/2015/11 /04 / the-deadly-drug-appeal-of-insys-pharmaceuticals.httnl)
116   Id.
177
   U.S. Departtnent of Justice. Drug Enforcement Administration. A Real Threat to Law Enforcement."
Fentany!.
https://www.dea.gov/ druginfo/DEA %20Targets%20Fentanyl%20%20A%20Real%20Threat%20to
%20Law%20Enforcement%20(2016).pdf
                                                       258
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 261 of 307                               PageID
                                    #: 721



 later slide, the company identified several tasks associated with this effort, including "Build internal

 [prior authorization] assistance infrastructure," "Establish an internal 1-800 reimbursement assistance

 hotline," and "Educate field force on [prior authorization] process and facilitation." 179

         980.    Additional materials produced by Insys to the minority staff suggest, however, that

 Insys did not match these efforts with sufficient compliance processes to prevent fraud and was

 internally aware of the danger of problematic practices. Specifically, on February 18, 2014,

 Compliance Implementation Services (CIS)-a healthcare consultant-issued a draft report to Insys

 titled, "Insys Call Nate, Email, & IRC Verbatim Data Audit Report." 180 The introduction to the

 report explained that "CIS was approached by INSYS' legal representative ... on behalf of the Board

 of Directors for Insys to request that CIS support in review of certain communications with Health

 Care Professionals (HCPs) and INSYS employees, and report how there were being documented." 181

 Insys had expressed concerns "with respect to communications with HCPs by INSYS employees

 being professional in nature and in alignment with INSYS approved topics regarding off or on-label

 promotion of an INSYS product, and general adherence to INSYS documentation requirements." 182

 An additional concern "stemmed from the lack of monitoring of commercial activities where these

 types of interactions could occur." 183

         981.   Given these issues, Insys requested that CIS review-in part-"the general

 communications from the INSYS Reimbursement Center (IRC) to HCPs, their office staff or




178
    U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the
Systemic Manipulation of Prior Authorization (quoting Insys Therapeutics, Inc., 2013 Subsys Brand Plan, 2012
Assessment (2012) (INSYS_HSGAC_00007472)).
179
    Id. at INSYS_HSGAC_00007765.
180
    U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the
Systemic Manipulation of Prior Authorization (quoting Compliance Implementation Services, Insys Call
Note, Email & IRC Verbatim Data Audit Report (Feb. 18, 2014) (INSYS_HSGAC_00007763)).
181
    Id at INSYS_HSGAC_00007765.
182 Id

183 Id.

                                                      259
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 262 of 307                                 PageID
                                    #: 722



'representatives, as well as health insurance carriers , , , to ensure they were appropriate in nature with

  respect to specific uses of SUBSYS, INSYS' commercially marketed product" 184

             982,   According to the findings CIS issued, Insys lacked formal policies governing the

  actions of its prior authorization unit For example, "[n]o formal and approved policy on appropriate

  communications between IRC employees and HCPs, their staff, [health care insurers (HCis)], or

  patients exists, , ,that governs the support function of obtaining a prior authorization for the use of

  SUBSYS,''185

             983,   In addition, the report noted that "there were also gaps in formally approved

  foundational policies, procedures, and [standard operating procedures] with respect to required

  processes specifically within the IRC" 186

             984,   In fact, "[t]he majority of managerial directives, changes to controlled documents or

  templates, as well as updates or revisions to processes were not formally approved, documented, and

  disseminated for use, and were sent informally via email blast" 187

             985,   Although four informal standard operating procedures existed with regarded to IRC

  functions, these documents "lacked a formal review and approval" and failed to "outline

  appropriately the actions performed within the IRC" 188

             986,   The report also explains that Insys lacked procedures for auditing interactions between

  IRC employees and outside entities, According to CIS, "no formal, documented, or detailed

  processes by which IRC representatives' calls via telephone were audited for proper communication




 184   Id,
 185
       Id. at INSYS_HSGAC_00007770,
 186
       Id, at INSYS_HSGAC_00007768,
 187
       Id. at INSYS_HSGAC_0000777L
 188
       Id. at INSYS_HSGAC_00007770,
                                                      260
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 263 of 307                                PageID
                                    #: 723



 with HCPs or HCis in any fashion [existed] other than random physical review of a call in a very

 informal and sporadic manner." 189

             987.   More broadly, the report notes that "no formal and documented auditing and

 monitoring or quality control policy, process, or function exists between IRC employee
                                                         190
 communications and HCPs, HCP staff, HCis, or patients."

             988. At the end of the report, CIS provided a number of recommendations concerning IRC

 activities. First, CIS suggested that IRC management "formally draft and obtain proper review and

 approval of an IRC specific policy detailing the appropriate communications that should occur while
                                                                        191
 performing the IRC associate job functions and interacting with HCPs."

             989.   Similarly, IRC management was urged to formally draft IRC-specific standard

 operating procedures "specific to each job function within the IRC," accompanied by "adequate

 training and understanding of these processes." 192 To ensure compliance with IRC standards, Insys

 was also directed to create an electronic system to allow management "to monitor both live and
                                                                     193
 anonymously IRC employee communications both incoming and outgoing." Finally, CIS

 recommended that Insys institute a formal process for revising and updating "IRC documentation

 used for patient and HCP data." 194

             990.   The CIS report concluded by noting, in part, that a review of ten conversations

 between IRC employees and healthcare providers, office staff, and insurance carriers revealed "that

 all IRC staff was professional in communication, and in no instance was inaccurate or off-label usage

 of SUBSYS communicated." 195


189
      Id    at INSYS_HSGAC_00007769.
190
      Id    at INSYS_HSGAC_00007771.
191
      Id.   at INSYS_HSGAC_00007770.
192
      Id.   at INSYS_HSGAC_00007771.
193   Id.
194   Id
195
      Id    at INSYS_HSGAC_00007772.
                                                      261
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 264 of 307                                PageID
                                    #: 724



            991.   Yet within a year of this conclusion, according to the recording transcribed below, an

 Insys IRC employee appears to have misled a PBM representative regarding the IRC employee's

 affiliation and the diagnosis applicable to Sarah Fuller. The alleged result, in that case, was death due

 to inappropriate and excessive Subsys prescriptions.

            992.   One former Insys sales representative described the motto of this approach to patients

 as "Start them high and hope they don't die." 196

       F. The Result of Defendants' Fraudulent Scheme

            993.   Through their direct promotional efforts, along with those of the third-party Front

  Groups and KOLs they assisted and controlled, and whose seemingly objective materials they

  distributed, Defendants accomplished exactly what they set out to do: change the institutional and

  public perception of the risk-benefit assessments and standard of care for treating patients with

  chronic pain. As a result, docto.rs in Plaintiffs' Counties, Cities, Towns, and Villages began prescribing

  opioids long-term to treat chronic pain-something most would never have considered prior to

  Defendants' campaign.

            994.   But for the misleading information disseminated by Defendants, doctors would not, in

  most instances, have prescribed opioids as medically necessary or reasonably required to address

  chronic pain.

           1. Defendants' Fraudulent and Deceptive Marketing of Opioids Directly Caused
              Harm to Plaintiffs.

            995.   In the first instance, Plaintiffs were damaged directly, through its payments of false

  claims for chronic opioid therapy by (a) partially funding a medical insurance plan for its employees

  and (b) its workers' compensation program.

            996.   Defendants' marketing of opioids caused health care providers to prescribe, and

  Plaintiffs, through either partially or fully funding a medical insurance plan for its employees and its

 196
       Amended Class Action Complaint, Larson v. In~s Therapeutics Inc. (D. Ariz. Oct. 27, 2014.)
                                                      262
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 265 of 307                               PageID
                                    #: 725



 workers' compensation program, to pay for prescriptions of opioids to treat chronic pain. Because of

 Defendants' unbranded marketing, health care providers wrote and Plaintiffs paid for prescriptions of

 opioids for chronic pain that were filled not only with their drugs, but with opioids sold by other

 manufacturers. All of these prescriptions were caused by Defendants' fraudulent marketing and

 therefore all of them constitute false claims. Because, as laid out below, Plaintiffs are obligated to

 cover medically necessary and reasonably required care, it had no choice but to pay for these false and

 fraudulent claims.

         997.   The fact that Plaintiffs would pay for these ineligible prescriptions was both the

 foreseeable and intended consequence of Defendants' fraudulent marketing scheme. Defendants set

 out to change the medical and general consensus supporting chronic opioid therapy with the

 intention of encouraging doctors to prescribe, and government payors such as Plaintiffs, to pay for

 long-term prescriptions of opioids to treat chronic pain despite the absence of genuine evidence

 supporting chronic opioid therapy and the contrary evidence regarding the significant risks and

 limited benefits from long-term use of opioids.

                a.    Increase in Opioid Prescribing Nationally

         998.   Defendants' scheme to change the medical consensus regarding opioid therapy for

 chronic pain was greatly successful. During the year 2000, outpatient retail pharmacies filled 174

 million prescriptions for opioids nationwide, rising to 257 million in 2009. 197

         999.    Opioid prescriptions increased even as the percentage of patients visiting doctors for

 pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010 found that




197
   Office of National Drug Control Policy, 2011 Prescription Drug Abuse Prevention Plan,
Whitehouse.gov, (no longer available on whitehouse.gov),
https:/ / obamawhitehouse.archives.gov/ ondcp/prescription-drug-abusel (accessed May 30, 2017).
                                                    263
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 266 of 307                              PageID
                                    #: 726



 opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and acetaminophen

 prescriptions fell from 38% to 29%, driven primarily by the decline of NSAID use. 198

           1000. Approximately 20% of the population between the ages of 30 and 44 and nearly 30%

 of the population over 45 have used opioids. Indeed, "[o]pioids are the most common means of

 treatment for chronic pain." 199 From 1980 to 2000, opioid prescriptions for chronic pain visits

 doubled. This resulted not from an epidemic of pain, but an epidemic of prescribing. A study of 7.8

 million doctor visits found that prescribing for pain increased by 73% between 2000 and 2010--even

 though the number of office visits in which patients complained of pain did not change and

 prescribing of non-opioid pain medications decreased For back pain alone--one of the most

  common chronic pain conditions-the percentage of patients prescribed opioids increased from 19%

  to 29% between 1999 and 2010, even as the use of NSAIDs or acetaminophen declined and referrals

  to physical therapy remained steady-and climbing.

           1001. This increase corresponds with, and was caused by, Defendants' massive marketing

  push. As reflected in the chart below, according to data obtained from a marketing research

  company, Defendants' spending on marketing of opioids nationwide-including all of the drugs at

  issue here-stood at more than $20 million per quarter and $91 million annually in 2000. By 2011,

  that figure hit its peak of more than $70 million per quarter and $288 million annually, an increase of

  more than three-fold. By 2014, the figures dropped to roughly $45 million per quarter and $182

  million annually, as Defendants confronted increasing concerns regarding opioid addiction, abuse,

  and diversion, and as Jans sen, which accounted for most of the spending reduction, prepared to sell

  its U.S. rights to Nucynta and Nucynta ER. Even so, Defendants still spent double what they spent in

  2000 on opioid marketing.


198
      Matthew Daubresse et al., Ambulatory Diagnosis and Treatment ofNonmalignant Pain in the United
 States, 2000-2010, 51(10) Med. Care 870 (2013).
199
     Deborah Grady et al., Opioidsfor Chronfr Pain, 171(16) Arch. Intern. Med. 1426 ( 2011).
                                                    264
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 267 of 307                                                                                                                               PageID
                                    #: 727



                        All ~otlonal Spending on Non-Injectable Oplolds by All D.terldants (Q~arterly)




 S&O~




      $0      --- --           -, --     --~             --   -~---       ------- --- - --                     -·- - - --------------- -- -- -                                              - -
           '1 l ·~ • ·1 ·l. ·!· 4 ·.1 l. ··.3 4 · 1 -Z. .-4 ;i-, 1-_J ~:' 1 2_ -3 4-.I1- l 3 • ·'.,_, 2. 3 4i1;.~.. .~- .4 l 2 l 4: 1 :LJ o4 1-2 1 4· 1 2 3
                                             ·     '.S                                                           !                                            A· l   2   ~-   ·4 ! t 2. 3   °' :1!
                                                                                                                                                                                              I.'
           I - . - . I· ~,-                  1




                                                                - • - - ~!- -
                                                                                                                 i
                                                                                                                                               - -
                                                                                                                                                                .
                                                                                                                                                                     _,_~
                                                                                                                                                                         •.     I




            1002. Defendants' opioid detailing visits to individual doctors made up the largest

 component of this spending, with total detailing expenditures more than doubling between 2000 and

 2014 to $168 million annually.

            1003. Each Defendant's promotional spending reflects its participation in this marketing

 blitz. Between 2000 and 2011:

                               •       Actavis's promotional spending, which was virtually nonexistent in the 2004-

                                       2008 period, began to sharply rise 2009. The third quarter of 2011 saw a peak of

                                       $3 million at one point in 2011 and nearly $7 million for the year, as shown

                                       below:




                                                                                               265
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 268 of 307                                                                                    PageID
                                    #: 728



                       All 1'nlmotl1>11•I Spendln1 on Not>'lnjecblble Opl~lds by Defend~rlt Actavt• (Quort<lrly)
 .........
 .....,.....

 ..........




               1·~ ;:. 3"-~;~-;-;~~~_i;:-~~-,-;=-;=;~:I J-1-4--11:I4;11·~-4jl·l1
                                                                        Z •:.;~--;                 ~~- ~~"~         ;--l -4il 2; 4:1' 11.t 111~4'.~
                                                                                                      -'•!- -
         $0'                                                                       -4!1   i   ..              41;                                     !


               '•         ~        -!~             -       -        _,_ • •                                                                -~1


                               •     Cephalon's quarterly spending steadily climbed from below $1 million in 2000 to

                                     more than $4 million in 2014 (and more than $13 million for the year), including

                                     a peak, coinciding with the launch of Fentora, of nearly $9 million half way

                                     through 2007 (and more than $27 million for the year), as shown below:




                                                                                   266
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 269 of 307                                                                                                                                PageID
                                    #: 729



                    All Promotional Spending on Non-Injectable Oplolds by Defend.•nt t~phalon (Qua.wlvl




      '&!):          ··-. . . . .'...       I                                             .             .     ,          .       ·.     --   -------      -   --   -   -. -~   -----,-----   --,
          !l   2' ii • : 1 2 l .4 ~ 1 1, !,. 41i.2' l • 1-.2.   3 • !_1. 2   i 4 :1 2 ] :4'' 1 2'   ~       4 ! .._   jl'. 1   .• i-1:- ,2 l •.1- 2· 3 4 l 1. ) • l l 3 4 1 2') • i 1 2 l    ~ f_~'
               _         -          -t- -                              -1-1-J-1-i-                                                                      ~r-                    ~1-~1



                           •       Endo's quarterly spending went from the $2 tnillion to $4 tnillion range from

                                   2000 to 2004 to more than $10 tnillion following the launch of Opana ER in

                                   tnid-2006 (and more than $38 million for the year in 2007) and more than $8

                                   million coinciding with the launch of a reformulated version in 2012 (and nearly

                                   $34 tnillion for the year):




                                                                                               267
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 270 of 307                                      PageID
                                    #: 730



                  All Pl'omotio"'I ~i:iendingon Non-tl'tjectable Opioldt by Oefel1dant Endo_ (~artflt'lri




  ~~   ----




              •      Janssen's quarterly spending dramatically rose from less than $5 million in 2000

                      to more than $30 million in 2011, coinciding with the launch of Nucynta ER

                      (with yearly spending at $142 million for 2011) as shown below:




                                                                  268
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 271 of 307                                                                                                                                                     PageID
                                    #: 731



                            "II Promot10~~1 Spendl'11 on Non.,tpjectable Oplolds by Delendall! Janssen (Qua~)




  $10~




 !. SS,Qt!0.000


            $0                 .                . ..                           .            c                -             • •.      • .                 .           .. ·         .                    .           .
                  j 1.·J. l 4: l :2 1 4·, 1 ~ · i-. "   '.   ~ ·4   t   l. J: '1!1 ... 2. 1 4 i I 2 1·   .4·~1 ~. ' .. ·4·:.: 1   2. ' •   11 _2· ·'   4 ! t 2 ·3    4; 1 1. 1 4' 1 .'. 1."' i· z_J 4 !1 J .·1: 4; 1.I
                  ! JOOO I *1            ! 1!,l(Q       •.          I   lOCW       U05' I       i006             ""1' : Xll8                  -ZC?           201')          lOU       JnU      lOU     !   ·ZO:M   X!U .




                                     •        Purdue's quarterly spending notably decreased from 2000 to 2007, as Purdue

                                              catne under investigation by the Department of Justice, but then spiked to above

                                              $25 million in 2011 (for a total of $110 million that year), and continued to rise,

                                              as shown below:




                                                                                                                    269
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 272 of 307                                       PageID
                                    #: 732




                 All P!!)ITIQtlonal SpendJn1 on Hon-ln]eClllble Opioid~ by Pefei)dant Pul'd.ue (Quarterly)




                b. Plaintiffs' Increased Spending on Opioids

        1004.   As a direct and foreseeable consequence of Defendants' wrongful conduct, Plaintiff

has been required to spend millions of dollars each year in its efforts to combat the public nuisance

created by Defendants' deceptive marketing campaign. Plaintiff has incurred, and continues to incur,

costs related to opioid addiction and abuse, including, but not limited to, health care costs, criminal

justice and victimization costs, social costs, and lost productivity costs. Defendants' misrepresentations

regarding the safety and efficacy of long-term opioid use proximately caused injury to Plaintiff and its

residents.

                        1.     Defendants' Misrepresentations Were Material

         1005. Defendants' misrepresentations were material to, and influenced, Plaintiffs' decisions to

 pay claims for opioids for chronic pain (and, therefore, to bear its consequential costs in treating

 overdose, addiction, and other side effects of opioid use). In the first instance, Plaintiffs would not

                                                              270
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 273 of 307                              PageID
                                    #: 733



 have been presented with, or paid, claims for opioids that would not have been written but for

 Defendants' fraudulent and deceptive marketing. Second, Plaintiffs have demonstrated that

 Defendants' marketing is material by taking further steps to ensure that the opioids are only

 prescribed and covered when medically necessary or reasonably required.

         1006. As laid out above, Defendants' misrepresentations related to Plaintiffs' requirement

 that medical treatments be medically necessary or reasonably required - a condition of payment for

 any medical treatment under Plaintiffs' health plans and workers' compensation programs. But for

 Defendants' fraudulent and deceptive marketing, prescribers would have accurately understood the

 risks and benefits of opioids and would not have prescribed opioids where not medically necessary or

 reasonably required to treat chronic pain. Misrepresentations as to, for example, whether patients

 were likely to become addicted to the drug, would be able to resume life activities, and would

 experience long-terrn relief were not minor or insubstantial matters, but the core of prescribers'

 decision-making.

         1007. It is Plaintiffs' practice not to pay claims that are not medically necessary or reasonably

 required. However, Plaintiffs would not have known whether a prescriber had made an informed

 judgment that a particular claim for opioids was medically necessary or reasonably required, or,

 conversely had acted under the influence of Defendants' fraudulent and deceptive marketing. It is not

 clear from the face of a claim whether: (1) the patient suffered from cancer or another terminal

 condition, for example, where long-terrn prescribing was medically necessary or appropriate; or (2)

 the prescriber was exposed to Defendants' marketing materials, treatment guidelines, or education

 programs, or visited by a drug representative who engaged in affirmative misrepresentations or

 omissions, for example.

                      u.    Plaintiffs' Increased Costs Correlate with Defendants' Promotion




                                                      271
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 274 of 307                                PageID
                                    #: 734



            1008. Plaintiffs' spending in connection with opioids rose along with Defendants' spending

  to promote opioids. That spending was directly impacted by opioid use (and its consequences in

  abuse, addiction, and overdose) in Plaintiffs' Counties, Cities, Towns, and Villages.

            1009. It is also distressing (and a sign of further problems ahead) that the drop in opioid

  prescribing beginning in 2014 has been accompanied by a corresponding increase in Defendants'

  promotional spending, which is headed towards a new high, despite evidence of the grave toll that

  opioids are taking on law enforcement, public health, and individual lives.

           2. Defendants' Fraudulent and Deceptive Marketing of Opioids Directly Caused
              Harm to Consumers in Plaintiffs' Counties, Cities, Towns, and Villages.

                   a.   Increased Opioid Use Has Led to an Increase in Opioid Abuse. Addiction. and
                        Death

            1010. Nationally, the sharp increase in opioid use has led directly to a dramatic increase in

  opioid abuse, addiction, overdose, and death. Scientific evidence demonstrates a very strong

  correlation between therapeutic exposure to opioid analgesics, as measured by prescriptions filled,

  and opioid abuse. "Deaths from opioid overdose have risen steadily since 1990 in parallel with

  increasing prescription of these drugs." 200 Prescription opioid use contributed to 16,917 overdose

  deaths nationally in 2011-more than twice as many deaths as heroin and cocaine combined; drug

  poisonings now exceed motor vehicle accidents as a cause of death. More Americans have died from

  opioid overdoses than from participation in the Vietnam War.

            1011. Contrary to Defendants' misrepresentations, most of the illicit use stems from prescribed

  opioids; in 2011, 71 % of people who abused prescription opioids got them through friends or

  relatives, not from drug dealers or the internet. According to the CDC, the 80% of opioid patients

  who take low-dose opioids from a single prescriber (in other words, who are not illicit users or

  "doctor-shoppers") account for 20% of all prescription drug overdoses.


 200
       Deborah Grady et al., Opioids far Chronic Pain, 171(16) Arch. Intern. Med. 1426 ( 2011).
                                                      272
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 275 of 307                               PageID
                                    #: 735



         1012. Death statistics represent only the tip of the iceberg. According to 2009 data, for every

 overdose death that year, there were nine abuse treatment admissions, 30 emergency department

 visits for opioid abuse or misuse, 118 people with abuse or addiction problems, and 795 non-medical

 users. Nationally, there were more than 488,000 emergency room admissions for opioids other than

 heroin in 2008 (up from almost 173,000 in 2004).

         1013. Emergency room visits tied to opioid use likewise have sharply increased in Plaintiffs'

 Counties, Cities, Towns, and Villages.

         1014. Widespread opioid use and abuse in Plaintiffs' Counties, Cities, Towns, and Villages are

 problems even when they do not result in injury or death. Opioid addiction is affecting residents of

 all ages, ethnicities, and socio-economic backgrounds in Plaintiffs' Counties, Cities, Towns, and

 Villages. Many addicts start with a legal opioid prescription-chronic back pain, fibromyalgia, or even

 dental pain-and do not realize they are addicted until they cannot stop taking the drugs.

         1015. These glaring omissions, described consistently by counselors and patients, mirror and

 confirm Defendants' drug representatives' own widespread practice, as described above, of omitting

 any discussion of addiction from their sales presentations to physicians or in their "educational"

 materials.

                b. Increased Opioid Use Has Increased Costs Related to Addiction Treatment

         1016. Plaintiffs' have opioid treatment programs, Substance Alternative Clinics, that provide

 a comprehensive treatment program for persons addicted to heroin or other opioids.

         1017. In addition to intense counseling, many treatment programs prescribe additional drugs

 to treat opioid addiction. Nationally, in 2012, nearly 8 billion prescriptions of the two drugs

 commonly used to treat opioid addiction-buprenorphine/naloxone and naltrexone-were written

 and paid for. Studies estimate the total medical and prescription costs of opioid addiction and

 diversion to public and private healthcare payors to be $72. 5 billion.


                                                   273
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 276 of 307                                         PageID
                                    #: 736



                   c.   Increased Opioid Use Has Fueled An Illegal Secondary Market for Narcotics and
                        the Criminals Who Support It

           1018. Defendants' success in extending the market for opioids to new patients and chronic

 conditions has created an abundance of drugs available for criminal use and fueled a new wave of

 addiction, abuse, and injury. Defendants' scheme supplies both ends of the secondary market for

 opioids-producing both the inventory of narcotics to sell and the addicts to buy them. One

 researcher who has closely studied the public health consequences of opioids has found, not

 surprisingly, that a "substantial increase in the nontnedical use of opioids is a predictable adverse

 effect of substantial increases in the extent of prescriptive use." 201 It has been estimated that the

 majority of the opioids that are abused come, directly or indirectly, through doctors' prescriptions.

            1019. A significant black market in prescription opioids also has arisen, not only creating and

 supplying additional addicts, but fueling other criminal activities.

            1020. In addition, because heroin is cheaper than prescription painkillers, many prescription

 opioid addicts migrate to heroin. Self-reported heroin use nearly doubled between 2007 and 2012,

 ftom 373,000 to 669,000 individuals. In 2010, more than 3,000 people in the U.S. died from heroin

 overdoses, also nearly double the rate in 2006. Nearly 80% of those who used heroin in the past year

 had previously abused prescription opioids. Patients become addicted to opioids and then move on

 to heroin because these prescription drugs are roughly four times more expensive than heroin on the

 street. In the words of one federal DEA official, "Who would have ever thought in this country it

 would be cheaper to buy heroin than pills ... [t]hat is the reality we're facing." 202




201
      G. Caleb Alexander et al., Rethinking Opioid Prescli.bing to Protect Patient Safety and Public Health,
308(18) JAMA 1865 (2012).
202
      Matt Pearce & Tina Susman, Philip Seymour Hoj/inan's death calls attention to rfre in heroin use,
L.A. Times, Feb. 3, 2014, http://articles.latitnes.com/2014/feb/03/nation/la-na-heroin-surge-
20140204 (accessed May 30, 2017).
                                                   274
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 277 of 307                               PageID
                                    #: 737



         1021. That reality holds true in Plaintiffs' Counties, Cities, Towns, and Villages. According to

 addiction programs, a typical course sees addicts requesting more and more opioids from their

 doctors, who eventually cut them off. Many addicts then doctor-shop for additional prescriptions,

 and when that source runs out, turn to the streets to buy opioids illicitly. A significant number

 become heroin addicts. Addiction treatment programs, whose patient populations vary, reported rates

 of patients who had switched from prescription opioids to heroin ranging from half to 95%. Those

 addicts who do reach treatment centers often do so when their health, jobs, families and relationships

 reach the breaking point, or after turning to criminal activity such as prostitution and theft to sustain

 their addiction. Unfortunately, few are successful in getting and staying clean; repeated relapse is

 co1ntnon.


        3. Defendants' Fraudulent Marketing Has Led to Record Profits

         1022. While the use of opioids has taken an enormous toll on Plaintiffs and its residents,

 Defendants have gained blockbuster profits. In 2012, health care providers wrote 259 million

 prescriptions for opioid painkillers203-roughly one prescription per American adult. Opioids

 generated $8 billion in revenue for drug companies just in 2010.

          1023.      Financial information-where available-indicates that Defendants each experienced

 a material increase in sales, revenue, and profits from the fraudulent, misleading, and unfair market

 activities laid out above. Purdue's OxyContin sales alone increased from $45 million in 1996 to $3.1

 billion in 201 0.

        4. Defendants Fraudulently Concealed Their Misrepresentations

          1024. At all times relevant to this Complaint, Defendants took steps to avoid detection of,

 and fraudulently conceal, their deceptive marketing and conspiratorial behavior.


203
   Press Release, Center for Disease Control, Opioid painkiller prescribing varies widely among states:
Where you live makes a difference Ouly 1, 2014), https:/ /www.cdc.gov/media/releases/2014/p0701-
opioid-painkiller.html (accessed May 30, 2017).
                                                 275
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 278 of 307                               PageID
                                    #: 738



         1025. First, and most prominently, Defendants disguised their own roles in the deceptive

 marketing of chronic opioid therapy by funding and working through patient advocacy and

 professional front organizations and KOLs. Defendants purposefully hid behind these individuals

 and organizations to avoid regulatory scrutiny and to prevent doctors and the public from

 discounting their messages.

         1026. While Defendants were listed as sponsors of many of the publications described in this

 Complaint, they never disclosed their role in shaping, editing, and exerting final approval over their

 content. Defendants exerted their considerable influence on these promotional and "educational"

 materials.

         1027. In addition to hiding their own role in generating the deceptive content, Defendants

 manipulated their promotional materials and the scientific literature to make it appear as if they were

 accurate, truthful, and supported by substantial scientific evidence. Defendants distorted the meaning

 or import of studies they cited and offered them as evidence for propositions they did not ~ctually

 support. The true lack of support for Defendants' deceptive messages was not apparent to the

 medical professionals who relied upon them in making treatment decisions, nor could they have been

 detected by Plaintiffs.

         1028. Thus, while the opioid epidemic was evident, Defendants, in furtherance of their

 respective marketing strategies, intentionally concealed their own role in causing it. Defendants

 successfully concealed from the medical community, patients, and health care payers facts sufficient

 to arouse suspicion of the existence of claims that Plaintiffs now assert. Plaintiffs were not alerted to

 the existence and scope of Defendants industry-wide fraud and could not have acquired such

 knowledge earlier through the exercise of reasonable diligence.

    G. Through Their Public Statements, Marketing, And Advertising, Defendants'
       Deceptions Deprived Plaintiffs Of Actual Or Presumptive Knowledge Of Facts
       Sufficient To Put Them On Notice Of Potential Claims. Defendants Entered Into And
       Engaged In A Civil Conspiracy.
                                                   276
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 279 of 307                               PageID
                                    #: 739




         1029. Defendants entered into a conspiracy to engage in the wrongful conduct complained of

 herein, and intended to benefit both independently and jointly from their conspiratorial enterprise.

         1030. Defendants reached an agreement between themselves to set up, develop, and fund an

 unbranded promotion and marketing network to promote the use of opioids for the management of

 pain in order to mislead physicians, patients, and others through misrepresentations or omissions

 regarding the appropriate uses, risks and safety of opioids.

         1031. Tbis network is interconnected and interrelated, and relied upon Defendants' collective

 use of and reliance upon unbranded marketing materials, such as KO Ls, scientific literature, CMEs,

 patient education materials, and Front Groups. These materials were developed and funded

 collectively by Defendants, and Defendants relied upon the materials to intentionally mislead

 consumers and medical providers of the appropriate uses, risks and safety of opioids.

         1032. By knowingly misrepresenting the appropriate uses, risks, and safety of opioids,

 Defendants committed overt acts in furtherance of their conspiracy.

   H. Defendants Flooded Plaintiff Counties, Cities, Towns, and Villages with Suspiciously
      Large Amounts of Opioids.

         1033. The Disttibutor Defendants are opioid disttibutors in Plaintiffs' Counties, Cities,

 Towns, and Villages.

         1034. The Disttibutor Defendants purchased opioids from manufacturers, such as the named

 defendants herein, and sold them to pharmacies throughout Plaintiffs' Counties, Cities, Towns, and

 Villages.

         1035. The Distributor Defendants played an integral role in the chain of opioids being

 distributed throughout Plaintiffs' Counties, Cities, Towns, and Villages.




                                                   277
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 280 of 307                              PageID
                                    #: 740



         1036.   Pursuant to Hawai'i Statutes Act 153, distributors/wholesalers such as Defendants are

required to create record keeping, including establishing and maintaining inventories and records of all

transactions of dangerous drugs such as opioid pain medications.

          103 7. The Defendants were each on notice that the controlled substances they manufactured

 and distributed were the kinds that were susceptible to diversion for illegal purposes, abused,

 overused, and otherwise sought for illegal, unhealthy and problematic purposes.

          1038. The Defendants were each on notice that there was an alarming and suspicious rise in

 manufacturing and distributing opioids to retailers within Plaintiffs' Counties, Cities, Towns, and

 Villages during this time period.

          1039. As entities involved in the manufacture and distribution of opioid medications,

 Defendants were engaged in abnormally and/ or inherently dangerous activity and had a duty of care

 under Hawai'i Law.

          1040. The Defendants had a duty to notice suspicious or alarming orders of opioid

 pharmaceuticals and to report suspicious orders to the proper authorities and governing bodies

 including the DEA, Hawai'i Board of Pharmacy and the Hawai'i State Department of Health.

          1041. The Defendants knew or should have known that they were supplying vast amounts of

 dangerous drugs to Plaintiffs' Counties, Cities, Towns, and Villages that were already facing abuse,

 diversion, misuse, and other problems associated with the opioid epidemic.

          1042. The Defendants failed in their duty to take any action to prevent or reduce the

 distribution of these drugs.

          1043. The Defendants were in a unique position and had a duty to inspect, report, or

 otherwise limit the manufacture and flow of these drugs to Plaintiffs' counties.

          1044. The Defendants, in the interest of their own massive profits, intentionally failed in this

 duty.

                                                    278
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 281 of 307                                   PageID
                                    #: 741



             1045. The Defendants have displayed a continuing pattern of failing to submit suspicious

 order reports.

             1046. In 2008, McKesson paid a $13.25 million fine to settle similar claims regarding

 suspicious orders from internet pharmacies.'04

             1047. Despite these prior penalties, McKesson's pattern of failing to report suspicious orders

 continued for many years.

             1048. According to the DEA, McKesson "supplied various U.S. pharmacies an increasing

 amount of oxycodone and hydrocodone pills" during the time in question, and "frequently misused

 products that are part of the current opioid epidemic." 205

             1049. On January 17, 2017, the DEA announced that McKesson had agreed to pay a record

 $150 million fine and suspend the sale of conttolled substances from distribution centers in several

           206
 states.

             1050. In 2008, defendant Cardinal paid a $34 million penalty to resolve allegations that it

 failed to report suspicious opioid orders. 207

             1051. Despite this past penalty, in 2017, it was announced that defendant Cardinal agreed to a

 $44 million fine to "resolve allegations that it failed to alert the Drug Enforcement Agency to

                                                                                                   208
 suspicious orders of powerful narcotics by pharmacies in Florida, Maryland, and New York.

             1052. Defendant ArneriSource faced a criminal inquiry "into its oversight of painkiller sales"

 in 2012.209 They have paid out fines for similar claims to the state of West Virginia.

204
    http://www.wvgazettemail.com/ news-health/ 20161218 /suspicious-drug-order-rules-never-
enforced-by-state (accessed May 30, 2017).
205
    https://www.justice.gov/ opa/ pr/ mckesson-agrees-pay-record-150-million-settlement-failure-
report-suspicious-orders (accessed May 30, 2017).
206 Id.
207
    https://www.justice.gov/usao-wdwa/pr/united-states-reaches-34-million-settlement-cardinal-
health-civil-penalties-under-O (access May 30, 2017).
208
    https:/ /www.washingtonpost.com/national/health-science/ cardinal-health-fined-44-million-for-
opioid-reporting-violations/2017 /01/11/4f217c44-d82c-11e6-9a36-
1d296534b31e_story.htrnl?utm_term=.7049c4431465 (accessed on May 30, 2017).
                                                      279
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 282 of 307                                 PageID
                                    #: 742



            1053. Despite the charges, fines, and penalties brought against the Distributor Defendants in

  the past, they continued to fail to report suspicious orders or prevent the flow of prescription ,

  opioids, including into Plaintiffs' counties.

            1054. The Distributor Defendants are also members of the Healthcare Distribution

  Management Association ("HDMA"). The HDMA created "Industry Compliance Guidelines" which

  stressed the critical role of each member of the supply chain in distributing controlled substances.

  The HDMA guidelines provided that "[a]t the center of a sophisticated supply chain, Distributors are

  uniquely situated to perform due diligence in order to help support the security of controlled

  substances they deliver to their customers."

            1055. Between the years in question, including 2007 through 2016, the Distributor

  Defendants have shipped tnillions of doses of highly addictive controlled opioid pain killers into

  Plaintiffs' counties.

            1056. Many of these orders should have been stopped, or at the very least, investigated as

  potential suspicious orders.

            1057. The sheer volume of the increase in opioid pain medications, including OxyCodone,

  being distributed to retailers, should have put the Defendants on notice to investigate and report such

  orders.

            1058. The Defendants manufactured and delivered an excessive and unreasonable amount of

  opioid pain medications to retailers in Plaintiffs' Counties, Cities, Towns, and Villages.

            1059. Upon information and belief, the Defendants did not refuse to manufacture, ship, or

  supply any opioid medications to any pharmacy in within Plaintiffs' Counties, Cities, Towns, and

  Villages from 2007 to the present.



 209
    http:/ /www.nytitnes.com/2013/06/12/business/walgreen-to-pay-80-tnillion-settlement-over-
 painkiller-sales.htrnl (accessed on May 30, 2017).
                                                    280
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 283 of 307                                 PageID
                                    #: 743



           1060. The Defendants knew or should have known that they were manufacturing and

 distributing levels of opioid medications that far exceeded the legitimate needs of Plaintiffs' counties.

           1061. The Defendants also paid their sales force bonuses and commissions on the sale of

 most or all of the highly addictive opioid pain medications within Plaintiffs' Counties, Cities, Towns,

 and Villages.

           1062. The Defendants made substantial profits from the opioids sold in Plaintiffs' Counties,

 Cities, Towns, and Villages.

           1063. The Defendants violated Hawai'i State Department of Health rules and regulations for

 manufacturers and distributors, including the aforementioned, by failing to properly report suspicious

 orders.

           1064. By the actions and inactions described above, the Defendants showed a reckless

 disregard for the safety of the residents of Plaintiffs' counties.

           1065. By the actions and inactions described above, the Defendants caused great harm to

 Plaintiffs' counties.

           1066. On December 27, 2007, the U.S. Department of Justice, Drug Enforcement

 Administration, sent a letter to Cardinal stating, "This letter is being sent to every entity in the United

 States registered with the Drug Enforcement Agency (DEA) to manufacture or distribute conttolled

 substances. The purpose of this letter is to reiterate the responsibilities of controlled substance

 manufacturers and distributors to inform DEA of suspicious orders in accordance with 21 C.F.R. §

 1301.74(b)."

           1067. The DEA has provided briefings to each of the Defendant Distributors and conducted

 a variety of conferences regarding their duties under federal law.

           1068. The DEA sent a letter to each of the Defendant Distributors on September 26, 2006,

 warning that it would use its authority to revoke and suspend registrations when appropriate. The

                                                     281
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 284 of 307                                PageID
                                    #: 744



 letter expressly states that a distributor, in addition to reporting suspicious orders, has a "statutory

 responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted into

 other than legitimate medical, scientific, and industrial channels." The DEA warns that "even just one

 distributor that uses its DEA registration to facilitate diversion can cause enormous harm."

         1069. The DEA sent a second letter to each of the Defendant Distributors on December 27,

 2007. This letter reminded the Defendant Distributors of their statutory and regulatory duties to

 "maintain effective controls against diversion" and "design and operate a system to disclose to the

 registrant suspicious orders of controlled substances." The letter further explains:

        The regulation also requires that the registrant inform the local DEA Division Office
        of suspicious orders when discovered by the registrant. Filing a monthly report of
        completed transactions (e.g., "excessive purchase report" or "high unity purchases")
        does not meet the regulatory requirement to report suspicious orders. Registrants are
        reminded that their responsibility does not end merely with the filing of a suspicious
        order report. Registrants must conduct an independent analysis of suspicious orders
        prior to completing a sale to determine whether the controlled substances are likely to
        be diverted from legitimate channels. Reporting an order as suspicious will not absolve
        the registrant of responsibility if the registrant knew, or should have known, that the
        controlled substances were being diverted.

        The regulation specifically states that suspicious orders include orders of unusual size,
        orders deviating substantially from a normal pattern, and orders of an unusual
        frequency. These criteria are disjunctive and are not all inclusive. For example, if an
        order deviates substantially from a normal pattern, the size of the order does not
        matter and the order should be reported as suspicious. Likewise, a registrant need not
        wait for a "normal pattern" to develop over time before determining whether a
        particular order is suspicious. The size of an order alone, whether or not it deviates
        from a normal pattern, is enough to trigger the registrant's responsibility to report the
        order as suspicious. The determination of whether an order is suspicious depends not
        only on the ordering patterns of the particular customer, but also on the patterns of the
        registrant's customer base and the pattern throughout the segment of the regulated
        industry.

        Registrants that rely on rigid formulas to define whether an order is suspicious may be
        failing to detect suspicious orders. For example, a system that identifies orders as
        suspicious only if the total amount of a controlled substance ordered during one month
        exceeds the amount ordered the previous month by a certain percentage or more is
        insufficient. This system fails to identify orders placed by a pharmacy if the pharmacy
        placed unusually large orders from the beginning of its relationship with the distributor.
        Also, this system would not identify orders as suspicious if the order were solely for
        one highly abused controlled substance if the orders never grew substantia11y.

                                                     282
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 285 of 307                              PageID
                                    #: 745



       Nevertheless, ordering one highly abused controlled substance and little or nothing else
       deviates from the normal pattern of what pharmacies generally order.

       When reporting an order as suspicious, registrants must be clear in their
       communication with DEA that the registrant is actually characterizing an order as
       suspicious. Daily, weekly, or monthly reports submitted by registrant indicating
       "excessive purchases" do not comply with the requirement to report suspicious orders,
       even if the registrant calls such reports "suspicious order reports."

       Lastly, registrants that routinely report suspicious orders, yet fill these orders without
       first determining that order is not being diverted into other than legitimate medical,
       scientific, and industrial channels, may be failing to maintain effective controls against
       diversion. Failure to maintain effective controls against diversion is inconsistent with
       the public interest as that term is used in 21 U.S.C. §§ 823 and 824, and may result in
       the revocation of the registrant's DEA Certificate of Registration.

        1070. As a result of the decade-long refusal by the Defendant Distributors to abide by federal

 law, the DEA has repeatedly taken administrative action to force compliance. The United States

 Department of Justice, Office of the Inspector General, Evaluation and Inspections Divisions,

 reported that the DEA issued final decisions in 178 registrant actions between 2008 and 2012. The

 Office of Administrative Law Judges issued a recommended decision in a total of 177 registrant

 actions before the DEA issued its final decision, including 76 actions involving orders to show cause

 and 41 actions involving immediate suspension orders. The Drug Enforcement Administration's

 Adjudication of Registrant Actions, United States Department of Justice, Office of the Inspector

 General, Evaluation and Inspections Divisions, I-2014-003 (May 2014). The public record reveals

 many of these actions:

       On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
       Suspension Order against the AmerisourceBergen Orlando, Florida distribution center
       (Orlando Facility) alleging failure to maintain effective controls against diversion of
       controlled substances. On June 22, 2007, AmerisourceBergen entered into a settlement
       which resulted in the suspension of its DEA registration;

       On November 28, 2007, the DEA issued an Order to Show Cause and Immediate
       Suspension Order against the Cardinal Health Auburn, Washington Distribution
       Center (Auburn Facility) for failure to maintain effective controls against diversion of
       hydrocodone;



                                                   283
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 286 of 307                            PageID
                                    #: 746



      On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
      Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center
      (Lakeland Facility) for failure to maintain effective controls against diversion of
      hydrocodone;

      On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
      Suspension Order against the Cardinal Health Swedesboro, New Jersey Distribution
      Center (Swedesboro Facility) for failure to maintain effective controls against diversion
      of hydrocodone;

      On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
      Suspension Order against the Cardinal Health Stafford, Texas Distribution Center
      (Stafford Facility) for failure to maintain effective controls against diversion of
      hydrocodone;

      On May 2, 2008, McKesson Corporation entered into an Administrative Memorandum
      of Agreement (2008 MOA) with the DEA which provided that McKesson would
      "maintain a compliance program designed to detect and prevent the diversion of
      controlled substances, inform DEA of suspicious orders required by 21 C.F.R. §
      1301.74(b), and follow the procedures established by its Controlled Substance
      Monitoring Program";

      On September 30, 2008, Cardinal Health entered into a Settlement and Release
      Agreement and Administrative Memorandum of Agreement with the DEA related to
      its Auburn Facility, Lakeland Facility, Swedesboro Facility, and Stafford Facility. The
      document also referenced allegations by the DEA that Cardinal failed to maintain
      effective controls against the diversion of controlled substances at its distribution
      facilities located in McDonough, Georgia (McDonough Facility), Valencia, California
      (Valencia Facility) and Denver, Colorado (Denver Facility);


      On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
      Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center
      (Lakeland Facility) for failure to maintain effective controls against diversion of
      oxycodone;

      On June 11, 2013, Walgreens paid $80 million in civil penalties for dispensing
      violations under the CSA regarding the Walgreens Jupiter Distribution Center and six
      Walgreens retail pharmacies in Florida;

      On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the DEA
      to resolve the civil penalty portion of the administrative action taken against its
      Lakeland, Florida Distribution Center; and

      On January 5, 2017, McKesson Corporation entered into an Administrative
      Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000 civil
      penalty for violation of the 2008 MOA as well as failure to identify and report
      suspicious orders at its facilities in Aurora, CO; Aurora, IL; Delran, NJ; LaCrosse, WI;

                                                 284
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 287 of 307                                  PageID
                                    #: 747



            Lakeland, FL; Landover, MD; La Vista, NE; Livonia, MI; Methuen, MA; Sante Fe
            Springs, CA; Washington Courthouse, OH; and West Sacramento, CA

            1071.   In 2007, Belko agreed to pay a $800,000 fine for its failure to report to the DEA

"suspicious orders" equaling 2,288 shipments of hydrocodone between January 2005 and April 2007.

            1072.   On December 19, 2016, Preet Bharara, the former United States Attorney for the

Southern District of New York, and James Hunt, Special Agent in Charge for the DEA, announced

the filing and settlement of a civil lawsuit involving Controlled Substances Act ("CSA") claims brought

by the United States against Kinray. 210

            1073.   On December 22, 2016, Kinray agreed to pay $10 million to the United States, and

admitted and accepted responsibility for failing to inform the DEA, as required by CSA regulations, of

I<inray's receipt of suspicious orders for certain controlled substances during the time period between

January 1, 2011 and May 14, 2012. 211

            1074.   As alleged, during the period from January 1, 2011 to May 14, 2012, the DEA

investigated pharmacies in New York City and elsewhere that had placed orders for shipments of

oxycodone or hydrocodone (both Schedule II controlled substances) from Kinray that were of unusual

size and/ or unusual frequency. 212 For example, the DEA's internal tracking system revealed that

during the relevant period, Kinray had shipped oxycodone or hydrocodone to more than 20 New

York-area pharmacy locations that placed orders for a quantity of controlled substances many times

greater than I<inray's average sales of controlled substances to all of its customers. 213 Such orders

should have triggered "red flags" in I<inray's ordering system, and Kinray should have reported the




210
      Id.
211
      Id.
212
      Id.
213
      Id.
                                                      285
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 288 of 307                            PageID
                                    #: 748



suspicious orders to the DEA. But for most of this time period, I<inray did not report a single

suspicious order to the DEA. 214

        1075.   On July 9, 2015, Preet Bharara, the former United States Attorney for the Southern

District of New York, James J. Hunt, the Special Agent-in-Charge of the New York Field Division of

the U.S. DEA, and William]. Bratton, the former Commissioner of the New York City Police

Department ("NYPD"), announced that the United States filed and settled a civil lawsuit against

Rochester Drug. 215

        1076. Under the settlement, Rochester Drug admitted and accepted responsibility for

numerous violations of the CSA, and agreed to pay $360,000 in penalties and to re-submit to DEA

corrected record-keeping reports required by the CSA. 216

        1077.   The Complaint against Rochester Drug alleged that, following an audit of various

pharmacies in the New York City area, the DEA discovered that the pharmacies had reported

thousands of purchase orders from Rochester Drug that Rochester Drug did not correspondingly

report to the DEA through ARCOS. 217 In response, in 2013, the DEA's New York Field Division

Tactical Diversion Squad conducted an on-site investigation and audit at Rochester Drug's

headquarters in Rochester, New York. The DEA's audit confirmed that Rochester Drug's ARCOS

reporting system was underreporting many thousands of drug sales to pharmacies throughout the
             . 218
northeast region.

        1078.   Rochester Drug responded that it expected to be able to resolve this issue through the

pending acquisition of a new computer ordering system. 219 But in 2014, DEA re-assessed Rochester



21• Id.
215
    https://www.justice.gov/usao-sdny /pr/ manhattan-us-attorney-recovers-360000-civil-penalties-
rochester-pharmaceutical-company.
216 Id.
217
    Id.
218
    Id.
219
    Id.
                                               286
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 289 of 307                              PageID
                                    #: 749



Drug's compliance, and discovered that Rochester Drug had not implemented the new order system. 220

As a result, Rochester Drug's failure to electronically report thousands of shipments of CSA-controlled

substances, including Oxycodone and its variants, continued. 221 During this time, the DEA also

determined that Rochester Drug had failed to report the theft or significant loss of controlled

                                                                                   222
substances in ARCOS, as required by the CSA and its implementing regulations.

        1079.   In the settlement agreement, Rochester Drug admitted that between July 2013 and July

2014, it failed to report any electronic distribution transactions in its DEA ARCOS reports, and

admitted that between July 2012 and July 2014, it failed to provide the required theft or significant loss

reporting in ARCOS to the DEA. 223 Under the Consent Order, Rochester Drug paid $360,000 in civil

penalties to the United States and reconstruct complete and correct historical ARCOS data for the last

five years for submission to the DEA. 224

         1080. Rather than abide by these public safety statutes, the Defendant Distributors,

 individually and collectively through trade groups in the industry, pressured the U.S. Department of

 Justice to "halt" prosecutions and lobbied Congress to strip the DEA of its ability to immediately

 suspend distributor registrations. The result was a "sharp drop in enforcement actions" and the

 passage of the "Ensuring Patient Access and Effective Drug Enforcement Act" which, ironically,

 raised the burden for the DEA to revoke a distributor's license from "imminent harm" to "immediate

 harm" and provided the industry the right to "cure" any violations of law before a suspension order

 can be issued. 225



220 Id.
221 Id.

= Id.
223 Id.
224 Id.
225
    See Lenny Bernstein and Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, WASH. POST (Oct. 22, 2016),
https://www.washingtonpost.com/ investigations/ the-dea-slowed-enforcement-while-the-opioid-
epidemic- grew-out-of-control/2016/10/22/ aea2bf8e-7f71-11e6-8d13-
                                              287
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 290 of 307                                    PageID
                                    #: 750



                                   CLASS ACTION ALLEGATIONS

         1081. Plaintiff brings this suit as a class action on behalf of itself and all other similarly

 situated in Hawai'i Counties, Cities, Towns, and Villages pursuant to Hawai'i Rule of Civil Procedure

 23. This case is perfectly suited for class resolution. The class is defined as:

                "During the fullest period allowed by law. all Counties, Cities, Towns, Villages, and
                other local governments in the State of Hawai'i that have expended federal, state, and
                local funds and/ or continue to expend such funds on services as a result of the opioid
                epidemic."

         1082. Plaintiff reserves the right to amend the Class definition if discovery and further

 investigation reveal that the Class should be expanded or otherwise modified.

         1083. Numerosity/Impracticability of Joinder: The members of the Classes are so

 numerous that joinder of all members would be impracticable.

         1084. Commonality and Predominance: There are common questions of law and fact that

 predominate over any questions affecting only individual members of each Class. For example,

 whether the Defendants herein violated such laws identified below in the deceptive marketing,

 distribution, and dispensing of opioid medications. Moreover, common legal and factual questions,

 include, but are not limited to the following aspects of Defendants' unlawful practices:

                     a. Whether the Defendants herein misrepresented the safety and efficacy of

                         opioid pain medications;

                     b. Whether the Defendants herein negligently distributed suspicious amounts of

                         opioid pain medications within Hawai'i Counties, Cities, Towns, and Villages;




d7c704ef9fd9_story.html?utm_term=.d84d374efD62; Lenny Bernstein and Scott Higham, Investigation:
U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, WASH. POST (Mar. 6,
2017), https:/ /www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement-slowdown/2017 /03/06/5846ee60-028b-11e7-ble9-
a05d3c21 f7 cf_story.html?utm_term=. b444105 52cde.
                                                     288
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 291 of 307                                PageID
                                    #: 751



                    c. Whether the Defendants herein negligently dispensed suspicious amounts of

                         opioid pain medications within Hawai'i Counties, Cities, Towns, and Villages;

                    d. Whether the actions of the Defendants caused the potential plaintiffs to suffer

                         economic damages;

                    e.   Whether Class members are entitled to payment of actual, incidental,

                         consequential, exemplary and/ or statutory damages plus interest thereon, and if

                         so, what is the nature of such relief;

                    f.   Whether Class members are entitled to disgorgement, etc. and/ or

                    g. Each Defendants' role in creating the opioid epidemic.

         1085. Typicality: The representative Plaintiffs claims are typical of the claims of the

 members of the Classes. Plaintiff and Class members have been injured by the same wrongful

 practices of Defendants. Plaintiffs claims arise from the same practices and course of conduct that

 give rise to the claims of the Class members and are based on the same legal theories. The

 representative Plaintiff also suffered the same categories of damages, i.e., financial loss and increased

 burden on their services due to the opioid epidemic.

         1086. Adequacy: Plaintiff is a representative who will fully and adequately assert and protect

 the interests of the Classes, and have retained class counsel who are experienced and qualified in

 prosecuting class actions. Neither Plaintiff nor their attorneys have any interests contrary to or

 conflicting with the Class.

         1087. Superiority: A class action is superior to all other available methods for the fair and

 efficient adjudication of this lawsuit, because individual litigation of the claims of all Class members is

 economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

 the Classes are likely in the millions of dollars, the individual damages incurred by each Class member

 are too small to warrant the expense of individual suits. The likelihood of individual Class members

                                                     289
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 292 of 307                                 PageID
                                    #: 752



 prosecuting their own separate claims is remote, and even if every Class member could afford

 individual litigation, the court system would be unduly burdened by individual litigation of such cases.

 Further, individual members of the Classes do not have a significant interest in individually

 controlling the prosecution of separate actions, and individualized litigation would also result in

 varying, inconsistent, or contradictory judgments and would magnify the delay and expense to all of

 the parties and the court system because of multiple trials of the same factual and legal issues.

 Plaintiff is not aware of any difficulty to be encountered in the management of this action that would

 preclude its maintenance as a class action. In addition, Defendants have acted or refused to act on

 grounds generally applicable to the Class and, as such, final injunctive relief or corresponding

 declaratory relief with regard to the members of the Class as a whole is appropriate.

         1088. Plaintiff does not anticipate any difficulty in the management of this litigatlon.

         1089. Accordingly, a class action under Rule 23 of the Hawai'i Rules of Civil Procedure is in

 the best interests of judicial economy

                              FIRST CAUSE OF ACTION
                 HAWAl'I UNIFORM DECEPTIVE TRADE PRACTICE ACT
                                  HI Rev Stat§ 480-2
                                (Against All Defendants)

         1090. Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

 as if they were fully set forth herein.

         1091. Defendants' acts were consumer oriented.

         1092. Defendants' acts and/or practices are "deceptive or misleading in a material way" and

 include but are not limited to:

                    a. misrepresenting the truth about how opioids lead to addiction;

                    b. misrepresenting that opioids improve function;

                    c.   misrepresenting that addiction risk can be managed;



                                                   290
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 293 of 307                                 PageID
                                    #: 753



                     d. misleading doctors, patients, and payors through the use of misleading terms
                          like "pseudoaddiction;"

                     e.   falsely claiming that withdrawal is simply managed;

                     f.   misrepresenting that increased doses pose no significant additional risks;

                     g. falsely omitting or minimizing the adverse effects of opioids and overstating the
                        risks of alternative forms of pain treatment.

          1093. Defendants' acts and/ or practices caused actual harm to Plaintiffs.

          1094. Plaintiffs have been injured as a result of Defendants' acts and/ or practices.

         1095.   Defendants violated HI Rev Stat§ 481A-3 (2013) of the Hawai'i Consumer Protection

Act, because they engaged unfair and deceptive acts or practices and/ or unconscionable consumer

sales acts and practices in this state.

         1096. This Cause of Action is brought in the public interest under the Hawai'i Uniform

Deceptive Trade Practice Act and seeks a declaratory judgment that Defendants have violated the

Hawai'i Uniform Deceptive Trade Practice Act, an injunction enjoining Defendants'

misrepresentations described in this Complaint, restitution to the county who on behalf of consumers

paid for opioid prescriptions for chronic pain and therefore have been damaged by Defendants'

conduct, and civil penalties.

         1097.   The Hawai'i Uniform Deceptive Trade Prktice Act prohibits, in connection with

consumer transactions, unfair, deceptive or unconscionable consumer sales practices that mislead

consumers about the nature of the product they are receiving. Specifically, the Hawai'i Uniform

Deceptive Trade Practice Act prohibits deceptively representing "that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or

that a person has a sponsorship, approval, status, affiliation, or connection that the person does not

have".




                                                     291
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 294 of 307                             PageID
                                    #: 754



       1098.    Defendants' intentional downplayed the risk of their opioids, overstated benefits, and

misrepresented medical necessity, in violation of the Consumer Protection Act.     These practices

offend established public policy are unethical and unscrupulous.

       1099.    As alleged herein, each Defendant, at all times relevant to this Complaint, violated the

Hawai'i Uniform Deceptive Trade Practice Act by making deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Defendant also omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the risks and benefits of opioids. Each

Defendant's omissions rendered even their seemingly truthful statements about opioids deceptive.

        1100. As a direct and proximate cause of Defendants' deceptive conduct, county consumers

have been injured in an amount to be determined at trial.

        1101.   Plaintiff and its residents have been injured by reason of Defendants' violation of

Hawai'i Uniform Deceptive Trade Practice Act.

                                    SECOND CAUSE OF ACTION
                                       FALSE ADVERTISING
                                       HI Rev Stat§ 708-871 (2103)
                                        (Against All Defendants)

         1102. Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

 as if they were fully set forth herein.

         1103. Defendants violated HI Rev Stat§ 708-871, because they engaged in false advertising in

 the conduct of a business, trade or commerce in this state.

         1104. Defendants' acts were consumer oriented and triggered reliance by patients, physicians

 and others

         1105. Defendants' acts and/or practices are "deceptive or misleading in a material way" and

 include but are not limited to:

                     a.   misrepresenting the truth about how opioids lead to addiction;

                     b. misrepresenting that opioids improve function;
                                                    292
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 295 of 307                                  PageID
                                    #: 755




                      c. misrepresenting that addiction risk can be managed;

                      d. misleading doctors, patients, and payors through the use of misleading terms
                         like "pseudoaddiction;"

                      e.   falsely claiming that withdrawal is simply managed;

                      f.   misrepresenting that increased doses pose no significant additional risks;

                      g.   falsely omitting or minimizing the adverse effects of opioids and overstating the
                           risks of alternative forms of pain treatment.

         1106. Defendants' acts and/ or practices caused actual harm to Plaintiffs.

         1107. Plaintiffs have been injured as a result of Defendants' acts and/ or practices.

         1108. Plaintiffs and their residents have been injured by reason of Defendants' violations of §

 708-871.

         1109.      Plaintiffs are entitled to recover their damages caused by the violation of HI Rev Stat

 § 708-871 by the Defendants in an amount to be determined at trial, subject to trebling, plus

 attorneys' fees.

                                       THIRD CAUSE OF ACTION
                                          PUBLIC NUISANCE
                                        HI Rev Stat § 322-1 (2017)
                                         (Against All Defendants)

         1110. Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

  as if they were fully set forth herein.

         1111. Defendants, individually and acting through their employees and agents, and in concert

 with each other, have intentionally, recklessly, or negligently engaged in conduct or omissions which

 endanger or injure the property, health, safety or comfort of a considerable number of persons in

 Plaintiffs' Counties, Cities, Towns, and Villages by their production, promotion, and marketing of

 opioids for use by residents of Plaintiffs' counties.




                                                      293
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 296 of 307                            PageID
                                    #: 756



         1112. Defendants' conduct and subsequent sale of its opioid products is not only unlawful,

 but has also resulted in substantial and unreasonable interference with the public health, and the

 public's enjoyment of its right not to be defrauded or negligently injured.

         1113. Defendants' conduct is not insubstantial or fleeting. Indeed, Defendants' unlawful

 conduct has so severely impacted public health on every geographic and demographic level that the

 public nuisance perpetrated by Defendants' conduct is commonly referred to as a "crisis" or an

 "epidemic." It has caused deaths, serious injuries, and a severe disruption of public peace, order and

 safety; it is ongoing, and it is producing permanent and long-lasting damage.

         1114. Defendants' conduct constitutes a public nuisance.

         1115. Defendants' conduct directly and proximately caused injury to Plaintiffs.

         1116. Plaintiffs have been injured by reason of Defendants' creation of the public nuisance.

         1117. Plaintiffs are entitled to recover their damages caused by Defendants' creation of this

 public nuisance in an amount to be determined at ttial, plus costs and attorneys' fees.

                                    FOURTH CAUSE OF ACTION
                                              FRAUD
                                      (Against All Defendants)

         1118. Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

 as if they were fully set forth herein.

         1119. Defendants, individually and acting through their employees and agents, and in concert

 with each other, knowingly made material misrepresentations and omissions of facts to Plaintiffs to

 induce them to purchase, administer, and consume opioids as set forth in detail above.

         1120. Defendants knew at the time that they made their misrepresentations and omissions

 that they were false.

         1121. Defendants intended that Plaintiffs, physicians, patients, and/or others would rely on

 their misrepresentations and omissions.

                                                   294
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 297 of 307                               PageID
                                    #: 757



         1122. Plaintiffs, physicians, patients, and/ or others reasonably relied upon Defendants'

 misrepresentations and omissions.

         1123. In the alternate, the Defendants recklessly disregarded the falsity of their

 representations regarding opioids.

         1124. By reason of their reliance on Defendants' misrepresentations and omissions of

 material fact Plaintiffs suffered actual pecuniary damage.

          1125. Defendants' conduct was willful, wanton, and malicious and was directed at the public

 generally.

          1126. Plaintiffs are entitled to recover their damages caused by Defendants' fraud in an

 amount to be determined at trial.

                                      FIFTH CAUSE OF ACTION
                                       UNJUST ENRICHMENT
                                        (Against All Defendants)

          1127. Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

 as if they were fully set forth herein.

          1128. Defendants acted willfully, wantonly, and with conscious disregard of the rights of the

 Plaintiffs.

          1129. As an expected and intended result of their conscious wrongdoing as set forth in this

 Complaint, Defendants have profited and benefited from opioid purchases made by Plaintiffs.

          1130. In exchange for the opioid purchases, and at the time Plaintiffs made these payments,

 Plaintiffs expected that Defendants had provided all of the necessary and accurate information

 regarding those risks and had not misrepresented any material facts regarding those risks.

          1131. Defendants, thtough the wtongful conduct described above, have been unjustly

 enriched at the expense of Plaintiffs.




                                                   295
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 298 of 307                               PageID
                                    #: 758



         1132. In equity and good conscience, it would be unjust and inequitable to permit

 Defendants to enrich themselves at the expense of the Plaintiffs and its residents.

         1133. By reason of the foregoing, Defendants must disgorge its unjustly acquired profits and

 other monetary benefits resulting from its unlawful condu~t and provide restitution to the Plaintiffs.

                                      SIXTH CAUSE OF ACTION
                                           NEGLIGENCE
                                        (Against All Defendants)

         1134. Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

 as if they were fully set forth herein.

         1135. Defendants have a duty to exercise reasonable care in the distribution of opioids.

         1136. Defendants breached this duty by failing to take any action to prevent or reduce the

 distribution of the opioids.

         1137. As a proximate result, Defendants and its agents have caused Plaintiffs to incur

 excessive costs related to diagnosis, treatment, and cure of addiction or risk of addiction to opioids,

 Plaintiffs have borne the massive costs of these illnesses and conditions by having to provide

 necessary resources for care, treatment facilities, and law enforcement services for Plaintiffs' residents

 and using Plaintiffs' resources in relation to opioid use and abuse.

         1138. Defendants were negligent in failing to monitor and guard against third-party

 misconduct and participated and enabled such misconduct.

            1139. Defendants were negligent in failing to disclose to Plaintiffs suspicious orders for

 opioids.

            1140. Defendants' acts and omissions imposed an unreasonable risk of harm to others

 separately and/ or combined with the negligent and/ or criminal acts of third parties.

            1141. Defendants are in a class of a limited number of parties that can legally manufacture
                                                                          I
                                                                          I
 and distribute opioids, which places it in a position of great trust by Plaintiffs.

                                                     296
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 299 of 307                                 PageID
                                    #: 759



         1142. The trust placed in Defendants by Plaintiffs through the license to manufacture and

 distribute opioids in Plaintiffs' Counties, Cities, Towns, and Villages creates a duty on behalf of

 Defendants to prevent diversion of the medications it supplies to illegal purposes.

         1143. A negligent and/ or intentional violation of this trust poses distinctive and significant

 dangers to Plaintiffs and its residents from the diversion of opioids for non-legitimate medical

 purposes and addiction to the same by consumers.

         1144. Defendants were negligent in not acquiring and utilizing special knowledge and special

 skills that relate to the dangerous activity in order to prevent and/ or ameliorate such distinctive and

 significant dangers.

         1145. Defendants are required to exercise a high degree of care and diligence to prevent

 injury to the public from the diversion of opioids during manufacture and distribution.

         1146. Defendants breached their duty to exercise the degree of care, prudence, watchfulness,

 and vigilance commensurate to the dangers involved in the transaction of its business.

         1147. Defendants are in exclusive control of the management of the opioids it manufactured

 and distributed in Plaintiffs' Counties, Cities, Towns, and Villages.

         1148. Plaintiffs are without fault and the injuries to Plaintiffs and their residents would not

 have occurred in the ordinary course of events had Defendants used due care commensurate to the

 dangers involved in the manufacture and distribution of opioids.

         1149. Plaintiffs are entitled to recover their damages caused by Defendants' fraud in an

 amount to be determined at trial.

                                SEVENTH CAUSE OF ACTION
                        UNFAIR OR DECEPTIVE TRADE PRACTICES ACT
                                     HI Rev Stat § 480-2

         1150. Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

 as if they were fully set forth herein.

                                                   297
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 300 of 307                               PageID
                                    #: 760



         1151. Plaintiffs include consumers.

         1152. Defendants' acts and/or practices are "deceptive or misleading in a material way" and

 include but are not limited to:

                     h. misrepresenting the truth about how opioids lead to addiction;

                     1.   misrepresenting that opioids improve function;

                     J.   misrepresenting that addiction risk can be managed;

                     k. misleading doctors, patients, and payers through the use of misleading terms
                        like "pseudoaddiction;''

                     I.   falsely claiming that withdrawal is simply managed;

                     m. misrepresenting that increased doses pose no significant additional risks;

                     n. falsely omitting or minimizing the adverse effects of opioids and overstating the
                        risks of alternative forms of pain treatment.

        1153.    Defendants' acts and/ or practices caused actual harm to Plaintiffs.

        1154.    Plaintiffs have been injured as a result of Defendants' acts and/ or practices.

        1155.    Defendants violated HI Rev Stat§ 480-2 of the Unfair or Deceptive Trade Practices

Act, because they engaged unfair and deceptive acts or practices and/ or unconscionable consumer

sales acts and practices in this state.

        1156.    This Cause of Action is brought in the public interest under the Hawai'i Unfair or

Deceptive Trade Practice Act and seeks a declaratory judgment that Defendants have violated the

Unfair or    Deceptive Trade Practice Act, an injunction enjoining Defendants' misrepresentations

described in this Complaint, restitution to the county who on behalf of consumers paid for opioid

prescriptions for chronic pain and therefore have been damaged by Defendants' conduct, and civil

penalties.

        1157.    The Hawai'i Unfair or Deceptive Trade Practice Act prohibits, in connection with

consumer transactions, unfair, deceptive or unconscionable consumer sales practices that mislead


                                                    298
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 301 of 307                              PageID
                                    #: 761



consumers about the nature of the product they are receiving. Specifically, the Hawai'i Unfair or

Deceptive Trade Practice Act prohibits "Unfair methods of competition and unfair or deceptive acts

or practices in the conduct of any trade or coininerce."

        1158.   Defendants' intentional downplayed the risk of their opioids, overstated benefits, and

misrepresented medical necessity, in violation of the Unfair or Deceptive Trade Practices Act.      These

practices offend established public policy are unethical and unscrupulous.

        1159. As alleged herein, each Defendant, at all times relevant to this Complaint, violated the

Hawai'i Unfair or Deceptive Trade Practice Act by making deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Defendant also omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the risks and benefits of opioids. Each

Defendant's omissions rendered even their seemingly truthful statements about opioids deceptive.

        1160. As a direct and proximate cause of Defendants' deceptive conduct, county consumers

have been injured in an amount to be determined at trial.

        1161.   Plaintiff and its residents have been injured by reason of Defendants' violation of

Hawai'i Unfair or Deceptive Trade Practice Act.

                                    EIGHTH CAUSE OF ACTION
                                       CIVIL CONSPIRACY
        1162.   Plaintiffs incorporate the allegations within all prior paragraphs within this Complaint

as if they were fully set forth herein.

        1163. Upon information and belief, Defendants acted in coordination with each other.

        1164.   Defendants have knowingly conspired and agreed among themselves to deprive

Plaintiffs' well being, money, and health, under their business strategy.

        1165. At all times relevant to this case, Defendants conducted themselves in a manner so as

to proximately cause a breach of implied duty of good faith and fair dealing as alleged in the above




                                                   299
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 302 of 307                              PageID
                                    #: 762



factual allegations contained in this complaint for damages pursuant to, and in furtherance of, the

conspiracy and alleged agreement to conspire.

         1166.   Defendant Manufacturers furthered the conspiracy by lending aid and encouragement

to distributor, retailers, and other defendants, by ratifying and adopting the acts of the other

defendants.

         1167.   As a proximate cause of the wrongful actions or omissions committed by the

Defendants, Plaintiffs have been generally damaged in the sum that exceeds the jurisdictional

mininrnm amount but cannot yet be precisely calculated because Plaintiffs continue to suffer damages

every moment that the Defendants willfully conspired and agreed among themselves to deprive

Plaintiffs of well being, money, and health.

         1168.   All Defendants have and continue to conduct themselves maliciously and to oppress

Plaintiffs.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs demand judgment against defendants, jointly and severally, as to

the FIRST, SECOND, THIRD, FOURTH, FIFTH, SIXTH, SEVENTH, and EIGHTH Causes of

Action, awarding Plaintiffs in amounts that exceed the jurisdiction of all lower Courts:

         1.      designating Plaintiff as the representative of the Class and its Counsel as Class counsel;
         n.      issuing notice to the class of this action;
         111.    compensatory damages in an amount sufficient to fairly and completely compensate
                 Plaintiff for all damages;
         1v.     treble damages, penalties and costs;
         v.      punitive damages;
         vi.     attorneys' fees
         V11.    interest, costs and disbursements;
         v111.   such and further relief as this Court may deem just and proper.




                                                      300
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 303 of 307                            PageID
                                    #: 763



                                                JuzyDemand

                Plaintiffs respectfully pray for a ttial by jury of all claims.

                Wherefore, Plaintiffs, respectfully pray after due proceedings be had that there be a

judgment entered in their favor and against Defendants awarding damages, prejudgment interest, post

judgment interest, attorney's fees and costs, punitive and/ or exemplary damages as maybe allowed by

law and for further relief as equity and justice require.

                Dated:    Honolulu, Hawaii, May 15, 2019.

                                                            Respectfully submitted,

                                                            HAWAI'I ACCIDENT LAW CENTER




                                                      301
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 304 of 307   PageID
                                    #: 764



                   IN THE CIRCUIT COURT OF THE FIFTH CIRCUIT

                                     STATE OF HAWAII

COUNTY OF KAUA'I, A POLITICAL                      CIVIL NO.
SUBDIVISION OF THE STATE OF HAWAl'I, for
themselves individually, and on behalf of all
similarly situated persons, and on behalf of the
general public, as a class,
                                                   SUMMONS
                       Plaintiffs,

     vs.

PURDUE PHARMA L.P.; PURDUE PHARMA                  JUDGE:
INC.; PURDUE FREDERICK COMPANY,
INC.; TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA, INC. N/K/A
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. N/K/A JANSSEN
PHARMACEUTICALS, INC.; ENDO HEALTH
SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; ALLERGAN PLC
F/K/A ACTAVIS PLC; ACTAVIS, INC. F/K/A
WATSON PHARMACEUTICALS, INC.;
WATSON LABORATORIES, INC.; ACTAVIS
LLC; ACTAVIS PHARMA, INC. F/K/A
WATSON PHARMA, INC.; INSYS
THERAPEUTICS, INC.; MCKESSON
CORPORATION; CARDINAL HEALTH INC.;
AMERISOURCE DRUG CORPORATION;
AMERICAN MEDICAL DISTRIBUTORS, INC.;
BELLCO DRUG CORP.; BLENHEIM
PHARMACAL, INC.; EVEREADY
WHOLESALE DRUGS LTD.; KINRAY, LLC;
PSS WORLD MEDICAL, INC.; ROCHESTER
DRUG COOPERATIVE, INC.; DARBY
GROUP COMPANIES, INC.; RAYMOND
SACKLER FAMILY; MORTIMER SACKLER
FAMILY; RICHARDS. SACKLER; JONATHAN
D. SACKLER; MORTIMER D.A. SACKLER;
KATHE A. SACKLER; ILENE SACKLER
LEFCOURT; BEVERLY SACKLER; THERESA
SACKLER; DAVID A. SACKLER; RHODES
                                             1
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 305 of 307   PageID
                                    #: 765



TECHNOLOGIES; DEFENDANT RHODES
TECHNOLOGIES INC.; RHODES
PHARMACEUTICALS L.P.; RHODES
PHARMACEUTICALS INC.; TRUST FOR THE
BENEFIT OF MEMBERS OF THE RAYMOND
SACKLER FAMILY; THE P.F.
LABORATORIES, INC.; STUART D. BAKER;
PAR PHARMACEUTICAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.;
MALLINCKRODT PLC; MALLINCKRODT LLC;
SPECGX LLC; MYLAN PHARMACEUTICALS,
INC.; SANDOZ, INC.; WEST-WARD
PHARMACEUTICALS CORP. N/K/A HIKMA
PHARMACEUTICALS, INC.; AMNEAL
PHARMACEUTICALS, INC.; NORAMCO,
INC.; JOHN N. KAPOOR; ANDA, INC.;
DISCOUNT DRUG MART, INC.; HBC
SERVICE COMPANY; MORRIS & DICKSON
CO., LLC; PUBLIX SUPERMARKETS, INC.;
SAJ DISTRIBUTORS; VALUE DRUG
COMPANY; SMITH DRUG COMPANY; CVS
HEALTH CORPORATION; RITE AID OF
MARYLAND, INC., D/B/A RITE AID MID-
ATLANTIC CUSTOMER SUPPORT CENTER,
INC.; RITE AID CORP.; WALGREENS
BOOTS ALLIANCE, INC.; WALGREEN
EASTERN CO.; WALGREEN, CO.; WAL-
MART INC.; MIAMI-LUKEN, INC.; THE
KROGER CO.; HENRY SCHEIN, INC.; AND
HENRY SCHEIN MEDICAL SYSTEMS, INC.
and HAROLD CHARLES SPEARS, M.D.,
RUDOLPH B. PUANA, M.D., BIG ISLAND
PAIN CENTER LLC., AND PUANA PAIN, LLC.

                  Defendants.


                                  SUMMONS

            To the above named Defendant(s): PURDUE PHARMA L.P.; PURDUE
PHARMA INC.; PURDUE FREDERICK COMPANY, INC.; TEVA PHARMACEUTICALS
USA, INC.; CEPHALON, INC.; JOHNSON & JOHNSON; JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. NIKIA JANSSEN
PHARMACEUTICALS, INC.; ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC.
N/K/A JANSSEN PHARMACEUTICALS, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO
                                  2
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 306 of 307              PageID
                                    #: 766



PHARMACEUTICALS, INC.; ALLERGAN PLC F/KJA ACTAVIS PLC; ACTAVIS, INC.
F/KJA WATSON PHARMACEUTICALS, INC.; WATSON LABORATORIES, INC.;
ACTAVIS LLC; ACTAVIS PHARMA, INC. F/KJA WATSON PHARMA, INC.; INSYS
THERAPEUTICS, INC.; MCKESSON CORPORATION; CARDINAL HEALTH INC.;
AMERISOURCE DRUG CORPORATION; AMERICAN MEDICAL DISTRIBUTORS, INC.;
BELLCO DRUG CORP.; BLENHEIM PHARMACAL, INC.; EVEREADY WHOLESALE
DRUGS LTD.; KINRAY, LLC; PSS WORLD MEDICAL, INC.; ROCHESTER DRUG
COOPERATIVE, INC.; DARBY GROUP COMPANIES, INC.; RAYMOND SACKLER
FAMILY; MORTIMER SACKLER FAMILY; RICHARDS. SACKLER; JONATHAN D.
SACKLER; MORTIMER D.A. SACKLER; KATHE A. SACKLER; ILENE SACKLER
LEFCOURT; BEVERLY SACKLER; THERESA SACKLER; DAVID A. SACKLER;
RHODES TECHNOLOGIES; DEFENDANT RHODES TECHNOLOGIES INC.; RHODES
PHARMACEUTICALS L.P.; RHODES PHARMACEUTICALS INC.; TRUST FOR THE
BENEFIT OF MEMBERS OF THE RAYMOND SACKLER FAMILY; THE P.F.
LABORATORIES, INC.; STUART D. BAKER; PAR PHARMACEUTICAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; MALLINCKRODT PLC; MALLINCKRODT LLC;
SPECGX LLC; MYLAN PHARMACEUTICALS, INC.; SANDOZ, INC.; WEST-WARD
PHARMACEUTICALS CORP. N/KJA HIKMA PHARMACEUTICALS, INC.; AMNEAL
PHARMACEUTICALS, INC.; NORAMCO, INC.; JOHN N. KAPOOR; ANDA, INC.;
DISCOUNT DRUG MART, INC.; HBC SERVICE COMPANY; MORRIS & DICKSON CO.,
LLC; PUBLIX SUPERMARKETS, INC.; SAJ DISTRIBUTORS; VALUE DRUG COMPANY;
SMITH DRUG COMPANY; CVS HEALTH CORPORATION; RITE AID OF MARYLAND,
INC., D/B/A RITE AID MID-ATLANTIC CUSTOMER SUPPORT CENTER, INC.; RITE AID
CORP.; WALGREENS BOOTS ALLIANCE, INC.; WALGREEN EASTERN CO.;
WALGREEN, CO.; WAL-MART INC.; MIAMI-LUKEN, INC.; THE KROGER CO.; HENRY
SCHEIN, INC.; AND HENRY SCHEIN MEDICAL SYSTEMS, INC. and HAROLD
CHARLES SPEARS, M.D., RUDOLPH B. PUANA, M.D., BIG ISLAND PAIN CENTER
LLC., AND PUANA PAIN, LLC. You are hereby summoned and required to file with the
Court and serve upon Plaintiff's attorney, JOHN Y.U. CHOI, whose address is 733 Bishop
Street, Suite 2390, Honolulu, Hawaii, 96813, an answer to the Complaint which is
attached, within twenty (20) days after service of this Summons upon you, exclusive of the


                                            3
Case 1:19-cv-00377-LEK-KJM Document 5-2 Filed 07/24/19 Page 307 of 307                   PageID
                                    #: 767
                                                                        I




day of seNice.   If you fail to do so, judgment by default will be taken against you for the
relief demanded in the Complaint.
             This summons shall not be personally delivered between 10:00 p.m. and
6:00 a.m. on premises not open to the general public, unless a judge of the above-entitled
Court permits, in writing on this summons, personal delivery during those hours.
             A failure to obey this summons may result in an entry of default and default
judgment against the disobeying per,,or party.
      DATED: Lihue, Hawaii, May           2019.    .




                                    Clerk of the Above-Entitled Court




                                              4
